Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

AMONG

PRAIRIE CAPITAL MANAGEMENT LLC,

a Delaware limited liability company,

UMB ADVISORS, LLC,

a Delaware limited liability company,

PCM LLC,

a Delaware limited liability company,

UMB MERCHANT BANC, LLC,

a Missouri limited liability company,

UMB FINANCIAL CORPORATION,

a Missouri corporation,

BRIAN KAUFMAN,

ROBYN SCHNEIDER,

CURTIS KRIZEK

and

GEORGE K. BAUM HOLDINGS, INC.

dated as of June 27, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I. CERTAIN DEFINITIONS

   2   1.1.   Definitions    2 ARTICLE II. ASSET PURCHASE AND SALE    10   2.1.
  Purchased Advisor Assets    10   2.2.   Excluded Advisor Assets    11   2.3.  
Assumed Advisor Liabilities    12   2.4.   Excluded Advisor Liabilities    12  
2.5.   Purchased GP Assets    12   2.6.   Excluded GP Assets    13   2.7.  
Assumed GP Liabilities    14   2.8.   Excluded GP Liabilities    14 ARTICLE III.
PURCHASE PRICE    14   3.1.   Purchase Price for Advisor Assets    14   3.2.  
Payment of Purchase Price    15   3.3.   Purchase Price Adjustment    15   3.4.
  Non-Consenting Clients    17 ARTICLE IV. CLOSING    17   4.1.   Closing    17
  4.2.   Effective Time    17

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLERS AND MEMBERS

   17   5.1.   Organization    17   5.2.   Authority    18   5.3.   Title to
Purchased Assets    18   5.4.   No Conflict; No Consent    18   5.5.   Financial
Statements; No Undisclosed Liabilities    19   5.6.   Absence of Certain Changes
   19   5.7.   Compliance with Laws    20   5.8.   Investment Adviser
Registration    20   5.9.   GP Seller’s Business    20

 

i



--------------------------------------------------------------------------------

   5.10.   Employees; Employee Benefits Matters; Labor Matters    21    5.11.  
Litigation    22    5.12.   Intellectual Property    23    5.13.   Taxes    24
   5.14.   Insurance    25    5.15.   Advisor Seller’s Business    25    5.16.  
Investment Management Contracts    28    5.17.   Other Agreements of Advisor
Seller    29    5.18.   Real Property    29    5.19.   Broker’s or Finder’s Fees
   30    5.20.   No Material Adverse Effect    30    5.21.   No Other
Representation; No Reliance    30    5.22.   Authentication    31 ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF UMB AND BUYERS    31    6.1.   Capacity of
Buyers    31    6.2.   Authority    31    6.3.   No Conflict; No Consent    32
   6.4.   Litigation    32    6.5.   Broker’s or Finder’s Fees    32    6.6.  
No Material Adverse Effect    32 ARTICLE VII. COVENANTS OF SELLERS AND MEMBERS
   32    7.1.   General    32    7.2.   Non-Solicitation; Non-Competition    33
   7.3.   Individual Member Agreements    36    7.4.   Taxes    36    7.5.  
Chicago Lease    36    7.6.   GP Seller and the Funds    36    7.7.   Incentive
Bonus Plan    36    7.8.   Baum Agreements    36    7.9.   GKB Obligations    37
   7.10.   Brokerage Relationship    37    7.11.   New Name    37    7.12.  
Release of Liens    37

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII. COVENANTS OF BUYERS AND UMB

   37    8.1.   General    37    8.2.   Notice of Developments    37    8.3.  
Advisor Buyer Agreements    38    8.4.   GP Buyer and the Funds    38    8.5.  
Incentive Bonus Plan    38    8.6.   Investment Adviser Registration    38   
8.7.   Actions by UMB    38    8.8.   Employment    39    8.9.   Retention and
Access to Books and Records    39    8.10.   Retention Bonuses    39    8.11.  
UMBFSI Agreements    39    8.12.   Post-Closing Assistance    40    8.13.   No
Financing    40

ARTICLE IX. CONDITIONS TO OBLIGATIONS OF SELLERS AND MEMBERS

   40    9.1.   Accuracy of Representations and Warranties    40    9.2.  
Performance by Buyers and UMB    40    9.3.   Certificate of Compliance    40   
9.4.   Legal Challenge    40    9.5.   Approvals; No Prohibition    41    9.6.  
Deliveries    41    9.7.   Consents    41    9.8.   Professional Liability
Policy    42    9.9.   Tax Clearance Letter    42    9.10.   Material Adverse
Effect    42    9.11.   Other Documents    42 ARTICLE X. CONDITIONS TO
OBLIGATIONS OF BUYERS AND UMB    42    10.1.   Accuracy of Representations and
Warranties    42    10.2.   Performance by Sellers and Members    42    10.3.  
Certificate of Compliance    42    10.4.   Legal Challenge    43    10.5.  
Approvals; No Prohibition    43

 

iii



--------------------------------------------------------------------------------

   10.6.   Deliveries    43    10.7.   Required Consents    43    10.8.  
Professional Liability Policy    43    10.9.   Tax Clearance Letter    43   
10.10.   Retention Bonus Agreements    43    10.11.   Material Adverse Effect   
43    10.12.   Landlord Estoppel Letter    43    10.13.   Other Documents    44
ARTICLE XI. ACTIONS AT THE CLOSINGS BY SELLERS AND MEMBERS    44    11.1.  
Closing Deliveries    44 ARTICLE XII. ACTIONS AT THE CLOSINGS BY BUYERS AND UMB
   45    12.1.   Closing Deliveries    45 ARTICLE XIII. TAXES    46    13.1.  
Payment of Transaction Taxes    46    13.2.   Straddle Taxes    46    13.3.  
Cooperation as to Tax Matters    46    13.4.   Allocation of the Purchase Price
   46    13.5.   Employment Taxes    47 ARTICLE XIV. TERMINATION AND REMEDIES   
47    14.1.   Termination of Agreement    47    14.2.   Effect of Termination   
48 ARTICLE XV. SURVIVAL; INDEMNIFICATION    48    15.1.   Survival of
Representations, Warranties and Covenants    48    15.2.   Indemnification by
Sellers and Members    49    15.3.   Indemnification by Buyers and UMB    50   
15.4.   Notice and Defense of Third Party Claims    50    15.5.   Basket
Limitations    51    15.6.   Cap Limitations    52    15.7.   Mitigation    53
   15.8.   Insurance    53    15.9.   Exclusive Remedy    53    15.10.   Bargain
   53

 

iv



--------------------------------------------------------------------------------

ARTICLE XVI. GENERAL PROVISIONS    54    16.1.   Expenses    54    16.2.  
Execution in Counterparts; Binding Effect    54    16.3.   Governing Law, Venue
   54    16.4.   Notices    54    16.5.   Titles and Headings    56    16.6.  
Successors and Assigns    56    16.7.   No Third Party Beneficiaries    57   
16.8.   Entire Agreement    57    16.9.   Waivers and Amendments    57    16.10.
  Severability    57    16.11.   Confidentiality and Announcements    58   
16.12.   Further Assurances    58    16.13.   Interpretation    58    16.14.  
Waivers    58    16.15.   Supplements to Schedules    59

 

v



--------------------------------------------------------------------------------

INDEX OF SCHEDULES

 

Schedule 2.1(e)    Advisor Seller Fixed Assets Schedule 2.2    Excluded Advisor
Assets Schedule 2.5(e)    GP Seller Fixed Assets Schedule 2.6    Excluded GP
Assets Schedule 5.3(a)    Permitted Liens of Advisor Seller Schedule 5.3(b)   
Permitted Liens of GP Seller Schedule 5.3(c)    Exceptions to Title for GKB IP
Schedule 5.4(a)    Conflicts Schedule 5.4(b)    Consents Schedule 5.5   
Financial Statements Schedule 5.6    Ordinary Course of Business Schedule 5.7   
Compliance with Laws Schedule 5.9(a)    GP Contracts Schedule 5.9(b)    Status
of GP Contracts Schedule 5.10(b)    Employment Agreements and/or Non-Competition
Agreements Schedule 5.10(d)    Employee Proceedings Schedule 5.10(e)    Employee
Plans Schedule 5.11    Litigation Schedule 5.12(a)    List of Intellectual
Property Schedule 5.12(b)    Ownership of Intellectual Property Schedule 5.13   
Taxes Schedule 5.14    Insurance Schedule 5.15(c)    ERISA Clients Schedule
5.15(f)    Fund Agreements

 

vi



--------------------------------------------------------------------------------

Schedule 5.15(h)    Fund Financial Statement Exceptions Schedule 5.15(i)    Fund
Governmental Proceedings Schedule 5.15(j)    Underlying Managers Subject to an
Outside Jurisdiction Schedule 5.15(k)    Fund Tax Matters Schedule 5.15(o)   
Fund Jurisdictions Schedule 5.16    Status of Investment Management Contracts
Schedule 5.17(a)    Other Advisor Contracts Schedule 5.17(b)    Status of Other
Advisor Contracts Schedule 5.18    Real Property Leases Schedule 5.22   
Authentication Schedule 6.3(b)    Buyers’ and UMB’s Required Consents

 

vii



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

Exhibit A   

Earn-Out Amounts

Exhibit B    Incentive Bonus Plan Exhibit C    Form of Employment,
Non-Solicitation and Non-Competition Agreement with Individual Members Exhibit D
   Form of Registered Representative Agreement with Individual Members Exhibit E
   Form Sublease for Chicago Office Exhibit F    Form of Amended and Restated
Limited Partnership Agreement Exhibit G    Form of Kansas City Sublease Exhibit
H    Form of Support Services Agreement Exhibit I    Form of Amendment and
Assignment of Clearing Agreement Exhibit J    Form of Non-Solicitation Agreement
Exhibit K    Form of Negative Consent Letter Exhibit L    Form of Retention
Bonus Agreement for Key Employees (other than the New Key Employee) Exhibit M   
Form of Retention Agreement for New Key Employee Exhibit N    Form of Retention
Bonus Agreement for Other Professional Employees and Other Employees Exhibit O
   Form of Retention Agreement for Other New Employees Exhibit P    Form of
Investment Advisor Representative Agreement for Key Employees and Other
Professional Employees with Series 7 and Series 66 licenses Exhibit Q    Form of
Registered Representative Agreement for Key Employees with Series 7 licenses
Exhibit R    Form of Registered Representative Agreement for Other Professional
Employees with Series 6 or Series 7 licenses Exhibit S    Forms of New
Investment Management Contracts Exhibit T    Form of Termination and Client
Consent Exhibit U    Form of Bill of Sale, Assignment and Assumption of
Liabilities Agreement Exhibit V    Form of Intellectual Property Assignment
Agreement Exhibit W    Form of GKB Intellectual Property Assignment Agreement
Exhibit X    Form of Professional Liability Policy Exhibit Y    Form of
Amendment and Assignment of Client Referral Agreements Exhibit Z    Form of
Amendment and Assignment of Client Referral and Introduction Agreement

 

viii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 27th day of June, 2010, by and among PRAIRIE CAPITAL MANAGEMENT LLC, a
Delaware limited liability company (“Advisor Seller”); UMB ADVISORS, LLC, a
Delaware limited liability company (“Advisor Buyer”); PCM LLC, a Delaware
limited liability company (“GP Seller”); UMB MERCHANT BANC, LLC, a Missouri
limited liability company (“GP Buyer”); UMB FINANCIAL CORPORATION, a Missouri
corporation (“UMB”); and BRIAN KAUFMAN, a resident of Kansas, ROBYN SCHNEIDER, a
resident of Illinois, CURTIS KRIZEK, a resident of Kansas, and GEORGE K. BAUM
HOLDINGS, INC. (“GKB”), a Delaware corporation (each, a “Member” and
collectively, “Members”). Defined terms used in this Agreement shall have the
meanings set forth in Section 1.1, or as otherwise hereinafter defined.

WHEREAS, Advisor Seller is a registered investment adviser and is in the
business of providing investment management services;

WHEREAS, the Members own all of the issued and outstanding limited liability
company voting membership interests of Advisor Seller;

WHEREAS, UMB owns all of the issued and outstanding limited liability company
membership interests of Advisor Buyer;

WHEREAS, subject to the terms and conditions of this Agreement, Advisor Seller
desires to sell, and Advisor Buyer desires to acquire, certain of the assets of
Advisor Seller’s Business;

WHEREAS, GP Seller is the general partner of various Funds organized as limited
partnerships and associated with Advisor Seller’s Business;

WHEREAS, Advisor Seller owns all of the issued and outstanding limited liability
company membership interests of GP Seller;

WHEREAS, UMB owns all of the issued and outstanding limited liability company
membership interests of GP Buyer: and

WHEREAS, subject to the terms and conditions of this Agreement, GP Seller
desires to sell, and GP Buyer desires to acquire, certain of the assets of GP
Seller’s Business.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual terms,
conditions, and other agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
and intending to be legally bound, the parties hereto agree as follows:

ARTICLE I.

CERTAIN DEFINITIONS

1.1. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below (definitions are applicable to both the singular and
plural forms of each term defined in this Section):

“Accounting Arbitrator” has the meaning set forth in Section 3.3(d).

“Actual Knowledge” means (a) with respect to Advisor Seller, GP Seller and
Members, any fact or matter actually known to any Individual Member without any
duty of inquiry; and (b) with respect to UMB, Advisor Buyer and GP Buyer, any
fact or matter actually known to Clyde Wendel or Michael Hagedorn without any
duty of inquiry.

“Adjustment Period” has the meaning set forth in Section 3.3(d).

“Advisor Assets” means all of Advisor Seller’s assets and properties, real,
personal or mixed, tangible or intangible, of every kind and description,
wherever located.

“Advisor Books and Records” has the meaning set forth in Section 2.1(a).

“Advisor Buyer” has the meaning set forth in the preamble to this Agreement.

“Advisor Buyer Employee Plans” means all employee benefit plans (within the
meaning of Section 3(3) of ERISA), whether or not subject to ERISA, and all
bonus, stock option, stock purchase, restricted stock, other equity-based
compensation, incentive, deferred compensation, profit sharing, retirement,
savings, disability, insurance, vacation, retiree health or life insurance,
supplemental retirement, severance or other benefit plans, programs or
arrangements, that are maintained, contributed to or sponsored by Advisor Buyer
or any of its ERISA Affiliates for the benefit of any employee of Advisor Buyer.

“Advisor Seller” has the meaning set forth in the preamble to this Agreement.

“Advisor Seller’s Business” means the Advisor Seller’s business prior to
Closing, which includes (a) advising high net worth individuals on the use of
third-party managers, funds and funds of funds not registered under the
Investment Company Act of 1940, as amended, for the management and investment of
their assets, and (b) facilitating such use of third parties by, for example,
organizing limited partnerships and other entities (e.g., funds of funds) to
pool the assets of such high net worth individuals to be managed and invested by
third parties.

“Affiliate” means, (i) with respect to Sellers, any Person that is, directly or
indirectly, controlled by one or both Sellers, or is under common control with
Sellers, and (ii) with respect to Buyers, any Person that is, directly or
indirectly, controlled by UMB. For purposes of this definition, “control,”
including the term “controlled,” means the power to direct the management and
policies of a Person, directly or indirectly, whether through the ownership of
voting securities, by contract or credit agreement, as director, trustee,
partner, or executor or otherwise.

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

“Assigned GP Interests” has the meaning set forth in Section 2.5(b).

“Assumed Advisor Liabilities” has the meaning set forth in Section 2.3.

“Assumed GP Liabilities” has the meaning set forth in Section 2.7.

“Baum” means George K. Baum & Company, a wholly-owned subsidiary of GKB.

“Bill of Sale” has the meaning set forth in Section 11.1(a).

“Books and Records” means the Advisor Books and Records and the GP Books and
Records.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which banks are authorized or required to be closed by Law in Kansas City,
Missouri.

“Buyer” means Advisor Buyer or GP Buyer, separately, and “Buyers” means Advisor
Buyer and GP Buyer together.

“Buyer Cap Limitation” has the meaning set forth in Section 15.6(c).

“Buyer Indemnitees” has the meaning set forth in Section 15.2(a).

“Buyers’ Basket” has the meaning set forth in Section 15.5(b).

“Buyers’ Supplemental Schedules” has the meaning set forth in Section 10.1.

“Claim Notice” has the meaning set forth in Section 15.4(a).

“Client” has the meaning set forth in Section 5.15(a).

“Client Consent” has the meaning set forth in Section 9.7(a).

“Client Identity Fraud” has the meaning set forth in Section 15.9.

“Closing” has the meaning set forth in Section 4.1.

“Closing Date” has the meaning set forth in Section 4.1.

“Closing Purchase Price” has the meaning set forth in Section 3.1(a).

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Confidentiality Agreement” means the Mutual Confidentiality and Non-Disclosure
Agreement between UMB and Advisor Seller.

“Consent” has the meaning set forth in Section 5.4(b).

 

3



--------------------------------------------------------------------------------

“Constitutive Documents” means, with respect to any Person that is an entity,
such Person’s articles or certificate of incorporation, certificate of trust,
agreement and declaration of trust and/or its bylaws, or similar organizational
documents.

“Determination Date” has the meaning set forth in Section 3.3(d).

“Discussion Period” has the meaning set forth in Section 3.3(d).

“Draft Final Adjustment” has the meaning set forth in Section 3.3(d).

“Earn-Out Amount” has the meaning specified in Exhibit A.

“Earn-Out Term” has the meaning specified in Exhibit A.

“Employee Plans” means (i) all employee benefit plans (within the meaning of
Section 3(3) of ERISA), whether or not subject to ERISA, and all bonus, stock
option, stock purchase, restricted stock, other equity-based compensation,
incentive, deferred compensation, profit sharing, retirement, savings,
disability, insurance, vacation, retiree health or life insurance, supplemental
retirement, severance or other benefit plans, programs or arrangements, that are
maintained, contributed to or sponsored by Advisor Seller, GP Seller or any
other trade or business (whether or not, incorporated) which would be treated as
a single employer with Advisor Seller or GP Seller under Section 414 of the Code
(an “ERISA Affiliate”) for the benefit of any employee of Advisor Seller or GP
Seller, and (ii) all individual employment, retention, termination, severance or
other similar contracts or agreements pursuant to which Advisor Seller, GP
Seller or any of their ERISA Affiliates currently has any obligation with
respect to any employee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in the definition of “Employee
Plans.”

“Excluded Advisor Assets” has the meaning set forth in Section 2.2.

“Excluded Advisor Liabilities” has the meaning set forth in Section 2.4.

“Excluded GP Assets” has the meaning set forth in Section 2.6.

“Excluded GP Liabilities” has the meaning set forth in Section 2.8.

“Exhibits” means the exhibits attached to this Agreement.

“Final Adjustment” has the meaning set forth in Section 3.3(b).

“Final Adjustment Notice” shall have the meaning set forth in Section 3.3(d).

“Financial Statements” has the meaning set forth in Section 5.5.

“Funds” means all Split-Interest Funds and all Non-Split-Interest Funds.

 

4



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“GKB” has the meaning set forth in the preamble to this Agreement.

“GKB IP” has the meaning set forth in Section 5.12(a).

“Governmental Entity” means any court, executive office, legislature, any
governmental agency, commission, or administrative or regulatory authority or
instrumentality (including any political subdivision thereof), domestic or
foreign, federal, state, or local, or any Self-Regulatory Organization.

“GP Assets” means all of GP Seller’s assets and properties, real, personal or
mixed, tangible or intangible, of every kind and description, wherever located.

“GP Books and Records” has the meaning set forth in Section 2.5(a).

“GP Buyer” has the meaning set forth in the preamble to this Agreement.

“GP Contracts” has the meaning set forth in Section 5.9(a).

“GP Interest” means, with respect to each Fund, GP Seller’s rights, title and
interest as a general partner in such Fund, as reflected in the Limited
Partnership Agreement for the Fund, including, without limitation, GP Seller’s
voting and economic rights, and GP Seller’s capital account.

“GP Seller” has the meaning set forth in the preamble to this Agreement.

“GP Seller’s Business” means the general partner administrative services
business of GP Seller.

“Imputed Knowledge” means, with respect to Advisor Seller, GP Seller and
Members, any fact or matter about which an Individual Member has Actual
Knowledge, or about which an Individual Member reasonably should have knowledge
as a result of his or her position as an officer, manager or member of Adviser
Seller or GP Seller; and, with respect to UMB, Advisor Buyer and GP Buyer, any
fact or matter actually about which Clyde Wendel or Michael Hagedorn has Actual
Knowledge, or about which Clyde Wendel or Michael Hagedorn reasonably should
have knowledge as a result of his or her position as an officer, director,
manager or member of Advisor Buyer, GP Buyer or UMB or its Affiliates.

“Incentive Bonus Plan” means the plan attached hereto as Exhibit B.

“Incentive Bonus Pool Amount” has the meaning specified in Exhibit B.

“Indemnified Party” has the meaning set forth in Section 15.4(a).

“Indemnifying Party” has the meaning set forth in Section 15.4(a).

“Individual Members” means all Members other than GKB.

 

5



--------------------------------------------------------------------------------

“Intellectual Property Rights” means any and all intellectual property rights
and other similar proprietary rights in any jurisdiction, whether registered or
unregistered, whether owned or held for use under license, including all rights
and interests pertaining to or deriving from: (a) trademarks, trade names,
service marks, certification marks, service names, brands, trade dress and logos
and the goodwill associated therewith (“Trademarks”); (b) proprietary databases
and data compilations and all documentation relating to the foregoing, including
manuals, memoranda and records; (c) domain names, including in each case any
registrations of, applications to register, and renewals and extensions of, any
of the foregoing with or by any governmental authority in any jurisdiction;
(d) patents; (e) copyrights; or (f) trade secrets.

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and the rules and regulations promulgated thereunder by the SEC.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder by the SEC.

“Investment Management Contract” has the meaning set forth in Section 5.15(a).

“Investment Management Services” has the meaning set forth in Section 7.2(c)(i).

“IRS” means the United States Internal Revenue Service.

“Key Employees” means five certain executive-level employees of Advisor Seller,
the names of whom Advisor Seller has provided to Advisor Buyer, and the receipt
of which Advisor Buyer hereby acknowledges.

“Law” means any law, statute, ordinance, rule, code, or regulation enacted,
imposed or promulgated, or Order issued, imposed or rendered, by any
Governmental Entity.

“Liability” means a liability, obligation, claim, penalty, fine, Lien, loss,
cost, expense, or cause of action (of any kind or nature whatsoever, whether
absolute, accrued, contingent, or otherwise, and whether known or unknown).

“License” means a license, certificate of authority, franchise, permit, or other
authorization to transact business or needed to transact business, whether
granted by a Governmental Entity or other Person.

“Licensed IP” has the meaning set forth in Section 5.12(a).

“Lien” means any lien, pledge, mortgage, deed of trust, warrant, security
interest, lease, charge, option, right of first refusal, easement, adverse
claim, encroachment, servitude, transfer restriction under any shareholder or
similar agreement, or any encumbrance.

“Limited Partnership Agreements” has the meaning set forth in Section 5.9(a).

“Loss” means, collectively, all losses, liabilities, obligations, damages
(including incidental but excluding consequential damages and diminution in
value), demands, claims, suits, actions, judgments, assessments, deficiencies,
costs and expenses (whether or not arising

 

6



--------------------------------------------------------------------------------

out of Third Party Claims), including interest, penalties, reasonable attorneys’
fees, and all reasonable expenses incurred in investigating, preparing and
defending against any litigation, commenced or threatened, and any and all
amounts paid in settlement of any claim or litigation, whether or not involving
a Third Party Claim; provided, however, that with respect to a Third Party
Claim, incidental and consequential damages and diminution in value damages
awarded pursuant to a court order will be considered Damages to the extent of
such Third Party Claim.

“Material Adverse Effect” means any change, event, development, condition or
circumstance that is, or would reasonably be expected to be, individually or in
the aggregate, material and adverse to the business, operations, assets,
properties, rights or condition (financial or otherwise) of Sellers, the Funds,
Buyers or UMB, whichever is applicable, except for any change, event,
development, condition or circumstance resulting, directly or indirectly, from
(i) the public announcement of, or the performance of, the transactions
contemplated by or pursuant to this Agreement or the Transaction Agreements
(including any action or inaction by Sellers’ customers, suppliers, employees or
competitors); (ii) changes in GAAP; (iii) any attack on, or by, or any outbreak
or escalation of hostilities or acts of terrorism involving, the United States,
or any declaration of war by Congress or any other national or international
calamity; (iv) changes in general economic conditions or financial or securities
markets; (v) fluctuations in the fair market value of the underlying assets in
the Funds or in the assets managed by Advisor Seller or GP Seller; or (vi) any
enactment, adoption, issuance, amendment or other change in Laws applicable to
any or all of the parties hereto, or applicable to Advisor’s Seller’s Business
or GP Seller’s Business, or to any business now conducted or contemplated by UMB
or its Affiliates.

“Member” has the meaning set forth in the preamble to this Agreement.

“New Investment Management Contract” has the meaning set forth in Section
9.7(a).

“New Key Employee” means that certain executive-level employee of Advisor
Seller, the name of whom Advisor Seller has provided to Advisor Buyer, and the
receipt of which Advisor Buyer hereby acknowledges.

“Non-Paying Party” has the meaning set forth in Section 13.2.

“Non-Split-Interest Fund” means each of PCM Managed Equity Fund I L.P.; PCM
Select Managers Fund L.P.; PCM Strategic Small Mid Cap L.P.; PCM Long/Short
Equity L.P.; PCM Concentrated Global L/S Equity L.P.; PCM Diversified Strategies
L.P.; and PCM Private Equity III L.P.

“Objection Period” has the meaning set forth in Section 3.3(d).

“Operating Expenses” has the meaning set forth in Section 3.3(a)(ii).

“Order” means an order, writ, ruling, judgment, directive, injunction, or decree
of any arbitrator or Governmental Entity.

“Ordinary Course of Business” means an action taken by a Person that is
consistent in nature, scope and magnitude with the past practices of such
Person, is taken in the ordinary course of the normal, day-to-day operations of
such Person, or is customarily taken in the ordinary course of normal,
day-to-day operations of other Persons that are in the same line of business as
such Person.

 

7



--------------------------------------------------------------------------------

“Other Advisor Contract Consent” has the meaning set forth in Section 9.7(c).

“Other Advisor Contracts” has the meaning set forth in Section 5.17(a).

“Other Employees” means all employees of Advisor Seller other than the
Individual Members, the Key Employees, the Other New Employee and the Other
Professional Employees, the names of all such Other Employees Advisor Seller has
provided to Advisor Buyer, and the receipt of which Advisor Buyer hereby
acknowledges.

“Other New Employee” means that certain new employee of Advisor Seller, the name
of whom Advisor Seller has provided to Advisor Buyer, and the receipt of which
Advisor Buyer hereby acknowledges.

“Other Professional Employees” means certain employees of Advisor Seller (other
than the Key Employees) who will serve as investment advisor representatives of
Advisor Buyer and registered representatives of UMBFSI, the names of whom
Advisor Seller has provided to Advisor Buyer, and the receipt of which Advisor
Buyer hereby acknowledges.

“Other GP Contract Consent” has the meaning set forth in Section 9.7(d).

“Other GP Contracts” has the meaning set forth in Section 5.9(a).

“Partner Consent” has the meaning set forth in Section 9.7(b).

“Past Client” has the meaning set forth in Section 7.2(c)(ii).

“Paying Party” has the meaning set forth in Section 13.2.

“Permitted Activities” has the meaning set forth in Section 7.2(c)(iii).

“Permitted Assignee” means a subsidiary of GP Buyer newly formed to act as
general partner of a Fund.

“Permitted Liens” means Liens for Taxes for the current year not yet due and
payable.

“Person” means an individual, corporation, partnership, association, joint stock
company, limited liability company, Governmental Entity, business or statutory
trust, unincorporated organization, or other legal entity.

“Preliminary Adjustment” has the meaning set forth in Section 3.3(a).

“Present Client” has the meaning set forth in Section 7.2(c)(iv).

“Professional Liabilities” means any Liabilities, losses or obligations arising
out of or relating to the acts or omissions of Sellers on or prior to the
Closing Date in rendering wealth management, brokerage, advisory, subadvisory,
administration, distribution or other services, including, without limitation,
any Liabilities or Losses arising under or with respect to the Investment
Management Contracts, the Limited Partnership Agreements and the GP Interests.

 

8



--------------------------------------------------------------------------------

“Professional Liability Policy” means a professional liability policy
substantially in the form, and subject to the terms and conditions, set forth in
Exhibit X in an amount of $20 million.

“Prospective Client” has the meaning set forth in Section 7.2(c)(v).

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchased Advisor Assets” has the meaning set forth in Section 2.1.

“Purchased Assets” means the Purchased Advisor Assets and the Purchased GP
Assets.

“Purchased GP Assets” has the meaning set forth in Section 2.5.

“Real Property Lease” has the meaning set forth in Section 5.18(a).

“Returns” means any returns, reports, statements, notices, forms or other
documents or information required to be filed with any Taxing Authority in
connection with the determination, assessment, collection, or payment of any
Taxes or in connection with the administration, implementation, or enforcement
of or compliance with any legal requirement relating to any Taxes.

“Schedules” means the schedules attached hereto containing various disclosures
by Sellers and Members with respect to the representations and warranties of, or
other information provided by, Sellers and Members pursuant to this Agreement.

“SEC” means the United States Securities and Exchange Commission.

“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, or any other commission, board, agency, or body that is not otherwise
a governmental authority but is charged with the supervision or regulation of
brokers, dealers, securities underwriting or trading, stock exchanges,
commodities exchanges, insurance companies or agents, investment companies or
investment advisers.

“Seller” means, individually, Advisor Seller and GP Seller.

“Seller Cap Limitation” has the meaning set forth in Section 15.6(a).

“Seller Indemnitees” has the meaning set forth in Section 15.3.

“Seller Survival Period” has the meaning set forth in Section 15.1(a).

“Sellers” means, collectively, Advisor Seller and GP Seller.

“Sellers’ Basket” has the meaning set forth in Section 15.5(a).

“Sellers’ Supplemental Schedules” has the meaning set forth in Section 9.1.

 

9



--------------------------------------------------------------------------------

“Software” means computer software including data files, source code, object
code and software-related specifications and documentation.

“Split-Interest Fund” means, individually, each of PCM Private Equity L.P.; PCM
Private Equity II L.P.; PCM Tech Investments L.P.; PCM Private Equity
Co-Investment I L.P.; and PCM Spartan Co-Invest, L.P.

“Straddle Period” has the meaning set forth in Section 13.2.

“Straddle Period Tax” has the meaning set forth in Section 13.2.

“Taxes” means all taxes, charges, fees, levies or like other assessments
(whether federal, state, local, or foreign) of any kind whatsoever, including
income, gross receipts, profits, premium, sales, use, occupation, value added,
ad valorem, transfer, franchise, withholding, payroll, employment, unemployment,
excise, unclaimed property, windfall profits, transfer, license, occupation, or
property taxes, together with any interest, penalties or additions to tax
resulting from, attributable to, or incurred in connection with, any such taxes
or any contest or dispute thereof.

“Taxing Authority” means a taxing authority of the United States of America, any
state thereof or the District of Columbia, any local governmental subdivision
thereof, and any foreign government.

“Termination Agreement” has the meaning set forth in Section 9.7(a).

“Termination Date” has the meaning set forth in Section 14.1(b).

“Third Party Claim” shall have the meaning set forth in Section 15.4(a).

“Trademarks” has the meaning set forth in the definition of “Intellectual
Property Rights.”

“Transaction Agreements” means all agreements, instruments and documents being,
or to be, executed and delivered under this Agreement or in connection herewith.

“UMB” has the meaning set forth in the preamble to this Agreement.

“UMBFSI” means UMB Financial Services, Inc., a wholly-owned subsidiary of UMB,
N.A., which is a wholly-owned subsidiary of UMB.

“WARN Act” has the meaning set forth in Section 5.10(f).

ARTICLE II.

ASSET PURCHASE AND SALE

2.1. Purchased Advisor Assets. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Advisor Seller shall sell, transfer,
assign, convey and deliver to Advisor Buyer, and Advisor Buyer shall purchase
and accept from Advisor Seller, all of Advisor

 

10



--------------------------------------------------------------------------------

Seller’s right, title and interest in and to all of the Advisor Assets (but
excluding the Excluded Advisor Assets) (the “Purchased Advisor Assets”), free
and clear of all Liens other than Permitted Liens. The Purchased Advisor Assets
shall include the following:

(a) all books, records, correspondence, e-mail messages, files, documents, logs,
data, studies, reports, investment histories, databases and similar information
owned or possessed by Advisor Seller and used or useful in conducting Advisor
Seller’s Business, including, without limitation, those required to be
maintained and retained under the Investment Advisers Act, in whatever form or
forms, including hard copy, microfilm, microfiche, CD-ROM or other electronic
media, and the Software used by Advisor Seller to access the same (the “Advisor
Books and Records”);

(b) all of Advisor Seller’s rights under each New Investment Management Contract
for which a Client Consent and Termination Agreement have been obtained on or
prior to the Closing Date;

(c) all rights of Advisor Seller under each Other Advisor Contract marked as an
“Assigned Contract” on Schedule 5.17(a);

(d) all rights of Advisor Seller to its Intellectual Property Rights, including
those listed on Schedule 5.12(a);

(e) the fixed assets of Advisor Seller, all as listed on Schedule 2.1(e); and

(f) all rights of Advisor Seller as a lessee under the written Real Property
Lease for its office in Denver, Colorado, as listed on Schedule 5.18.

2.2. Excluded Advisor Assets. For the avoidance of doubt, the Purchased Advisor
Assets shall not include any of the following assets or any of the additional
assets listed on Schedule 2.2 (collectively, “Excluded Advisor Assets”):

(a) Cash and cash equivalents, including, without limitation, any cash
distributions received by Advisor Seller on or prior to the Closing Date with
respect to its membership interest in GP Seller;

(b) all rights of Advisor Seller under the Investment Management Contracts;

(c) all rights of Advisor Seller under each Other Advisor Contract marked as an
“Excluded Contract” on Schedule 5.17(a), and any related prepayments or
deposits;

(d) all Employee Plans;

(e) all accounts receivable of Advisor Seller as of the Closing Date (including
any accounts receivable which must be estimated as of the Closing Date, pending
final determination thereof after the Closing Date, based on meetings with
Clients and Advisor Seller’s other customary procedures);

 

11



--------------------------------------------------------------------------------

(f) all of Advisor Seller’s right, title and interest in and to its membership
interest in GP Seller, including, without limitation, its capital account, and
its rights to allocations of income and loss and distributions of cash and other
property; and

(g) any duplicate copies of the Advisor Books and Records.

2.3. Assumed Advisor Liabilities. With respect to all periods on and after the
Closing Date, Advisor Buyer shall assume, pay and perform when due, the
following specific Liabilities of Advisor Seller (collectively, the “Assumed
Advisor Liabilities”):

(a) all Liabilities of Advisor Seller under or with respect to the Purchased
Advisor Assets to the extent such Liabilities arise from and after the Closing
Date and relate solely to periods after the Closing Date; and

(b) all sales, use or similar taxes concerning or relating to Advisor Seller
arising out of or resulting from the sale, transfer, assignment, conveyance and
delivery of the Purchased Advisor Assets to Advisor Buyer.

2.4. Excluded Advisor Liabilities. Except for the Assumed Advisor Liabilities,
Advisor Buyer shall not assume or be bound by any Liabilities of Advisor Seller
of any kind or nature whatsoever (collectively, the “Excluded Advisor
Liabilities”), including, without limitation, the following:

(a) Professional Liabilities of Advisor Seller, regardless of when they arise,
relating to Advisor Seller’s conduct of Advisor Seller’s Business prior to the
Closing Date;

(b) all Liabilities relating to the Excluded Advisor Assets, including, without
limitation, all Liabilities arising out of, or relating to, the Employee Plans
of Advisor Seller, and any contract, lease, instrument or other agreement
(verbal or written) not included in the Purchased Advisor Assets;

(c) except as provided in Section 2.3(b), all Taxes imposed on, collected by or
withheld with respect to, or in any way related to Advisor Seller, Advisor
Seller’s Business or the Advisor Assets for any period prior to the Closing
Date;

(d) all claims of third parties relating to Advisor Seller’s ownership or use of
Advisor Seller’s Intellectual Property Rights relating to periods on or prior to
the Closing Date, regardless of when they arise; and

(e) all Liabilities based upon, relating to or arising out of Advisor Seller’s
operations or conduct of business that occurred prior to the Closing Date,
regardless of when they arise.

2.5. Purchased GP Assets. On the terms and subject to the conditions set forth
in this Agreement, at the Closing, GP Seller shall sell, transfer, assign,
convey and deliver to GP Buyer, or its Permitted Assignees as designated by GP
Buyer, and GP Buyer or its Permitted Assignees shall purchase and accept from GP
Seller, all of GP Seller’s right, title and interest in and to all

 

12



--------------------------------------------------------------------------------

of the GP Assets (but excluding the Excluded GP Assets) (the “Purchased GP
Assets”), free and clear of all Liens other than Permitted Liens. The Purchased
GP Assets include the following:

(a) all books, records, files, documents, logs, data, studies, reports,
databases and similar information owned or possessed by GP Seller and used or
useful in conducting GP Seller’s Business, including, without limitation, those
required to be maintained and retained under applicable Laws, in whatever form
or forms, including hard copy, microfilm, microfiche, CD-ROM or other electronic
media, and the Software used by GP Seller to access the same (the “GP Books and
Records”);

(b) with respect each Fund, subject to obtaining the necessary Partner Consents,
all of GP Seller’s GP Interest in the Fund (after giving effect, in the case of
each Split-Interest Fund, to the conversion of 80% of GP Seller’s GP Interest in
the Fund into a special limited partnership interest, as contemplated by
Section 7.6 and Section 9.7(b)) (collectively, the “Assigned GP Interests”);

(c) all rights of GP Seller under each Other GP Contract marked as an “Assigned
Contract” on Schedule 5.9(a);

(d) all rights of GP Seller to its Intellectual Property Rights, including those
listed on Schedule 5.12(a); and

(e) the fixed assets of GP Seller, all as listed on Schedule 2.5(e).

2.6. Excluded GP Assets. For the avoidance of doubt, the Purchased GP Assets
shall not include any of the following assets or any of the additional GP Assets
listed on Schedule 2.6 (collectively, the “Excluded GP Assets”):

(a) all cash and cash equivalents, including, without limitation, all
distributions of cash received by GP Seller on or prior to the Closing Date in
its capacity as a general partner of the Funds;

(b) all rights of GP Seller as a general partner under the Limited Partnership
Agreements listed on Schedule 5.9(a), with respect to which Partner Consents
have not been obtained on or prior to the Closing Date;

(c) all rights of GP Seller under the Other GP Contracts marked as an “Excluded
Contract” on Schedule 5.9(a), and any related prepayments or deposits;

(d) all Employee Plans;

(e) all accounts receivable of GP Seller as of the Closing Date (including any
accounts receivable which must be estimated as of the Closing Date, pending
final determination thereof after the Closing Date, based on meetings with
clients and GP Seller’s other customary procedures); and

(f) any duplicate copies of the GP Books and Records.

 

13



--------------------------------------------------------------------------------

2.7. Assumed GP Liabilities. From and after the Closing Date, GP Buyer shall
assume, pay and perform when due, the following specific liabilities and
obligations of GP Seller (collectively, the “Assumed GP Liabilities”):

(a) all Liabilities of GP Seller under or with respect to the Purchased GP
Assets, to the extent such Liabilities arise from and after the Closing Date and
relate to periods after the Closing Date; and

(b) all sales, use, registration, transfer or other similar taxes or fees
concerning or relating to GP Seller arising out of or resulting from the sale,
transfer, assignment, conveyance and delivery of the Purchased GP Assets to GP
Buyer.

2.8. Excluded GP Liabilities. Except for the Assumed GP Liabilities, GP Buyer
shall not assume or be bound by any Liabilities of GP Seller of any kind or
nature whatsoever (collectively, the “Excluded GP Liabilities”), including,
without limitation, the following:

(a) Professional Liabilities of GP Seller, regardless of when they arise,
relating to GP Seller’s conduct of GP Seller’s Business prior to the Closing
Date;

(b) all Liabilities relating to the Excluded GP Assets, including, without
limitation, all Liabilities arising out of, or relating to, the Employee Plans
of GP Seller, and any contract, lease, instrument or other agreement (verbal or
written) not included in the Purchased GP Assets;

(c) except as provided in Section 2.7(b), all Taxes imposed on, collected by or
withheld with respect to, or in any way related to GP Seller, GP Seller’s
Business or the GP Assets for any period prior to the Closing Date;

(d) all claims of third parties relating to GP Seller’s ownership or use of GP
Seller’s Intellectual Property Rights with respect to periods of time on or
prior to the Closing Date, regardless of when they arise; and

(e) all Liabilities based upon, relating to or arising out of GP Seller’s
operations or conduct of business that occurred prior to the Closing Date,
regardless of when they arise.

ARTICLE III.

PURCHASE PRICE

3.1. Purchase Price for Advisor Assets. The aggregate purchase price (the
“Purchase Price”) payable by Advisor Buyer and GP Buyer, respectively, for the
Purchased Advisor Assets and the Purchased GP Assets, respectively, shall be the
sum of the following, payable by Advisor Buyer, on behalf of itself and GP
Buyer, to Advisor Seller, for the benefit of itself and GP Seller:

(a) At the Closing, (i) $26,656,905, plus (or minus) (ii) the Preliminary
Adjustment contemplated by Section 3.3(a) below (the “Closing Purchase Price”);
plus or minus

 

14



--------------------------------------------------------------------------------

(b) the Final Adjustment contemplated by Section 3.3(b) below; plus

(c) the Earn-Out Amounts, if any, in accordance with Exhibit A, with an
applicable portion of such Earn-Out Amounts, if any, characterized as imputed
interest income as required under the Code, subject to Advisor Buyer’s right of
setoff in Section 15.6(a).

3.2. Payment of Purchase Price. Each payment of the Purchase Price shall be
payable by a wire transfer of immediately available funds to an account or
accounts which have been designated in writing by Advisor Seller to Advisor
Buyer and GP Buyer at least two (2) Business Days prior to the due date of such
payment.

3.3. Purchase Price Adjustment.

(a) On the Closing Date, the Purchase Price shall be adjusted (the “Preliminary
Adjustment”) as follows:

(i) reduced by the amount of Advisor Seller’s good-faith estimate of any fee
income (excluding allocations of income or distributions from the Funds) Advisor
Seller has received or accrued on or before the Closing Date for services to be
provided by Advisor Buyer after the Closing Date; and

(ii) increased by the amount of Advisor Seller’s good-faith estimate of any
rents, utilities, software license fees or other ordinary operating expenses
approved by Advisor Buyer prior to the Closing Date (collectively, “Operating
Expenses”) which, on or prior to the Closing Date, Sellers have paid or incurred
for the benefit of Buyers, with respect to a period which straddles the Closing
Date.

(b) In accordance with Section 3.3(d) below, the Purchase Price shall be
adjusted (the “Final Adjustment”) as follows:

(i) increased by the amount of any fee income (excluding allocations of income
or distributions from the Funds) Advisor Buyer has received or accrued during
the Adjustment Period for services provided by Advisor Seller on or before the
Closing Date;

(ii) increased (or decreased) to the extent that the amount estimated in
Section 3.3(a)(i) above is greater than (or less than) the actual amount
thereof;

(iii) increased (or decreased) to the extent that the amount estimated in
Section 3.3(a)(ii) above is less than (or greater than) the actual amount
thereof; and

(iv) increased (or decreased) to the extent that the amount of Operating
Expenses which, after the Closing Date, Sellers pay or incur for the benefit of
Buyers with respect to a period which straddles the Closing Date is greater than
(or less than) the amount of Operating Expenses which, after the Closing Date,
Buyers pay or incur for the benefit of Sellers with respect to a period which
straddles the Closing Date.

 

15



--------------------------------------------------------------------------------

(c) Under this Section 3.3, the amounts paid, incurred, received or accrued for
any period that straddles the Closing date shall be allocated between Sellers
and Buyers as follows:

(i) To Sellers in an amount equal to the total amounts paid, incurred, received
or accrued multiplied by a fraction, the numerator of which shall equal the
number of days between and including the beginning of such period and the
Closing Date, and the denominator of which shall equal the total number of days
in such period.

(ii) To Buyers in an amount equal to the total amounts paid, incurred, received
or accrued multiplied by a fraction, the numerator of which shall equal the
number of days following the Closing Date through the end of such period, and
the denominator of which shall equal the total number of days in such period.

(d) Within one hundred twenty (120) days after the Closing Date (the “Adjustment
Period”), Advisor Buyer shall prepare a draft of the Final Adjustment (including
all of the components thereof, and all of the underlying calculations) (the
“Draft Final Adjustment”) and provide a copy thereof to Sellers (the “Final
Adjustment Notice”). Buyers shall give Sellers reasonable access to Buyers’
books and records, during normal business hours, for the purpose of verifying
the Draft Final Adjustment. The Draft Final Adjustment shall be deemed to have
been accepted by Sellers and shall be conclusive for purposes of this Agreement,
unless, within thirty (30) days after the delivery of the Final Adjustment
Notice to Sellers (the “Objection Period”), Sellers give notice to Advisor
Buyer, setting forth Sellers’ objections to the Draft Final Adjustment. If
Advisor Buyer does not agree to Sellers’ proposed changes, Sellers and Advisor
Buyer shall negotiate in good faith to resolve their dispute. If the dispute
remains unresolved for a period of thirty (30) days after Advisor Buyer receives
Sellers’ notice of proposed changes (the “Discussion Period”), Advisor Buyer and
Sellers shall present their positions to a mutually agreed upon independent
accounting firm (the “Accounting Arbitrator”). In the event that Advisor Buyer
and Sellers cannot agree on the selection of the Accounting Arbitrator, each of
Advisor Buyer and Sellers shall choose an independent accounting firm and such
accounting firms shall then choose a third independent accounting firm that
shall act as the Accounting Arbitrator for purposes of this Section 3.3(d). The
Accounting Arbitrator shall resolve the dispute based on the presentations of
the parties, and, if the Accounting Arbitrator deems it necessary, based on its
own independent review, which shall be limited to the issues still in dispute.
The Accounting Arbitrator shall deliver its decision to Sellers and Advisor
Buyer within thirty (30) days after hearing their presentations, and its
decision shall be final and binding. The date (the “Determination Date”) on
which the Final Adjustment shall be deemed to have been finally determined shall
be the earliest of the following dates: (i) the date of expiration of the
Objection Period if Sellers shall not have delivered to Advisor Buyer notice of
proposed changes to the Draft Final Adjustment; (ii) the date of expiration of
the Discussion Period if by then Advisor Buyer and Sellers shall have

 

16



--------------------------------------------------------------------------------

resolved their dispute; or (iii) the date on which the Accounting Arbitrator
issues its decision. The Final Adjustment shall be payable within ten (10) days
after the Determination Date. The costs of the Accounting Arbitrator shall be
borne equally by Advisor Seller and Advisor Buyer.

3.4. Non-Consenting Clients. If any Client fails to deliver to Advisor Seller,
at least thirty (30) days prior to the Closing Date, duly executed copies of a
New Investment Management Contract, Termination Agreement and Client Consent, as
contemplated by Section 9.7(a) hereof, Advisor Seller, in its sole discretion,
may notify such Client that its existing Investment Management Contract with
Advisor Seller will be terminated effective upon, and subject to, the closing of
the transactions contemplated by this Agreement.

ARTICLE IV.

CLOSING

4.1. Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Advisor Buyer, 1010 Grand
Blvd., Kansas City, Missouri, at 10:00 a.m., central time, on July 30, 2010, or
on such other date as may be mutually agreed upon by the parties (the “Closing
Date”).

4.2. Effective Time. The effective time of the Closing shall be at 11:59 p.m.,
Central Time, on the Closing Date.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF SELLERS AND MEMBERS

Sellers and Members hereby jointly and severally represent and warrant to Buyers
and UMB as of the date hereof, as follows, except that, as among Members,
liability shall be several, not joint and several, pursuant to Section 15.2(b):

5.1. Organization.

(a) Advisor Seller is a limited liability company duly organized, validly
existing, and in good standing under the Laws of the State of Delaware, and has
all requisite power and authority to conduct its operations as now being
conducted, to own or use the Advisor Assets that it purports to own or use, and
to enter into this Agreement and to perform its obligations hereunder. Advisor
Seller has no corporate subsidiaries but owns all of the issued and outstanding
membership interests of GP Seller. Advisor Seller is duly qualified to do
business as a foreign limited liability company and is in good standing under
the laws of each State or other jurisdiction in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, including, without limitation, the
States of Missouri, Illinois and Colorado, except in jurisdictions, if any,
where the failure to qualify and be in good standing would not have a Material
Adverse Effect on Advisor’s Seller’s Business. The Members own all of Advisor
Seller’s voting membership interests, representing over 97% of the economic
interests in Advisor Seller.

 

17



--------------------------------------------------------------------------------

(b) GP Seller is a limited liability company duly organized, validly existing,
and in good standing under the Laws of the State of Delaware, and has all
requisite power and authority to conduct its operations as now being conducted,
to own or use the GP Assets that it purports to own or use, and to enter into
this Agreement and to perform its obligations hereunder. GP Seller has no
subsidiaries. GP Seller is duly qualified to do business as a foreign limited
liability company and is in good standing under the laws of each State or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, including, without limitation, the States of Missouri, Illinois,
Colorado and Pennsylvania except in jurisdictions, if any, where the failure to
qualify and be in good standing would not have a Material Adverse Effect on GP
Seller’s Business. GP Seller is wholly-owned by Advisor Seller.

5.2. Authority.

(a) The execution, delivery and performance of this Agreement by each Seller
have been duly and validly authorized by all requisite limited liability company
action on the part of such Seller.

(b) This Agreement and the Transaction Agreements have been duly and validly
executed and delivered by each Seller and each Member (as applicable), and
constitute legal, valid, and binding agreements of each such party, enforceable
against each such party in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity; provided, however, that: (i) no Individual Member makes a
representation or warranty under this Section 5.2(b) as to any Transaction
Agreement to which neither such Individual Member, Advisor Seller nor GP Seller
is a party; (ii) GKB does not make a representation or warranty under this
Section 5.2(b) as to any Transaction Agreement to which none of GKB, Baum,
Advisor Seller nor GP Seller is a party; and (iii) Sellers do not make a
representation or warranty under this Section 5.2(b) as to any Transaction
Agreement to which neither Seller is a party.

5.3. Title to Purchased Assets.

(a) Except for Permitted Liens and as set forth in Schedule 5.3(a), Advisor
Seller has good and marketable title to all of the Purchased Advisor Assets,
free and clear of all Liens.

(b) Except for Permitted Liens and as set forth in Schedule 5.3(b), GP Seller
has good and marketable title to all of the Purchased GP Assets, free and clear
of all Liens.

5.4. No Conflict; No Consent.

(a) With respect to each Seller, except as set forth on Schedule 5.4(a), and as
contemplated by this Agreement, neither the execution and delivery of this
Agreement or any Transaction Agreement, nor the performance of the transactions
contemplated hereby

 

18



--------------------------------------------------------------------------------

or thereby will: (i) (A) violate or conflict with the Constitutive Documents of
such Seller; or (B) result in or constitute a default (or an event that, with
notice or lapse of time or both, would constitute a default), breach or
violation of, or give rise to any right of termination, modification,
acceleration, or cancellation of, any contract or instrument to which such
Seller is a party or by which any portion of its assets or properties may be
bound; or (C) result in the creation or imposition of any Lien of any nature
whatsoever upon any of such Seller’s assets or properties or give any other
Person any interests or rights therein; or (ii) to the Imputed Knowledge of such
Seller, violate any Law applicable to such Seller or any License issued to such
Seller.

(b) Except as set forth on Schedule 5.4(b) or as previously provided in writing
to Buyers, and as contemplated by this Agreement, no consent, approval, permit,
notice, order, or authorization of, or registration, application, declaration,
or filing (each a “Consent”) with any Person or Governmental Entity is required
with respect to Advisor Seller or GP Seller in connection with the execution and
delivery of this Agreement or any of the Transaction Agreements and the
consummation of the transactions contemplated hereby or thereby.

5.5. Financial Statements; No Undisclosed Liabilities. Advisor Seller has
previously provided to Advisor Buyer: (a) Advisor Seller’s unaudited balance
sheet and statement of income as of, and for the twelve (12) months ended,
December 31, 2009; (b) Advisor Seller’s unaudited balance sheet and statement of
income as of, and for the three (3) months ended, March 31, 2010; and
(c) Advisor Seller’s audited balance sheet, statement of income and statement of
cash flow as of, and for the twelve (12) months ended, December 31, 2008
(collectively, the “Financial Statements”). In all material respects, except as
set forth in Schedule 5.5, the Financial Statements fairly and accurately
present the financial condition of Advisor Seller and GP Seller, respectively,
as of the dates thereof, and the results of such Seller’s operations for the
periods covered thereby, all in accordance with GAAP. Since December 31, 2009,
neither Seller has incurred any Liability of the nature required to be disclosed
in a balance sheet prepared in accordance with GAAP, except for (i) the
transactions contemplated by this Agreement, (ii) Liabilities customarily taken
in the ordinary course of normal, day-to-day operations of other Persons that
are in the same line of business as Advisor Seller, and (iii) Liabilities
reflected in the March 31, 2010 financial statements.

5.6. Absence of Certain Changes. Except as set forth on Schedule 5.6 and as
contemplated by this Agreement, since December 31, 2009, Advisor Seller has
conducted Advisor Seller’s Business, and GP Seller has conducted GP Seller’s
Business, only in the Ordinary Course of Business, and there has not been any:

(a) amendment to any of the Constitutive Documents of either Advisor Seller or
GP Seller or any Fund;

(b) damage to or destruction or loss of any tangible Purchased Advisor Assets or
tangible Purchased GP Assets, whether or not covered by insurance, which has
had, or which is reasonably likely to have, a Material Adverse Effect on Advisor
Seller’s Business or GP Seller’s Business;

 

19



--------------------------------------------------------------------------------

(c) any sales, leases or other dispositions of any Advisor Assets or GP Assets
for an aggregate consideration in excess of $25,000, or the creation of any Lien
on any Advisor Asset or GP Asset (other than Permitted Liens);

(d) change in the accounting methods used by either Seller; or

(e) contract by either Seller to do any of the foregoing.

5.7. Compliance with Laws. Except as set forth on Schedule 5.7, each Seller:
(a) in all material respects, is, and has been, operating in compliance with all
applicable Laws; (b) has complied with all written notices to, and demands upon,
it from all Governmental Entities with respect to the ownership, use and
operation of its assets and properties and the provision by it of investment
advisory services; (c) has all necessary Licenses required under applicable Law
in order to conduct its operations as currently conducted, and all such Licenses
are valid and in full force and effect; and (d) has not received any notice
regarding any violation of, conflict with, failure to comply with the terms of,
or any revocation, withdrawal, termination, cancellation, suspension or
modification of, any of its Licenses.

5.8. Investment Adviser Registration.

(a) Advisor Seller is duly registered as an investment adviser under the
Investment Advisers Act. Advisor Seller has delivered to Advisor Buyer a true,
correct and complete copy of Advisor Seller’s Form ADV in effect as of the date
of this Agreement. The information contained in such Form ADV was true and
complete in all respects at the time it was filed with the SEC, and, except as
indicated on any subsequent form or report filed with the SEC (a copy of which
Advisor Seller has provided to Advisor Buyer prior to Closing), it continues to
be true and complete in all respects.

(b) Advisor Seller has adopted and implemented written policies and procedures
required by Rule 206(4)-7 of the Investment Advisers Act.

(c) Advisor Seller has not performed any services that would require Advisor
Seller to be regulated by, or registered under the broker-dealer rules or
regulations of, any Governmental Entity.

5.9. GP Seller’s Business.

(a) Schedule 5.9(a) sets forth, as of the date hereof, a list of (i) the limited
partnership agreement for each Fund, between GP Seller, as general partner, and
various other parties, as limited partners (each a “Limited Partnership
Agreement,” and, collectively, the “Limited Partnership Agreements”); and
(ii) all other contracts and agreements pursuant to which GP Seller provides
administrative services or is otherwise bound (except for contracts and
agreements which expire, or which GP Seller may terminate, within one (1) year
from the date hereof, and which do not obligate GP Seller to pay, or provide
goods or services having a fair market value of, more than $2,000 per year) (the
“Other GP Contracts,” and, together with the Limited Partnership Agreements, the
“GP Contracts”).

 

20



--------------------------------------------------------------------------------

(b) With respect to each GP Contract, except as set forth in Schedule 5.9(b):

(i) such GP Contract is in full force and effect and constitutes a legal, valid,
and binding agreement of GP Seller, enforceable against GP Seller in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, and similar Laws of general applicability relating
to or affecting creditors’ rights and to general principles of equity;

(ii) to the extent GP Seller is obligated to provide services under any GP
Contract, GP Seller has, in all material respects, provided such services in
compliance with applicable Laws and in accordance with the terms and conditions
of such GP Contract;

(iii) neither GP Seller, nor, to the Actual Knowledge of GP Seller, any other
party to such GP Contract, is in breach of, or default under, such GP Contract,
and, to the Actual Knowledge of GP Seller, no event has occurred or is likely to
occur which, with notice or lapse of time, or both, would constitute a material
breach of, or default under, or permit a termination, modification, or
acceleration of, such GP Contract (other than in a case where a necessary
Consent has not been obtained with respect to the assignment of such GP Contract
to GP Buyer), as a result of the consummation of the transactions contemplated
by this Agreement;

(iv) since December 31, 2009, no party to such GP Contract has terminated or
withdrawn from such GP Contract, or provided notice to GP Seller that it intends
to terminate or withdraw from such GP Contract, and GP Seller does not have any
Actual Knowledge that such party has a present intention of giving such a
notice; and

(v) none of the GP Contracts contains any undertaking by GP Seller to cap fees
or to reimburse any or all fees thereunder.

5.10. Employees; Employee Benefits Matters; Labor Matters.

(a) Advisor Seller has previously provided to Advisor Buyer a complete and
accurate list of the following information for each Seller’s employees as of the
date of this Agreement, including each employee on leave of absence or layoff
status: name; job title; date of commencement of employment or engagement;
current compensation paid or payable and any change in compensation since
December 31, 2009; and sick leave, vacation leave and all other paid leave that
is accrued but unused.

(b) Each employee of each Seller has obtained and holds all Licenses required in
order for such individual to lawfully provide the services he or she provides to
such Seller. Schedule 5.10(b) sets forth a list of the persons who have executed
an employment agreement and/or non-competition agreement with Advisor Seller or
GP Seller, and copies of all such agreements have been provided to Advisor
Buyer. To the Imputed Knowledge of Sellers, no employee of Advisor Seller or GP
Seller is currently bound by a non-competition covenant with a third party
restricting such employee from providing any investment advisory services in
general or with regard to performing his or her duties on behalf of GP Seller or
Advisor Seller.

 

21



--------------------------------------------------------------------------------

(c) There is no labor strike, material labor dispute, slowdown, stoppage, or
lockout actually pending, or, to the Actual Knowledge of Advisor Seller or GP
Seller, threatened against or affecting, Advisor Seller or GP Seller. Neither
Seller is a party to or bound by any collective bargaining or similar agreement
with any labor organization, or work rules or practices agreed to with any labor
organization or employee association.

(d) While employed by Advisor Seller or GP Seller, and, to the Imputed Knowledge
of Sellers, prior to being so employed, no employee of Advisor Seller or GP
Seller has been the subject of any governmental proceeding, investigation or
inquiry involving the SEC or any other Governmental Entity having jurisdiction
over the business activities of any such employee, except as set forth on
Schedule 5.10(d). To the Imputed Knowledge of Sellers, no such employee has been
the subject of any order, judgment, or decree of any court of competent
jurisdiction, permanently or temporarily enjoining any such employee from, or
otherwise limiting, the following activities: (i) acting as an investment
adviser, underwriter, broker or dealer in securities, or engaging in or
continuing any conduct or practice in connection with such activity,
(ii) engaging in any type of business practice, or (iii) engaging in any
activity in connection with the purchase or sale of any security or in
connection with any violation of securities laws.

(e) A complete and accurate list of the Employee Plans is set forth on Schedule
5.10(e). The Employee Plans have been operated and administered in all material
respects in accordance with their provisions and applicable Laws, including but
not limited to ERISA and the Code. Neither Seller maintains, contributes to, or
has sponsored, maintained or contributed to (i) a “defined benefit plan” (as
defined in Section 414 of the Code), (ii) a “multiple employer plan” (as defined
in Section 4063 or 4064 of ERISA), (iii) a “multiemployer plan” (as defined in
Sections 4001(a)(3) and 3(37) of ERISA, or (iv) a plan subject to Part 3,
Subtitle B of Title I of ERISA, Section 412 of the Code or Title IV of ERISA,
which could subject the Purchased Advisor Assets, the Purchased GP Assets, the
Advisor Buyer or the GP Buyer to any liability under any agreement or under any
Law.

(f) The consummation of the transactions contemplated by this Agreement shall
not cause either Seller to violate the Worker Adjustment and Retraining
Notification Act (the “WARN Act”) or any similar state or local Law.

5.11. Litigation. With respect to each Seller, except as set forth on Schedule
5.11, there is no action, suit, audit, investigation (including any governmental
or regulatory investigation or inquiry), hearing, arbitration, or proceeding
(public or private) by any Governmental Entity or any other Person, pending, or
to the Actual Knowledge of such Seller, threatened, against such Seller, which,
if adversely determined or resolved, would, or which would reasonably be
expected to, and, to the Actual Knowledge of such Seller, there are no existing
or threatened-in-writing Orders involving a specific monetary judgment or
penalty (other than those of general application) against such Seller, which
would, or which would reasonably be expected to, (a) prohibit or impair the
ability of such Seller to consummate the

 

22



--------------------------------------------------------------------------------

transactions contemplated hereby, or (b) result in the granting of material
injunctive or equitable relief or material governmental sanctions against such
Seller. With respect to the pending SEC audit described in Schedule 5.11, the
correspondence between Advisor Seller and the SEC listed in Schedule 5.11,
copies of which Advisor Seller has previously provided to Advisor Buyer, is
true, accurate and complete and constitutes all of the written correspondence
between Advisor Seller and the SEC with respect to such audit, excluding any
related document production for the SEC.

5.12. Intellectual Property.

(a) Schedule 5.12(a) contains a complete and accurate list of (i) each Seller’s
Intellectual Property Rights, including any Intellectual Property Rights
licensed to or used by Sellers (excluding commercial, off the shelf software)
(“Licensed IP”), and (ii) certain Intellectual Property Rights owned by GKB and
used exclusively in Advisor Seller’s Business (“GKB IP”) which constitutes all
of the Intellectual Property Rights used in the operation of Advisor Seller’s
Business as it is currently operated, except as set forth on Schedule 5.12(b).

(b) Except as set forth in Schedule 5.12(b):

(i) with respect to each Seller and its Intellectual Property Rights reflected
in Schedule 5.12(a), other than Licensed IP or trademarks: (A) such Seller is
the owner of all right, title and interest in, and is the only person entitled
to use, such Intellectual Property Rights; (B) such Seller does not use any of
its Intellectual Property Rights by consent of any other rightful owner thereof;
(C) and such Seller does not pay any licensing fee, royalty or other payment to
any other person or entity with respect to such Intellectual Property Rights or
the use thereof;

(ii) except for the rights of licensors under Licensed IP, respectively, the
rights of such Seller in and to the Intellectual Property Rights are not subject
to any security interests, attachments or Liens;

(iii) with respect each Seller’s Intellectual Property Rights, there have been:
(A) no Orders rendered against such Seller which would limit or cancel its
ownership of, or right to use, its Intellectual Property Rights; (B) no written,
or, to the Actual Knowledge of such Seller, non-written, claims or demands
against such Seller by any other Person with respect to such Intellectual
Property Rights; (C) and no actions or proceedings are pending, or, to the
Actual Knowledge of such Seller, threatened, against such Seller, which
challenge such Seller’s ownership of, or right to use, such Intellectual
Property Rights;

(iv) neither Sellers nor Sellers’ Intellectual Property Rights infringe upon the
Intellectual Property Rights of any other Person, and, to the Actual Knowledge
of Sellers, no other Person is infringing upon any of the Intellectual Property
Rights of Sellers; and

 

23



--------------------------------------------------------------------------------

(v) To protect the secrecy, confidentiality and value of any trade secrets
included in the Intellectual Property Rights, Advisor Seller has entered into
confidentiality agreements with each of its employees and various other
individuals, as reflected in Schedule 5.17(a).

(c) GKB is the owner of all right, title and interest in and to, or has a
license to use, the GKB IP, and Sellers have used the GKB IP with the consent of
GKB

5.13. Taxes. With respect to each Seller, except as set forth in Schedule 5.13:

(a) such Seller has timely filed with the appropriate Governmental Entities, all
Returns required to be filed by it on or prior to the date hereof, and all such
Returns as filed were accurate and complete and properly reflected the Tax
Liabilities for the periods, property or events covered thereby, and Schedule
5.13 lists the jurisdictions in which Sellers filed Returns with respect to the
calendar year ended December 31, 2009;

(b) such Seller has paid all Taxes due on or with respect to such periods
whether or not reflected on such Returns;

(c) such Seller has not received any notice of assessment or proposed assessment
in connection with any Return, and there are no pending tax examinations,
proceedings, suits or tax claims asserted, against such Seller;

(d) there are no liens for Taxes on the assets or properties of such Seller;

(e) such Seller has timely made all deposits required by law to be made with
respect to employee withholding and other employment Taxes for all periods prior
to the date hereof;

(f) neither Seller has waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a tax assessment deficiency.
Each Seller is a “United States person” within the meaning of the Code;

(g) no claim has ever been made by an authority in a jurisdiction where such
Seller does not file Tax Returns that such Seller is or may be subject to
taxation by that jurisdiction;

(h) such Seller has withheld and paid, all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed;

(i) the sale of the Purchased Assets will not result in any income Tax liability
to such Seller;

(j) such Seller has not entered into any agreement or arrangement with any
Taxing Authority that requires it to take any action or to refrain from taking
any action; and

 

24



--------------------------------------------------------------------------------

(k) such Seller currently is, and at all times since it began operating, has
been, treated as a “partnership” under Subchapter K of Chapter 1 of Subtitle A
of the Code, and no election under Treasury Regulation
Section 301.7701-3(c)(1)(i) to be treated in any other manner has been made.

5.14. Insurance. Schedule 5.14 sets forth a complete and accurate list of each
Seller’s insurance policies (including policy numbers, and amounts and types of
coverage) maintained on its respective properties and assets and with respect to
its employees and representatives and business. With respect to each Seller,
except as set forth in Schedule 5.14, (a) Advisor Seller has no Actual Knowledge
of any event or circumstance which has occurred, or is likely to occur, which
would cause such insurance policies not to be valid, binding and enforceable in
accordance with their terms against the respective insurers or not to be in full
force and effect, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, and similar Laws of general applicability relating
to or affecting creditors’ rights and to general principles of equity; and
(b) such Seller has not received any notice from its insurance carriers
disclaiming coverage or defending a reservation of rights clause.

5.15. Advisor Seller’s Business.

(a) Advisor Seller has previously provided in writing to Advisor Buyer (i) the
names of the Funds and each other client to which Advisor Seller provides
investment management, investment advisory, subadvisory, administration,
distribution or other services on the date hereof (each such client being
referred to herein individually as a “Client,” and, collectively, as the
“Clients”) and the contractual arrangement (howsoever referred) pursuant to
which Advisor Seller provides such services to the Client (referred to herein as
an “Investment Management Contract”); (ii) each Investment Management Contract,
and all amendments thereto, in effect on the date hereof; and (iii) Advisor
Seller’s revenue, if any, under each Investment Management Contract for the year
ended December 31, 2009. The fee arrangement for each Client is set forth in the
Investment Management Contract for the Client, and Advisor Seller has no fee
arrangements with Clients not disclosed in this Agreement and the Schedules
hereto.

(b) Each Fund has been operated in compliance with applicable Laws and with the
objectives, policies and descriptions of the Fund, including, without
limitation, those set forth in the applicable prospectus for the Fund.

(c) Advisor Seller has previously provided to Advisor Buyer the name of each
Client that is an “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA). Except as set forth in Schedule 5.15(c), the accounts of
each such Client have been managed by Advisor Seller in compliance with its
obligations, if any, under ERISA.

(d) The issued and outstanding partnership interests in the Funds (i) have been
issued and sold by the Funds in compliance with applicable Law, and (ii) have
been duly authorized and validly issued in all material respects and are fully
paid and non-assessable; provided, however, that Sellers rely upon, and do not
independently investigate, the representations and warranties made by Clients
with respect to their financial and personal affairs. The books and records of
the Funds reflect, among other

 

25



--------------------------------------------------------------------------------

things, the purchase and sale of the partnership interests in the Funds, the
number of issued and outstanding partnership interests owned by each partner of
each Fund, and the State or other jurisdiction in which such interests were
offered and sold; and such books and records are complete and accurate in all
material respects.

(e) With respect to each Fund, such Fund has (i) filed Tax Returns, (ii) paid
Taxes, (iii) qualified in foreign jurisdictions, (iv) filed Regulation D and
related filings with the SEC and applicable states, and (v) obtained required
business occupational licenses applicable to businesses generally; such Fund is
not required to be registered under the Investment Company Act; and such Fund is
not required under applicable Law to have any other Licenses, Orders or
approvals, or to make any filings, applications and registrations with,
Governmental Entities, in order to permit it to carry on its business as
currently conducted, the failure of which to have or to make would not have a
Material Adverse Effect on Advisor Seller’s Business or GP Seller’s Business.

(f) Except as disclosed on Schedule 5.15(f) or Schedule 5.9(a), as of the date
of this Agreement, no Fund is a party to any material contract of any kind or
nature whatsoever (except for contracts and agreements which expire, or which
such Fund may terminate, within one (1) year from the date hereof, and which do
not obligate such Fund to pay, or provide goods or services having a fair market
value of, more than $2,000 per year), and each such contract listed on Schedule
5.15(f) is in full force and effect.

(g) Since December 31, 2009, no event or condition has occurred which would
require any Fund to conduct a meeting of its general or limited partners (other
than a meeting held or to be held in the ordinary course of such Fund, or to
approve or consummate the transactions contemplated by this Agreement).

(h) With respect to each Fund, except as set forth in Schedule 5.15(h), the
audited financial statements of the Fund as of December 31, 2008, and the
audited or drafts of audited financial statements (as reflected on Schedule
5.15(h)) of the Funds as of December 31, 2009, including, without limitation,
the statement of assets and liabilities, the statement of operations and the
statement of changes in net assets, which were previously delivered to Advisor
Buyer, fairly present in all material respects the financial position of the
Fund as of the dates of such statements and the results of its operations for
the periods covered thereby in accordance with GAAP. Except as set forth in
Schedule 5.15(h), since December 31, 2009, Sellers have not received notice,
whether through quarterly statements from underlying funds of Funds or
otherwise, and do not otherwise have Imputed Knowledge of, any changes in the
financial condition, results of operations, business, assets or liabilities of
any Fund, except for changes that would not have, or reasonably be expected to
have, a Material Adverse Effect.

(i) Except as set forth on Schedule 5.15(i), there are no legal or governmental
actions, investigations, inquiries or proceedings pending, or to the Actual
Knowledge of Sellers, threatened, against any Fund. There are no Orders on or
with regard to any Fund currently in effect.

 

26



--------------------------------------------------------------------------------

(j) Except as set forth in Schedule 5.15(j), no Seller, Fund or Investment
Management Contract is subject to regulation by any Governmental Body other than
Governmental Bodies in the United States of America, in any state or territory
thereof, in any political subdivision of any such state or territory, and in the
District of Columbia.

(k) With respect to each Fund, except as set forth in Schedule 5.15(k), (i) all
federal, state, foreign and other Returns, dividend reporting forms and other
Tax-related reports of the Fund required by applicable Law to have been filed by
or with respect to the Fund on or prior to the Closing Date have been filed in a
timely manner and are correct in all material respects, (ii) all Taxes shown as
due or required to be shown as due on such Returns, forms and reports, and any
other Taxes due, whether or not shown on any return, and any interest and/or
penalties thereon, have been paid or provision shall have been made for the
payment thereof, (iii) such Fund is not under audit, and no assessment for Taxes
or other amounts has been proposed or asserted with respect to such Fund,
(iv) provision has been or will be made for any Taxes, interest or penalties for
which Returns and/or payments are not due on or before the Closing Date, (v) no
Fund will have filed a federal Section 6662 (formerly Section 6661) Disclosure
Statement with respect to any return nor participated in a “reportable
transaction” or “listed transaction” as such terms are defined in
Section 6707A(c); and (vi) each Fund has withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
partner, member, employee, independent contractor, creditor or other third party
and all Forms W-2 and 1099 and any applicable state Tax forms with respect
thereto have been properly completed and timely with any required remittance.
The sale of the Purchased Assets will not result in any income Tax liability to
Fund, and no Fund has entered into any agreement or arrangement with any Taxing
Authority that requires it to take any action or to refrain from taking any
action.

(l) No Fund is an underlying investment for any variable annuity contract and/or
variable life insurance contract.

(m) Each Fund has timely complied with (i) the collection and maintenance of
Forms W-9 and/or Forms W-8, as applicable, (ii) obligations with respect to
backup withholding on payments to partners and/or withholding on payments to
non-resident aliens and other foreign partners as required under the Code, and
(iii) any other Tax withholding or informational return filing obligations at
the federal, state or local level.

(n) Neither Sellers nor any of their ERISA Affiliates, nor any Member, has
engaged in a transaction with respect to any “benefit plan investor” (as that
term is defined in ERISA Section 3(42)) that (i) assuming the taxable period of
such transaction expired as of the date hereof, could subject either Seller, any
Member thereof or any of their ERISA Affiliates, to Taxes or penalties imposed
by either the Code or Title I of ERISA, including, without limitation,
Section 4975 of the Code or Section 502(l) of ERISA, or (ii) was a breach of
fiduciary duty under Title I of ERISA.

(o) Each Fund has timely filed federal, state, foreign and other Returns in all
jurisdictions required by law. For the year ended December 31, 2008, the Funds
filed income tax Returns in the jurisdictions reflected in Schedule 5.15(o).

 

27



--------------------------------------------------------------------------------

(p) None of the Funds has any nonresident alien, foreign person, foreign
corporation or foreign partnership (all as defined in Section 7701 of the Code)
as a partner or member.

(q) GP Seller has previously provided the following information to Buyers and
such information is accurate and complete in all material respects: (i) the
capital account of GP Seller in each Fund as of December 31, 2009; (ii) the
capital contributions made by GP Seller to each Fund from January 1, 2010,
through March 31, 2010; (iii) with respect to each Split-Interest-Fund and PCM
Private Equity III L.P., the total amount of capital committed, but not yet
contributed, to such Fund as of December 31, 2009; and (iv) with respect to each
Fund, the aggregate fair market value of the Fund’s limited partnership
interests in underlying funds as of December 31, 2009, as reported by such
underlying funds.

5.16. Investment Management Contracts. Except as set forth in Schedule 5.16,
with respect to each Investment Management Contract:

(a) such Investment Management Contract is in full force and effect and
constitutes a legal, valid, and binding agreement of Advisor Seller, enforceable
against Advisor Seller in accordance with its terms, and Advisor Seller has no
Actual Knowledge of any event or circumstance which has occurred, or is likely
to occur, which would cause such Investment Management Contract not to be valid,
binding and enforceable in accordance with its terms against the Client or not
to be in full force and effect, in each case subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity;

(b) Advisor Seller has provided its investment advisory services in compliance
with applicable Laws and in accordance with such Investment Management Contract;

(c) neither Advisor Seller, nor, to the Actual Knowledge of Advisor Seller, any
other party thereto, is in breach of or in default under, such Investment
Management Contract, and Advisor Seller has no Actual Knowledge of any event
which has occurred or is likely to occur which, with notice or lapse of time, or
both, would constitute a material breach of or default under, or permit a
termination, modification, or acceleration of, such Investment Management
Contract (other than in a case where a Client fails or refuses to deliver a
Client Consent as a result of the transactions contemplated by this Agreement,
or where the Client delivers a Client Consent, but with an indication that the
Client’s ongoing business relationship with Advisor Buyer after the Closing will
depend on Advisor Buyer’s performance); and

(d) no party to such Investment Management Contract has terminated such
Investment Management Contract or provided notice to Advisor Seller that it
intends to terminate such Investment Management Contract, and Advisor Seller
does not have Actual Knowledge that such party presently intends to provide such
a notice (other than in a case where a Client fails or refuses to deliver a
Client Consent as a result of the

 

28



--------------------------------------------------------------------------------

transactions contemplated by this Agreement, or where the Client delivers a
Client Consent, but with an indication that the Client’s ongoing business
relationship with Advisor Buyer after the Closing will depend on Advisor Buyer’s
performance).

5.17. Other Agreements of Advisor Seller.

(a) Schedule 5.17(a) sets forth a list of all of the contracts and agreements
and amendments thereto (other than Investment Management Contracts) pursuant to
which Advisor Seller is bound as of the date of this Agreement (except for
contracts and agreements which expire, or which Advisor Seller may terminate,
within one (1) year from the date hereof, and which do not obligate Advisor
Seller to pay, or provide goods or services having a fair market value of, more
than $2,000) (the “Other Advisor Contracts”).

(b) Except as set forth in Schedule 5.17(b), with respect to each Other Advisor
Contract:

(i) such Other Advisor Contract is in full force and effect and constitutes a
legal, valid, and binding agreement of Advisor Seller, enforceable against
Advisor Seller in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity;

(ii) neither Advisor Seller, nor, to the Actual Knowledge of Advisor Seller, any
other party thereto, is in breach of or in default under, such Other Advisor
Contract, and Advisor Seller has no Actual Knowledge of any event that has
occurred or is likely to occur which, with notice or lapse of time, or both,
would constitute a breach of or default under, or permit a termination,
modification, or acceleration of, such Other Advisor Contract (other than in a
case where an Other Advisor Contract Consent has not been obtained as a result
of the transactions contemplated by this Agreement); and

(iii) no party to such Other Advisor Contract has terminated such Other Advisor
Contract or provided notice to Advisor Seller that it intends to terminate such
Other Advisor Contract, and Advisor Seller does not have Actual Knowledge that
such party presently intends to provide such a notice (other than in a case
where an Other Advisor Contract Consent has not been obtained as a result of the
of the transactions contemplated by this Agreement).

5.18. Real Property.

(a) Advisor Seller does not own and has never owned any real property. GP Seller
does not own or lease and has never owned or leased any real property. Each real
property lease for real property leased by Advisor Seller is described in
Schedule 5.18 hereto along with the current monthly base rent and leasehold term
under each Real Property Lease (each, a “Real Property Lease”). Except as set
forth in Schedule 5.18, Advisor Seller has valid and subsisting leasehold rights
in the real property that is the subject of each Real Property Lease, free and
clear of Liens.

 

29



--------------------------------------------------------------------------------

(b) Advisor Seller has provided to Advisor Buyer a true, correct and complete
copy of each written Real Property Lease, as amended; and each Real Property
Lease is in full force and effect, and is binding upon, and enforceable against,
the landlord of each Real Property Lease and Advisor Seller in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, and similar Laws of general applicability relating
to or affecting creditors’ rights and to general principles of equity.

(c) As of the date hereof, with respect to each Real Property Lease, neither
Advisor Seller, nor, to the Actual Knowledge of Advisor Seller, the landlord
thereunder, is in breach of, or in default under, the Real Property Lease, and,
to the Imputed Knowledge of Advisor Seller, no event or condition has occurred
with respect to Advisor Seller, which, with the passing of time or the giving of
notice or both, would constitute a breach or default by Advisor Seller under any
Real Property, or result in claims by third parties against Advisor Seller
relating to the leased premises under any of the Real Property Leases.

(d) Neither Advisor Seller nor, to the Actual Knowledge of Advisor Seller, the
landlord under any Real Property Lease, has commenced any action with respect to
the termination of any Real Property Lease, and Advisor Seller has not received
or given any notice of termination with respect to any Real Property Lease.
Advisor Seller’s interest in each Real Property Lease has not been assigned,
pledged or encumbered by Advisor Seller, and no part of the leased premises
under any Real Property Lease has been sublet by Advisor Seller.

(e) Advisor Seller has not entered into any agreement to pay any real estate
broker in connection with the leasing of any leased premises under any Real
Estate Lease to Advisor Seller.

(f) To Advisor Seller’s Actual Knowledge, all construction to be performed by
the respective landlord under each Real Property Lease has been fully completed
in a manner satisfactory to Advisor Seller, and the landlord has fully paid for
all tenant allowances and similar up-front obligations.

5.19. Broker’s or Finder’s Fees. No broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by Advisor Seller or any of its
Affiliates.

5.20. No Material Adverse Effect. Except as otherwise contemplated by or set
forth in this Agreement, including, without limitation, the Schedules, between
December 31, 2009, and the date of this Agreement, there has been no Material
Adverse Effect with respect to Sellers.

 

30



--------------------------------------------------------------------------------

5.21. No Other Representation; No Reliance. Except for the specific
representations and warranties expressly made by Sellers and Members in this
ARTICLE V, (a) Buyers and UMB acknowledge and agree that neither Advisor Seller,
GP Seller, nor any Member has made any representation or warranty, expressed or
implied, as to Advisor Seller or GP Seller, or as to the accuracy or
completeness of any information (in any CD-ROMs (except as set forth in
Section 5.22 below), “data rooms,” “virtual data rooms,” management
presentations or in any other form) regarding Advisor Seller or GP Seller
furnished or made available to Buyers, UMB, or their respective representatives,
and (b) neither Advisor Seller, GP Seller, nor any Member shall have or be
subject to any liability to Buyers, UMB, or any other Person resulting from the
distribution to Buyers or UMB, or Buyers’ or UMB’s use of or reliance on, any
such information in expectation of, or in connection with, the transactions
contemplated hereby.

5.22. Authentication. The documents listed on Schedule 5.22 and the documents
delivered by Sellers to Buyers on computer disks on June 26, 2010, and
supplemented by computer disks delivered by Sellers to Buyers on the date
hereof, conform in all material respects to the most recent copies of such
documents delivered by Sellers to Buyers during the due diligence process, and
both the documents on such computer disks and the most recent copies of such
documents delivered during the due diligence process conform to the originals of
such documents in Sellers’ possession. To the extent any such documents bear the
signature of Advisor Seller’s Clients, such signatures, to Advisor Seller’s
Actual Knowledge, are authentic.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF UMB AND BUYERS

UMB, Advisor Buyer and GP Buyer hereby jointly and severally represent and
warrant to Sellers and Members, as of the date hereof, as follows:

6.1. Capacity of Buyers. Advisor Buyer is a limited liability company duly
organized, validly existing, and in good standing under the Laws of the State of
Missouri, and has all requisite power to enter into this Agreement and to
perform its obligations hereunder. GP Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Missouri, and has all requisite power to enter into this Agreement and perform
its obligations hereunder. Each Permitted Assignee is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and has all requisite power to enter into this Agreement
and perform its obligations hereunder. UMB is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Missouri
and has all requisite corporate power to enter into this Agreement and to
perform its obligations hereunder. UMBFSI is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Missouri
and has all requisite corporate power to perform its obligations hereunder.

6.2. Authority.

(a) The execution, delivery and performance of this Agreement and the
Transaction Agreements to which any of Advisor Buyer, GP Buyer, a Permitted
Assignee, UMB or UMBFSI is a party have been duly and validly authorized by all
requisite limited liability company or corporate action (whichever is
applicable) on the part of such parties.

 

31



--------------------------------------------------------------------------------

(b) This Agreement and the Transaction Agreements to which any of Advisor Buyer,
GP Buyer, a Permitted Assignee, UMB or UMBFSI is a party have been duly and
validly executed and delivered by each such party, as applicable, and constitute
the legal, valid, and binding agreement of such party, enforceable against such
party in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.

6.3. No Conflict; No Consent.

(a) Neither the execution and delivery of this Agreement or any Transaction
Agreement, nor the performance of the transactions contemplated hereby or
thereby will: (i) violate or conflict with the Constitutive Documents of Advisor
Buyer, GP Buyer, any Permitted Assignee, UMBFSI or UMB; or (ii) violate any Law,
License or Order affecting Advisor Buyer, GP Buyer, any Permitted Assignee, UMB
or UMBFSI.

(b) Except as set forth in Schedule 6.3(b), no Consent of any Person or
Governmental Entity is required with respect to Advisor Buyer, GP Buyer, any
Permitted Assignee, UMB or UMBFSI in connection with the execution and delivery
of this Agreement or any of the Transaction Agreements and the consummation of
the transactions contemplated hereby or thereby.

6.4. Litigation. There is no action, suit, audit, investigation (including any
governmental or regulatory investigation or inquiry), hearing, arbitration, or
proceeding (public or private) by any Governmental Entity or any other Person,
pending, or to the Actual Knowledge of Advisor Buyer, GP Buyer or UMB,
threatened, against Advisor Buyer, GP Buyer, or UMB, which, if adversely
determined or resolved, would, or which would reasonably be expected to, impair
or prohibit the consummation of the transactions contemplated by this Agreement,
and, to the Actual Knowledge of Advisor Buyer, GP Buyer and UMB, there are no
existing or threatened-in-writing Orders which would prohibit or impair the
ability of Advisor Buyer, GP Buyer or UMB to consummate the transactions
contemplated hereby.

6.5. Broker’s or Finder’s Fees. Neither Buyers nor UMB has entered into any
arrangement with any broker, investment banker, financial advisor or other
person in connection with the transactions contemplated by this Agreement which
would cause Sellers or Members to incur any commissions, fees or other similar
liabilities.

6.6. No Material Adverse Effect. Between December 31, 2009, and the date of this
Agreement, there has no Material Adverse Effect with respect to Buyers, UMB or
UMBFSI.

ARTICLE VII.

COVENANTS OF SELLERS AND MEMBERS

7.1. General. Prior to Closing, each Seller and Member shall use commercially
reasonable efforts (unless otherwise specified with respect to any action) to
take all actions and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this
Agreement; provided, however, that, in taking such actions and doing such
things, neither Sellers nor Members shall be required to pay any consideration
to any

 

32



--------------------------------------------------------------------------------

Person for their consent to, or approval of, this Agreement or the transactions
contemplated hereby, or to agree to any divestiture, license, or other
arrangement with respect to the Advisor Assets or the GP Assets, or with respect
to Advisor Seller’s Business or GP Seller’s Business.

7.2. Non-Solicitation; Non-Competition. (a) As a material inducement to Advisor
Buyer’s and GP Buyer’s willingness to enter into this Agreement, Advisor Seller
and GP Seller, subject to Section 7.2(b) hereof, agree that for a period of five
(5) years following the Closing Date, they shall not, directly or indirectly:

(i) provide Investment Management Services or general partner services to any
person or entity that is a Past Client, Present Client or Prospective Client of
either Advisor Buyer or GP Buyer or their Affiliates;

(ii) on behalf of itself, or on behalf of an investment management or investment
advisory business that is the similar to or competes with Advisor Buyer and GP
Buyer, contact, solicit, canvas, provide services to, contract with, or accept
business from any entity or individual which (A) is a Past Client, Present
Client or Prospective Client of Advisor Buyer or its Affiliates, or (B) has
received an outstanding written proposal or offer from Advisor Buyer or its
Affiliates;

(iii)(A) induce, offer, assist, solicit, encourage or suggest, in any manner
whatsoever, (1) that it or another business or enterprise offer employment to or
enter into a business affiliation with any employee, agent or representative of
Advisor Buyer or GP Buyer or its Affiliates, or (2) that any employee, agent or
representative of Advisor Buyer or its Affiliates terminate his or her
employment or business affiliation with such Advisor Buyer or GP Buyer or its
Affiliates; or (B) hire, employ or contract with any employee or representative
of Advisor Buyer or GP Buyer or its Affiliates;

(iv) render services to, become affiliated with, own, or have a financial or
other interest in (either as a partner, joint venturer, owner, manager,
stockholder, independent contractor, or other such role) any business which is
engaged in a same, similar or competitive business as either Advisor Buyer or GP
Buyer or its Affiliates (except nothing herein shall prohibit owning less than
5% of the outstanding shares in a publicly-traded corporation);

(v) alone or in concert with others, solicit, encourage, influence, or induce,
or attempt to solicit, encourage, influence, or induce, any person or entity who
is or was a client or customer of Advisor Seller or GP Seller or is or was a
Prospective Client of Advisor Seller or GP Seller in an effort to divert,
transfer or take away from Adviser Buyer, GP Buyer or UMB, the business of such
client or customer or prospect, or to request or encourage or promote such
client or customer or prospect to cease or refrain from doing business with (or
reduce the type or amount of business done with) GP Buyer, UMB or Adviser Buyer,
or to do business with another provider of services of a type similar to that
offered by GP Buyer, UMB or Adviser Buyer;

 

33



--------------------------------------------------------------------------------

(vi) entice or induce, or in any manner influence, any supplier or service
provider of Adviser Buyer that Seller had contact with to terminate or limit
their business relationship with Advisor Buyer or GP Buyer; or

(vii) entice, induce or in any manner influence any person who is employed by or
in the service of Adviser Buyer or GP Buyer to leave such employ or service for
the purpose of engaging in or becoming employed by a business that may be in
competition with any business engaged in by Advisor Buyer or GP Buyer.

(b) Nothing in this Section 7.2 or in any other provision of this Agreement
shall prohibit or limit the right of the Sellers to engage in Permitted
Activities.

(c) For purposes of this Section 7.2, the following terms shall have the
following meanings:

(i) “Investment Management Services” means any services which involve (A) the
management of an investment account or fund (or portions thereof or a group of
investment accounts for funds), (B) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds), or (C) providing financial advice or services, provided, however, that
Investment Management Services shall not include Permitted Activities;

(ii) “Past Client” shall mean at any particular time, any person or entity who
at any point within two years prior to such time (A) had been a client of an
Advisor Seller or Advisor Buyer or its Affiliates, (B) had been an advisee or
investment advisory customer of, or recipient of Investment Management Services
from, Advisor Buyer or its Affiliates, or (C) had been an intermediary between
Advisor Buyer or its Affiliates and any such person or entity but at such time
is not an advisee or investment advisory customer or client of, or recipient of
Investment Management Services from, Advisor Buyer or its Affiliates or an
intermediary between Advisor Buyer or its Affiliates and any such person or
entity.

(iii) “Permitted Activities” means, as to Sellers, acting separately or in any
combination, (i) providing management, advisory or similar services to: the
Individual Members and their immediate family members; and trusts for the
benefit of, and entities controlled by (as the term “controlled” is used in the
definition of “Affiliate”), any of the foregoing, and/or (ii) managing the GP
Excluded Assets and distributing earn-out payments, special limited partner
interest payments and other assets in connection with winding up the business of
each Seller.

(iv) “Present Client” shall mean, at any particular time, any person or entity
which is at such time (A) a current client of Advisor Buyer or its Affiliates,
(B) an advisee or investment advisory customer of, or recipient of Investment
Management Services from, Advisor Buyer or its Affiliates, or (C) an
intermediary between Advisor Buyer or its Affiliates and any such person or
entity.

 

34



--------------------------------------------------------------------------------

(v) “Prospective Client” shall mean, at any particular time, any person or
entity to whom Advisor Buyer, Advisor Seller or its Affiliates, through any of
their officers, employees, agents or consultants (or persons acting in any
similar capacity), has, within twelve (12) months prior to such time, offered
(by means of a written proposal designed specifically for such person or entity
or a personal meeting, telephone call or personalized letter), (A) to provide
its products and services, or (B) to serve as investment adviser or otherwise
provide Investment Management Services, including, without limitation, any
intermediaries between Advisor Buyer or its Affiliates and any such person or
entity, but who is not at such time an advisee or investment advisory customer
of, or recipient of, Investment Management Services from Advisor Buyer or its
Affiliates or an intermediary between Advisor Buyer or its Affiliates and any
such person or entity.

(d) The Sellers acknowledge and agree that each covenant set forth in this
Section 7.2 is reasonable and valid in geographical and temporal scope, subject
matter and in all other respects. If any court determines that such covenants,
or any part thereof, are invalid or unenforceable, the remainder of such
covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portions, to the maximum extent permitted by applicable
law. If any court determines that any such covenant, or any part thereof, is
unenforceable because of the duration or geographic scope or subject matter of
such provision (or for any other reason), it is the parties’ intention that such
court shall have the power to reduce the duration or scope or subject matter of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable to the maximum extent permitted by applicable law. The
Sellers acknowledge that an irreparable injury will result to Advisor Buyer and
GP Buyer and/or their respective Affiliates in the event of a breach by of the
covenants set forth in this Section 7.2. The Sellers also acknowledge and agree
that the damages or injuries which Advisor Buyer and GP Buyer and/or their
respective Affiliates may sustain as a result of a breach of such covenants are
difficult to ascertain and money damages alone will not be an adequate remedy to
Advisor Buyer and GP Buyer and/or their respective Affiliates. The Sellers
therefore agree that in the event of such breach or threatened breach of this
Section 7.2 by Sellers, Advisor Buyer and GP Buyer and/or their respective
Affiliates shall also be entitled, in addition to any other available remedies,
to obtain any equitable remedy, including any injunctive relief, necessary to
prevent or restrain any violation or threatened violation of this Section 7.2 of
this Agreement, without the necessity of posting a bond.

(e) For avoidance of doubt, Sections 7.2(a) through 7.2(d) hereof shall apply
only to Sellers, and not to the Members, whose obligations with respect to
non-competition, non-solicitation and similar matters in their individual
capacities shall be set forth exclusively in the Employment, Non-Solicitation
and Non-Competition Agreements referred to in Section 7.3 (as to the Individual
Members) and the Non-Solicitation Agreement referred to in Section 7.7 (as to
GKB). The acts and omissions of the

 

35



--------------------------------------------------------------------------------

Members, in their individual capacities (as opposed to their acts on behalf, and
in the name, of Sellers, acting as officers or managers of Sellers) shall not be
imputed to Sellers in determining whether Sellers have breached this
Section 7.2; and the acts of Sellers shall not be imputed to the Members in
determining whether the Members have breached the foregoing Employment,
Non-Solicitation and Non-Competition Agreements and Non-Solicitation Agreement.
During the period Sellers are obligated under this Section 7.2, the Members
shall not, singly or in combination, cause Sellers to be in breach of this
Section 7.2.

7.3. Individual Member Agreements. At the Closing, each Individual Member shall
(i) enter into with Advisor Buyer an Employment, Non-Solicitation and
Non-Competition Agreement substantially in the form of Exhibit C, and (ii) enter
into with UMFSI a Registered Representative Agreement in the form of Exhibit D.

7.4. Taxes. From and after the Closing Date, each Seller shall file with the
appropriate Governmental Entities when due all Returns required to be filed with
respect to the operation of Advisor Seller’s Business and GP Seller’s Business,
respectively, for all periods ending on and prior to the Closing Date, and all
such Returns shall properly reflect the Tax Liabilities for the periods,
property or events covered thereby.

7.5. Chicago Lease. At the Closing, Advisor Seller shall enter into with Advisor
Buyer a Sublease in the form of Exhibit E (with respect to Advisor Seller’s
Chicago office location).

7.6. GP Seller and the Funds. At the Closing, subject to receiving the necessary
Partner Consents, as contemplated by Section 9.7(b), GP Seller shall (i) with
respect to each Split-Interest Fund, enter into an amended limited partnership
agreement for the Fund, and (ii) with respect to each Fund, deliver to GP Buyer
(or its Permitted Assignees) all of the Partner Consents which the limited
partners of the Fund have executed and delivered to GP Seller.

7.7. Incentive Bonus Plan. On the Closing Date, effective beginning as of the
first day after the Closing Date, the Individual Members shall participate in
the Incentive Bonus Plan implemented by Advisor Buyer.

7.8. Baum Agreements. At the Closing, GKB shall cause Baum (i) to enter into
with Advisor Buyer a Sublease in the form attached as Exhibit G (with respect to
Advisor Seller’s Kansas City location), (ii) to enter into with Advisor Buyer
and UMBFSI a Support Services Agreement in the form Exhibit H, (iii) to enter
into with UMBFSI and First Clearing, LLC an Amendment and Assignment of Clearing
Agreement substantially in the form of Exhibit I, (iv) to enter into the
Amendment and Assignment Agreement in the form of Exhibit Y, pursuant to which
Baum will sell, transfer, assign, convey and deliver to Advisor Buyer all of
Baum’s right, title and interest in and to all agreements (copies of which
previously have been provided to Advisor Buyer) whereby third parties listed on
Schedule 5.17(a)(6) have agreed to pay solicitation fees to Baum with respect to
the referral of Advisor Seller’s Clients, and (v) to enter into with Advisor
Buyer an Amendment and Assignment of Client Referral and Introduction Agreement
in the form attached hereto as Exhibit Z; and, from and after the Closing Date,
GKB shall cause Baum to timely perform its obligations under the agreements
referred to in clauses (i) through (v) of this Section 7.8.

 

36



--------------------------------------------------------------------------------

7.9. GKB Obligations. At the Closing, GKB shall (i) enter into with Advisor
Buyer a Non-Solicitation Agreement in the form of Exhibit J, (ii) enter into the
GKB Intellectual Property Rights Assignment in the form of Exhibit W, and
(iii) transfer, assign, convey and deliver to Advisor Buyer, all of GKB’s rights
as a licensee of the Advent software referred to in Schedules 5.12(a) and
5.12(b) hereto.

7.10. Brokerage Relationship. At least thirty (30) days prior to the Closing
Date, Advisor Seller shall, and GKB shall cause Baum to permit Advisor Seller
to, provide a letter from Baum to each Client in the form of Exhibit K, advising
such Client that, unless such Client otherwise instructs Baum in writing or by
phone before the Closing Date, such Client’s relationship with Baum as an
introducing broker will be transferred to UMBFSI as of, and subject to, the
closing of the transactions contemplated by this Agreement; and, at the Closing,
GKB will cause Baum to execute and deliver to UMBFSI such instruments and
documents as shall be reasonably necessary to effect such transfers.

7.11. New Name. After the Closing Date, if Advisor Buyer elects to do business
under a name other than “Prairie Capital Management,” Advisor Seller shall
reimburse Advisor Buyer in an amount not to exceed $50,000.00 for the legal
fees, filing costs and other out-of-pocket costs it reasonably incurs within
one-hundred eighty (180) days from and after the Closing Date to (i) determine
the availability of alternative names, (ii) obtain a federal trademark
registration for the new name, (iii) replace signage, stationery and business
cards (excluding any such costs which would have been incurred in any event to
reflect Advisor Buyer’s new location, telephone numbers, personnel, etc.), and
(iv) amend its articles of organization in Delaware, and its certificates of
authority in Colorado, Illinois, Missouri and Pennsylvania, to reflect the new
name.

7.12. Release of Liens. Prior to Closing, Sellers and Members shall obtain a
release of all liens and encumbrances on the Purchased Advisor Assets and the
Purchased GP Assets, including but not limited to the lien of Missouri Bank &
Trust Co. of Kansas City on all inventory, equipment and accounts filed on
May 9, 2008.

ARTICLE VIII.

COVENANTS OF BUYERS AND UMB

8.1. General. Prior to Closing, Buyers shall use commercially reasonable efforts
(unless otherwise specified with respect to any action) to take all actions, and
to do all things necessary, proper, or advisable in order to consummate and make
effective the transactions contemplated by this Agreement.

8.2. Notice of Developments. Prior to the Closing Date, each of Advisor Buyer
and GP Buyer shall promptly give written notice to Advisor Seller and GP Seller
of any material development which causes or is reasonably likely to cause a
breach of any of its own representations and warranties; provided, however, that
each such Advisor Buyer and GP Buyer agrees that this Section 8.2 shall in no
way limit or waive the remedies available to Advisor Seller and GP Seller.

 

37



--------------------------------------------------------------------------------

8.3. Advisor Buyer Agreements. At the Closing, Advisor Buyer shall (i) enter
into with each Individual Member an Employment, Non-Solicitation and
Non-Competition substantially in the form of Exhibit C; (ii) enter into with
each Key Employee (other than the New Key Employee) a Retention Agreement in the
form of Exhibit L, provided such Retention Agreement is signed by such Key
Employee and delivered at the Closing; (iii) enter into with the New Key
Employee a Retention Agreement in the form of Exhibit M, provided such Retention
Agreement is signed by such New Key Employee and delivered at the Closing;
(iv) enter into with each Other Professional Employee and each Other Employee a
Retention Agreement in the form of Exhibit N, provided such Retention Agreement
is signed by such Other Professional Employee and such Other Employee and
delivered at the Closing; (v) enter into with each Other New Employee a
Retention Agreement in the form of Exhibit O, provided such Retention Agreement
is signed by such Other New Employee and delivered at the Closing; (vi) enter
into with each Key Employee and Other Professional Employee, provided he or she
has (A) a Series 65 license or (B) a Series 7 and a Series 66 license, an
Investment Advisor Representative Agreement in the form of Exhibit P, provided
such Investment Advisor Representative Agreement is signed by such Key Employee
and Other Professional Employee and delivered at the Closing; (vii) enter into
with GKB a Non-Solicitation Agreement in the form of Exhibit J, (viii) enter
into with Baum and UMBFSI a Support Services Agreement in the form of Exhibit H;
(ix) enter into with Baum a Sublease in the form of Exhibit G (with respect to
Advisor Seller’s Kansas City office location); (x) enter into with Advisor
Seller a Sublease in the form of Exhibit E (with respect to Advisor Seller’s
Chicago office location); (xi) enter into with Clients any New Investment
Management Contracts which have been executed by such Clients and delivered at
the Closing, subject to the satisfaction of the conditions set forth in
Section 9.7(a); and (xii) enter into with Baum those Assignments and Amendments
of Client Referral and Introduction Agreement in the form of Exhibit Z.

8.4. GP Buyer and the Funds. With respect to each Fund, subject to receiving the
necessary Partner Consents, as contemplated by Section 9.7(b), GP Buyer (or its
Permitted Assignees) shall enter into an amended limited partnership agreement
for the Fund, in the form set forth in Exhibit F.

8.5. Incentive Bonus Plan. On the Closing Date, effective beginning as of the
first day after the Closing Date, Advisor Buyer shall implement the Incentive
Bonus Plan set forth in Exhibit B.

8.6. Investment Adviser Registration. On or before the Closing Date, (i) Advisor
Buyer shall duly register as an investment adviser under the Investment Advisers
Act, and (ii) Advisor Buyer shall make available to Advisor Seller a true,
correct and complete copy of Advisor Buyer’s Form ADV in effect as of the
Closing Date. The information contained in such Form ADV shall be true and
complete in all respects as of the Closing Date and as of the date the Form ADV
was filed with the SEC.

8.7. Actions by UMB. UMB shall cause each Buyer, any Permitted Assignee and
UMBFSI to timely perform their covenants, duties and obligations under this
Agreement and the Transaction Agreements, including, without limitation, the
obligation of Buyers (and the Permitted Assignees) to pay the Purchase Price.

 

38



--------------------------------------------------------------------------------

8.8. Employment. Except as relates to each Individual Member, whose employment
will be governed by the Employment, Non-Solicitation and Non-Competition
Agreement entered into between him and Advisor Buyer as of the Closing Date,
(a) any offers of employment by Advisor Buyer to employees of Advisor Seller may
be on an “at will” basis, or for a period of time, as determined by Advisor
Buyer in its sole discretion, and (b) each employee of Advisor Seller who
accepts an offer of employment from Advisor Buyer shall be employed at a level
of compensation and benefits comparable to, or better than, such employee’s
current level of compensation and benefits, and, if, and to the extent that,
such employee meets the general eligibility requirements under any Advisor Buyer
Employee Plans, such employee will be eligible to participate in such Advisor
Buyer Employee Plans and shall receive credit for all prior years of service
completed with Advisor Seller and its predecessors.

8.9. Retention and Access to Books and Records. With respect to the Books and
Records, for a period of five (5) years after the Closing Date, (i) neither
Buyers nor UMB shall dispose of or destroy any of the Books and Records without
first giving Sellers at least thirty (30) days’ prior written notice thereof,
offering to turn over possession of such Books and Records to Sellers, at
Sellers’ expense, and, if, and to the extent that, Sellers accept such offer,
then, as soon as reasonably practicable, the parties shall arrange for Sellers
to take delivery of such Books and Records; and (ii) Buyers and UMB shall allow
Sellers to have such access to the Books and Records as Sellers shall reasonably
request, during normal business hours, at the principal place of business of
Buyers, or at any location where such Books and Records are stored, and Sellers
may, at their expense, make copies of such Books and Records.

8.10. Retention Bonuses. At the Closing, Advisor Buyer shall pay retention
bonuses of $1.4 million (minus any required tax withholding amounts) to the Key
Employees, Other Professional Employees and Other Employees, allocated among
them in the manner heretofore provided by Advisor Seller to Advisor Buyer;
provided that, (i) such Key Employee, Other Professional Employee or Other
Employee has executed and delivered to Advisor Buyer a Retention Agreement in
the form of Exhibit L or Exhibit N, whichever is applicable, and (ii) such Key
Employee or Other Professional Employee (A) has the proper licenses as required
pursuant to Sections 8.3 and 8.11, (B) has executed and delivered to Advisor
Seller an Investment Advisor Representative Agreement in the form of Exhibit P,
and (C) has executed and delivered to UMBFSI a Registered Representative
Agreement in the form of Exhibit Q or Exhibit R, whichever is applicable.

8.11. UMBFSI Agreements. At the Closing, UMB shall cause UMBFSI (i) to enter
into with Advisor Buyer and Baum a Support Services Agreement in the form
attached as Exhibit H, (ii) to enter into with each Individual Member a
Registered Representative Agreement in the form of Exhibit D, (iii) to enter
into with each Key Employee, provided he or she has a Series 6 or Series 7
license, a Registered Representative Agreement in the form of Exhibit Q; (iv) to
enter into with each Other Professional Employee, provided he or she has a
Series 6 or Series 7 license, a Registered Representative Agreement in the form
of Exhibit R; and (v) to enter into with Baum and First Clearing, LLC an
Amendment and Assignment of Clearing Agreement in the form of Exhibit I; and,
from and after the Closing, UMB shall cause UMBFSI to timely perform its
obligations under the agreements referred to in clauses (i) through (v) of this
Section 8.12.

 

39



--------------------------------------------------------------------------------

8.12. Post-Closing Assistance. After the Closing, Advisor Buyer shall use
commercially reasonable efforts on behalf of Advisor Seller (i) to collect the
accounts receivable of Advisor Seller accrued as of the Closing Date, and to
account for and promptly turn over to Advisor Seller any amounts collected, and,
for this purpose, unless otherwise instructed by the Client, collections shall
be applied first against such accounts receivable and only then against amounts
accrued by Advisor Buyer with respect to periods after the Closing Date, and
(ii) with respect to Clients who do not enter into a New Investment Management
Contract, to cooperate with and assist such Clients to rearrange the custody of
their assets and the related brokerage responsibilities.

8.13. No Financing. UMB will cause each of Advisor Buyer and GP Buyer (and any
Permitted Assignees) to have sufficient funds available for it to pay its
applicable portion of the Purchase Price, whether such portion of the Purchase
Price is payable at or after the Closing.

ARTICLE IX.

CONDITIONS TO OBLIGATIONS OF SELLERS AND MEMBERS

The obligations of each Seller and each Member to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or written waiver
(in whole or in part, and in the sole discretion of each Seller and each Member)
of the following conditions:

9.1. Accuracy of Representations and Warranties. The representations and
warranties made by Buyers and UMB shall be true and correct in all material
respects on and as of the date hereof and true and correct in all material
respects on and as of the Closing Date (other than any
representation or warranty expressly made as of a specified date, which shall be
true and correct as of such specified date only), without giving effect to any
supplements to the Schedules delivered by Buyers and UMB to Sellers and/or
Members prior to the Closing Date (collectively, the “Buyers’ Supplemental
Schedules”); provided, however, that the representations and warranties made by
Buyers or UMB herein that are qualified as to materiality shall be true and
correct in all respects on and as of the date hereof and true and correct in all
respects on and as of the Closing Date.

9.2. Performance by Buyers and UMB. All of the covenants, terms and conditions
of this Agreement to be complied with and performed by Buyers and UMB on or
before the Closing Date shall have been complied with and performed in all
material respects.

9.3. Certificate of Compliance. Buyers and UMB shall have delivered to Sellers
and Members a certificate of Buyers and UMB dated as of the Closing Date,
executed by Buyers and UMB, certifying as to compliance with Section 9.1 and
Section 9.2, after giving full effect to Buyers’ Supplemental Schedules.

9.4. Legal Challenge. No temporary restraining order, preliminary or permanent
injunction or other Order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect or threatened in writing.

 

40



--------------------------------------------------------------------------------

9.5. Approvals; No Prohibition. All governmental and regulatory approvals and
registrations necessary for the consummation of the transactions contemplated
hereby shall have been obtained.

9.6. Deliveries. Buyers and UMB shall have made or stand willing and able to
make all the deliveries to Sellers and Members set forth in ARTICLE XII.

9.7. Consent. On or before the Closing:

(a) with respect to at least ninety percent (90%) of the Investment Management
Contracts (as determined in accordance with the following sentence), the Client
shall have executed and delivered to Advisor Seller the following documents in
the form attached as Exhibits S and T, respectively: (i) a New Investment
Management Contract (each, a “New Investment Management Contract”) between such
Client and Advisor Buyer, effective as of the Closing Date, and (ii) a
Termination and Client Consent between such Client and Advisor Seller,
terminating the existing Investment Management Contract between such Client and
Advisor Seller as of the Closing Date, and consenting to and authorizing Advisor
Seller to deliver to Advisor Buyer at the Closing such New Investment Management
Contract and Termination and Client Consent (each, a “Client Consent”). The 90%
approval threshold shall have been reached if the percentage derived from the
following ratio is equal to or greater than 90%: [x] the aggregate amounts
invoiced for services rendered to Clients in the year ended December 31, 2009,
under all of the Investment Management Contracts for which Client Consents have
been obtained, divided by [y] the aggregate amounts invoiced for services
rendered to Clients in the year ended December 31, 2009, under all of the
Investment Management Contracts.

(b) With respect to each Fund, Sellers and Members shall have received the
Consent of a majority in interest of the limited partners in the Fund, (i) for
the limited partnership agreement of the Fund to be amended as set forth in
Exhibit F; (ii) in the case of each Non-Split-Interest Fund, for GP Seller to
assign all of its GP Interest in the Fund to GP Buyer or its Permitted
Assignees; (iii) in the case of each Split-Interest Fund, for GP Seller to
assign 20% of its GP Interest in the Fund to GP Buyer or its Permitted
Assignees, and for GP Seller to convert 80% of its GP Interest in the Fund to a
special limited partnership interest, as contemplated by the amendment to the
Fund’s limited partnership agreement as set forth in Exhibit F; (iv) for Advisor
Buyer to replace Advisor Seller as the sole general partner of the Fund; and
(v) for Advisor Seller to deliver to Advisor Buyer at the Closing the amended
limited partnership agreement for the Fund and the Partner Consents executed by
the requisite number of limited partners of the Fund (collectively, “Partner
Consents”);

(c) Sellers and Members shall have received the consents necessary for Advisor
Seller to assign the Other Advisor Contracts which are shown in Schedule 5.17(a)
as requiring a Consent as a condition of the Closing (each an “Other Advisor
Contract Consent”);

 

41



--------------------------------------------------------------------------------

(d) Sellers and Members shall have received the consents necessary for GP Seller
to assign the Other GP Contracts which are shown in Schedule 5.9(a) as requiring
a Consent as a condition of the Closing (each an “Other GP Contract Consent”).

9.8. Professional Liability Policy. At Closing, Sellers shall have obtained the
Professional Liability Policy.

9.9. Tax Clearance Letter. On or prior to the Closing, each Seller shall have
obtained a tax clearance letter from the Missouri Department of Revenue,
effective as of a date within ninety (90) days prior to the Closing Date.

9.10. Material Adverse Effect. Between the date hereof and the Closing Date,
there shall have been no Material Adverse Effect with respect to Buyers, UMB or
UMBFSI, and there shall have been no enactment, adoption, issuance, amendment or
other change in Laws which (i) effective within three (3) years from the Closing
Date, will prohibit UMB or any of its Affiliates from engaging in business as an
investment advisor, or (ii) effective within [six (6)] months from the Closing
Date, will prohibit UMB and each of its Affiliates from owning, investing in,
controlling or sponsoring any or all of the Funds.

9.11. Other Documents. On or prior to the Closing Date, Sellers and Members
shall have received such other documents as may be necessary or appropriate, in
the reasonable opinion of Sellers and Members, or their counsel, to evidence the
authorization of, and to effect the transactions contemplated by, this
Agreement.

ARTICLE X.

CONDITIONS TO OBLIGATIONS OF BUYERS AND UMB

The obligations of Buyers and UMB to consummate the transactions contemplated by
this Agreement are subject to the satisfaction or written waiver (in whole or in
part, and in the sole discretion of Buyers and UMB) of the following conditions:

10.1. Accuracy of Representations and Warranties. The representations and
warranties made by Sellers and Members shall be true and correct in all material
respects on and as of the date hereof and true and correct in all material
respects on and as of the Closing Date (other than any
representation or warranty expressly made as of a specified date, which shall be
true and correct as of such specified date only), without giving effect to any
supplement to the Schedules delivered by Sellers and Members to UMB and Buyers
prior to the Closing (collectively, the “Sellers’ Supplemental Schedules”);
provided, however, that the representations and warranties made by Sellers or
Members herein that are qualified as to materiality shall be true and correct in
all respects on and as of the date hereof and true and correct in all respects
on and as of the Closing Date.

10.2. Performance by Sellers and Members. All of the covenants, terms and
conditions of this Agreement to be complied with and performed by Sellers and
Members on or before the Closing Date shall have been complied with and
performed in all material respects.

10.3. Certificate of Compliance. Sellers and Members shall have delivered to
each Buyer and UMB a certificate of Sellers and Members, dated as of the Closing
Date, certifying as to compliance with Section 10.1 and Section 10.2, after
giving full effect to Sellers’ Supplemental Schedules.

 

42



--------------------------------------------------------------------------------

10.4. Legal Challenge. No temporary restraining order, preliminary or permanent
injunction or other Order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect or threatened in writing.

10.5. Approvals; No Prohibition. All governmental and regulatory approvals and
registrations necessary for the consummation of the transactions contemplated
hereby shall have been obtained.

10.6. Deliveries. Sellers and Members shall have made or stand willing and able
to make all the deliveries to Buyers and UMB set forth in ARTICLE XI.

10.7. Required Consents. On or before the Closing, Sellers and Members shall
have received the third party consents referred in Section 9.7 sufficient to
satisfy the Closing condition set forth in Section 9.7.

10.8. Professional Liability Policy. At Closing, Sellers shall have obtained the
Professional Liability Policy.

10.9. Tax Clearance Letter. On or prior to the Closing, each Seller shall have
obtained a tax clearance letter from the Missouri Department of Revenue,
effective as of a date within ninety (90) days prior to the Closing Date.

10.10. Retention Bonus Agreements.

(a) Key Employees shall have executed and delivered to Advisor Buyer a Retention
Agreement in the form of Exhibit L or Exhibit M, whichever is applicable.

(b) Key Employees and Other Professional Employees who have the proper licenses
as required pursuant to Sections 8.3 and 8.11, shall have (A) executed and
delivered to Advisor Seller an Investment Advisor Representative Agreement in
the form of Exhibit P and (B) executed and delivered to UMBFSI a Registered
Representative Agreement in the form of Exhibit Q or Exhibit R, whichever is
applicable.

10.11. Material Adverse Effect. Between the date hereof and the Closing Date,
there shall have been no Material Adverse Effect with respect to Sellers, and
there shall have been no enactment, adoption, issuance, amendment or other
change in Laws which (i) effective within three (3) years from the Closing Date,
will prohibit UMB or any of its Affiliates from engaging in business as an
investment advisor, or (ii) effective within six (6) months from the Closing
Date, will prohibit UMB and each of its Affiliates from owning, investing in,
controlling or sponsoring any or all of the Funds.

10.12. Landlord Estoppel Letter. On or before the Closing Date, Buyers and UMB
shall have received a consent and estoppel letter from the landlord for Advisor
Seller’s office space in Denver, Colorado, in form and content reasonably
satisfactory to Buyers and UMB.

 

43



--------------------------------------------------------------------------------

10.13. Other Documents. On or prior to the Closing Date, Buyers and UMB shall
have received such other documents as may be necessary or appropriate, in the
reasonable opinion of Buyers and UMB, or their counsel, to evidence the
authorization of, and to effect the transactions contemplated by, this
Agreement.

ARTICLE XI.

ACTIONS AT THE CLOSINGS BY SELLERS AND MEMBERS

11.1. Closing Deliveries. Sellers and Members, as applicable, shall deliver, or
shall cause the delivery of, the following to Buyers and UMB, as applicable, at
or prior to the Closing:

(a) a Bill of Sale, Assignment and Assumption of Liabilities Agreement, in the
form attached hereto as Exhibit U (the “Bill of Sale”), for, and duly executed
by, Advisor Seller and GP Seller, respectively;

(b) the Purchased Advisor Assets and the Purchased GP Assets, to the extent in
tangible form;

(c) the certificate required to be delivered by Sellers and Members pursuant to
Section 10.3;

(d) the Consents obtained by Seller, as contemplated by Section 9.7;

(e) a certificate for each of Advisor Seller and GP Seller, respectively, dated
as of the Closing Date, executed by the members or managers of such Seller,
certifying that attached thereto are: (i) a true and correct copy of the
certificate of formation and operating agreement of such Seller; (ii) in the
case of GP Seller, a true and correct copy of the certificate of formation and
Limited Partnership Agreement for each Fund; (iii) resolutions duly adopted by
the managers and members of such Seller, authorizing and approving the
transactions contemplated hereby; and (iv) the names, titles and signatures of
all of the managers or members who sign documents on behalf of such Seller in
connection with this Agreement, certifying the authority of such individuals to
do so;

(f) a certificate for each of GKB and Baum, respectively, dated as of the
Closing Date, executed by the directors of such party, certifying that attached
thereto are: (i) a true and correct copy of the articles of incorporation and
bylaws of such party; (ii) resolutions duly adopted by the directors of such
party, authorizing and approving the transactions contemplated hereby; and
(iii) the names, titles and signatures of all of the officers who sign documents
on behalf of such party in connection with this Agreement, certifying the
authority of such individuals to do so;

(g) a good standing certificate for each of Advisor Seller, GP Seller, GKB and
Baum, respectively, issued by the Secretary of State of the State in which such
party is organized, in each case dated no more than thirty (30) days prior to
the Closing Date;

(h) an Intellectual Property Assignment Agreement in the form attached hereto as
Exhibit V, for each of Advisor Seller and GP Seller, executed by Advisor Seller
and GP Seller, respectively;

 

44



--------------------------------------------------------------------------------

(i) an Intellectual Property Assignment Agreement in the form attached hereto as
Exhibit W, for GKB, executed by GKB; and

(j) the agreements and documents which any of Advisor Seller, GP Seller, any
Individual Member, GKB or Baum is obligated to execute and deliver at the
Closing pursuant to ARTICLE VII hereof.

ARTICLE XII.

ACTIONS AT THE CLOSINGS BY BUYERS AND UMB

12.1. Closing Deliveries. Advisor Buyer, GP Buyer and UMB, as applicable, shall
deliver, or shall cause the delivery of, the following to Sellers and Members at
or prior to the Closing:

(a) the Closing Purchase Price, as contemplated by Section 3.1(a),

(b) the Bill of Sale, duly executed by Advisor Buyer and GP Buyer, respectively;

(c) the certificates required to be delivered by Buyers and UMB pursuant to
Section 9.3;

(d) a certificate for Advisor Buyer, GP Buyer and each Permitted Assignee,
respectively, dated as of the Closing Date, executed by the managers or members
of such party, certifying that attached thereto are: (i) a true and correct copy
of the certificate of formation and operating agreement of such party;
(ii) resolutions duly adopted by the managers and members of such party,
authorizing and approving the transactions contemplated hereby; and (iii) the
names, titles and signatures of all of the managers or members who sign
documents on behalf of such party in connection with this Agreement, certifying
the authority of such individuals to do so;

(e) a certificate for each of UMB and UMBFSI, respectively, dated as of the
Closing Date, executed by a secretary, assistant secretary or other duly
authorized officer of such party, certifying that attached thereto are: (i) a
true and correct copy of the articles of incorporation and bylaws of such party,
(ii) resolutions adopted by the directors of such party, authorizing and
approving the transactions contemplated hereby; and (ii) the names, titles and
signatures of all of the officers of such party who sign documents on behalf of
such party in connection with this Agreement, certifying the authority of such
individuals to do so;

(f) a good standing certificate for each of Advisor Buyer, GP Buyer, each
Permitted Assignee, UMB and UMBFSI, respectively, issued by the Secretary of
State of the State in which such party is organized, dated not more than thirty
(30) days prior to the Closing Date;

(g) the agreements and other documents which any of Advisor Buyer, GP Buyer, a
Permitted Assignee, UMB or UMBFSI is obligated to execute and deliver at the
Closing pursuant to ARTICLE VIII hereof;

 

45



--------------------------------------------------------------------------------

(h) an Intellectual Property Assignment Agreement with respect to each Seller,
in the form attached hereto as Exhibit V, executed by Advisor Buyer; and

(i) an Intellectual Property Assignment Agreement in the form attached hereto as
Exhibit W, executed by Advisor Seller.

ARTICLE XIII.

TAXES

13.1. Payment of Transaction Taxes. Buyers shall pay any and all transfer,
sales, use or other similar Taxes payable in connection with or as a result of
the transactions contemplated by this Agreement. Sellers, or Members, as
applicable, shall be responsible for any local, state or federal income Taxes on
any gains from the sale of the Purchased Assets.

13.2. Straddle Taxes. In the case of any real or personal property Taxes (or
other similar Taxes) attributable to the Purchased Assets for which Taxes are
reported on a Return covering a period commencing before the end of the day on
which the Closing occurs and ending thereafter (any such period, a “Straddle
Period,” and any such Tax, a “Straddle Period Tax”), any such Straddle Period
Tax shall be prorated between either Advisor Seller or GP Seller, on the one
hand, and Advisor Buyer or GP Buyer, on the other hand, on a per diem basis. The
party required by Law to pay any such Straddle Period Tax (the “Paying Party”)
shall file the Return related to such Straddle Period Tax within the time period
prescribed by law and shall timely pay such Straddle Period Tax. To the extent
any such payment exceeds the obligation of the Paying Party hereunder, the
Paying Party shall provide the other Party (the “Non-Paying Party”) with notice
of payment, and within ten (10) business days of receipt of such notice of
payment, the Non-Paying Party shall reimburse the Paying Party for the
Non-Paying Party’s share of such Straddle Period Taxes.

13.3. Cooperation as to Tax Matters. Each party hereto agrees to furnish or
cause to be furnished to each other, as promptly as practicable, such
information and assistance relating to Advisor Seller’s Business and GP Seller’s
Business as is reasonably necessary for the preparation and filing of any
Return, for the preparation and proof of facts during any Tax audit, for the
preparation of any Tax protest, for the prosecution or defense of any suit or
other proceeding relating to Tax matters and for the answer of any governmental
or regulatory inquiry relating to Tax matters.

13.4. Allocation of the Purchase Price. The aggregate amount of the Purchase
Price shall be allocated among the Purchased Advisor Assets and the Purchased GP
Assets in accordance with the rules and regulations under Section 1060 of the
Code. Within sixty (60) days after the Closing Date, Buyers shall deliver to
Sellers for their review a draft of the proposed allocation. Buyers and Sellers
shall cooperate in good faith to resolve their differences, if any, with respect
to the proposed allocation, and, promptly after the Determination Date for the
Final Adjustment, cooperate in good faith to modify the allocation amounts to
reflect the Final Adjustment. Unless otherwise required by applicable Law,
Buyers and Sellers shall file relevant Tax Returns and reports, and otherwise
act, and cause their respective Affiliates to act, in a

 

46



--------------------------------------------------------------------------------

manner consistent with the allocation. Neither Buyers nor Sellers shall contend
or represent that the allocation is incorrect, or take any position inconsistent
with the allocation in any refund claim or upon the examination of any Tax
Return; provided, however, that nothing in this Section 13.4 shall prohibit a
party from settling a Tax dispute with any Governmental Entity in such manner as
such party deems appropriate under the circumstances.

13.5. Employment Taxes. Sellers shall file with the appropriate Governmental
Entities when due in all jurisdictions all employment tax Returns required to be
filed with respect to the operation of Advisor Seller’s Business and GP Seller’s
Business, respectively, for all periods ending on and prior to the Closing Date,
and all such Returns shall properly reflect the employment Tax Liabilities for
the periods covered thereby.

ARTICLE XIV.

TERMINATION AND REMEDIES

14.1. Termination of Agreement. The parties may terminate this Agreement as
provided below:

(a) The parties may terminate this Agreement by mutual written consent at any
time prior to the Closing;

(b) Any Buyer or UMB may terminate this Agreement by giving written notice
thereof to Sellers and Members at any time prior to the Closing: (i) in the
event any Seller or Member has breached any representation, warranty, or
covenant contained in this Agreement, if (A) such breach would give rise to a
failure to satisfy a condition to the obligations of Buyers and UMB contained in
ARTICLE X, (B) the Buyers and UMB have notified Sellers and Members of the
breach, and (C) the breach has continued without cure for a period of thirty
(30) days after the notice of breach; or (ii) if the Closing shall not have
occurred on or before August 31, 2010 (the “Termination Date”), by reason of the
failure of any condition precedent hereunder (unless the failure resulted
primarily from any Buyer or UMB itself breaching any representation, warranty,
or covenant contained in this Agreement);

(c) Any Seller may terminate this Agreement by giving written notice thereof to
Buyers and UMB at any time prior to the Closing: (i) in the event any Buyer or
UMB has breached any representation, warranty, or covenant contained in this
Agreement, if (A) such breach would give rise to a failure to satisfy a
condition to the obligations of Sellers and Members contained in ARTICLE IX,
(B) any Seller has notified Buyers and UMB of the breach, and (C) the breach has
continued without cure for a period of thirty (30) days after the notice of
breach; or (ii) if the Closing shall not have occurred on or before the
Termination Date, by reason of the failure of any condition precedent hereunder
(unless the failure resulted primarily from any Seller breaching any
representation, warranty, or covenant contained in this Agreement); and

(d) By any Buyer or UMB, on the one hand, or any Seller or Member, on the other
hand, if consummation of the transactions contemplated by this Agreement would
violate any non-appealable final Order of any Governmental Entity having
competent jurisdiction.

 

47



--------------------------------------------------------------------------------

14.2. Effect of Termination. If this Agreement is terminated as permitted by
Section 14.1, such termination shall be effective as against all parties hereto
and without Liability of any party (or any stockholder, member, director,
manager, officer, employee, agent, consultant or representative of such party)
to the other parties of this Agreement; provided, however, that if such
termination shall result from the (a) failure of a party to fulfill a condition
to the performance of the obligations of another party that is within the
control of such party or (b) failure of any party to this Agreement to perform a
covenant or agreement contained in this Agreement, such party shall be fully
liable for any and all Losses incurred or suffered by the other party as a
result of such failure or breach (provided that if any such failure or breach in
subparts (a) and (b) results from an inaccuracy or breach of a representation or
warranty contained in this Agreement, a party shall only be liable for Losses if
such inaccuracy or breach resulted from a willful and intentional
misrepresentation of such party). For the purpose of the preceding sentence, the
Sellers and Members, together, shall be treated as a party to this Agreement,
and the Buyers and UMB, together, shall be treated as a party to this Agreement;
provided, however, that in no event shall a Member be liable under this
Section 14.2 for the failure of any other Member to fulfill a condition or
perform a covenant or agreement of such other Member contained in this
Agreement. The provisions of the Confidentiality Agreement shall survive any
termination hereof pursuant to Section 14.1.

ARTICLE XV.

SURVIVAL; INDEMNIFICATION

15.1. Survival of Representations, Warranties and Covenants

(a) In order for Buyer Indemnitees to make a claim against Sellers or Members
for indemnity, or otherwise, under this Agreement, any Buyer or UMB must give
written notice thereof to Sellers and Members within the applicable time period
(the “Seller Survival Period”), as follows:

(i) for claims of misrepresentations, inaccuracies, or breaches of the
representations and warranties of Sellers and Members under Section 5.2(a)
(Authority), Section 5.3 (Title) and Section 5.13 (Taxes), Section 5.15(k), (m),
(o) and (p) (Fund Taxes) within the period of the applicable statute of
limitations;

(ii) for claims of misrepresentations, inaccuracies, or breaches of the
representations and warranties of Sellers and Members under Section 5.15(n)
(ERISA) and for claims based on Client Identity Fraud (as defined in
Section 15.9) and for claims by Prairie Capital Advisors, Inc. or its Affiliates
or licensees arising out of or relating to Sellers’ use of the trademarks listed
on Schedule 5.12(a), no later than five (5) years following the Closing Date;

(iii) for claims of breaches of any covenant of Sellers or Members, no later
than a date eighteen (18) months from and after the date, or after the
expiration of the period during which, such covenant was to be performed; and

 

48



--------------------------------------------------------------------------------

(iv) for all other claims, within twenty-four (24) months from the Closing Date.

(b) In order for Seller Indemnitees to make a claim against Buyers or UMB for
indemnity, or otherwise, under this Agreement, any Seller or Member must give
written notice thereof to Buyers and UMB within the applicable time period, as
follows:

(i) for claims of misrepresentations, inaccuracies, or breaches of the
representations and warranties of Buyers and UMB under Section 6.1 (Capacity of
Buyers) and Section 6.2(a) (Authority), within the period of the applicable
statute of limitations;

(ii) for claims of misrepresentations, inaccuracies, or breaches of any covenant
of any Buyer or UMB, no later than a date eighteen (18) months from and after
the date, or after the expiration of the period during which, such covenant was
to be performed; and

(iii) for all other claims, within twenty-four (24) months from the Closing
Date.

15.2. Indemnification by Sellers and Members

(a) From and after the Closing, except as provided in this ARTICLE XV, each
Seller and Member shall indemnify, defend and hold harmless, Buyers, UMB, UMB’s
Affiliates, and their respective officers, directors, managers, employees and
representatives (collectively, the “Buyer Indemnitees”) from and against any and
all Losses incurred or suffered by the Buyer Indemnitees as a result of or
related to:

(i) any misrepresentation, inaccuracy or breach of any representation or
warranty made by any Seller or Member in this Agreement (or in any certificate
or Schedule delivered pursuant hereto) on and as of the Closing Date after
giving effect to the Sellers’ Supplemental Schedules;

(ii) any breach of any covenant or agreement made by any Seller or Member in
this Agreement or in any certificate or Schedule delivered pursuant hereto;

(iii) the Excluded Assets or the Excluded Liabilities; and

(iv) the conduct and operation of Advisor Seller’s Business and GP Seller’s
Business prior to the Closing Date, including but not limited to any claim by
Prairie Capital Advisors, Inc. or its Affiliates or licensees arising out of or
relating to Sellers’ use of the trademarks listed on Schedule 5.12(a).

(b) Notwithstanding anything to the contrary in this Agreement, (i) the Members
(as a group), GP Seller and Advisor Seller shall be jointly and severally liable
under Section 15.2(a), but, as relating to the Members, all indemnity
obligations shall be several, not joint and several, so that each Member will
bear, and Buyer Indemnitees may

 

49



--------------------------------------------------------------------------------

recover from each Member, only 25% of the aggregate indemnity obligations of all
the Members as a group; and (ii) for purposes of Section 15.2(a), the term
“Losses” shall not include, and Sellers and Members shall not have any
obligation to indemnify Buyer Indemnitees for, any Professional Liabilities to
the extent that such Professional Liabilities are measured by, or are calculated
with respect to, changes in market prices which occur from and after the Closing
Date.

15.3. Indemnification by Buyers and UMB. From and after the Closing, except as
provided in this Article XV, each Buyer and UMB, jointly and severally, shall
indemnify, defend and hold harmless, the Members and the Sellers and their
respective owners, officers, directors, managers, employees and representatives
(collectively, “Seller Indemnitees”) from and against any and all Losses
incurred or suffered by Seller Indemnitees as a result of or related to:

(a) any misrepresentation, inaccuracy or breach of any representation or
warranty made by any Buyer or UMB in this Agreement (or in any certificate or
Schedule delivered pursuant hereto) on and as of the Closing Date after giving
effect to the Buyers’ Supplemental Schedules;

(b) any breach of any covenant or agreement made by any Buyer or UMB in this
Agreement or in any certificate or Schedule delivered pursuant hereto;

(c) the Assumed Advisor Liabilities and assumed GP Liabilities; and

(d) the conduct and operation of business by Advisor Buyer and GP Buyer and any
Permitted Assignee from and after the Closing Date.

15.4. Notice and Defense of Third Party Claims.

(a) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any party
in respect of which indemnity may be sought pursuant to Section 15.2 or
Section 15.3 (a “Third Party Claim”), such party (the “Indemnified Party”) shall
give written notice thereof (“Claim Notice”) to the party against whom such
indemnity may be sought (the “Indemnifying Party”) within fifteen (15) Business
Days after the Indemnified Party receives written notice of such Third Party
Claim; provided, however, that failure to give such Claim Notice shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
it shall have been prejudiced by such failure. The Claim Notice shall state the
information then available regarding the amount of the claim or Losses, include
copies of all notices or other documents received by the Indemnified Party
relating to the Third Party Claim, and specify the provision or provisions of
this Agreement, to the extent known, under which the right to indemnification is
being asserted.

(b) If, within twenty (20) Business Days after receiving such Claim Notice, the
Indemnifying Party gives written notice to the Indemnified Party stating that it
intends to defend against such Third Party Claim, the Indemnifying Party, at its
own cost and expense, may assume and control the defense of the Third Party
Claim with counsel selected by the Indemnifying Party; provided, however, that,
if the Indemnifying Party assumes such defense, the Indemnified Party shall have
the right to participate in, but not

 

50



--------------------------------------------------------------------------------

control, the defense thereof and to employ counsel, at its own expense, separate
from the counsel employed by the Indemnifying Party. Notwithstanding the
foregoing, in connection with any Third Party Claim in which the Indemnified
Party reasonably concludes, based upon the advice of its counsel, that (x) there
is a conflict of interest between the Indemnifying Party and the Indemnified
Party in the conduct of the defense of such Third Party Claim, or (y) there are
specific defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party and which could be
materially adverse to such Indemnifying Party, or (z) such claim involves the
seeking of non-monetary relief, (i) the Indemnified Party, at its expense, may
direct the defense of such action or proceeding on behalf of the Indemnified
Party, (ii) the Indemnifying Party may participate in, but not control, the
defense thereof and employ counsel, at its own expense, and (iii) if, on the
merits, the Indemnifying Party is obligated to indemnify the Indemnified Party
with respect to such Third Party Claim, the Indemnifying Party shall reimburse
the Indemnified Party for the reasonable fees and disbursements of the
Indemnified Party’s counsel.

(c) If the Indemnifying Party elects to assume and control the defense of a
Third Party Claim, the Indemnifying Party shall not settle, compromise or
discharge the Third Party Claim, without the written consent of the Indemnified
Party, which consent shall not be unreasonably delayed or withheld. Without
limiting the generality of the foregoing, it shall not be deemed unreasonable
for the Indemnified Party to withhold consent to a settlement involving any
terms other than the payment of money, including but not limited to:
(i) injunctive or other equitable relief against the Indemnified Party or its
assets, employees or business, or against an affiliate of the Indemnified Party
or such affiliate’s assets, employees or business, or (ii) terms or statements
that Indemnified Party reasonably believes would adversely affect its business
reputation in material respects.

(d) The Indemnified Party shall use commercially reasonable efforts to make
available all information and assistance that the Indemnifying Party may
reasonably request and shall cooperate with the Indemnifying Party in such
defense.

(e) Whether or not the Indemnifying Party shall have assumed the defense of a
Third Party Claim, the Indemnified Party shall not admit any liability with
respect to, or settle, compromise or discharge, such Third Party Claim, without
the Indemnifying Party’s prior written consent, which shall not be unreasonably
withheld or delayed.

15.5. Basket Limitations.

(a) Notwithstanding the provisions of Section 15.2 above, no Buyer Indemnitees
shall be entitled to be indemnified for any Losses under Section 15.2 hereof,
whether against one or more of Sellers or Members, unless the aggregate amount
of all Losses for which the Buyer Indemnitees would, but for this sentence, be
entitled to indemnification under Section 15.2 exceeds Five Hundred Thousand and
no/100 Dollars ($500,000.00) (“Sellers’ Basket”), and then only for such Losses
that exceed Three Hundred Thousand and no/100 Dollars ($300,000) (subject to
Section 15.6); provided, however, that (i) for the purpose of applying Sellers’
Basket, the determination of whether Sellers or Members have breached any
representations or warranties shall be

 

51



--------------------------------------------------------------------------------

made without regard to any limitations as to materiality in such representations
and warranties, and (ii) Sellers’ Basket shall not apply to any amounts payable
by Sellers or Members under Section 7.2 (Non-Solicitation, Non-Competition),
Section. 7.4 (Taxes) and Section 7.11 (New Name), or for breaches of
Section 5.2(a) (Authority), Section 5.3 (Title to Purchased Assets),
Section 5.13 (Taxes), Section 5.15(k), 5.15(m), 5.15(o) and 5.15(p) (Fund Taxes)
and Section 5.15(n) (ERISA), or for Client Identity Fraud.

(b) Notwithstanding the provisions of Section 15.3 above, no Seller Indemnitees
shall be entitled to be indemnified for Losses under Section 15.3 hereof,
whether against one or more of the Buyers or UMB, unless the aggregate amount of
all Losses for which Seller Indemnitees would, but for this sentence, be
entitled to indemnification under Section 15.3 exceeds Five Hundred Thousand and
no/100 Dollars ($500,000.00) (the “Buyers’ Basket”), and then only for such
Losses that exceed Three Hundred Thousand and no/100 Dollars ($300,000) (subject
to Section 15.6); provided, however, that the Buyers’ Basket shall not apply to
any amounts payable by Buyers or UMB under Section 2.3 (Assumed Advisor
Liabilities), Section 2.7 (Assumed GP Liabilities), ARTICLE III (Purchase
Price), Section 8.7 (Actions by UMB), Section 8.9 (Retention and Access to Books
and Records ), ARTICLE XIII (Taxes) or Section 15.3(d) (post-closing conduct of
businesses).

15.6. Cap Limitations

(a) The maximum liability of all Sellers and Members, in the aggregate, for any
Losses under or with respect to this Agreement, whether under Section 15.2, or
otherwise, shall not exceed the lesser of (i) Ten Million Dollars ($10,000,000)
or (ii) Earn-Out Amount (the “Seller Cap Limitation”); provided, however, that
any amounts which are recovered under the Professional Liability Policy shall
not be applied against the Seller Cap Limitation, and any amounts recovered by
Sellers or Members under the Professional Liability Policy with respect to
Losses under or with respect to this Agreement shall be payable to Advisor
Buyer; provided, further, that the Seller Cap Limitation shall not apply to
Losses under Section 5.2(a) (Authority), Section 5.3 (Title to Purchased
Assets), Section 5.13 (Taxes), Section 5.15(k), 5.15(m), 5.15(o) and 5.15(p)
(Fund Taxes) or to Client Identity Fraud. Buyers and UMB, on behalf of
themselves and the other Buyer Indemnitees, hereby agree that the Buyer
Indemnitees shall not be entitled to, and shall not seek indemnity for, any
Losses from Sellers or Members, except to the extent of any Losses covered by,
and payable out of, the Earn-Out Amount (up to $10 million) and the Professional
Liability Policy. If any Buyer Indemnitee has delivered a Claim Notice to any
Seller or Member, and such claim has not been fully resolved prior to the time
scheduled for payment of any Earn-Out Amount, Advisor Buyer may, notwithstanding
anything to the contrary in this Agreement or in any Transaction Agreement,
withhold from the Earn-Out Amount otherwise due an amount reasonably estimated
to be necessary to cover the unresolved claim as set forth in the Claim Notice.

(b) In addition to the Seller Cap Limitation, the maximum liability of GKB, in
the aggregate, for any Losses under or with respect to this Agreement, whether
under Section 15.2 or otherwise, shall not exceed twenty-five percent (25%) of
the Purchase Price; provided, however, that any amounts which are recovered
under the Professional

 

52



--------------------------------------------------------------------------------

Liability Policy shall not be applied against this additional GKB liability
limitation. In no event, however, shall the Individual Members, singly or in any
combination, be liable for any portion of any Losses for which GKB would have
been obligated without regard to the preceding sentence.

(c) The maximum Liability of all Buyers and UMB, in the aggregate, for any
Losses under or with respect to this Agreement, whether under Section 15.3, or
otherwise, shall not exceed Ten Million Dollars ($10,000,000) (the “Buyer Cap
Limitation”); provided, however, that the Buyer Cap Limitation shall not apply
to the Liability of Buyers and UMB under any amounts payable by Buyers or UMB
under Section 2.3 (Assumed Advisor Liabilities), Section 2.7 (Assumed GP
Liabilities), ARTICLE III (Purchase Price), Section 6.2(a) (Authority),
Section 8.7 (Actions by UMB), ARTICLE XIII (Taxes) or Section 15.3(d)
(post-closing conduct of businesses).

15.7. Mitigation. Nothing provided in this ARTICLE XV or otherwise in this
Agreement shall limit any duty of an Indemnified Party to mitigate Losses under
applicable Law.

15.8. Insurance. Any Losses recoverable by an Indemnified Party under this
Agreement shall be net of (i) amounts received from third parties under
insurance policies, indemnity agreements or other arrangements (net of recovery
costs), and (ii) an amount equal to the Tax benefit, if any (net of the Tax
cost, if any), attributable to such Losses. In no event shall any insurer or
third party indemnitor referred in clause (i) above have a right of subrogation
against the Indemnifying Party.

15.9. Exclusive Remedy. The rights set forth in this ARTICLE XV shall be the
parties’ sole and exclusive remedy with respect to any and all claims relating
to this Agreement, the parties hereto, the events giving rise to this Agreement
and the transactions provided for herein or contemplated hereby, and each party
hereto hereby waives and releases any and all other claims, rights or causes of
action, known or unknown, foreseen or unforeseen, which such party may have
against any one or more of the other parties to this Agreement, arising at law
or in equity, under contract, tort, strict liability or any other theory of law,
including, without limitation, any claims for fraud, intentional
misrepresentation, or negligence, and claims under any Laws relating to
securities or trade regulation; provided, however, in the event the Closing
occurs, this Agreement shall not constitute the exclusive remedy of Buyer
Indemnitees with respect to any Losses resulting from intentional fraud
committed with Actual Knowledge with respect to the identity of the Clients who
are parties to Investment Management Contracts with Advisor Seller as of the
date hereof, and as to the revenue from such Clients for the year ended
December 31, 2009, all as previously provided to Buyers (“Client Identity
Fraud”), and only in such case, Buyer Indemnitees shall be entitled to any and
all available remedies, at law or in equity, under this Agreement or otherwise.

15.10. Bargain. The parties acknowledge and agree that the provisions of this
ARTICLE XV were specifically bargained for and reflected in the Purchase Price.

 

53



--------------------------------------------------------------------------------

ARTICLE XVI.

GENERAL PROVISIONS

16.1. Expenses. Except as otherwise provided herein, all fees, commissions, and
other expenses incurred by each of the parties hereto in connection with the
negotiation of this Agreement and in preparing to consummate the transactions
contemplated hereby, including the fees and expenses of their respective counsel
and other advisors, shall be borne by the party incurring such fee, commission,
or expense.

16.2. Execution in Counterparts; Binding Effect. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original copy and
all of which together shall be considered one and the same agreement, and shall
become a binding agreement when one or more counterparts have been signed by
each party and delivered to the other parties. Facsimile or electronic (PDF)
signatures shall be treated as original signatures.

16.3. Governing Law, Venue. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without giving
effect to the choice of law provisions thereof. Each party to this Agreement
hereby irrevocably submits to the exclusive jurisdiction of any state or federal
court sitting in the State of Missouri in any action or proceeding arising out
of or relating to this Agreement, and each party hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such state or federal court. Each party hereby irrevocably waives, to the
fullest extent that it may legally do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. Each party irrevocably consents
to the service of any and all process in any action or proceeding by the mailing
or delivery of copies of such process to it at the office of each party as set
forth in Section 16.4. Each party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

16.4. Notices

(a) Service of process, and any other notices or other communications required
or permitted under this Agreement, shall be given in writing and delivered
personally or sent by a nationally recognized overnight courier guaranteeing
next-day delivery, addressed as follows:

 

  (i) If to Advisor Seller:

Prairie Capital Management, LLC

c/o Brian N. Kaufman

5050 W. 87th Street

Prairie Village, KS 66207

with copies to:

George K Baum & Company

Attn: Dana Bjornson

4801 Main Street, Suite 500

Kansas City, MO 64112

 

54



--------------------------------------------------------------------------------

and

Spencer Fane Britt & Browne LLP

1000 Walnut, Suite 1400

Kansas City, MO 64106

Attention: Ronald L. Langstaff

 

  (ii) If to GP Seller:

PCM, LLC

c/o Brian N. Kaufman

5050 W. 87th Street

Prairie Village, KS 6620

with copies to:

George K Baum & Company

Attn: Dana Bjornson

4801 Main Street, Suite 500

Kansas City, MO 64112

and

Spencer Fane Britt & Browne LLP

1000 Walnut, Suite 1400

Kansas City, MO 64106

Attention: Ronald L. Langstaff

 

  (iii) if to Individual Members:

Brian N Kaufman

5050 West 87th Street

Prairie Village, KS 66207

Curtis A. Krizek

3515 West 64th Street

Mission Hills, KS 66208

Robyn R. Schneider

20 East Third Street

Hinsdale, IL 60521

 

  (iv) if to Advisor Buyer, GP Buyer or UMB:

UMB Financial Corporation

1010 Grand Blvd.

Kansas City, Missouri 64106

Attention: Clyde F. Wendel

 

55



--------------------------------------------------------------------------------

with copies to:

UMB Financial Corporation

1010 Grand Blvd.

Kansas City, Missouri 64106

Attention: Dennis Rilinger

and

Stinson Morrison Hecker LLP

1201 Walnut, Suite 2900

Kansas City, MO 64106

Attention: Victoria R. Westerhaus

 

  (v) if to GKB:

George K Baum & Company

Attn: Dana Bjornson

4801 Main Street, Suite 500

Kansas City, MO 64112

with a copy to:

Bryan Cave LLP

1200 Main Street, Suite 3500

Kansas City, MO 64105

Attention: Robert M. Barnes

(b) Notices or communications required or permitted under this Agreement shall
be deemed to have been received by the addressee: (i) on the date given, if
delivered personally; or (ii) one day after delivery to a courier, if sent by a
nationally recognized overnight courier guaranteeing next-day delivery. Any
party may change the person or address for service of process upon it or
delivery of notices or other communications to it under this Agreement by
delivering notice of such change to the other parties in accordance with this
Section 16.4.

16.5. Titles and Headings. Titles and headings to Articles and Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement. Unless the
context otherwise requires, references herein to Articles, Sections and Exhibits
mean the Articles and Sections of, and the Exhibits attached to, this Agreement.

16.6. Successors and Assigns. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective successors, heirs,
executors, legal representatives and permitted assigns; provided, however, that,
except as provided in the

 

56



--------------------------------------------------------------------------------

following sentence, no party shall assign any rights or delegate any obligations
under this Agreement without prior written consent of the other parties.
Notwithstanding the foregoing sentence, a Buyer may, without the consent of
Sellers or the Members, assign its rights and delegate its duties under this
Agreement to any successor in interest to the business of such Buyer, or to any
Affiliate of such Buyer, including a Permitted Assignee, provided (a) such
assignee agrees to assume, be bound by and timely pay and perform all of the
obligations of such Buyer under this Agreement, and (b) such Buyer remains
liable to Sellers and the Members if and to the extent that the assignee fails
timely to pay and perform the obligations of such Buyer under this Agreement.

16.7. No Third Party Beneficiaries. Nothing in this Agreement is intended or
shall be construed to give any person, other than the parties hereto, their
successors and permitted assigns, any legal or equitable right, remedy, or claim
under or in respect of this Agreement or any provision contained herein.
Notwithstanding the foregoing, the Buyer Indemnitees and Seller Indemnitees are
intended third party beneficiaries of this Agreement for purposes of ARTICLE XV
of this Agreement, and Buyers’ Affiliates are intended third party beneficiaries
for purposes of Section 7.2 of this Agreement.

16.8. Entire Agreement. This Agreement, including the Confidentiality Agreement,
and all other Transactions Agreements, represents the entire agreement and
understanding of the parties with reference to the transactions set forth
herein. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, and understandings between the parties relating
to the subject matter of this Agreement (other than the Confidentiality
Agreement), and, except as set forth in this Agreement, each party acknowledges
and agrees that such party has not relied upon, and is not relying upon, any
other representations, warranties, agreements, statements (whether written or
oral), documents, records, reports, or other material or information provided by
or on behalf of any of the other parties. Furthermore, the parties hereby
acknowledge that this Agreement embodies the justifiable expectations of
sophisticated parties derived from arm’s-length negotiations; all parties to
this Agreement specifically acknowledge that no party has any special
relationship with another party that would justify any expectation beyond that
of an ordinary buyer and an ordinary seller in an arm’s-length transaction.

16.9. Waivers and Amendments. Each party may, but shall not be obligated to, by
written notice to the other parties: (a) extend the time for the performance of
any of the obligations or other actions of any of the other parties; (b) waive
any inaccuracies in the representations or warranties of any of the other
parties contained in this Agreement; (c) waive compliance with any of the
covenants of any of the other parties created under this Agreement; or (d) waive
fulfillment of any of the conditions to its own obligations under this
Agreement. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach, whether or not similar. This Agreement may be amended, modified or
supplemented only by a written instrument executed by all of the parties hereto.

16.10. Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.

 

57



--------------------------------------------------------------------------------

16.11. Confidentiality and Announcements.

(a) Except as provided in Section 16.11(b) below, none of parties shall publicly
disclose the execution, delivery or contents of this Agreement other than:
(i) with the prior written consent of the other parties hereto; or (ii) as
required by any applicable Law or court order or the applicable rules of any
stock exchange.

(b) Buyers and Sellers shall agree with each other as to the form, timing, and
substance of any press release related to this Agreement or the transactions
contemplated hereby, and shall consult each other as to the form, timing and
substance of other public disclosures related thereto; provided, however, that
nothing contained herein shall prohibit any party from making any disclosure
required by any applicable Law or court order or the applicable rules of any
stock exchange. GKB shall have the right to review and comment on the press
releases relating to the signing of this Agreement and the consummation of the
transactions contemplated by this Agreement; provided, however, that nothing
contained herein shall prohibit any party from making any disclosure required by
any applicable Law or court order or the applicable rules of any stock exchange.

16.12. Further Assurances. The parties hereto shall, with reasonable diligence,
do all such things and provide all such reasonable assurances as may be required
to consummate the transactions contemplated hereby and each party shall provide
such further documents or instruments required by the requesting party as may be
reasonably necessary or desirable to effect the purposes of this Agreement and
carry out its provisions after the Closing.

16.13. Interpretation. This Agreement was collectively drafted by all of the
parties hereto, and no provision hereof shall be interpreted against a party
because such party initially drafted such provision.

16.14. Waivers. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE. EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND
(D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 16.14.

 

58



--------------------------------------------------------------------------------

16.15. Supplements to Schedules. From the date hereof until the Closing Date,
each party hereto shall update and supplement its Schedules to reflect factual
changes between the date hereof and the Closing Date, as contemplated by
Section 9.1 and Section 10.1.

[Signature Page Follows]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SELLERS: PRAIRIE CAPITAL MANAGEMENT, LLC By:   /s/ Brian N. Kaufman Name:  
Brian N. Kaufman Title:   Executive Officer PCM, LLC

By:

  /s/ Brian N. Kaufman Name:   Brian N. Kaufman Title:   Executive Officer

 

PRINCIPAL MEMBERS:

/s/ Brian Kaufman

Brian Kaufman, Individually

/s/ Robyn Schneider

Robyn Schneider, Individually

/s/ Curtis Krizek

Curtis Krizek, Individually

 

GEORGE K. BAUM HOLDINGS, INC.

By:

  /s/ Jonathan E. Baum

Name:

  Jonathan E. Baum

Title:

  President

 

60



--------------------------------------------------------------------------------

BUYERS:

UMB ADVISORS, LLC By:   /s/ Clyde F. Wendel Name:   Clyde F. Wendel Title:  
President

UMB MERCHANT BANC, LLC

By:

  /s/ Clyde F. Wendel Name:   Clyde F. Wendel Title:   President

UMB FINANCIAL CORPORATION

By:

  /s/ Peter J. deSilva Name:   Peter J. deSilva Title:   President

 

61



--------------------------------------------------------------------------------

Schedule 2.1(e)

Advisor Seller Fixed Assets

See Schedule attached.



--------------------------------------------------------------------------------

Schedule 2.2

Excluded Advisor Assets

1. Municipal Preferred Securities. See Schedule 5.16.

2. Furniture owned by Curtis Krizek.

(a) Curtis’s office: 1 University of Virginia chair; and 1 Large custom-made
wooden filing cabinet.

(b) Small Conference Room: 2 wooden bookcases.

3. Artwork.

(a) Conference Room: 1 large framed 56 1/2 X 80 1/2 prairie scene.

(b) Reception Area: 3 framed 25 1/2 X 26 prairie photographs.

(c) Brian’s Office (owned by Brian): 2 framed diplomas; 1 framed land deed; and
1 framed 19 X 25 1/2 prairie landscape.

(d) Dustin’s Office: 1 framed 27 X 29 prairie photograph.

(e) Andy’s Office (owned by Andy): 1 framed 32 X 24 prairie with clouds
landscape.

(f) Curtis’s Office (owned by Curtis): 2 framed diplomas; 1 framed 27 X 36
prairie photograph; 1 framed 23 X 16 1/2 University of Virginia scene; 1 framed
33 X 21 prairie photograph; 1 framed 40 X 30 photograph of geese by Goodall; and
1 framed 22 1/2 X 18 1/2 prairie photograph by Sink.

(g) Small Conference Room: 3 framed 25  1/2 X 26 prairie photographs.

(h) Open area by Operations: 1 framed 25  1/2 X 26 prairie photographs; and 1
framed 29 X 27 prairie photographs.

(i) Jeff’s Office: 1 framed 38 1/2 X 28 1/2 watercolor – Plaza scene.

(j) Shawn’s Office: 1 framed 37 X 28 1/2 watercolor – Plaza scene.

4. 1 small antique table 16 X 11 1/2 X 29 1/2; and 1 Double Yoke.

5. 6 connecting, half-wall high, cubicles 8’ X 8’ on 3rd Floor (see Schedule
2.1(d), footnotes).

6. 5 Hon file cabinets.

 

2



--------------------------------------------------------------------------------

7. 18 guest chairs (wooden arms, blue/tan fabric) in Advisor Seller’s Kansas
City office (owned by Baum).

8. 11 8’ x 8’ x 5’6”H cubicles in Advisor Seller’s Kansas City office (leased
from Baum).

9. Tax refunds for any period ending on or before the Closing Date.

10. All deposits, rebates, refunds and similar amounts with respect to Excluded
Assets, including, without limitation, leasehold deposits and insurance premium
rebates.

11. Amounts due from employees to reimburse personal expenses paid by Advisor
Seller and to repay other amounts advanced by Advisor Seller to or on behalf of
employees.

12. Telephone Numbers (as previously provided to Advisor Buyer).

(a) All cell phones and cell phone numbers, whether for cell phones owned by
employees or Advisor Seller.

(b) All telephone numbers for the Kansas City office, except to the extent
Advisor Buyer is authorized to use such numbers on an interim basis pursuant to
the Support and Facility Services Agreement between Advisor Buyer and Baum.

13. All office furniture and décor located in Advisor Seller’s Philadelphia
office, including, but not limited to, a desk, printer, 3 chairs, filing cabinet
shredder, television, painting, 2 posters, and a variety of other personal items
(owned by John O’Brien).

14. In Advisor Seller’s Chicago office: 2 framed color photographs of Chicago,
and 8 framed black and white photographs of Chicago.

15. In Advisor Seller’s Denver office, the following, all owned by one of
Advisor Seller’s employees in Denver: 3 large (3ft x 4ft) modern paintings (a
set), 1 painting of the Mayan Theatre, and 2 panoramic photos of Denver.

16. All office furniture owned by GKB and/or Baum, as follows:

(a) Modular connecting desk/credenza and 3-drawer wood cabinet in Brian
Kaufman’s office.

(b) Desk and credenza in Curtis Krizek’s office.

(c) Desk and credenza in Andy Klocke’s office.

(d) Desk/2-drawer wood cabinet/tall 3-section cabinet located in vacant office.

(e) Modular connecting desk/credenza unit in Jeff Attwood’s office.

(f) Desk in Christie Mullin’s office.

 

3



--------------------------------------------------------------------------------

17. Insurance policies referred to on Schedule 5.14 (Insurance).

18. Choses in action with respect to Excluded Advisor Assets and Excluded GP
Assets.

 

4



--------------------------------------------------------------------------------

Schedule 2.5(e)

GP Seller’s Fixed Assets

None.

 

5



--------------------------------------------------------------------------------

Schedule 2.6

Excluded GP Assets

Eighty percent (80%) of GP Seller’s economic rights as a general partner in
every Split-Interest Fund, including its capital account and its rights to
allocations of income and loss and distributions, all of which shall be
converted into a special limited partnership interest as of the Closing Date.

 

6



--------------------------------------------------------------------------------

Schedule 5.3(a)

Exceptions to Title for Purchased Advisor Assets

1. Lien of Missouri Bank & Trust Co. of Kansas City on all inventory, equipment
and accounts filed on May 9, 2008. See Commercial Security Agreement dated
May 2, 2008, between Advisor Seller, as Grantor, and Missouri Bank & Trust Co.
of Kansas City, as listed in Schedule 5.17(a). [Note: Per Section 2.1 of the
Agreement, this lien will be released on or prior to Closing.]

2. See Schedule 5.12(b), paragraphs 1, 3 and 4 (Ownership of Intellectual
Property). Note that the items listed in paragraphs 3 and 4 are owned by either
GKB, as successor to Prairie Capital Management, Inc., or Baum, as reflected in
such paragraphs, and are not Advisor Assets.

 

7



--------------------------------------------------------------------------------

Schedule 5.3(b)

Exceptions to Title for Purchased GP Assets

1. Missouri Bank & Trust Co. of Kansas City. See binding term sheet for
Revolving Guidance Line of Credit of July 17, 2009, as listed in Schedule
5.9(a). [Note: Per Section 2.5 of the Agreement, this lien will be released on
or prior to Closing.]

2. See Schedule 5.12(b), paragraphs 1, 3 and 4 (Ownership of Intellectual
Property). Note that the items listed in paragraphs 3 and 4 are owned by either
GKB, as successor to Prairie Capital Management, Inc., or Baum, as reflected in
such paragraphs, and are not GP Assets.

 

8



--------------------------------------------------------------------------------

Schedule 5.4(a)

Conflicts

1. See Schedule 5.3(a), paragraph 1 (Exceptions to Title for Purchased Advisor
Assets) and Schedule 5.3(b), paragraph 1 (Exceptions to Title for Purchased GP
Assets).

2. See Schedule 5.4(b) (Consents).

 

9



--------------------------------------------------------------------------------

Schedule 5.4(b)

Consents

1. Documents marked with “Consent Required to Assign” in Schedule 5.17(a).
Consent requirements have not been shown for “Excluded Contracts.”

2. In order for Advisor Buyer to serve as a Member Representative under the
agreements referred to in Schedule 5.17(a), paragraph 7, the limited
partners/members must designate Advisor Buyer as their Member Representative
(except that no such designation shall be made with respect to 2100 Wyandotte
Investors, LLC), and, in each case, the limited partnership/limited liability
company must consent to the re-designation.

3. GP Seller cannot sell its general partnership interests in the Funds, and GP
Buyer (or its Permitted Assignees) cannot be substituted as general partner of
the Funds, without the required consents of the limited partners of the Funds.

4. Third party consents will be required for GKB to transfer to Advisor the
Advent software licensed to GKB, as referred to in Schedules 5.12(a) and
5.12(b). This Schedule does not reflect Consents which Baum must obtain in its
capacity as a broker/dealer, including without limitation, the obligation of
Baum to give prior written notice to Clients with respect to the transfer of
their accounts from Baum to UMBFSI.

 

10



--------------------------------------------------------------------------------

Schedule 5.5

Financial Statements

Accountants’ Report and Financial Statements prepared by BKD, LLP as of, and for
the 12 months ended, December 31, 2008.

Internally prepared Balance Sheet for Advisor Seller as of December 31, 2009,
and Income Statement, and 12-month Rolling Income Statement, for the 12 months
ended December 31, 2009. The statements do not include notes.

Internally prepared Balance Sheet for Advisor Seller as of March 31, 2010,
Income Statement for the 3 months ended March 31, 2010, and 12-month Rolling
Income Statement for the 12 months ended March 31, 2010. The statements do not
include notes, and do not reflect incentive allocations from the Funds.

 

11



--------------------------------------------------------------------------------

Schedule 5.6

Ordinary Course of Business

1. Since December 31, 2009, Advisor Seller and GP Seller have created two new
Funds – PCM Private Equity III, L.P. and PCM Spartan Co-Invest, L.P. See
Schedule 5.9(a), paragraph 1.

2. In the first quarter of 2010, Advisor Seller discontinued providing advisory
services to a corporate retirement plan, which yielded revenue of approximately
$93,031 per year. This corporation is part of a group of corporations, and
Advisor Seller still provides substantial advisory services to certain of the
principal shareholders of the group.

3. Effective in April 2010, in response to Client’s request, the annual advisory
fee for such Client was reduced by approximately $60,000.

4. As noted on Schedule 5.16 (Status of Investment Management Contracts) and as
previously disclosed to Advisor Buyer, since December 31, 2009, Advisor Seller
has continued to purchase Municipal Preferred Shares and Fund Preferred Shares,
and these purchases are outside of the Ordinary Course of Business.

 

12



--------------------------------------------------------------------------------

Schedule 5.7

Compliance with Law

See Schedule 5.13, paragraphs 3 and 5 (Taxes).

 

13



--------------------------------------------------------------------------------

Schedule 5.9(a)

GP Contracts

1. Limited Partnership Agreements (see attached summary list).

2. Missouri Bank & Trust Co. of Kansas City. See attached summary for Revolving
Guidance Line of Credit of July 17, 2009. [Note: Per Section 2.5 of the
Agreement, this lien will be released on or prior to Closing.]

3. Fund Agreements with Darrell R. Tierney CFP CPA (see attached summary).
Monthly or quarterly, as appropriate for the particular Fund, Darrel Tierney
reviews the Funds’ fee calculations.

 

14



--------------------------------------------------------------------------------

Schedule 5.9(b)

Status of GP Contracts

1. See the attached Schedule for withdrawals from the Non-Split-Interest Funds
(except PCM Private Equity III, L.P.) since December 31, 2009. The Funds likely
will make additional redemptions between the date of this Agreement and the
Closing Date.

2. One of the Funds, PCM Concentrated Global L/S Equity L.P., has a 3-year
“lock-up,” which prohibits the withdrawal of an investment until 3 years after
it is made. Another Fund, PCM Long/Short Equity L.P., is a substantial investor
in PCM Concentrated Global L/S Equity L.P. Toward the end of 2010, the 3-year
lock-up period will expire for investments made toward the end of 2007, some of
which were substantial. Because of changes in the financial markets and in the
personal affairs of investors over the past three years, Advisor Seller expects
significant withdrawals from PCM Concentrated Global L/S Equity L.P. toward the
end of 2010, as investors seek to reallocate and diversify their investments.

3. Two of the Funds – PCM Managed Equity Fund I, L.P. and PCM Select Managers
Fund LP – are subject to caps on their administrative costs (18 basis points).
Fee arrangements (usually a percentage of the assets under management) are as
set forth in the Investment Management Agreements.

 

15



--------------------------------------------------------------------------------

Schedule 5.10(b)

Employment Agreements and/or Non-Competition Agreements

See Employment Agreements and Non-Competition Agreements listed in Schedule
5.17(a).

 

16



--------------------------------------------------------------------------------

Schedule 5.10(d)

Employee Proceedings

In the fall of 2008, an employee was charged with a felony for a DUI in Johnson
County, Kansas.

The employee then became an independent contractor with more limited
responsibilities, no longer serving as a registered representative or involved
in broker/dealer matters, but instead focusing on information technology. In
April 2010, the case was tried and the charges were dismissed. This individual
is still working as an independent contractor. He no longer participates in
Advisor Seller’s Employee Plans, and Advisor Seller no longer withholds from his
wages or pays payroll taxes on his behalf.

 

17



--------------------------------------------------------------------------------

Schedule 5.10(e)

Employee Plans

See attached summary list of documents.

 

18



--------------------------------------------------------------------------------

Schedule 5.11

Litigation

1. SEC Exam.

In March 2009, the Securities and Exchange Commission (the “SEC”) (out of its
office in Chicago) commenced an exam of Advisor Seller as part of a broader
program of “conducting examinations of certain investment advisers to review
their arrangements for the safekeeping of client’s assets.” See letter dated
March 11, 2009, from the SEC to Advisor Seller’s Chief Compliance Officer.

In an “exit” conference on March 27, 2009, the SEC examiner did not indicate any
issues of concern. As a routine matter, the SEC asked for Advisor Seller to sign
custody verification letters for the SEC to send to Advisor Seller’s custodians.

In the so-called “120 day letter” dated July 29, 2009, the SEC indicated that
“certain points are still under review” and that the “examination and subsequent
review of information furnished indicate the need for revisions of certain
practices and procedures.” See attached. In a follow-up telephone call on
August 3, 2009, however, a Senior Attorney in the Branch of Investment
Management Examinations indicated to Advisor Seller’s Chief Compliance Officer
that the letter was the “standard SEC 120-day letter” with “standard language,”
that nothing should be “read into the letter,” and that it’s possible to receive
an examination/disposition letter from the SEC without any deficiencies listed
or noted.

Advisor Seller called the SEC on Tuesday, April 13, 2010, learning that the SEC
still had not sent out any verification letters to custodians. The SEC requested
new letters with a current date, indicating that the matter should be completed
by the end of July 2010.

On May 21, 2010, Advisor Seller received another letter from a Senior Attorney
in the SEC’s Branch of Investment Management Examinations, “requesting new
authorization letters….with a more current date,” and an updated spreadsheet
with “March 31, 2010 account balances for the sample client accounts.”

The following is the written correspondence between Advisor Seller and the SEC
with regard to the foregoing matter, all of which have been previously provided
to Advisor Buyer:

 

Correspondence

  

From

  

To

  

Date

Facsimile    Advisor Seller    SEC    3/10/2009 Facsimile    SEC    Advisor
Seller    3/11/2009 Letter    Advisor Seller    SEC    3/16/2009 Facsimile   
Advisor Seller    SEC    3/17/2009

 

19



--------------------------------------------------------------------------------

Correspondence

  

From

  

To

  

Date

Facsimile    Advisor Seller    SEC    3/19/2009 Memorandum    Advisor Seller   
SEC    3/23/2009 Memorandum    Advisor Seller    SEC    3/24/2009 Facsimile (1)
   SEC    Advisor Seller    5/14/2009 Facsimile (2)    SEC    Advisor Seller   
5/14/2009 Facsimile    SEC    Advisor Seller    5/29/2009 Memorandum    Advisor
Seller    SEC    6/4/2009 Letter    SEC    Advisor Seller    7/29/2009 Facsimile
   SEC    Advisor Seller    5/21/2010 Letter    SEC    Advisor Seller   
5/21/2010 Facsimile    SEC    Advisor Seller    5/28/2010 Memorandum    Advisor
Seller    SEC    6/10/2010

2. Qualified Money Purchase Pension Plan, as previously provided to Advisor
Buyer.

3. The Financial Industrial Regulatory Authority is conducting a routine audit
of Baum, which acts as an introducing broker for Advisor Seller. Advisor Seller
has been advised by the Chief Compliance Office for Baum that the audit has not
involved any issues with regard to Advisor Seller.

 

20



--------------------------------------------------------------------------------

Schedule 5.12(a)

List of Intellectual Property

1. Names/Marks

(a) “Prairie Capital Management”—Not registered federally; registered in the
states of Colorado, Illinois, Kansas, Missouri and Pennsylvania (see documents
previously provided to Advisor Buyer).

(b) “Prairie Capital” – Not registered federally; registered in the states of
Colorado, Illinois, Kansas, Missouri and Pennsylvania (see documents previously
provided to Advisor Buyer).

(c) “PCM” – Unregistered, used in the name of GP Seller, as an abbreviation for
Advisor Seller, in the names of various Funds.

(d) “prairiecapital.com”

(e) PCM Concentrated Global L/S Equity L.P.

(f) PCM Diversified Strategies L.P.

(g) PCM Long/Short Equity L.P.

(h) PCM Managed Equity Fund I, L.P.

(i) PCM Private Equity Co-Investment I L.P.

(j) PCM Private Equity II L.P.

(k) PCM Private Equity III, L.P.

(l) PCM Private Equity L.P.

(m) PCM Select Managers Fund, L.P.

(n) PCM Spartan Co-Invest, L.P.

(o) PCM Strategic Small Mid Cap L.P.

(p) PCM Tech Investments L.P.

(q) A mark, consisting of a cluster of wheat, is often used with some of the
foregoing names.

2. Software Licenses (subject in all respects to the terms and conditions of
such licenses).

 

21



--------------------------------------------------------------------------------

(a) Off-the-shelf software – Word, Excel, Adobe, PowerPoint, Lotus, etc. See
License Agreement between Microsoft and Advisor Seller dated March 31, 2010,
listed on Schedule 5.17(a), paragraph 8(a).

(b) Advent/Axys* (in the name of Prairie Capital Management, Inc. and owned by
GKB, as successor to of Prairie Capital Management, Inc.) – portfolio accounting
system – used to prepare reports, download daily investment positions, etc. See
related agreements between Advent Software, Inc. and Advisor Seller listed on
Schedule 5.17(a), paragraph 8(b).

(i) Advent TrustedNetwork Managed Data Service.

(ii) Advent TrustedNetwork Held Away Data Service.

(iii) Advent Corporate Actions (contract with Hub Data, Incorporated, a wholly
owned subsidiary of Advent Software, Inc.).

(c) PerTrac – qualitative/analytical software, used for sector analysis, index
comparisons, etc. See related agreements between Strategic Financial Solutions,
LLC, d/b/a PerTrac Financial Solutions, and Advisor Seller listed on Schedule
5.17(a), paragraph 8(c).

(i) HFR Hedge Fund Databases – Hedge Fund Research.

(ii) PerTrac Analytical Platform.

(iii) PerTrac Portfolio Manager.

(iv) Morningstar Enhanced.

(v) PSN Database.

(d) Frontier – runs “Monte Carlo” simulations.

3. Internal e-mail addresses as previously provided to Advisor Buyer.

 

* This constitutes the GKB IP as referred to in the Agreement.

 

22



--------------------------------------------------------------------------------

Schedule 5.12(b)

Ownership of Intellectual Property

1. Trademark for “Prairie Capital Advisors.”

In August 1995, Prairie Capital Management, Inc., Advisor Seller’s predecessor,
began using the name “Prairie Capital Management” in Chicago and Kansas City. In
May 1996, Prairie Capital Advisors, Inc., which is unrelated to Advisor Seller,
began using the name “Prairie Capital Advisors” in Chicago, and perhaps
elsewhere. On August 10, 1999, Prairie Capital Advisors, Inc. registered the
trademark “Prairie Capital Advisors” with the U.S. Patent and Trademark Office
(“USPTO”) (Registration No. 2268597).

On May 23, 2007, Prairie Capital Management, Inc. applied with the USPTO for a
registration of the name “Prairie Capital.” The USPTO issued an Office Action on
September 5, 2007, refusing the registration and stating that “[T]he marks are
similar and the services closely related, and, therefore, likelihood of
confusion exists.” Prairie Capital Management, Inc. did not respond to the
Office Action. Both Advisor Seller and Prairie Capital Advisors, Inc. continue
to use the name “Prairie Capital.”

2. Except for the state registrations referred to in paragraphs 1(a) and 1(b) in
Schedule 5.12(a), Sellers have not registered, federally or at the state level,
any of the trademarks, trade names, service marks, service names, brands, trade
dress or logos used by Sellers in their business, and the names “Prairie
Capital” and “PCM” are used by many businesses throughout the country, including
businesses engaged in financial advisory or related activities.

3. The Advent/Axys software (Schedule 5.12(a), paragraph 2(b)) is in the name of
Advisor Seller’s predecessor, Prairie Capital Management, Inc.

4. The domain name, “prairiecapital.com,” is registered with Network Solutions.
The data name server is provided by AT&T under an agreement with Baum, and the
domain name is associated with internal e-mail addresses under an agreement
between Baum and Sprint.

5. GKB owns an AS400 sorting program that is used in Advisor Seller’s and GP
Seller’s Business, which program is not being transferred hereunder.

 

23



--------------------------------------------------------------------------------

Schedule 5.13

Taxes

1. See Schedule 5.10(d) with regard to independent contractor who, formerly, was
an employee.

2. Lien for Taxes for the current year not yet due and payable.

3. In a letter dated February 22, 2010, the IRS advised Advisor Seller of a $56
discrepancy in the estimated payments reported on Advisor Seller’s Form 940 for
the quarter ended June 30, 2009. The deficiency has been paid in full.

4. GP Seller is the general partner of various Funds organized as limited
partnerships. Some of these Funds own limited partnership interests in
“underlying” limited partnerships. Neither the Funds nor the Sellers
independently verify, and both rely upon, the Schedule K-1s and other tax
reporting information provided by these underlying limited partnerships.

5. In early 2010, Advisor Seller realized it had not filed a Business Personal
Property Declaration in Jackson County, Missouri, for calendar years 2008
through 2009. These Declarations were filed in February 2010. No property was
reported on the 2008 Declaration, however, because Advisors Seller’s property
already had been reported on the 2008 Declaration filed by Baum. Advisor Seller
has paid all of the taxes, and related penalties and interest, on its 2009
Declaration, amounting to less than $2,500.

6. List of Sellers’ jurisdictions as of December 31, 2008.

(a) Federal Form 1065 U.S. Return of Partnership Income.

(b) Colorado Form 106 Partnership or S Corporation Return of Income and
Composite Nonresident Income Tax Return.

(c) Illinois Form IL-1065 Partnership Replacement Tax Return.

(d) Missouri Form MO-1065 Partnership Return of Income.

(e) Pennsylvania Form PA-20S/PA-65 S Corporation/Partnership Information Return.

(f) Pennsylvania Form RCT-101 Corporate Tax Report.

(g) Kansas City Form RD-108 Profits Return – Earnings Tax.

 

24



--------------------------------------------------------------------------------

Schedule 5.14

Insurance

1. See Schedule 5.10(e) (Employee Plans).

2. See the attached summary list of documents.

3. At the Closing, it is contemplated that the Professional Liability Policy
will be issued to Advisor Seller.

 

25



--------------------------------------------------------------------------------

Schedule 5.15(c)

ERISA Clients

None.

 

26



--------------------------------------------------------------------------------

Schedule 5.15(f)

Fund Agreements

1. Forms of subscription documents for the Funds (excluding individualized
subscription documents for the limited partners in the Funds). See attached
summary list of documents.

2. See the Investment Management Agreements previously provided to Advisor
Buyer.

3. See Schedule 5.3(b), paragraph 1 (Exceptions to Title for Purchased GP
Assets).

4. Specific agreements relating to investments by PCM Concentrated Global L/S
Equity L.P. See summary list and documents previously provided to Advisor Buyer.

5. Specific agreements relating to investments by PCM Diversified Strategies
L.P. See summary list and documents previously provided to Advisor Buyer.

6. Specific agreements relating to investments by PCM Long/Short Equity L.P. See
summary list and documents previously provided to Advisor Buyer.

7. Specific agreements with PCM Managed Equity Fund I, L.P. relating to
investments and investment management services. See summary list and documents
previously provided to Advisor Buyer.

8. Specific agreements relating to investments by PCM Private Equity II, L.P.
See summary list and documents previously provided to Advisor Buyer.

9. Specific agreements relating to investments by PCM Private Equity III, L.P.
See summary list and documents previously provided to Advisor Buyer.

10. Specific agreements relating to investments by PCM Private Equity L.P. See
summary list and documents previously provided to Advisor Buyer.

11. Specific agreements relating to investments by PCM Private Equity
Co-Investment I L.P. See summary list and documents previously provided to
Advisor Buyer.

12. Specific agreements with PCM Select Managers Fund, L.P. relating to
investments and investment management services. See summary list and documents
previously provided to Advisor Buyer.

13. Specific agreements relating to investments by PCM Strategic Small Mid Cap
L.P. See summary list and documents previously provided to Advisor Buyer

14. Specific agreements relating to investments by PCM Tech Investments L.P. See
summary list and documents previously provided to Advisor Buyer.

15. Specific agreements relating to investments by PCM Spartan Co-Invest, L.P.
See summary list and documents previously provided to Advisor Buyer.

16. Advisory Agreement with Lakeview Investment Manager, LLC, dated as of
January 2, 2007.

 

27



--------------------------------------------------------------------------------

Schedule 5.15(h)

Fund Financial Statement Exceptions

With the exception of the audited financial statements for PCM Managed Equity
Fund I, L.P. and PCM Strategic Small Mid Cap L.P., which have been finalized and
previously provided to Advisor Buyer, the December 31, 2009 drafts of audited
financial statements for the other Funds have not been completed, and the
financial statements, as finally issued, may include adjustments not reflected
in the drafts.

 

28



--------------------------------------------------------------------------------

Schedule 5.15(i)

Fund Governmental Proceedings

See Schedule 5.11, paragraph 1 (Litigation).

 

29



--------------------------------------------------------------------------------

Schedule 5.15(j)

Regulation by Foreign Governmental Bodies

1. The following Funds own limited partnership interests in limited partnerships
organized in foreign jurisdictions:

(a) PCM Long Short Equity L.P. owns limited partnership interests in various
limited partnerships, including Pyrenees Global Value Fund, L.P., a Cayman
Islands exempted limited partnership.

(b) PCM Concentrated Global L/S Equity L.P. owns limited partnership interests
in various limited partnerships, including Cevian Capital II L.P., a Cayman
Islands exempted limited partnership.

(c) PCM Select Managers Fund L.P. owns limited partnership interests in various
limited partnerships, including the following limited partnerships:

(i) Defiance Offshore Fund, Ltd., a Cayman Islands exempted limited partnership;

(ii) Protégé Partners QP Fund, Ltd., a Cayman Islands exempted limited
partnership;

(iii) Protégé Opportunistic Fund, Ltd., a Cayman Islands exempted limited
partnership; and

(iv) Tontine 25 Overseas Fund, Ltd., a Cayman Islands exempted limited
partnership.

2. See Schedule 5.13, paragraph 4.

 

30



--------------------------------------------------------------------------------

Schedule 5.15(k)

Fund Tax Matters

See Schedule 5.13, paragraph 4.

 

31



--------------------------------------------------------------------------------

Schedule 5.15(o)

2008 Fund Jurisdictions

PCM Concentrated Global L/S Equity L.P. F/K/A PCM Hedged SPV I, L.P.

Federal Form 1065 U.S. Return of Partnership Income

Missouri Form MO-1065 Partnership Return of Income

PCM Long/Short Equity, L.P. F/K/A PCM, L.P.

Federal Form 1065 U.S. Return of Partnership Income

Missouri Form MO-1065 Partnership Return of Income

PCM Managed Equity Fund I, L.P.

Federal Form 1065 U.S. Return of Partnership Income

Maryland Form 510 Pass-Through Entity Income Tax Return

Missouri Form MO-1065 Partnership Return of Income

PCM Private Equity, LP

Federal Form 1065 U.S. Return of Partnership Income

Missouri Form MO-1065 Partnership Return of Income

PCM Private Equity Co-Investment I L.P. F/K/A PCM PETF SPV, LP

Federal Form 1065 U.S. Return of Partnership Income

Missouri Form MO-1065 Partnership Return of Income

PCM Private Equity II, LP

Federal Form 1065 U.S. Return of Partnership Income

Missouri Form MO-1065 Partnership Return of Income

PCM Select Managers Fund, L.P.

Federal Form 1065 U.S. Return of Partnership Income

Missouri Form MO-1065 Partnership Return of Income

PCM Tech Investments, L.P.

Federal Form 1065 U.S. Return of Partnership Income

Florida Form F-1065 Partnership Information Return

Kansas Form K-120S Partnership or S Corporation Income Tax Return

Missouri Form MO-1065 Partnership Return of Income

Oklahoma Form 514 Partnership Income Tax Return

PCM Diversified Strategies, LP

Federal Form 1065 U.S. Return of Partnership Income

Missouri Form MO-1065 Partnership Return of Income

 

32



--------------------------------------------------------------------------------

Schedule 5.16

Status of Investment Management Contracts

Municipal Preferred Securities, as previously disclosed to Advisor Buyer.

 

33



--------------------------------------------------------------------------------

Schedule 5.17(a)

Other Advisor Contracts

1. Operating Agreement of Advisor Seller, an “Excluded Contract.”

2. Operating Agreement of GP Seller, with Advisor Seller as its sole member, an
“Excluded Contract.”

3. Lien of Missouri Bank & Trust Co. of Kansas City on all inventory, equipment
and accounts filed on May 9, 2008. See attached summary of Commercial Security
Agreement dated May 2, 2008, between Advisor Seller, as Grantor, and Missouri
Bank & Trust Co. of Kansas City, an “Excluded Contract.” [Note: Per Section 2.1
of the Agreement, this lien will be released on or prior to Closing.]

4. Referral Agreements whereby Advisor Seller pays a referral fee (as previously
provided to Advisor Buyer).

5. Referral Agreements whereby Advisor Seller receives a referral fee (as
previously provided to Advisor Buyer)

6. Referral Agreements whereby Prairie Brokerage Services/Baum receives a
referral fee (as previously provided to Advisor Buyer).

7. Member Representative Arrangements (as previously provided to Advisor Buyer).

8. Vendor Contracts (see attached summary list of documents).

9. Services Agreements between PCM and Baum (see attached summary list of
documents).

10. Agreements with Current Employees (see attached summary list of documents).

11. Agreements with Former Employees (see attached summary list of documents).

12. Separation Agreements with Former Employees (see attached summary list of
documents).

13. Special compensation arrangement with Beau Wehrle with regard to Acartha, an
“Assigned Contract” with no Consent Required to Assign and no Consent as a
Condition to Closing.

14. BKD Audit Engagement Letter, an “Excluded Contract.”

15. Letter Agreement dated June 26, 2010, among Advisor Seller, Members and
Baum, an “Excluded Contract.”

16. Miscellaneous Agreements (see attached summary list of documents).

 

34



--------------------------------------------------------------------------------

Schedule 5.17(b)

Status of Other Advisor Contracts

1. GKB, as successor to Prairie Capital Management, Inc., instead of Advisor
Seller, is the party to the “Other Advisor Contracts” listed under Schedule
5.17(a), paragraphs 8(b), (d) and (e).

2. Baum, instead of Advisor Seller, is the party to the “Other Advisor
Contracts” listed under Schedule 5.17(a), paragraphs 6 and 8(g) and(h).

3. The prime landlord for Advisor Seller’s office in Chicago has not consented
to the oral sublease from the tenant to Advisor Seller.

 

35



--------------------------------------------------------------------------------

Schedule 5.18

Real Property Leases

See attached summary list of documents.

 

36



--------------------------------------------------------------------------------

Schedule 5.22

Disks Delivered at Signing

1. The following information is on the disk marked “Restricted”:

(a) List of Clients and Investment Management Contracts pursuant to
Section 5.15(a) of the Agreement.

(b) List of Clients that are “employee benefit plans” pursuant to
Section 5.15(c) of the Agreement.

(c) Referral Agreements whereby Advisor Seller receives a referral fee,
including related Disclosure Statements from Clients pursuant to Schedule
5.17(a) of the Agreement.

(d) Referral Agreements whereby Prairie Brokerage Services/George K. Baum &
Company receives a referral fee, including related Disclosure Statements from
Clients pursuant to Schedule 5.17(a) of the Agreement.

(e) Member Representative Arrangements, including related Member Designations
from Clients pursuant to Schedule 5.17(a) of the Agreement.

(f) Referral Agreements whereby Advisor Seller pays a referral fee, including
related Disclosure Statements from Clients pursuant to Schedule 5.17(a) of the
Agreement.

2. The following information is on the second disk:

(a) List of telephone numbers that are Excluded Advisor Assets pursuant to
Schedule 2.2 of the Agreement.

(b) List of Advisor Seller’s employees, related information per Section 5.10(a)
of the Agreement, and their outside activities.

(c) Correspondence between Advisor Seller and the SEC with regard to the SEC
audit described in Schedule 5.11 of the Agreement.

(d) Description of and correspondence relating to the Qualified Money Purchase
Pension Plan matter listed on Schedule 5.11 of the Agreement.

(e) Internal e-mail addresses listed as Intellectual Property on Schedule
5.12(a) of the Agreement.

(f) Financial Statements for each Fund pursuant to Section 5.15(h) of the
Agreement.

(g) Specific agreements relating to investments by PCM Concentrated Global L/S
Equity L.P. pursuant to Schedule 5.15(f) of the Agreement.

 

37



--------------------------------------------------------------------------------

(h) Specific agreements relating to investments by PCM Diversified Strategies
L.P. pursuant to Schedule 5.15(f) of the Agreement.

(i) Specific agreements relating to investments by PCM Long/Short Equity L.P.
pursuant to Schedule 5.15(f) of the Agreement.

(j) Specific agreements with PCM Managed Equity Fund I, L.P. relating to
investments and investment management services pursuant to Schedule 5.15(f) of
the Agreement.

(k) Specific agreements relating to investments by PCM Private Equity II, L.P.
pursuant to Schedule 5.15(f) of the Agreement.

(l) Specific agreements relating to investments by PCM Private Equity III, L.P.
pursuant to Schedule 5.15(f) of the Agreement.

(m) Specific agreements relating to investments by PCM Private Equity L.P.
pursuant to Schedule 5.15(f) of the Agreement.

(n) Specific agreements relating to investments by PCM Private Equity
Co-Investment I L.P. pursuant to Schedule 5.15(f) of the Agreement.

(o) Specific agreements with PCM Select Managers Fund, L.P. relating to
investments and investment management services pursuant to Schedule 5.15(f) of
the Agreement.

(p) Specific agreements relating to investments by PCM Strategic Small Mid Cap
L.P. pursuant to Schedule 5.15(f) of the Agreement.

(q) Specific agreements relating to investments by PCM Tech Investments L.P.
pursuant to Schedule 5.15(f) of the Agreement.

(r) Specific agreements relating to investments by PCM Spartan Co-Invest, L.P.
pursuant to Schedule 5.15(f) of the Agreement.

(s) Capital Accounts and Asset Values, pursuant to Section 5.15(q) of the
Agreement:

(i) Capital account of GP Seller in each Fund as of 12/31/2009.

(ii) Capital contributions made by GP Seller to each Fund from 1/1/2010 through
3/31/2010.

(iii) For each Split-Interest Fund and PCM Private Equity III, L.P., the total
amount of capital committed but not yet contributed as of 12/31/2009.

 

38



--------------------------------------------------------------------------------

(iv) The aggregate fair market value of each Fund’s limited partnership
interests in underlying funds as of December 31, 2009, as reported by such
underlying funds.

(t) Description of Municipal Preferred Securities matter listed on Schedule 5.16
of the Agreement.

(u) Form of Registered Representative Agreement between UMBFSI and each
Individual Member, including the Addendum thereto.

(v) Form of Registered Representative Agreement between UMBFSI and each Key
Employee, including the Addendum thereto.

3. The following information is on the third disk.

(a) Financial statements of the Sellers referred to in Schedule 5.5.

(b) Limited Partnership Agreements listed on, but not attached to Schedule
5.9(a).

(c) Binding Term Sheet for Revolving Guidance Line of Credit with Missouri
Bank & Trust of Kansas City listed on, but not attached to Schedule 5.9(a).

(d) Agreements between each Fund (except PCM Spartan Co-Invest L.P.) and Darrell
R. Tierney CFP CPA, pursuant to Schedule 5.9(a).

(e) Employee Plans listed on, but not attached to, Schedule 5.10(e).

(f) Insurance policies listed on, but not attached to, Schedule 5.14.

(g) Subscription documents and Private Placement Memoranda listed on, but not
attached to Schedule 5.15(f).

(h) Operating Agreement of Advisor Seller listed on, but not attached to,
Schedule 5.17(a).

(i) Operating Agreement of GP Seller listed on, but not attached to, Schedule
5.17(a).

(j) Promissory Notes and Commercial Security Agreement with Missouri Bank &
Trust Co. of Kansas City listed on, but not attached to, Schedule 5.17(a).

(k) Vendor Contracts listed on, but not attached to, Schedule 5.17(a).

(l) Services Agreements between Advisor Seller and Baum listed on, but not
attached to, Schedule 5.17(a).

(m) Agreements with current and former employees of Advisor Seller listed on,
but not attached to, Schedule 5.17(a).

 

39



--------------------------------------------------------------------------------

(n) Special compensation arrangement with Beau Wehrle listed on, but not
attached to, Schedule 5.17(a).

(o) Engagement Letter with BKD listed on, but not attached to, Schedule 5.17(a).

(p) Miscellaneous Advisor Seller agreements listed on, but not attached to,
Schedule 5.17(a).

(q) Real property leases listed on, but not attached to, Schedule 5.18.

 

40



--------------------------------------------------------------------------------

Schedule 6.3(b)

Buyers’ and UMB’s Required Consents

Consents to this transaction must be given by:

1. Board of Directors of UMB

2. Board of Directors of Advisor Buyer

3. Board of Directors of GP Buyer

Advisor Buyer has filed a Form ADV with the SEC to register as an investment
adviser.

 

41



--------------------------------------------------------------------------------

Schedule 5.9(a)

1. Limited Partnership Agreements

Note: All of the following agreements are “Excluded Contracts.” Amended and
Restated Limited Partnership Agreements will be entered into at Closing.

 

    

Limited Partnership

  

Agreement

   Date (a)    PCM Concentrated Global L/S Equity L.P.    Amended and Restated
Limited Partnership Agreement    8/13/2008 (b)    PCM Diversified Strategies
L.P.    Amended and Restated Limited Partnership Agreement    12/31/2007 (c)   
PCM Long/Short Equity L.P.    Amended and Restated Limited Partnership Agreement
   8/13/2008 (d)    PCM Managed Equity Fund I, L.P.    Amended and Restated
Limited Partnership Agreement    12/31/2007 (e)    PCM Private Equity
Co-Investment I L.P.    Amended and Restated Limited Partnership Agreement   
8/22/2008 (f)    PCM Private Equity II L.P.    Amended and Restated Limited
Partnership Agreement    12/31/2007 (g)    PCM Private Equity III, L.P.   
Limited Partnership Agreement    12/31/2009 (h)    PCM Private Equity L.P.   
Amended and Restated Limited Partnership Agreement    12/31/2007 (i)    PCM
Select Managers Fund, L.P.    Amended and Restated Limited Partnership Agreement
   12/31/2007 (j)    PCM Spartan Co-Investment, L.P.    Limited Partnership
Agreement    4/21/2010 (k)    PCM Strategic Small Mid Cap L.P.    Restated
Limited Partnership Agreement    12/31/2008 (l)    PCM Tech Investments L.P.   
Amended and Restated Limited Partnership Agreement    12/31/2007



--------------------------------------------------------------------------------

Schedule 5.9(a)

2. Missouri Bank Line to All Funds

Note: The following is an “Excluded Contract.”

 

Agreement

   Date   

Lender

  

Co-Borrowers/Funds

   Guidance
Line Limit    Maturity
Date

Binding term sheet for

Revolving Guidance

Line of Credit

   7/17/2009   

Missouri Bank & Trust Co. of

Kansas City

   PCM, LLC    $ 4,500,000    7/16/2010          PCM Concentrated Global L/S
Equity L.P.                PCM Diversified Strategies L.P.                PCM
Long/Short Equity L.P.                PCM Managed Equity Fund I, L.P.         
      PCM Private Equity Co-Investment I L.P.                PCM Private Equity
II L.P.                PCM Private Equity L.P.                PCM Select
Managers Fund, L.P.                PCM Strategic Small Mid Cap L.P.            
   PCM Tech Investments L.P.      



--------------------------------------------------------------------------------

Schedule 5.9(a)

3. Fund Agreements with Darrell R. Tierney CFP CPA

Note: All of the following agreements are “Excluded Contracts.”

 

    

Fund

  

Agreement

   Date (a)    PCM Concentrated Global L/S Equity L.P.    Engagement Letter from
Darrell R. Tierney CFP CPA    1/18/2010 (b)    PCM Diversified Strategies L.P.
   Engagement Letter from Darrell R. Tierney CFP CPA    1/18/2010 (c)    PCM
Long/Short Equity L.P.    Engagement Letter from Darrell R. Tierney CFP CPA   
1/18/2010 (d)    PCM Managed Equity Fund I, L.P.    Engagement Letter from
Darrell R. Tierney CFP CPA    1/18/2010 (e)    PCM Private Equity Co-Investment
I L.P.    Engagement Letter from Darrell R. Tierney CFP CPA    1/18/2010 (f)   
PCM Private Equity II L.P.    Engagement Letter from Darrell R. Tierney CFP CPA
   1/18/2010 (g)    PCM Private Equity III, L.P.    Engagement Letter from
Darrell R. Tierney CFP CPA    6/1/2010 (h)    PCM Private Equity L.P.   
Engagement Letter from Darrell R. Tierney CFP CPA    1/18/2010 (i)    PCM Select
Managers Fund, L.P.    Engagement Letter from Darrell R. Tierney CFP CPA   
1/18/2010 (j)    PCM Strategic Small Mid Cap L.P.    Engagement Letter from
Darrell R. Tierney CFP CPA    1/18/2010 (k)    PCM Tech Investments L.P.   
Engagement Letter from Darrell R. Tierney CFP CPA    1/18/2010



--------------------------------------------------------------------------------

Schedule 5.9(b)

2. Withdrawals

 

PCM Long/Short Equity L.P.

   

PCM Diversified Strategies L.P.

 

Withdrawals:

   -$ 3,320,157.12      Withdrawals:    -$ 646,265.10   

Pending Withdrawals:

   -$ 9,480,000.00  (approx)    Pending Withdrawals:    -$ 237,575.00  (approx) 

PCM Concentrated Global L/S Equity L.P.

   

PCM Managed Equity Fund I L.P.

 

Withdrawals:

    $ 0.00      Withdrawals:    -$ 505,022.83   

Pending Withdrawals:

   -$ 5,662,320.00  (approx)    Pending Withdrawals:    -$ 55,082.00  (approx) 

PCM Select Managers Fund L.P.

   

PCM Strategic Small Mid Cap L.P.

 

Withdrawals:

   -$ 1,434,345.55      Withdrawals:    -$ 3,338,945.08   

Pending Withdrawals:

   -$ 5,662,320.00  (approx)    Pending Withdrawals:     $ 0.00   



--------------------------------------------------------------------------------

Schedule 5.10(e)

Advisor Seller Employee Plans

 

    

Provider

  

Agreement/Plan

   Date 1    401K ASP, Inc.   

401(k) and Profit Sharing Plan Adoption Agreement Retirement Plan Service
Agreement Loan Procedures Qualified Status of a Domestic Relations Order Summary
Plan Description Form 5500 Opinion Letter from IRS

   1/1/2008 2    First Trust of Mid America   

Flexible Benefits Plan Privacy Notice Flexible Spending Account Election Form

   1/1/2008 3    Charles Schwab    Directed Employee Benefit Trust Agreement   
1/1/2008 4    Kansas City Life Insurance Company    Group Dental Insurance --
Certificate of Coverage    1/1/2008 5    Reliance Standard Life Insurance
Company   

Group Term Life Insurance -- Certificate of Insurance Notice Concerning Coverage
Limitations and Exclusions Claim Procedures and ERISA Statement of Rights Plan
Highlights Premium Table

   1/1/2008 6    Reliance Standard Life Insurance Company   

Accidental Death & Dismemberment -- Certificate of Insurance Notice Regarding
Limitations Claim Procedures and ERISA Statement of Rights

   1/1/2008 7    Reliance Standard Life Insurance Company   

Group Long Term Disability Insurance Policy
Class 1 Certificate of Insurance
Class 1 Notice Concerning Coverage Limitations and Exclusions
Class 1 Claim Procedures and ERISA Statement of Rights
Class 1 Coverage Summary
Class 2 Certificate of Insurance
Class 2 Notice Concerning Coverage Limitations and Exclusions
Class 2 Claim Procedures and ERISA Statement of Rights
Class 2 Coverage Summary
Class 3 Certificate of Insurance
Class 3 Notice Concerning Coverage Limitations and Exclusions
Class 3 Claim Procedures and ERISA Statement of Rights
Class 3 Coverage Summary

   1/1/2008 8    MetLife    Supplemental Individual Disability Income Insurance
   not dated 9    The Colt Group, L.C.    Long-Term Care Insurance    not dated
10    BlueCross BlueShield of Kansas City   

Health Benefits Certificate, Blue-Care HMO Privacy Practices Notice

   1/1/2010 11    BlueCross BlueShield of Kansas City   

Health Benefits Certificate, Preferred-Care Blue PPO Privacy Practices Notice

   1/1/2010



--------------------------------------------------------------------------------

Schedule 5.12(a)

1. Names

 

Trademark

   State    Registration Date (a) Prairie Capital    Colorado    6/14/2007   
Illinois    8/21/2007    Kansas    8/8/2007    Missouri    8/10/2007   
Pennsylvania    7/5/2007 (b) Prairie Capital Management    Colorado    5/24/2007
   Illinois    6/4/2007    Kansas    5/25/2007    Missouri    5/29/2007   
Pennsylvania    5/29/2007



--------------------------------------------------------------------------------

Schedule 5.14

2. Summary of Insurance Coverages as of 04/08/2010

 

     

Coverage

  

Name Of Carrier

  

Policy Number

  

Policy Period

  

Limit of Coverage

   Deductible (a)    General Liability    The Employers Fire Ins. Co. (One
Beacon)    712-00-87-57-0001    01/01-2010-2011    1,000,000/2,000,000      0
(b)    Automobile Liability    The Employers Fire Ins. Co. (One Beacon)   
712-00-87-57-0001    01/01/2010-2011    1,000,000      0 (c)    Property    The
Employers Fire Ins. Co. (One Beacon)    712-00-87-57-0001    01/01/2010-2011   
   $ 1,000 (d)    Workers Compensation    American Ins. Company (One Beacon)   
406-02-49-71-0001    01/01/2010-2011    1MM/1MM/1MM      0 (e)    Umbrella   
Fireman’s Fund Ins. Company    SUO 7214 6061    01/01/2010-2011    $10,000,000
     0 (f)    Fiduciary Liability    Chubb    8209-5069    01/01/2010-2011   
5MM 1MM Limit with 250 K Retention For Securities Based Claims    (g)   
Financial Institution Bond**    Chubb    8195-2326    01/01/2010-2011   
10,000,000      0 (h)*    Directors and Officers**    Ace    DONG2365572A003   
01/01/2010-2011    5MM    $ 150,000 (i)*    Employment Practices Liability**   
Ace    DONG2365572A003    01/01/2010-2011    1MM    $ 150,000    Investment
Advisor + Mutual                (j)*    Fund Errors and Omissions**    Ace   
DONG2365572A003    01/01/2010-2011    5MM    $ 250,000

 

* These policies have a combined aggregate limit of $5MM.

** Per the attached letter from Lockton, these policies will be amended. We will
update this Schedule after we receive the amended endorsements from Lockton.

Exception Schedule 5.14 (a) & (b)

(a) None

(b) None



--------------------------------------------------------------------------------

Schedule 5.15(f)

1. Fund Subscription Documents

 

    

Limited Partnership

  

Agreement

  

Date

(a)    PCM Concentrated Global L/S Equity L.P.    Private Placement Memorandum
   December-09       Subscription Booklet    not dated (b)    PCM Diversified
Strategies L.P.    Private Placement Memorandum    December-09      
Subscription Booklet    not dated (c)    PCM Long/Short Equity L.P.    Private
Placement Memorandum    December-09       Subscription Booklet    not dated (d)
   PCM Managed Equity Fund I, L.P.    Private Placement Memorandum   
December-09       Subscription Agreement    not dated (e)    PCM Private Equity
Co-Investment I L.P.    Private Placement Memorandum    December-09      
Subscription Booklet    not dated (f)    PCM Private Equity II L.P.    Private
Placement Memorandum    December-09       Subscription Booklet    not dated (g)
   PCM Private Equity III, L.P.    Private Placement Memorandum    December-09
      Subscription Booklet    not dated (h)    PCM Private Equity L.P.   
Private Placement Memorandum    December-09       Subscription Booklet    not
dated (i)    PCM Select Managers Fund, L.P.    Private Placement Memorandum   
December-09       Subscription Agreement    not dated (j)    PCM Spartan
Co-Investment, L.P.    Private Placement Memorandum    April-10      
Subscription Booklet    not dated (k)    PCM Strategic Small Mid Cap L.P.   
Private Placement Memorandum    December-09       Subscription Booklet    not
dated (l)    PCM Tech Investments L.P.    Private Placement Memorandum   
December-09       Subscription Booklet    not dated



--------------------------------------------------------------------------------

Schedule 5.17(a)

3. Lien of Missouri Bank & Trust of Kansas City

Note: All of the following agreements are “Excluded Contracts.”

 

    

Agreement

   Date   

Lender

  

Borrower

   Principal    Maturity
Date (a)   

Promissory Note

Commercial Security Agreement

   5/2/2008
5/2/2008   

Missouri Bank & Trust

Co. of Kansas City

   Advisor Seller    $ 3,000,000    5/1/2009 (b)   

Promissory Note (Renewal)

Limited Liability Company Resolution to

Borrow/Grant Collateral

Disbursement Request and Authorization

   5/1/2009

 

5/1/2009
5/1/2009

 

  

Missouri Bank & Trust

Co. of Kansas City

   Advisor Seller    $ 3,000,000    4/30/2010



--------------------------------------------------------------------------------

Schedule 5.17(a)

8. Vendor Contracts

 

     Vendor  

Party

  

Agreement

   Date   

Assign/Exclude

   Consent
Required to
Assign    Consent as a
Condition to
Closing (a)    Microsoft   Advisor Seller    License Agreement Details for 7
licenses of Office Professional and 31 licenses of Office Standard    3/31/2010
   Assigned Contract    yes    no        

Microsoft Annual Billing Statement from CDW

   3/31/2010                 

Perpetual License Transfer from GKB to Advisor Seller

   3/25/2010          (b)    Advent
Software,
Inc.   Prairie Capital Management, Inc.    Subscription Services Agreement   
1/10/2003    Assigned Contract    yes    no        

Corporate Actions License Agreement

   11/29/2007                 

Addendum No. 1 to Corporate Actions License Agreement

   11/6/2009                 

Software License and Support Agreement

   not dated                 

E-mail Confirmation ACD extended to 5/10/2010

   10/27/2009                 

Maintenance Services Extension Order

   10/27/2009                 

Renewal Order Schedule

   10/6/2008          (c)    Strategic
Financial
Solutions,
LLC (dba
PerTrac
Financial
Solutions)   Advisor Seller    HFR Hedge Fund Database License Agreement   
11/17/2008    Assigned Contract    yes    no        

Master Software License and Services Agreement

   11/17/2008                 

Product Schedule No. 1

   11/17/2008                 

Product Schedule No. 2

   11/17/2008                 

PSN Data License Agreement

   11/17/2008                 

Invoice

   8/28/2008          (d)    Morningstar   Prairie Capital Management, Inc.   
Advisor Workstation Office Edition Subscription and User Agreement    not dated
   Excluded Contract    n/a    n/a         Advisor Workstation Office Edition
Subscription Form    3/16/2010                  Invoice for Advisor Workstation
Office Edition    3/17/2010          (e)    Sungard
Expert
Solutions   Prairie Capital Management, Inc.    Invoice for AllocationMaster
Asset Allocation Software    1/10/2010    Excluded Contract    n/a    n/a (f)   
RiskMetrics
Group,
Institutional
Shareholders
Services   Advisor Seller    Invoice for (KLD) Socrates - Quarterly Fee   
3/15/2010    Excluded Contract    n/a    n/a (g)    Toshiba   Baum    Order
Documents for Printer    4/24/2008    Excluded Contract    n/a    n/a        

Purchase Agreement

                   

Lease Agreement

                   

Addendum to Equipment Lease Agreement

                   

Connectivity Agreement

           



--------------------------------------------------------------------------------

     Vendor   

Party

  

Agreement

   Date    Assign/Exclude    Consent
Required to
Assign    Consent as a
Condition to
Closing (h)    IBM    Baum    Master Lease       Excluded Contract    n/a    n/a
      Baum/ Advisor Seller    IT Equipment Lease Schedule - Remaining Payments
   Various                Baum    Cert of Acceptance, Lease Supp, and Invoices
(18 computers)    9/3/2005                Baum    Cert of Acceptance, Lease
Supp, and Invoices (1 server)    9/11/2005                Baum    Cert of
Acceptance, Lease Supp, and Invoice (color printer)    11/4/2005               
Baum    Cert of Acceptance, Lease Supp, and Invoice (1 computer, 1 mini dock)   
5/1/2006                Baum    Cert of Acceptance, Lease Supp, and Invoices (2
computers)    5/11/2006                Baum    Cert of Acceptance, Lease Supp,
and Invoice (1 scanner)    6/2/2006                Baum    Cert of Acceptance,
Lease Supp, and Invoices (3 computers)    6/29/2006                Baum    Cert
of Acceptance, Lease Supp, and Invoice (3 printers)    9/11/2006               
Baum    Cert of Acceptance, Lease Supp, and Invoice (1 computer)    9/17/2006   
            Baum    Cert of Acceptance, Lease Supp, and Invoice (1 scanner)   
9/28/2006                Baum    Cert of Acceptance, Lease Supp, and Invoice (1
laptop, mini dock)    11/22/2006                Baum    Cert of Acceptance,
Lease Supp, and Invoice (1 laptop, mini dock)    12/2/2006                Baum
   Cert of Acceptance, Lease Supp, and Invoices (2 printers)    12/29/2006      
         Baum    Cert of Acceptance, Lease Supp, and Invoice (1 catalyst switch)
   12/29/2006                Baum    Cert of Acceptance, Lease Supp, and Invoice
(1 printer)    12/29/2006                Baum    Cert of Acceptance, Lease Supp,
and Invoice (2 catalyst switches)    1/13/2007                Baum    Cert of
Acceptance, Lease Supp, and Invoice (1 printer)    2/1/2007                Baum
   Cert of Acceptance, Lease Supp, and Invoice (1 computer)    2/11/2007      
         Baum    Cert of Acceptance, Lease Supp, and Invoice (3 computers, 3
mini docks)    5/18/2007                Baum    Cert of Acceptance, Lease Supp,
and Invoice (2 computers)    6/24/2007                Baum    Cert of
Acceptance, Lease Supp, and Invoice (1 scanner)    6/29/2007                Baum
   Cert of Acceptance, Lease Supp, and Invoice (1 scanner)    7/22/2007         
      Baum    Cert of Acceptance, Lease Supp, and Invoice (1 printer)   
8/2/2007                Baum    Cert of Acceptance, Lease Supp, and Invoice (1
printer)    10/26/2007                Baum/ Advisor Seller    Cert of
Acceptance, Lease Supp, and Invoice (2 computers)    8/11/2008               
Baum/ Advisor Seller    Cert of Acceptance, Lease Supp, and Invoice (6
computers)    8/14/2008                Advisor Seller    Cert of Acceptance,
Lease Supp, and Invoices (4 computers, 4 mini docks)    9/22/2008               
Advisor Seller    Cert of Acceptance, Lease Supp, and Invoice (1 computer)   
10/17/2008                Advisor Seller    Cert of Acceptance, Lease Supp, and
Invoices (1 server)    1/10/2009                Baum/ Advisor Seller    Cert of
Acceptance, Lease Supp, and Invoice (14 computers)    2/28/2009               
Advisor Seller    Cert of Acceptance, Lease Supp, and Invoice (3 computers)   
5/30/2009                Advisor Seller    Cert of Acceptance, Lease Supp, and
Invoice (3 computers)    8/16/2009                Advisor Seller    Cert of
Acceptance, Lease Supp, and Invoice (2 printers)    8/16/2009               
Advisor Seller    Cert of Acceptance, Lease Supp, and Invoice (1 computer)   
12/12/2009                Advisor Seller    Cert of Acceptance, Lease Supp, and
Invoice (1 printer)    12/28/2009                Advisor Seller    Cert of
Acceptance, Lease Supp, and Invoice (1 laptop, mini dock)    1/29/2010         
      Advisor Seller    Cert of Acceptance, Lease Supp, and Invoice (1 computer)
   3/6/2010         



--------------------------------------------------------------------------------

Schedule 5.17(a)

9. Services Agreements between Advisor Seller and Baum

Note: The following agreements are “Excluded Contracts.” A new agreement will be
entered into at Closing.

 

    

Agreement

   Date (a)    Facilities and Support Services Agreement    12/31/2007 (b)   
Support Services Agreement    12/31/2007



--------------------------------------------------------------------------------

Schedule 5.17(a)

10. Agreements with Current Employees

Note: All of the following agreements are “Excluded Contracts.”

 

    

Employer

  

Employee

  

Agreement

   Date

(a)    

  Advisor Seller and Prairie Brokerage Services/Baum    Barker, Dustin L.   
Employee Agreement    1/1/2008

(b)    

  Advisor Seller and Prairie Brokerage Services/Baum    Blunt, Chris    Employee
Agreement    1/1/2008

(c)    

  Advisor Seller and Prairie Brokerage Services/Baum    Calovich, Jennifer   
Employee Agreement    1/1/2008

(d)    

  Advisor Seller and Prairie Brokerage Services/Baum    Carter, Meridith   
Employee Agreement    1/1/2008

(e)    

  Advisor Seller and Prairie Brokerage Services/Baum    Cox, Kelly    Employee
Agreement    1/1/2008

(f)     

  Advisor Seller and Prairie Brokerage Services/Baum    Greene, Brian   
Employee Agreement    1/1/2008

(g)    

  Advisor Seller and Prairie Brokerage Services/Baum    Haden, Andrea   
Employee Agreement    6/2/2008

(h)    

  Advisor Seller and Prairie Brokerage Services/Baum    Hadl, Patti L.   
Employee Agreement    1/1/2008

(i)     

  Advisor Seller    Hattey, Tim L.    Grant of Interests, Non-Competition and
Non-Disclosure Agreement    1/1/2009

(j)     

  Advisor Seller    Hattey, Tim L.    Grant of Interests, Non-Competition and
Non-Disclosure Agreement    5/1/2009

(k)    

  Advisor Seller and Prairie Brokerage Services/Baum    Hause, Shawn D.   
Employee Agreement    1/1/2008

(l)     

  Advisor Seller and Prairie Brokerage Services/Baum    Hayes, Vincent   
Employee Agreement    6/1/2010

(m)   

  Advisor Seller and Prairie Brokerage Services/Baum    Heacock, Michelle D.   
Employee Agreement    1/1/2008

(n)    

  Advisor Seller and Prairie Brokerage Services/Baum    Jones, Morgan   
Employee Agreement    1/1/2008

(o)    

  Advisor Seller and Prairie Brokerage Services/Baum    Jubela, Amy    Employee
Agreement    1/1/2008

(p)    

  Advisor Seller    Kaufman, Brian    Employment Agreement    1/1/2008

(q)    

  Advisor Seller    Klocke, Andrew    Grant of Interests, Non-Competition and
Non-Disclosure Agreement    1/1/2009

(r)     

  Advisor Seller    Klocke, Andrew    Grant of Interests, Non-Competition and
Non-Disclosure Agreement    5/1/2009

(s)    

  Advisor Seller and Prairie Brokerage Services/Baum    Kraus, Wayne    Employee
Agreement    1/1/2008

(t)     

  Advisor Seller    Krizek, Curtis    Employment Agreement    1/1/2008

(u)    

  Advisor Seller and Prairie Brokerage Services/Baum    Michaud, Joe    Employee
Agreement    1/29/2009

(v)    

  Advisor Seller and Prairie Brokerage Services/Baum    Mullin, Christie   
Employee Agreement    1/1/2008

(w)   

  Advisor Seller and Prairie Brokerage Services/Baum    O’Brien, John G.   
Employee Agreement    1/1/2008

(x)    

  Advisor Seller and Prairie Brokerage Services/Baum    Pierson, Jarrod W.   
Employee Agreement    1/1/2008

(y)    

  Advisor Seller and Prairie Brokerage Services/Baum    Polich, Benjamin M.   
Employee Agreement    1/1/2008



--------------------------------------------------------------------------------

    

Employer

  

Employee

  

Agreement

   Date (z)   Advisor Seller and Prairie Brokerage Services/Baum    Robertson,
Angela    Employee Agreement    1/1/2008 (aa)   Advisor Seller and Prairie
Brokerage Services/Baum    Rosenquist, Ross    Employee Agreement    1/1/2008
(bb)   Advisor Seller and Prairie Brokerage Services/Baum    Rush, Julie   
Employee Agreement    1/1/2008 (cc)   Advisor Seller    Schneider, Robyn R.   
Employment Agreement    1/1/2008 (dd)   Advisor Seller and Prairie Brokerage
Services/Baum    Seymour, Brian    Employee Agreement    7/1/2008 (ee)   Advisor
Seller and Prairie Brokerage Services/Baum    Smikahl, Tracy    Employee
Agreement    4/21/2008 (ff)   Advisor Seller and Prairie Brokerage Services/Baum
   Tranckino, Paul    Employee Agreement    1/1/2008 (gg)   Advisor Seller and
Prairie Brokerage Services/Baum    Victorson, Lisa    Employee Agreement   
1/1/2008 (hh)   Advisor Seller and Prairie Brokerage Services/Baum    Wagner,
Ryan    Employee Agreement    6/2/2008 (ii)   Advisor Seller    Wehrle, Beau   
Grant of Interests, Non-Competition and Non-Disclosure Agreement    1/1/2009
(jj)   Advisor Seller    Wehrle, Beau    Grant of Interests, Non-Competition and
Non-Disclosure Agreement    5/1/2009 (kk)   Advisor Seller    All Employees   
Form Confidentiality Agreement regarding Restricted Client    various



--------------------------------------------------------------------------------

Schedule 5.17(a)

11. Agreements with Former Employees

 

    

Employer

  

Employee

  

Agreement

   Date    Assign/Exclude   

Consent
Required to
Assign

  

Consent as a
Condition to
Closing

(a)   Advisor Seller and Prairie Brokerage Services/Baum    Burns, Jordan   
Employee Agreement    1/1/2008    Excluded
Contract    n/a    n/a (b)   Advisor Seller and Prairie Brokerage Services/Baum
   Bustamante, Maria U.    Employee Agreement    1/1/2008    Excluded
Contract    n/a    n/a (c)   Advisor Seller and Prairie Brokerage Services/Baum
   Garrison, Gena    Employee Agreement    1/1/2008    Excluded
Contract    n/a    n/a (d)   Advisor Seller and Prairie Brokerage Services/Baum
   Jones, Kevin    Employee Agreement    1/1/2008    Assigned
Contract    no    no (e)   Advisor Seller and Prairie Brokerage Services/Baum   
Long, Christopher D.    Employee Agreement    1/1/2008    Assigned
Contract    no    no (f)   Advisor Seller and Prairie Brokerage Services/Baum   
Munk, Michelle    Employee Agreement    1/1/2008    Excluded
Contract    n/a    n/a (g)   Advisor Seller and Prairie Brokerage Services/Baum
   Stephenson, Kelly    Employee Agreement    1/1/2008    Excluded
Contract    n/a    n/a (h)   Advisor Seller and Prairie Brokerage Services/Baum
   Thiele, Marc    Employee Agreement    1/1/2008    Excluded
Contract    n/a    n/a (i)   Advisor Seller    All Employees    Form
Confidentiality Agreement regarding Restricted Client    various    Excluded
Contract    n/a    n/a



--------------------------------------------------------------------------------

Schedule 5.17(a)

12. Separation Agreements with Former Employees

Note: The following are “Excluded Contracts.”

 

    

Employer

  

Employee

  

Agreement

  

Date

(a)   Advisor Seller and Prairie Brokerage Services/Baum    Burns, Jordan   
Separation Agreement and Release    11/14/2008 (b)   Advisor Seller and Prairie
Brokerage Services/Baum    Garrison, Gena    Separation Agreement and Release   
11/14/2008



--------------------------------------------------------------------------------

Schedule 5.17(a)

16. Miscellaneous Agreements

 

   

Agreement

 

Parties

 

Date

 

Assign/Exclude

 

Consent
Required to
Assign

 

Consent as a
Condition to
Closing

(a)   Clearing Agreement  

Baum

First Clearing, LLC

  3/17/2004   Assigned Contract   yes   no (b)   Non-Competition Agreement  

Advisor Seller

GKB

  12/31/2007   Excluded Contract   n/a   n/a (c)   Agreement  

Advisor Seller

Prairie Brokerage Services, a division of Baum

Mariner Wealth Advisors, LLC Tortoise Capital Advisors, LLC

Palmer Square Capital Management, LLC

Mariner Holdings LLC

  1/11/2010   Assigned Contract   yes   no (d)   Performance Reporting Letter
Agreement  

Advisor Seller

Restricted Client

  1/1/2008   Excluded Contract   n/a   n/a (e)   Confidentiality Agreement  

Advisor Seller

Baum

Restricted Client

  1/1/2008   Excluded Contract   n/a   n/a (f)   Independent Contractor
Agreement  

Advisor Seller

Jeffrey E. Attwood

  1/1/2010   Excluded Contract   n/a   n/a (g)   Independent Contractor
Agreement  

Advisor Seller

W. Dean Fuhrman

  1/1/2010   Excluded Contract   n/a   n/a (h)   Wire Transfer Agreement  

Advisor Seller

Missouri Bank & Trust Co. of Kansas City

  10/15/2009   Excluded Contract   n/a   n/a (i)  
Mutual Confidentiality and Nondisclosure Agreement  

Advisor Seller

UMB

  2/3/2009   Excluded Contract   n/a   n/a (j)   Asset Sale and Purchase
Agreement  

GKB Prarie Capital Inc. (f/k/a Prairie Capital Management Inc.)

Baum

Individual Members

  12/31/2007   Excluded Contract   n/a   n/a (k)   Mutual Indemnification
Agreement  

Prairie Capital Management Inc.

Baum

Advisor Seller

  12/31/2007   Excluded Contract   n/a   n/a



--------------------------------------------------------------------------------

Schedule 5.18

Real Property Leases

 

    

Location

 

Termination

Date

 

Current Base Rent

 

Agreement

 

Parties

 

Date

 

Assign/Exclude

 

Consent
Required to
Assign

 

Consent as a
Condition to
Closing

(a)   Denver, CO   1/31/2014   $2,463.75/mo; increased in later yrs  
Office Lease   Prairie Capital Management, Inc., as Tenant; Crescent Real Estate
Funding One, L.P., as Landlord   11/20/2006   Assigned Contract   yes   no      
  Commencement Letter   Prairie Capital Management, Inc., as Tenant; Crescent
Real Estate Funding One, L.P., as Landlord   2/2/2007              
Assignment and Assumption of Lease   GKB Prairie Capital Inc., f/k/a Prairie
Capital Management, Inc., as Assignor; Advisor Seller, as Assignee   12/31/2007
              Consent to Assignment   GKB Prairie Capital Inc., f/k/a Prairie
Capital Management, Inc., as Tenant; MS Crescent One SPV, LLC, predecessor-in-
interest Crescent Real Estate Funding One, L.P., as Landlord; Advisor Seller, as
Assignee   4/9/2008               First Amendment to Office Lease   TR Citadel
LLC, as Landlord; Advisor Seller, as Tenant   12/17/2009       (b)*  
Hinsdale, IL   10/31/2010   $5,100.25/mo, as adjusted per Section 4.02 of Lease
  Office Lease   R.S. Whitelaw and Robyn R. Schneider, as Tenants; 920 York,
L.L.C., as Landlord   9/7/2000   Excluded Contract   n/a   n/a (c)   Kansas City
  10 yrs following Commencement Date   $69,501.26/mo; increased in later yrs  
Office Lease   Baum, as Tenant; Plaza Colonnade, L.L.C., as Landlord   4/5/2004
  Excluded Contract   n/a   n/a                                            
Commencement Agreement   Baum, as Tenant; Plaza Colonnade, L.L.C., as Landlord  
unexecuted               Rooftop Rights Agreement   Baum, as Tenant; Plaza
Colonnade, L.L.C., as Landlord   unexecuted               Sublease   Baum, as
Sublessor; Advisor Seller, as Subtenant   12/31/2007               Landlord
Consent   Baum, as Tenant; Plaza Colonnade, L.L.C., as Landlord; Advisor Seller,
as Subtenant   12/31/2007      

 

* Tenants have entered into an oral Sublease with Advisor Seller.

In Philadelphia, Advisor Seller has an employee who occupies his own space at
his own expense.



--------------------------------------------------------------------------------

Schedule 2.1(e)

Advisor Seller Fixed Assets

See Schedule attached.



--------------------------------------------------------------------------------

Prairie Capital Management LLC

Net Book Value Report

Book = Internal

FYE Month = December

 

    

Sys No

  Ext Co Asset No   In Svc
Date   Depr
Meth   Rem Life   Basis   (+)
Salvage
Value   Thru
Date   (-)
Current Accum
Depreciation   (=)
Net Book
Value   Pct
Dep     G/L Accum Acct No=170                  

000002

  AVAYA
PHN SYSTEM

DENVER

                      000   01/01/08   SLMM   00 08   $ 3,695.77   $ 0.00  
04/30/10   $ 2,874.48   $ 821.29   77.78 %   

000005

  FAX MACHINE                       000   01/01/08   SLMM   00 08     150.38    
0.00   04/30/10     116.97     33.41   77.78 %   

000006

  PHONE SYSTEM                       000   01/01/08   SLMM   00 08     224.01  
  0.00   04/30/10     174.23     49.78   77.78 %   

000008

  32” LCD MONITOR                       000   01/01/08   SLMM   00 08     695.59
    0.00   04/30/10     541.00     154.59   77.78 %   

000012

  BINDING MACHINE                       000   01/01/08   SLMM   02 08    
1,231.17     0.00   04/30/10     574.53     656.64   46.67 %   

000015

  32 INCH LCD TV                       000   01/01/08   SLMM   02 08     979.76
    0.00   04/30/10     457.21     522.55   46.67 %   

000021

  27” TV
CONFERENCE
ROOM                       000   01/01/08   SLMM   00 00     0.00     0.00  
04/30/10     0.00     0.00   0.00 %   

000022

  BINDING MACHINE
PROD RM                       000   01/01/08   SLMM   00 00     0.00     0.00  
04/30/10     0.00     0.00   0.00 %   

000042

  GBC BINDER                       000   01/01/08   SLMM   00 00     0.00    
0.00   04/30/10     0.00     0.00   0.00 %                                     
        G/L Accum Acct No = 170   $ 6,976.68   $ 0.00     $ 4,738.42   $
2,238.26   67.92 %        Less disposals and transfers     0.00     0.00      
0.00     0.00   0.00 %          Count =0                                        
                  Net Subtotal   $ 6,976.68   $ 0.00     $ 4,738.42   $ 2,238.26
  67.92 %          Count=9               G/L Accum Acct No =171                
 

000001

  EAMES SOFT CHAIR
(2) CHICAGO                       000   01/01/08   SLMM   04 08   $ 137.93   $
0.00   04/30/10   $ 45.99   $ 91.94   33.34 %   

000003

  DESK, CREDENZA,
CONFTABLE
DENVR                       000   01/01/08   SLMM   02 08     3,546.41     0.00
  04/30/10     1,654.98     1,891.43   46.67 %   

000004

  DESK, CREDENZA,
CONFTABLE
DENVR                       000   01/01/08   SLMM   02 08     5,492.83     0.00
  04/30/10     2,563.33     2,929.50   46.67 % 

*

 

000010

  WORKSTATIONS                       000   01/01/08   SLMM   07 08     15,497.39
    0.00   04/30/10     3,616.06     11,881.33   23.33 %   

000013

  LATERAL FILE                       000   01/01/08   SLMM   07 08     1,072.27
    0.00   04/30/10     250.20     822.07   23.33 % 

**

 

000014

  3RD FLOOR
FURNITURE                       000   01/01/08   SLMM   02 08     25,250.00    
0.00   04/30/10     11,783,33     13,466.67   46.67 %   

000019

  WORKSTATION
FURNITURE/FILES/
SHELVES                       000   08/01/08   SLMM   08 03     42,790.06    
0.00   04/30/10     7,488.26     35,301.80   17.50 % 

*

 

000020

  FOUR
WORKSTATIONS                       000   08/01/08   SLMM   08 03     6,834.66  
  0.00   04/30/10     1,196.07     5,638.59   17.50 %   

000023

  CONFERENCE
TABLE                       000   01/01/08   SLMM   00 00     0.00     0.00  
04/30/10     0.00     0.00   0.00 %   

000024

  VIDEOCENTER/
BKSHLF                       000   01/01/08   SLMM   00 00     0.00     0.00  
04/30/10     0.00     0.00   0.00 %   

000025

  EXECUTIVE CHAIR                       000   01/01/08   SLMM   00 00     0.00  
  0.00   04/30/10     0.00     0.00   0.00 %   

000026

  EXECUTIVE CHAIR                       000   01/01/08   SLMM   00 00     0.00  
  0.00   04/30/10     0.00     0.00   0.00 %   

000027

  EXECUTIVE CHAIR                       000   01/01/08   SLMM   00 00     0.00  
  0.00   04/30/10     0.00     0.00   0.00 % 

 

May 11, 2010 at 11:50 AM    Page 1



--------------------------------------------------------------------------------

Prairie Capital Management LLC

Net Book Value Report

Book = Internal

FYE Month = December

 

    

Sys No

  Ext Co Asset No   In Svc
Date   Depr
Meth   Rem Life   Basis   (+)
Salvage
Value   Thru
Date   (-)
Current Accum
Depreciation   (=)
Net Book
Value   Pct
Dep    

G/L Accum Acct No =171

               

000028

  B CONF RM CHAIRS                       000   01/01/08   SLMM   00 00     0.00
    0.00   04/30/10     0.00     0.00   0.00 %   

000029

  2 LAT. FILE CABINETS                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000030

  FURNISHINGS-PHOTOG                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000031

  FURNISHINGS-PHOTOG                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000032

  FURNISHINGS-FRAMES                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000033

  WKSTATIONS CHICAGO                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000034

  WORK CHAIRS CHICAGO                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000035

  TABLE/GLASS TOP CONF RM
CHICAGO                       000   01/01/08   SLMM   00 00     0.00     0.00  
04/30/10     0.00     0.00   0.00 %   

000036

  EAMES CHAIRS-CONF RM-
CHICAGO                       000   01/01/08   SLMM   00 00     0.00     0.00  
04/30/10     0.00     0.00   0.00 %   

000037

  DRAWER CASE FILES-
CHICAGO                       000   01/01/08   SLMM   00 00     0.00     0.00  
04/30/10     0.00     0.00   0.00 %   

000038

  DESK SET UP-CHICAGO                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000039

  COFFEE TABLE-CHICAGO                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000040

  AERON CHAIR CHICAGO                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %   

000041

  PICTURES PLAZA SCENES                       000   01/01/08   SLMM   00 00    
0.00     0.00   04/30/10     0.00     0.00   0.00 %                             
                G/LAccum Acct No =171     $100,621.55   $ 0.00     $ 28,598.22  
$ 72,023.33   28.42 %        Less disposals and transfers     0.00     0.00    
  0.00     0.00   0.00 %            Count = 0                                  
                          Net Subtotal     $100,621.55   $ 0.00     $ 28,598.22
  $ 72,023.33   28.42 %            Count = 27              

G/L Accum Acct No =172

               

***

 

000007

  STAIRWELL ACCESS
CONTROLS                       000   01/01/08   SLMM   37 08   $ 6,230.44   $
0.00   04/30/10   $ 363.44   $ 5,867.00   5.83 % 

***

 

000011

  OFFICE RECONSTRUCTION                       000   01/01/08   SLMM   37 08    
11,214.38     0.00   04/30/10     654.17     10,560.21   5.83 % 

***

 

000016

  CABLE INSTALL3RD FLOOR                       000   01/01/08   SLMM   37 08    
4,015.60     0.00   04/30/10     234.24     3,781.36   5.83 % 

***

 

000017

  3RD FLOOK PATCH CORDS                       000   01/01/08   SLMM   37 08    
1,419.54     0.00   04/30/10     82.81     1,336.73   5.83 % 

***

 

000018

  CABLES - 3RD & 5TH
FLOORS                       000   01/01/08   SLMM   37 08     1,843.39     0.00
  04/30/10     107.54     1,735.85   5.83 %                       

 

May 11, 2010 at 11:50 AM    Page 2



--------------------------------------------------------------------------------

Prairie Capital Management LLC

Net Book Value Report

Book = Internal

FYE Month = December

 

Sys No

 

Ext Co Asset No

  In Svc
Date   Depr
Meth   Rem
Life   Basis   (+)
Salvage
Value   Thru
Date   (-)
Current Accum
Depreciation   (=)
Net  Book
Value   Pct
Dep         G/L Accum Acct No =172   $ 24,723.35   $ 0.00     $ 1,442.20   $
23,281.15   5.83 %        Less disposals and transfers     0.00     0.00      
0.00     0.00   0.00 %        Count=0                                          
              Net Subtotal   $ 24,723.35   $ 0.00     $ 1,442.20   $ 23,281.15  
5.83 %          Count = 5             G/L Accum Acct No =179                    

000009

  iSeries Bundle Software                     000   01/01/08   SLMM   00 08   $
14,166.19   $ 0.00   04/30/10   $ 11,018.14   $ 3,148.05   77.78 %             
                              G/L Accum Acct No =179   $ 14,166.19   $ 0.00    
$ 11,018.14   $ 3,148.05   77.78 %      Less disposals and transfers     0.00  
  0.00       0.00     0.00   0.00 %          Count=0                            
                          Net Subtotal   $ 14,166.19   $ 0.00     $ 11,018.14  
$ 3,148.05   77.78 %          Count =1                   Grand Total   $
146,487.77   $ 0.00     $ 45,796.98   $ 100,690.79   31.26 %      Less disposals
and transfers     0.00     0.00       0.00     0.00   0.00 %          Count = 0
                                                        Net Grand Total   $
146,487.77   $ 0.00     $ 45,796.98   $ 100,690.79   31.26 %                   
                            Count = 42            

Report Assumptions

Report Name: Net Book Value

Source Report <Standard Report>

Calculation Assumptions:

Include Sec168 Allowance & Sec 179: No

Group/Sorting Criteria:

Group= Class sort

Include Assets that meet the following conditions

All FAS Assets

Sorted by G/L Accum Acct No (with subtotals), System No, Extension

 

May 11, 2010 at 11:50 AM    Page 3



--------------------------------------------------------------------------------

 

* Built in, but removable, work stations.

 

**

Currently, Advisor Seller’s office is on the 5th Floor at 4801 Main Street,
Kansas City, Missouri. Originally, however, its office was on the 3rd Floor,
and, when it moved into the 3rd Floor space, it purchased office furniture from
the prior tenant.

 

    

When Advisor Seller moved to the 5th Floor, it left some of this furniture
(roughly one-half) for the new 3rd Floor tenant, and took the rest of the
furniture to the 5th Floor.

 

    

The furniture on the 3rd Floor is an Excluded Asset.

 

*** Tenant improvements belonging to the landlord and not constituting Fixed
Assets of Advisor Seller.



--------------------------------------------------------------------------------

Exhibit A

Earn-Out Amounts

The parties agree that the Earn-Out Amounts shall be calculated and paid in
accordance with this Exhibit A as set forth below.

(a) Certain Defined Terms. For purposes of this Exhibit A, the following terms
have the meanings ascribed to them below:

(i) “Acceleration Event” means an Acquisition Event, a Competitive Event, a
Change of Control Event or a Termination Event.

(ii) “Acquisition Event” means that, without the prior written consent of at
least fifty percent (50%) of the Individual Members employed by Buyer (or any
Permitted Assignee) at the time of such event, either Buyer or any Permitted
Assignee acquires “control” (as such term is used in the definition of
Affiliate) of, or all or substantially all of the operating assets of, any other
company or business.

(iii) “Adjusted Pre-bonus, Pre-tax Income” means, with respect to any Earn-Out
Period, the Pre-bonus, Pre-tax Income, as defined in Section (a)(xxvi) of this
Exhibit A, adjusted as set forth in Annex 1 attached to this Exhibit A and
incorporated herein by reference.

(iv) “Adjusted Pre-tax Income” means, with respect to any Earn-Out Period, the
Adjusted Pre-bonus, Pre-tax Income calculated as set forth in Annex 1 of this
Exhibit A, minus the Incentive Bonus Pool Amount.

(v) “Advisory Revenue” means, with respect to Advisor Buyer, GP Buyer and any
Permitted Assignee, (A) revenue from wealth management activities, including
without limitation, management, solicitation, and reporting fees, and fees and
other revenue earned by Advisor Buyer, GP Buyer or any Permitted Assignees for
the kinds of services provided by Sellers as of the Closing Date or any
additional kinds of services provided by Advisor Buyer, GP Buyer and any
Permitted Assignee from and after the Closing Date; (B) amounts included in
Adjusted Pre-bonus, Pre-tax Income attributable to Brokerage Revenues; and
(C) carried interest, incentive and other allocations of income from the Funds
(excluding the Split-Interest Funds) and similar funds or funds of funds
organized from and after the Closing Date.

(vi) “Allowable Corporate Expenses” means expenses allocated by UMB to Advisor
Buyer, GP Buyer and any Permitted Assignee for the services set forth in Annex 2
of this Exhibit A. Such expenses will not exceed Five Hundred Thousand
($500,000) per year (prorated for any partial calendar year), increased by four
percent (4%) per year, beginning January 1, 2011, and on each successive
January 1, through January 1, 2015.

(vii) “Brokerage Revenues” means revenues attributable to broker/dealer
commissions and solicitation and 12(b)(1) fees earned by UMB or its Affiliates
acting as a broker or introducing broker on behalf of clients of Advisor Buyer
or GP Buyer or any Permitted Assignee, net of any related commissions or similar
payments to registered representatives of UMBFSI who are also employed by
Advisor Buyer.

 

A-1



--------------------------------------------------------------------------------

(viii) “Change of Control Event” means the occurrence of any one or more of the
following:

(1) Fifty percent (50%) or more of the issued and outstanding voting stock of
UMB is acquired by Persons who, together, as of the Closing Date, own less than
five percent (5%) of the issued and outstanding voting stock of UMB;

(2) UMB sells all or substantially all of its assets;

(3) UMB ceases, directly or indirectly, to own membership interests in Advisor
Buyer representing at least two-thirds (66 2/3%) of the voting and economic
interests of Advisor Buyer;

(4) Advisor Buyer sells all or a material portion of its assets to a Person
other than UMB or to a Person in which UMB owns less than two-thirds (66 2/3%)
of the voting and economic interests; or

(5) Advisor Buyer, GP Buyer or any Permitted Assignee liquidates or dissolves or
otherwise ceases to engage in business, unless the business of such Buyer (or
Permitted Assignee) is assumed or merged into a Person in which UMB owns at
least two-thirds (66 2/3%) of the voting and economic interests; provided,
however, that a Change of Control Event shall not be deemed to have occurred if
GP Buyer or any Permitted Assignee liquidates or dissolves or otherwise ceases
to engage in business, because of any change in the law or governmental
regulations that prohibits UMB and/or its Affiliates from (i) owning or
controlling GP Buyer or such Permitted Assignee, (ii) performing for GP Buyer or
such Permitted Assignee, directly or through a subsidiary, the functions UMB
and/or its Affiliates have customarily performed for GP Buyer or such Permitted
Assignee, or (iii) owning, controlling or sponsoring any or all of the Funds.

(ix) “Competitive Business” means a business which, in the twelve-month period
immediately prior to the time in question, satisfies both of the following
requirements: (A) at least seventy percent (70%) of such business’s total
revenue is received as fees for its provision of investment advisory services to
High Net Worth Individuals, and (B) at least fifty percent (50%) of such
business’s total revenue is received as fees for its placement of clients’
assets into investments other than (i) investments in open-end funds under the
Investment Company Act of 1940, or (ii) investments directly in individual
securities registered under the Securities Act of 1933 (as opposed to investing
monies with managers, who, in turn, invest directly in individual securities).

 

A-2



--------------------------------------------------------------------------------

(x) “Competitive Event” means that, without the consent of at least fifty
percent (50%) of the Individual Members employed by Advisor Buyer (or any
Permitted Assignee) at the time of such event, UMB or any of its Affiliates
(other than Advisor Buyer) engage in a Competitive Business.

(xi) “Draft Earn-Out Calculation” has the meaning set forth in Section (f) of
this Exhibit A.

(xii) “Earn-Out Accounting Arbitrator” has the meaning set forth in Section
(f) of this Exhibit A.

(xiii) “Earn-Out Amount” has the meaning set forth in Section (b) of this
Exhibit A.

(xiv) “Earn-Out Determination Date” has the meaning set forth in Section (f) of
this Exhibit A.

(xv) “Earn-Out Discussion Period” has the meaning set forth in Section (f) of
this Exhibit A.

(xvi) “Earn-Out Notice” has the meaning set forth in Section (f) of this Exhibit
A.

(xvii) “Earn-Out Objection Period” has the meaning set forth in Section (f) of
this Exhibit A.

(xviii) “Earn-Out Period(s)” means (A) the short-year beginning on the Closing
Date and ending on December 31, 2010; (B) each of the calendar years ended
December 31, 2011, 2012, 2013, 2014, respectively; and (C) the short-period
beginning January 1, 2015, and ending as of the anniversary of the Closing Date
in 2015.

(xix) “Earn-Out Term” means the period from the Closing Date through the
anniversary of the Closing Date in 2015.

(xx) “Growth Multiplier” means, with respect to each Earn-Out Period, (A) if the
Growth Percentage is five percent (5%) or less (including any negative Growth
Percentage) – eight (8); (B) if the Growth Percentage is greater than five
percent (5%) and equal to or less than twenty percent (20%) – between eight
(8) and twelve (12), using linear interpolation; and (C) if the Growth
Percentage is greater than twenty percent (20%) – twelve (12).

(xxi) “Growth Percentage” means, with respect to each Earn-Out Period, (A) the
Adjusted Pre-bonus, Pre-tax Income for such Earn-Out Period, minus the
Prior-Year Base, divided by (B) the Prior-Year Base.

(xxii) “High Net Worth Individual” means any natural person (including any
person who holds a joint or similar shared ownership interest with such natural
person) who owns not less than $5,000,000 in investments, consisting of
securities and the

 

A-3



--------------------------------------------------------------------------------

following types of assets held for investment purposes: real estate (i.e., not
lived in or used for the individual’s business), commodity interests, physical
commodities, financial contracts (to the extent not securities), and cash and
cash equivalents (including bank deposits, CDs, and the net surrender value of
insurance policies).

(xxiii) “Incentive Bonus Pool Amount” means, with respect to each Earn-Out
Period, an amount equal to thirty percent (30%) of Adjusted Pre-bonus, Pre-tax
Income.

(xxiv) “Net Income” means the combined net income of Advisor Buyer, GP Buyer and
any Permitted Assignees, determined in accordance with GAAP, consistently
applied.

(xxv) “Potential Client” has the meaning set forth in Section (d)(i) of this
Exhibit A.

(xxvi) “Pre-bonus, Pre-tax Income” means Net Income before any reduction for
(A) federal, state or local income taxes, or (B) the Incentive Bonus Pool
Amount.

(xxvii) “Prior-Year Base” means (A) with respect to the Earn-Out Period ending
December 31, 2010, $2,513,200, multiplied by a fraction, having as a numerator
the number of days from the Closing Date through December 31, 2010, and as a
denominator, 365 days; (B) with respect to the Earn-Out Period ending
December 31, 2011, the Adjusted Pre-Bonus, Pre-tax Income in 2010, divided by
the number of days from the Closing Date through December 31, 2010, with the
quotient multiplied by 365; (C) for each of the Earn-Out Periods ending
December 31, 2012, 2013, and 2014, respectively, the Adjusted Pre-Bonus, Pre-tax
Income in the immediately preceding Earn-Out Period; and (D) for the Earn-Out
Period ending as of the anniversary of the Closing Date in 2015, the Adjusted
Pre-Bonus, Pre-tax Income in 2014, multiplied by a fraction having [x] as a
numerator the number of days from January 1, 2015, through the anniversary of
the Closing Date in 2015, and [y] as a denominator, 365.

(xxviii) “Termination Event” means two of the three Individual Members are
terminated without “Cause” or quit for “Good Reason” (as such terms are defined
in each of the Employment, Non-Solicitation and Non-Competition Agreements of
even date herewith entered into between Advisor Buyer and each Individual
Member, respectively);

(xxix) “UMB Client Referral” has the meaning set forth in Section (d)(iii) of
this Exhibit A.

(xxx) “UMB Client Referral Income” means the fees earned by Advisor Buyer from a
UMB Client Referral.

(xxxi) “UMB Distribution Fees” means the fees payable by Advisor Buyer to UMB or
its Affiliates with respect to each UMB Client Referral, consisting of (A) in
the first year of the client relationship, an amount based upon UMB’s existing
referral agreements, as previously made available to Advisor Seller; and
(B) following the first year, twelve and a half percent (12.5%) of Advisor
Buyer’s UMB Client Referral Income. The parties agree that Adjusted Pre-tax
Income will be calculated net of all UMB Distribution Fees.

 

A-4



--------------------------------------------------------------------------------

(xxxii) “UMB Product Bonuses” means bonuses, commissions or other revenues
earned by Advisor Buyer from UMB or its Affiliates in connection with the sale
of the products or services of UMB or its Affiliates (excluding products or
services of Advisor Buyer, GP Buyer or any Permitted Assignee, and excluding any
licensed plans and individuals), or the referral of clients to UMB or its
Affiliates.

(b) Calculation of Earn-Out Amounts. Within ten (10) days after the Earn-Out
Determination Date with respect to each Earn-Out Period, subject to the set-off
rights set forth in Section 15.6(a) of the Agreement, and subject to Advisor
Seller’s rights under Section (c) of this Exhibit A, Advisor Buyer shall pay to
Advisor Seller an amount (the “Earn-Out Amount”) equal to (i) the Adjusted
Pre-Tax Income for such Earn-Out Period, multiplied by (ii) the Growth
Multiplier for such Earn-Out Period, multiplied by (iii) eight percent (8.0%).

(c) Computation of Earn-Out Payments in the Certain Events.

(i) UMB or Advisor Buyer shall promptly notify each Seller and each Member of
the occurrence of any Acceleration Event.

(ii) If, on or prior to the end of the Earn-Out Term, an Acceleration Event
occurs (other than a Change of Control described in Section (c)(iv) of this
Exhibit A), then, within sixty (60) days after such occurrence, Advisor Buyer
shall pay to Advisor Seller an amount equal to the present value (determined in
accordance with Section (c)(v)) of this Exhibit A) of the greater of: (A) [x]
$17.3 million, minus [y] the amounts already paid or payable for prior Earn-Out
Periods (subject to Buyers’ rights of setoff under Section 15.6(a) of the
Agreement); or (B) the product of [x] a quotient the numerator of which is the
sum of the Earn-Out Amounts which have already been paid or which are payable
(subject to Buyers’ rights of setoff under Section 15.6(a) of the Agreement) for
Earn-Out Periods prior to the Earn-Out Period in which the Acceleration Event
occurs, and the denominator of which is the total number of days in such prior
Earn-Out Periods, and [y] the total number of days in the Earn-Out Period in
which the Acceleration Event occurs and in all subsequent Earn-Out Periods. A
sample calculation is included as Annex 3 attached to this Exhibit A.

(iii) All payments made in accordance with this Section (c) of this Exhibit A
shall be in lieu of, and in full satisfaction of, any Earn-Out Amounts which
would otherwise have been payable with respect to the Earn-Out Period in which
the Acceleration Event occurs and all subsequent Earn-Out Periods.

(iv) If a Change of Control Event is caused by a change in law or governmental
regulations that prohibit UMB and/or its Affiliates from owning or controlling
Advisor Buyer, then, within sixty (60) days after such occurrence, Advisor Buyer
shall pay to Advisor Seller an amount equal to the present value (determined in
accordance with Section (c)(v) of this Exhibit A) of (A) $17.3 million, minus
(B) the amounts already paid or payable for prior Earn-Out Periods (subject to
Buyers’ rights of setoff under Section 15.6(a) of the Agreement).

 

A-5



--------------------------------------------------------------------------------

(v) The present value of any amounts payable by Advisor Buyer to Advisor Seller
under this Section (c) of this Exhibit A shall be determined by using a discount
rate equal to the prime rate of interest of UMB Bank, n.a. as of the date of the
Acceleration Event.

(d) UMB Client Referral.

(i) As used in this Agreement, the term “Potential Client” means a customer or
business associate of the employee of UMB who makes the referral, if such
employee reasonably believes, based on information available to UMB, that the
Potential Client is an accredited investor (as defined in Regulation D
promulgated under the Securities Act of 1933, as amended) having investable
assets in excess of $3 million. For the purpose of this Section (d) of this
Exhibit A, the term “UMB” includes all of its Affiliates other than Advisor
Buyer, GP Buyer or any Permitted Assignee.

(ii) Except as mutually agreed in writing by the parties, before recommending
the services of Advisor Buyer to any Potential Client, (A) the President and
Chief Executive Officer of the Personal Financial Services Division of UMB Bank,
n.a., or if that title or position changes, the person who assumes such
responsibilities (the “UMB Representative”), will provide the designated
Managing Director of Advisor Buyer, by electronic mail, the name and address of
the Potential Client, and (B) Advisor Buyer’s designated Managing Director will
promptly notify the UMB Representative if Advisor Buyer [x] has a preexisting
relationship with the Potential Client; or [y] does not want to perform
investment advisory services for such Potential Client for any reason.
Notwithstanding the foregoing, UMB may disclose the existence of its
relationship with Advisor Buyer to any Potential Client in order to obtain the
Potential Client’s consent to the disclosure of his, her or its name and address
to Advisor Buyer for purposes of complying with UMB’s privacy policy and
applicable consumer protection laws.

(iii) If Advisor Buyer agrees to provide services to any Potential Client, and
any such Potential Client engages Advisor Buyer to provide investment advisory
services within one (1) year after such referral from UMB, such Potential Client
shall be deemed to be a “UMB Client Referral” for the purpose of this Exhibit A,
and UMB will be entitled to a UMB Distribution Fee with respect to services
performed by Advisor Buyer for the UMB Client Referral.

(iv) Notwithstanding the foregoing, Sellers agree and acknowledge that UMB and
Advisor Buyer must act in the best interests of each client, and that UMB may
refer any client to any other investment advisor or financial consultant.
Nothing in this Agreement shall obligate UMB to refer clients to Advisor Buyer,
or obligate Advisor Buyer to accept the representation of any Potential Client,
or prevent Advisor Buyer from terminating its relationship with any UMB Client
Referral.

 

A-6



--------------------------------------------------------------------------------

(v) In the event of any dispute regarding a Potential Client or a UMB Client
Referral, UMB and Advisor Buyer agree to negotiate in good faith the resolve
such dispute. If senior officers of UMB and Advisor Buyer are unable to resolve
the dispute, the parties will share the cost of a mediator, mutually agreed upon
by both parties, to resolve the dispute.

(e) UMB Support. From and after the Closing, UMB, on behalf of itself and its
Affiliates, agrees to act diligently and in good faith, and to use commercially
reasonable efforts, to support Advisor Buyer, GP Buyer, and any Permitted
Assignees in a manner to help facilitate achievement of the maximum Earn-Out
Amounts and still be consistent with achieving the overall financial and
business objectives of Advisor Buyer, GP Buyer and any Permitted Assignees.

(f) Earn-Out Procedures. Within sixty (60) days after the end of the calendar
quarter in which the end of each Earn-Out Period occurs, Advisor Buyer shall
prepare a draft of the Earn-Out Amount (including all of the components thereof,
and all of the underlying calculations) with respect to such Earn-Out Period
(“Draft Earn-Out Calculation”) and provide a copy thereof to Advisor Seller and
the Members (“Earn-Out Notice”). Buyers shall give Advisor Seller reasonable
access to Buyers’ books and records, during normal business hours for the
purpose of verifying the Draft Earn-Out Calculation. The Draft Earn-Out
Calculation shall be deemed to have been accepted by Advisor Seller and shall be
conclusive for purposes of this Exhibit A, unless, within thirty (30) days after
the delivery of the Earn-Out Notice to Advisor Seller (the “Earn-Out Objection
Period”), Advisor Seller gives notice to Advisor Buyer, setting forth Advisor
Seller’s objections to the Draft Earn-Out Calculation. If Advisor Buyer does not
agree to Advisor Seller’s proposed changes, Advisor Seller and Advisor Buyer
shall negotiate in good faith to resolve their dispute. If the dispute remains
unresolved for a period of thirty (30) days after Advisor Buyer receives Advisor
Seller’s notice of proposed changes (the “Earn-Out Discussion Period”), Advisor
Buyer and Advisor Seller shall present their positions to a mutually agreed upon
independent accounting firm (the “Earn-Out Accounting Arbitrator”). In the event
that Advisor Buyer and Advisor Seller cannot agree on the selection of the
Earn-Out Accounting Arbitrator, each of Advisor Buyer and Advisor Seller shall
choose an independent accounting firm, and such accounting firms shall then
choose a third independent accounting firm that shall act as the Earn-Out
Accounting Arbitrator for purposes of this Section (f) of this Exhibit A. The
Earn-Out Accounting Arbitrator shall resolve the dispute based on the
presentations of the parties, and, if the Earn-Out Accounting Arbitrator deems
it necessary, based on its own independent review, which shall be limited to the
issues still in dispute. The Earn-Out Accounting Arbitrator shall deliver its
decision to Advisor Seller and Advisor Buyer within thirty (30) days after
hearing their presentations, and its decision shall be final and binding. The
date (the “Earn-Out Determination Date”) on which the Earn-Out Amount shall be
deemed to have been finally determined shall be the earliest of the following
dates: (i) the date of expiration of the Earn-Out Objection Period if Advisor
Seller shall not have delivered to Advisor Buyer notice of proposed changes to
the Draft Earn-Out Calculation, or such earlier date as Advisor Seller advises
Advisor Buyer that Advisor Seller has no objection to the Draft Earn-Out
Calculation; (ii) the date of expiration of the Earn-Out Discussion Period if by
then Advisor Buyer and Advisor Seller shall have resolved their dispute; or
(iii) the date on which the Earn-Out Accounting Arbitrator issues its decision.
The costs of the Earn-Out Accounting Arbitrator shall be borne equally by
Advisor Seller and Advisor Buyer.

 

A-7



--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT A

Adjustments to Calculate

Adjusted Pre-Bonus, Pre-Tax Income

Begin with Pre-bonus, Pre-tax Income (as defined in Section (a)(xxvi) of this
Exhibit A) with respect to an Earn-Out Period, and then make the following
adjustments (unless Pre-bonus, Pre-tax Income already reflects such adjustments)
for such Earn-Out Period:

Add back any compensation and benefits expensed for executive-level employees or
independent contractors hired without the approval of the Individual Members,
such consent not to be unreasonably withheld;

Subtract any extraordinary gains included in the calculation of Pre-Bonus,
Pre-Tax Income, including gains from the disposition of assets not in the
Ordinary Course of Business;

Add back an amount equal to any extraordinary losses taken in the calculation of
Pre-Bonus, Pre-Tax Income, including any losses from the disposition of assets
not in the Ordinary Course of Business;

Add back any interest which has been expensed and which has been paid or accrued
on indebtedness incurred to acquire all or part of the ownership interests or
assets of any business, or to engage in any transaction not in the Ordinary
Course of Business;

Add back any amortization, except for amortization of software used in Buyers’
business or of similar intangibles acquired in the Ordinary Course of Business;

Add back any charges against income, and subtract any additions to income, which
have resulted from changes in accounting practices not required by GAAP or IFRS;

Add back an amount equal to any net operating or other losses taken in the
calculation of Pre-Bonus, Pre-Tax Income to extent such losses are attributable
to any Person prior to the date such Person became a subsidiary of, or was
merged into or consolidated with, Buyers or any subsidiary of Buyers or any
Permitted Assignee or any subsidiary of a Permitted Assignee;

Add back the amount by which Pre-bonus, Pre-tax Income has been reduced because
of transactions between Buyers or any Permitted Assignee and UMB (or its
Affiliates) not taken into account on an arms-length basis;

Add back legal, accounting and other professional fees, brokerage fees,
insurance premiums and other costs and expenses which have been deducted in the
calculation of Pre-bonus, Pre-tax Income and which have arisen out of or relate
to the transactions contemplated by this Agreement or out of the acquisition of
any other company or business;



--------------------------------------------------------------------------------

Add back any Earn-Out Amounts or any indemnity Losses paid or payable by Buyers
to Sellers to the extent such amounts have been expensed in the calculation of
Pre-bonus, Pre-tax Income);

Add an amount equal to any payments made by Sellers to Buyers to indemnify
Buyers for any Losses, to the extent such Losses have been expensed by Buyers,
and to the extent such payments have not already been included in income for the
purpose of calculating Pre-bonus, Pre-tax Income;

Add back any expenses (or subtract any income) incurred or realized to adjust
the fair market value of the Earn-Out liability related to this transaction;

Add back any amounts expensed to audit the Earn-Out Amounts for any one or more
of the Earn-Out Periods in accordance with Section (f) of this Exhibit A;

Subtract any UMB Distribution Fees which have not already been deducted in the
calculation of Pre-bonus, Pre-tax Income;

Subtract any Allowable Corporate Expenses which have not already been deducted
in the calculation of Pre-bonus, Pre-tax Income;

Add back any expenses of a type included in the calculation of Allowable
Corporate Expenses to the extent that they exceed $500,000 (as adjusted in
accordance with Section (a) of this Exhibit A) and have been deducted in the
calculation of Pre-bonus, Pre-tax Income;

Subtract any income, and add back an amount equal to any losses, reflected in
Pre-bonus, Pre-tax Income with respect to the Split-Interest Funds;

Subtract any income from UMB Product Bonuses to the extent it has been included
in the calculation of Pre-bonus, Pre-tax Income;

Add back fixed fees (but not variable fees) paid or incurred for support
services provided by GKB to Advisor Buyer after Closing pursuant to that certain
Support Services Agreement for services included in Annex 4 of this Exhibit A;

Add back severance payments to any Individual Member in excess of amounts to
which he is entitled under his Employment, Non-Solicitation and Non-Competition
Agreement;

Except as provided above, subtract any revenue included in Pre-bonus, Pre-tax
Income which is not Advisory Revenue and the equitable portion of expenses
directly allocable to generating such revenue;

Add an amount equal to the Brokerage Revenues, net of any related commissions or
similar payments made by UMB or its Affiliates to registered representatives of
UMBFSI who are also employed by Advisor Buyer; and

In the event that UMB or any of its Affiliates, including GP Buyer or any
Permitted Assignee, is hereafter required, by operation of law or regulatory
requirement, to divest itself of



--------------------------------------------------------------------------------

ownership, sponsorship and control rights over any or all of the Funds, add any
advisory, service, referral, incentive/carried interest income allocations or
other fees or income paid or payable to UMB or its Affiliates by a third party
in connection with or arising out of such divestment. In addition, the parties
will mutually agree on the treatment of any gain from the transfer, sale or
other divestment of a Fund, so that gain is treated in a fair and equitable
manner in order to avoid a windfall to either party.

The amount resulting from the foregoing adjustments is referred to herein as
“Adjusted Pre-bonus, Pre-tax Income.”



--------------------------------------------------------------------------------

ANNEX 2 TO EXHIBIT A

Services Provided by UMB following Move to UMB Space

Communication

 

1) Manage phone contracts

2) Provide internet access

3) Provide voice mail system

4) Provide email system and spam filtering service

5) Provide email monitoring system in compliance with regulations

6) Manage Blackberry program and connectivity to email/network

7) Manage office phone system and additions/deletions to phone network

Information Technology

 

1) Report management and report writing, design and management

2) Manage all PC’s – software and hardware updates, license purchases,
maintenance and trouble shooting

3) Provide Network connectivity

4) Provide servers and storage

5) Data back-up and Disaster Recovery Plan

6) Help desk for PC issues

7) Store all emails as required by regulations

8) Provide support and execute IT initiatives requested by users – e.g., contact
management system, special reports, data management, scanning and on-line
document management system, website enhancements, etc. 9) Install and manage
firewalls so that they are effective and provide security for the network

10) Manage email spam filtering

11) Provide programming resources for reports requested by PCM personnel

12) Implement PC moves, adds, changes, deletions as requested. This will include
the installation and/or updating of necessary software to enable computers to
access the network and perform the necessary tasks assigned to each person

13) Manage Advent download and server

14) Host and manage PCM website

15) Support clearing broker dealer arrangements as requested

Corporate

 

1) File all state and local annual filings to be properly registered/authorized
to do business.

2) File in new states/locales when new offices are opened

3) Manage corporate insurance program – D&O, E&O, General Liability

4) Provide Chief Compliance Officer



--------------------------------------------------------------------------------

Accounting Services

 

1) Maintain books in compliance with GAAP, etc.

2) Tax and audit interface with outside auditors and tax preparers

3) Provide financial reports for Newco

4) Cash management services – bank deposits, investing, wires, etc.

5) Accounts payable services including processing of expense claims and
invoices, issuance

of checks, annual 1099 reporting, posting to G/L, etc.

6) Store all accounting and source documentation

7) Reconcile and manage all bank accounts

8) Maintain fixed asset ledger

9) Provide and maintain accounting software for company books

10) File necessary Unclaimed Property Reports

General Office Management

 

1) Manage cleaning service and deal with any related issues

2) Mail room – daily mail distribution and mail sending

3) Office supply management – ordering, checking receipt of orders, delivering,
etc.

4) Printers/faxes/copiers – manage program and provide national account pricing

5) Manage office décor – e.g., florist contracts, art, etc.

6) Deal with all office issues related to carpeting, walls, doors, décor, noise,
etc.

7) Manage offsite storage of documents and retention policies

8) Manage document shredding services contract

9) Responsible for parking administration – billing, passes, reserved spots,
etc.

10) Provide secured access to space and manage all access/security passes and
keys

11) Administer leases for existing cubicles and major office furniture purchases

Broker Support Services (and Compliance)

 

1) Registration of all personnel with FINRA, state insurance agencies, etc.

2) Continuing education monitoring and management

3) Outside activity forms

4) Interface with SEC and FINRA regulators and examiners as needed and
appropriate

5) Monitor ADV and B/D forms to keep them current and in accordance with new
regulations

6) Processing new employees for registration

7) Provide monitoring of employee brokerage accounts

8) Advise PCM management on WSP manual updates

9) Provide management/employees advice on regulatory matters when requested

10) Enter into requested solicitor agreements with third parties

11) Interface as required with clearing broker dealer

12) Assist in negotiation and other issues with clearing broker dealer

13) General compliance assistance



--------------------------------------------------------------------------------

Human Resources

 

1) Hiring and selection process management and assistance

2) Benefits administration and management

3) Health insurance program management

4) Manage all employee benefit plans (i.e., 401k, profit sharing, health care,
etc.)

5) Payroll processing and compliance with all payroll rules and regulations –
interface with payroll processing firm

6) Perform background checks and references on new employees

7) Advice PCM on maintaining compliance with all state and U.S. government rules
and regulations regarding HR – employee notices, employment and withholding tax
rules and regulations, HIPAA, privacy laws, wage and hour laws, tax withholding
laws, COBRA notices, etc.

8) Trouble shoot individual employee issues with health/dental/401(k) and other
benefit plans

9) Provide management with advice and counsel on specific employee performance,
terminations or other management issues

10) Manage Corporate Credit Card program (or other comparable credit card
issuer) for PCM employees

Other Broad Categories included:

 

Accounting Assistance    Loan Documentation

Capital Acquisition

   Loan Participation Coordination

Centralized Insurance

   Marketing Research

Centralized Purchasing

   Operations Consulting

Credit Analysis and Advice

   Personnel and Salary Administration

Dividend Policy

   Product Management

EFT R&D

   Profit Planning

Employee Benefit Administration

   Public Relations Assistance

Facility Location Studies

   Regional Administration

Financial Statement Preparation

   Regulatory Compliance Assistance

Investment Portfolio Advice

   Strategic Planning

Legal Advice

   Tax Return Preparation and Advice



--------------------------------------------------------------------------------

ANNEX 4 TO EXHIBIT A

Services Provided by GKB under the Support Services Agreement

Communication

 

1) Manage phone contracts

2) Provide internet access

3) Provide voicemail system

4) Manage office phone system and additions/deletions to phone network

Information Technology

 

1) BETA and AS400 report management, and report writing, design and management

2) Manage all PC’s - software and hardware updates, license purchases,
maintenance and trouble shooting

3) Provide Network connectivity

4) Provide servers and storage, with exception of email

5) Data back-up and Disaster Recovery Plan

6) Help desk for PC issues

7) Provide support and execute IT initiatives requested by users – e.g. contact
management system, special reports, data management, scanning and on-line
document management system, etc., including requests for historical data from
Company’s clearing broker-dealer, First Clearing, LLC, but not including email
or website domain

8) Install and manage firewalls so that they are effective and provide security
for the network

9) Provide programming resources for reports reasonably requested by PCM
personnel.

10) Implement PC moves (except to another location, adds, changes, and deletions
as requested. This will include the installation and/or updating of necessary
software to enable computers to access the network and perform the necessary
tasks assigned to each person.

11) Manage FCC data download to AS400

12) Manage Advent download and server

13) Support clearing broker arrangements with First Clearing, LLC as requested,
including interface with clearing broker, assistance in negotiations and other
issues

14) Provide assistance to UMBFSI in connection with SEC and FINRA examinations,
limited, however, to services provided during the term (including any Extended
Term) of this Agreement as set forth in Section 1.2

15) Transfer control of Prairie Capital Management’s domain

General Office Management

 

1) Manage cleaning service and deal with any related issues

2) Mail room - daily mail distribution and mail sending

3) Office supply management - ordering, checking receipt of orders, delivering,
etc.



--------------------------------------------------------------------------------

4) Printers/Faxes/Copiers - manage program and provide national account pricing

5) Provide beverages for all employees

6) Manage office decor – e.g. florist contracts, art, etc.

7) Deal with all office issues related to carpeting, walls, doors, decor, noise,
etc.

8) Manage document shredding services contract

9) Responsible for parking administration - billing, passes, reserved spots,
etc.

10) Provide secured access to space and manage all access/security passes and
keys

11) Administer leases for existing cubicles and major office furniture purchases



--------------------------------------------------------------------------------

ANNEX 3 TO EXHIBIT A

 

     7/30/2010    2010    2011    2012    2013    2014    2015

Payments to Seller

   26,648,655    2,000,000    3,500,000    3,500,000    3,500,000    3,500,000
   2,000,000

Days in Period

      150    365    365    365    365    215

Cells in blue are plugs for earnout payments in 2010 - 2015

                          [x]

      17,300,000               

                          [y]

      0    2,000,000    5,500,000    9,000,000    12,500,000    16,000,000      
                          

         (A) = [x]-[y]

      17,300,000    15,300,000    11,800,000    8,300,000    4,800,000   
1,300,000                                 

                          [z]

      0    2,000,000    5,500,000    9,000,000    12,500,000    16,000,000

                          [u]

      0    150    515    880    1,245    1,610

                          [v]

      1,825    1,675    1,310    945    580    215                            
    

(B) = [z]/[u] * [v]

      0    22,333,333    13,990,291    9,664,773    5,823,293    2,136,646      
                          

Acceleration Amount

      17,300,000    22,333,333    13,990,291    9,664,773    5,823,293   
2,136,646                                 

greater of (A) and (B)

Applicable for Acceleration Events other than a Change of Control described in
Section (c)(iv) of this Exhibit A

All acceleration events are assumed to occur on Day 1 of given period

Notes:

[x] $17.3 million

[y] the amounts already paid or payable for prior Earn-Out Periods (subject to
Buyers’ rights of setoff under Section 15.6(a) of the Agreement),;

(A) = [x] minus [y]

[z] the amounts already paid or payable for prior Earn-Out Periods (subject to
Buyers’ rights of setoff under Section 15.6(a) of the Agreement),;

[z] is equal to [y]

[u] total number of days in such prior Earn-Out Periods

[v] the total number of days in the Earn-Out Period in which the Acceleration
Event occurs and in all subsequent Earn-Out Periods.

(B) = [z] / [u] x [v]



--------------------------------------------------------------------------------

Exhibit B

 

 

 

 

UMB ADVISORS, LLC

INCENTIVE BONUS PLAN

 

 

 

 

 



--------------------------------------------------------------------------------

UMB ADVISORS, LLC

INCENTIVE BONUS PLAN

ARTICLE I PURPOSE;

OVERVIEW

The purpose of this UMB Advisors, LLC Incentive Bonus Plan (the “Plan”) is to
create appropriate incentives for certain key employees of UMB Advisors, LLC, a
Delaware limited liability company (the “Company”), in their employment with the
Company following the consummation of the transactions contemplated by that
certain Asset Purchase Agreement dated as of June 27, 2010 (the “Purchase
Agreement”), by and among Prairie Capital Management, LLC, a Delaware limited
liability company; the Company; PCM LLC, a Delaware limited liability company;
UMB Merchant Banc, LLC, a Missouri limited liability company; UMB Financial
Corporation, a Missouri corporation; Brian Kaufman, a resident of Kansas; Robyn
Schneider, a resident of Illinois; Curtis Krizek, a resident of Kansas; and
George K. Baum Holdings, Inc., a Delaware corporation.

ARTICLE II

DEFINITIONS

2.1 “Adjusted Pre-bonus, Pre-tax Income” has the meaning set forth in Exhibit A
of the Purchase Agreement.

2.2 “Board” shall mean the Board of Directors of the Company.

2.3 “Closing” shall have the meaning ascribed to such term in Section 4.1 of the
Purchase Agreement.”

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
applicable Treasury Regulations issued thereunder.

2.5 “Company” has the meaning set forth above in the preamble hereto.

2.6 “Employment Agreement” shall mean, with respect to each Individual Member,
the Employment Agreement of even date herewith between such Member and the
Company.

2.7 “Incentive Bonus Pool Amount” shall mean, with respect to each Plan Year, an
amount equal to thirty percent (30%) of the Adjusted Pre-bonus, Pre-tax Income
for such Plan Year.

2.8 “Incentive Payment” shall mean, with respect to any Plan Year, the bonus
payable to a Recipient under the Plan.

 

B-1



--------------------------------------------------------------------------------

2.9 “Individual Member” has the meaning set forth in Section 1.1 of the Purchase
Agreement.

2.10 “Member” shall mean a member of the Plan Committee.

2.11 “Plan” has the meaning set forth above in the preamble hereto.

2.12 “Plan Committee” shall mean the committee which determines the Incentive
Payments payable to Recipients under the Plan.

2.13 “Plan Year” shall mean, as applicable, either (i) the period commencing on
July 30, 2010, and ending on December 31, 2010, (ii) the period commencing on
January 1, 2011, and ending on December 31, 2011, (iii) the period commencing on
January 1, 2012, and ending on December 31, 2012, (iv) the period commencing on
January 1, 2013, and ending on December 31, 2013, (v) the period commencing on
January 1, 2014, and ending on December 31, 2014, or (vi) the period commending
on January 1, 2015, and ending on June 30, 2015.

2.14 “Purchase Agreement” has the meaning set forth above in the preamble
hereto.

2.15 “Recipient” shall mean, with respect to each Plan Year, an individual who
receives an Incentive Payment with respect to such Plan Year.

ARTICLE III

ADMINISTRATION OF THE PLAN

3.1 Effective Date. The Plan shall be effective beginning as of the date hereof
and shall continue in effect until terminated as contemplated by Article VI.

3.2 Plan Administration. The Plan shall be administered by the Board

3.3 Powers of the Board. The Board shall have the power, authority, and
discretion, to establish such rules and regulations as it may deem appropriate
for proper administration of the Plan and shall have the power, authority, and
discretion to administer and interpret the Plan and to amend the Plan; provided,
however, that the Board shall not, without the prior written approval of at
least a majority of the Members of the Plan Committee, (i) modify the manner in
which the Incentive Bonus Pool Amount is calculated, (ii) change the
composition, or limit or restrict the rights, of the Plan Committee, (iii) alter
the allocation of the Incentive Bonus Pool Amount as determined by the Plan
Committee, or (iv) otherwise administer, interpret or amend the Plan in a manner
which would materially and adversely affect the rights of the Individual Members
(as defined in the Purchase Agreement) under the Plan or the Purchase Agreement.

3.4 Actions of the Board. Subject to the terms and conditions of the Plan, all
actions taken and all interpretations and determinations made by the Board in
good faith shall be final and binding upon all Recipients, the Company, the
employees of the Company and all other interested persons.

 

B-2



--------------------------------------------------------------------------------

3.5 Members of the Plan Committee. The Members of the Plan Committee shall be
Brian Kaufman, Robin Schneider and Curtis Krizek; except that, if a Member
ceases to be employed by the Company during a Plan Year, he may not serve as a
Member of the Plan Committee with respect to such Plan Year, or any subsequent
Plan Year, and, from and after the date a Member ceases to be employed by the
Company, the remaining Members, still employed by the Company, shall constitute
the Plan Committee; provided, however, that if no remaining Members are employed
by the Company, the Board shall appoint up to three (3) new Members to the Plan
Committee.

ARTICLE IV

INCENTIVE PAYMENTS

4.1 Incentive Payments. Within sixty-five days after the end of each Plan Year,
the Company shall determine and provide to the Plan Committee the Incentive
Bonus Pool Amount, and within seventy-five (75) days after the end of each Plan
Year, the Plan Committee shall determine the Recipients of the Incentive Bonus
Pool Amount for such Plan Year, and the portion of the Incentive Bonus Pool
Amount allocated to each Recipient, and the Company shall remit the Incentive
Payments to such Recipients.

4.2 Eligible Recipients. No individual shall be eligible to be a Recipient under
the Plan with respect to a Plan Year, unless such individual was an employee of
the Company as of the end of the Plan Year; except that, if an Individual Member
ceases to employed by the Company during any Plan Year, such Individual Member
shall entitled to a Pro-Rated Bonus, as defined in, and to the extent
contemplated by, the Employment Agreement between such Individual Member and the
Company. No individual shall be entitled to receive an Incentive Payment with
respect to a Plan Year merely by reason of having received an Incentive Payment
with respect to a prior Plan Year.

ARTICLE V

TAX WITHHOLDING

The gross amount of any and all Incentive Payments to be made pursuant to the
Plan shall be reduced, as necessary, to properly account for and to satisfy any
and all applicable federal, state, local or other tax withholding requirements.

ARTICLE VI

TERMINATION OF THE PLAN

The Plan shall terminate automatically after all Incentive Bonus Pool Amounts,
if any, for each of the Plan Years shall have been calculated, and shall have
been allocated and paid to the relevant Recipients.

ARTICLE VII

MISCELLANEOUS

7.1 No Employment Contract. Nothing in the Plan shall confer upon any Recipient
or employee of the Company any right to continue in service for any period or
otherwise restrict the rights of the Company to terminate a Recipient’s or
employee’s service at any time for any reason, with or without cause.

 

B-3



--------------------------------------------------------------------------------

7.2 Governing Law. To the extent not preempted by federal law, the Plan shall be
interpreted and enforced under the laws of Missouri without regard to conflict
of law principles.

7.3 Participation in Other Plans. Nothing in the Plan shall affect any right
which the Recipient may otherwise have to participate in any plan or agreement
which the Company has adopted or may adopt hereafter, except as otherwise
provided with respect to each Individual Member under his Employment Agreement
with the Company.

7.4 Entire Understanding. This instrument contains all of the terms and
conditions applicable to the Plan and supersedes any prior agreements or
understandings among the Company and the employees of the Company, except that
nothing in this Plan shall be construed or applied to modify, limit or restrict
the rights of the Individual Members under the Purchase Agreement or under their
Employment Agreements.

7.5 Section 409A. The Plan and all bonuses payable hereunder are intended to
comply with the requirements necessary so as to be exempt from Code Section 409A
(based on the status of the Incentive Payments as “short-term deferrals” within
the meaning of Code Section 409A).

7.6 No Separate Fund or Trust. The amounts payable under the Plan are payable
out of the general assets of the Company and are subject to the general
creditors of the Company. There will be no separate fund or trust for any
amounts payable hereunder and no amounts hereunder shall be assignable or
otherwise subject to creditors of Recipients.

 

B-4



--------------------------------------------------------------------------------

   

UMB ADVISORS, LLC, a Delaware limited

liability company

Date July 30, 2010

    By:  

 

      Printed Name: Clyde F. Wendel       Title: President

 

[Signature page to UMB Advisors, LLC Incentive Bonus Plan]

 

B-5



--------------------------------------------------------------------------------

Exhibit C

FORM OF

EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this
“Agreement”) is entered into on this 30th of July, 2010, between UMB Advisors,
LLC, a Delaware limited liability company (the “Company”) and             , an
individual resident of              (“Employee”).

WHEREAS, the Company and Employee have entered into this Agreement as part of,
and as a condition precedent to, the transactions contemplated under the Asset
Purchase Agreement dated June 27, 2010, among Prairie Capital Management, LLC, a
Delaware limited liability company (“Advisor Seller”), the Company, PCM LLC, a
Delaware limited liability company (“GP Seller”), UMB Merchant Banc, LLC, a
Missouri limited liability company (“GP Buyer”), UMB Financial Corporation, a
Missouri corporation (“UMB”), Robyn Schneider, a resident of Illinois, Brian
Kaufman, a resident of Kansas, Curtis Krizek, a resident of Kansas, and George
K. Baum Holdings, Inc., a Delaware corporation (the “Asset Purchase Agreement”);

WHEREAS, Employee is one of the members of Advisor Seller, and Advisor Seller is
the only member of GP Seller; and

WHEREAS, both Advisor Seller and GP Seller are selling substantially all of
their assets to the Company and GP Buyer, respectively, subject to and in
accordance with the terms of the Asset Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the parties hereto, intending to be
legally bound, agree as follows:

1. Employment.

(a) Upon the terms and conditions of this Agreement, the Company hereby employs
Employee, and Employee hereby accepts employment by the Company, for a period of
five (5) years from and after the date hereof. Employee shall serve as an
executive officer and managing director of the Company, in such executive-level
capacities as the Company may reasonably require from time to time. The term
“Employment Period” shall mean the period during which the Employee is employed
by the Company.

(b) In addition, the Company hereby appoints the Employee as an investment
adviser representative on behalf of the Company, and the Employee hereby accepts
such appointment. The Employee’s duties shall include, but not be limited to:
analyzing customer financial information; reviewing and analyzing investment
managers, registered and unregistered investment companies, securities and other
financial and investment products; providing advice and counsel to customers on
financial and investment products and investment strategies; providing
investment advisory services and reports to customers; and performing related
executive-level duties assigned by the Company to the Employee from time to time
(“Advisory Services”).

 

C-1



--------------------------------------------------------------------------------

2. Compensation. The Company will pay Employee an annual salary (the “Annual
Salary”), which will accrue and be payable in arrears in accordance with the
Company’s general payroll practices. In Employee’s first year of employment,
Employee’s Annual Salary shall be Two Hundred Fifty Thousand Dollars ($250,000),
and, in each subsequent year of employment, Employee’s Annual Salary shall be
one hundred and four percent (104%) of Employee’s Annual Salary in the
immediately preceding year. All payments made and benefits provided by the
Company to Employee under this Agreement are subject to any applicable
withholding and other applicable taxes.

3. Incentive Bonus Plan. During the first five (5) years of the Employment
Period, (i) Employee shall be eligible to participate in the Company’s Incentive
Bonus Plan (the “Incentive Bonus Plan”), a copy of which is attached hereto as
Exhibit A and incorporated herein by reference; and (ii) the Incentive Bonus
Plan shall remain in full force and effect and shall not be amended, modified,
suspended or terminated in any manner adverse to Employee without the prior
written consent of Employee, in Employee’s sole discretion; provided, however,
that if Employee’s employment is terminated for any reason, Employee will no
longer participate in the Incentive Bonus Plan, but will receive a Pro-rated
Bonus, as defined in Section 12(a) below.

4. Other Employee Benefits; Expenses. Employee shall be entitled to participate
in the Company’s other benefit plans and programs, including 401(k), retirement,
welfare, medical, health, disability or otherwise, generally available to other
executives of the Company, pursuant to the terms of such benefit plans and
programs, and, for such purpose, Employee shall be given credit for Employee’s
years of service with Advisor Seller and its predecessors in interest; provided,
however, that Employee shall not participate in any short-term or long-term
incentive plans other than the Incentive Bonus Plan during the first five
(5) years of the Employment Period. Employee shall have a minimum of thirty
(30) days of “paid time off” for each calendar year during the Employment Period
(pro-rated for any partial calendar year), taken and accumulated in accordance
with the terms of the vacation plan or program applicable to executives of the
Company. The Company will reimburse Employee for all ordinary, reasonable and
necessary out-of-pocket expenses incurred and paid by Employee in the course of
the performance of Employee’s duties pursuant to this Agreement that conform to
the Company’s policies (or amended policies) with respect to travel,
entertainment and other business expenses, and subject to the Company’s
procedures regarding approval and reporting of those expenses.

5. Duties. During the Employment Period, Employee will devote all of Employee’s
business time to perform such duties and functions, commensurate with Employee’s
position and consistent with this Agreement, as may be reasonably designated
from time to time by the Board of Directors of the Company (the “Board”) or the
sole member of the Company; provided, however, that, so long as such activities
do not materially interfere with Employee’s duties and responsibilities to the
Company, Employee may (i) continue in the outside activities in which Employee
currently participates, as set forth in Exhibit B; (ii) serve in any capacity
with any civic, charitable, educational or professional organization; and
(iii) make and manage personal investments for Employee and Employee’s family,
including Employee’s parents and their descendants, and the spouses of such
descendants, and trusts for the benefit of, and entities controlled by, any of
the foregoing (collectively, “Employee’s Family”), provided such investments are
not active businesses requiring material participation on the part of Employee.
Employee shall report to the Board and to the President and Chief Executive
Officer of the Personal Financial Services Division of UMB Bank, n.a., or if
that title or position changes, the person who assumes such responsibilities.

 

C-2



--------------------------------------------------------------------------------

6. Disclosure and Assignment of Intellectual Property.

(a) The Company will become the owner of all inventions, discoveries,
developments, ideas, writings, and expressions, including but not limited to any
and all concepts, improvements, techniques, know-how, innovations, systems,
processes, machines, current or proposed products, works, information, reports,
papers, logos, computer programs, designs, marketing materials, and management
or other methods (whether or not reduced to writing and whether or not
patentable or protectable by copyright) that Employee conceives, develops,
creates, makes, perfects or reduces to practice in whole or in part while
employed by the Company and that: (i) directly or indirectly relate to or arise
out of Employee’s job responsibilities for the Company or the performance of the
duties of Employee’s employment by the Company, (ii) result from research,
development or other activities of the Company; or (iii) relate or pertain in
any way to the existing or reasonably anticipated business, products or services
of the Company (collectively, the “Company Intellectual Property”). All of the
right, title and interest in and to the Company Intellectual Property will
become exclusively owned by the Company or its nominee regardless of whether the
conception, development, creation, making, perfection or reduction to practice
of the Company Intellectual Property involved the use of the Company’s time,
facilities or materials and regardless of where the Company Intellectual
Property may be conceived, made or perfected.

(b) Employee will promptly and fully disclose in writing to the Company all
inventions, discoveries, developments, writings and expressions relating to
Company Intellectual Property which Employee conceives, develops, creates,
makes, perfects or reduces to practice, in whole or in part, during the
Employment Period, regardless of whether Employee believes the inventions,
discoveries, developments, writings and expressions should be considered Company
Intellectual Property under this Agreement, in order to enable the Company to
make a determination as to its rights with respect to the same. All information
relating to Company Intellectual Property will be considered Confidential
Information and will be subject to Section 7 hereof.

(c) Any Company Intellectual Property that is the subject of copyright will be
considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended, and will be the sole property of the Company or its nominee.
To the extent that the Company does not automatically own any Company
Intellectual Property as a work made for hire, Employee will assign all right,
title and interest in and to all Company Intellectual Property to the Company.
All right, title and interest in and to any other Company Intellectual Property,
including patent, industrial design, trademark, trade dress and trade secret
rights must be assigned and is hereby assigned exclusively to the Company or its
nominee. Employee will execute and deliver all documents and, at the expense of
the Company, do all other acts that the Company reasonably considers necessary
or desirable to secure to the Company or its nominee the entire right, title and
interest in and to the Company Intellectual Property, including executing
applications for any United States and foreign patents or copyright
registrations, disclosing relevant prior art, reviewing office

 

C-3



--------------------------------------------------------------------------------

actions and providing technical input to assist the Company in overcoming any
rejections. Any document prepared and filed pursuant to this Section 6(c) will
be prepared and filed at the Company’s expense.

(d) The Company has no obligation to use, attempt to protect by patent or
copyright, or promote any of the Company Intellectual Property; provided,
however, that the Company, in its sole discretion, may reward Employee for any
especially meritorious contributions in any manner it deems appropriate or may
provide Employee with full or partial releases as to any subject matter
contributed by Employee in which the Company is not interested.

7. Covenant Not to Disclose Confidential Information.

(a) Employee acknowledges that, during the Employment Period, Employee may
develop or have access to, and knowledge of, certain information and data that
the Company or any subsidiary, parent or affiliate of the Company considers
confidential, and that the release of this information or data to unauthorized
persons or entities would be extremely detrimental to the Company. As a
consequence, Employee hereby agrees that except as may be expressly authorized
in writing by the Company or as may be required in order for Employee to carry
out Employee’s duties as an employee of Company as contemplated by this
Agreement, Employee:

(i) shall not, either during the term of Employee’s employment by Company or any
of its affiliates, or at any time thereafter, directly or indirectly
communicate, publish or disclose any Customer Information (as defined in
Section 7(b)(ii) below) to any person or entity other than those to whom
disclosure is permitted under the Gramm-Leach-Bliley Act (the “GLBA”) and by the
Company’s customer privacy policies;

(ii) shall not, during the Restricted Period (as defined in Section 9(b) below),
use for the benefit of Employee or any third party other than Company (including
without limitation, any entity or person by whom Employee may then be employed),
any Customer Information;

(iii) shall not, either during the term of Employee’s employment by Company or
any of its affiliates, or at any time thereafter, directly or indirectly
disclose any Company Information (as defined in Section 7(b)(iii) below) to any
person or entity whomsoever, other than as disclosed in the ordinary course of
the Company’s business to Company employees and third parties conducting
business with the Company;

(iv) shall not, during the Restricted Period, use for the benefit of Employee or
any third party other than Company (including without limitation, any entity or
person by whom Employee may then be employed), any Company Information;

 

C-4



--------------------------------------------------------------------------------

(v) will not disclose or use any Other Information (as defined in
Section 7(b)(iv) below) during the Restricted Period (or if the Company has a
non-disclosure obligation to a third party for a longer period, for such longer
period, provided the Company informs Employee in writing of such obligation, and
provided the Company expressly undertakes such obligation in an
individually-negotiated agreement with the specific third party); and

(vi) will at all relevant times use Employee’s reasonable best efforts to hold
in confidence and to safeguard any Confidential Information (as defined in
Section 7(b)(v) below) to ensure that no unauthorized persons or entities gain
possession of any Confidential Information and, in particular, will not permit
any Confidential Information to be read, duplicated or copied by unauthorized
persons. Employee will return to the Company all originals and copies of
documents and other materials, whether in printed or electronic format,
containing or derived from Confidential Information in Employee’s possession or
under Employee’s control when the duties of Employee no longer require
Employee’s possession thereof, or whenever the Company requests, and in any
event will return all Confidential Information within ten (10) days if
Employee’s employment by the Company is terminated for any or no reason and will
not retain any copies thereof. If requested by the Company, Employee will
certify in writing to the Company as to the return of all Confidential
Information.

(b) As used above, the capitalized terms shall have the meanings as set forth
below:

(i) “Information” means any information or data, whether or not reduced to
writing, used by or belonging or relating to the Company or any subsidiary,
parent or affiliate of the Company, or any other person or entity (including
clients and customers) to whom the Company or any subsidiary, parent or
affiliate of the Company owes a duty of confidentiality.

(ii) “Customer Information” means the identity of, or information concerning,
current or prospective clients, customers, accounts, transactions, suppliers,
service providers, licensors, licensees, contractors, subcontractors or other
agents or representatives of the Company.

(iii) “Company Information” means (A) trade secrets, proprietary data or
information relating to the Company or any subsidiary, parent or affiliate of
the Company, or any person or entity to whom the Company or any subsidiary,
parent or affiliate of the Company owes a duty of confidentiality;
(B) inventions, concepts, designs, processes, specifications, schematics,
equipment, reaction mechanisms, processing techniques, formulations, chemical
compositions, technical information, drawings, diagrams, software (including
source code), hardware, control systems, research, test results, plant layout,
feasibility studies, procedures or standards, know-how, manuals or patent
information; and (C) financial or sales information, pricing and fee
information, current or planned commercial activities, business strategies,
records, marketing plans, or other information relating to the business
activities or operations of the Company or any subsidiary, parent or affiliate
of the Company, or any person or entity to whom the Company or any subsidiary,
parent or affiliate of the Company owes a duty of confidentiality.

 

C-5



--------------------------------------------------------------------------------

(iv) “Other Information” means, any Information, other than Company Information
and Customer Information, that the Company, any subsidiary, parent or affiliate
of the Company, or any person or entity to whom the Company owes a duty of
confidentiality, identifies in writing to Employee as Information that Employee
should treat as Confidential Information.

(v) “Confidential Information” means, collectively, Company Information,
Customer Information, and Other Information; provided, however, that
Confidential Information shall not include information that (A) is or becomes
known generally to the industry in which the Company is or may be engaged during
the Employment Period, (B) is or becomes known to the public by any means other
than a breach of the obligations of Employee hereunder, or (C) relates to
investments for Employee or Employee’s Family (in which case such information
remains subject to the restrictions of the GLBA).

8. Legal Proceedings to Compel Disclosure. If Employee is requested to disclose
any Confidential Information or Company Intellectual Property pursuant to
applicable law or regulation, or by legal process, Employee will use Employee’s
reasonable best efforts to promptly notify the Company of this request and
enable the Company or any subsidiary, parent or affiliate of the Company to seek
an appropriate protective order at the Company’s sole cost and expense. If a
protective order or other protective remedy is not obtained, Employee may
furnish only that portion of the Confidential Information or Company
Intellectual Property that is legally required, in the opinion of Employee’s
counsel, and will exercise Employee’s reasonable best efforts to obtain reliable
assurances that confidential treatment will be accorded the Confidential
Information or Company Intellectual Property; provided, however, that the
Company shall bear the cost and expense of obtaining such confidential
treatment.

 

9. Covenant Not to Compete.

(a) Employee acknowledges: (a) that pursuant to the Asset Purchase Agreement,
the Company, GP Buyer and UMB have made a substantial investment to acquire the
business and goodwill of Advisor Seller and GP Seller, (b) that Employee has
established, and, during Employee’s employment with the Company, he will
continue to establish, favorable relations with the customers, clients and
accounts of the Company, and (c) that during Employee’s employment with the
Company, Employee will have access to the Company Intellectual Property and
Confidential Information of the Company (or any subsidiary, parent or affiliate
of the Company). Employee further acknowledges and agrees that the Company’s
business is national in scope, and is not limited to any specific geographic
area in the United States (the “Territory”). Employee also acknowledges that the
Company would not have entered into the Asset Purchase Agreement if Employee did
not agree to the covenants not to compete contained in this Section 9.
Therefore, in consideration of the foregoing, Employee’s employment with the
Company, and to further

 

C-6



--------------------------------------------------------------------------------

protect the Confidential Information, the Company’s Intellectual Property and
goodwill, Employee agrees that, during the Restricted Period, Employee will not,
directly or indirectly, without the express written consent of the Company:

(i) own, manage, operate, control or participate in the ownership, management,
operation or control of, or have any interest, financial or otherwise, in or act
as an officer, director, partner, principal, member, manager, shareholder,
proprietor, employee, agent, representative, consultant or independent
contractor of, or in any way assist any person or entity in the conduct of, any
business located in the Territory that is engaged or becomes engaged in any
business competitive to any business engaged in by Advisor Seller, the Company,
GP Seller, GP Buyer (or its permitted assignees) on the date of this Agreement
or at any time during Employee’s employment by the Company, including, but not
limited to, any business that is engaged in (A) the provision of investment
advice to High Net Worth Individuals (as defined in Section 9(b) below) with
respect to using third party managers, funds and funds of funds for the
management and investment of their assets, or (B) facilitating the use of such
third parties by, for example, organizing and serving as general partners or
managers of limited partnerships or other entities used to pool client assets to
be managed and invested by third parties; provided, however, that
notwithstanding the foregoing, Employee may own up to 5% of the outstanding
securities in any corporation or entity that is listed upon a national stock
exchange or actively traded in the over-the-counter market;

(ii) alone, or in concert with others, (A) solicit, encourage, influence, or
induce, or attempt to solicit, encourage, influence, or induce, any person or
entity who is a client or an ongoing prospect (as reflected in correspondence,
written proposals or similar documentation) of Advisor Seller, GP Seller, GP
Buyer or the Company (or any officer, owner, employee or representative of any
such client or prospect), in an effort to divert, transfer or take away from
Company or GP Buyer (or its permitted assignees) the business of such client or
prospect, or (B) request, encourage or promote such client or prospect to cease
or refrain from doing business with (or reduce the type or amount of business
done with) Company or GP Buyer (or its permitted assignees), or to do business
with another provider of services of a type similar to those offered by the
Company or GP Buyer (or its permitted assignees);

(iii) entice or induce, or in any manner influence, any supplier or service
provider of the Company that Employee had contact with, directly or indirectly,
during the Employment Period, to terminate or limit its business relationship
with the Company; or

(iv) entice, induce or in any manner influence any person who is employed by or
in the service of the Company and with whom Employee had contact, directly or
indirectly, during the Employment Period, to leave such employ or service for
the purpose of engaging in or becoming employed by a business that may be in
competition with any business engaged in by the Company during the Employment
Period, or hire any such person.

 

C-7



--------------------------------------------------------------------------------

(b) The term “Restricted Period” means the greater of (i) five (5) years from
the date hereof, or (ii) the Employment Period, plus the two (2)-year period
immediately following the Employment Period (the “Post-Employment Period”);
provided, however, that the Restricted Period shall be five (5) years from the
date hereof if the Company terminates Employee without Cause or Employee quits
for Good Reason (as such terms are defined below). The term “High Net Worth
Individual” means any natural person (including any person who holds a joint,
community property, or other similar shared ownership interest with such natural
person) who owns not less than $5,000,000 in investments, consisting of
securities and the following types of assets held for investment purposes: real
estate (i.e., not lived in or used for the individual’s business), commodity
interests, physical commodities, financial contracts (to the extent not
securities), and cash and cash equivalents (including bank deposits, CDs, and
the net surrender value of insurance policies).

Notwithstanding the above, during the Post-Employment Period and thereafter,
Employee, by himself or together with one or both of the other Individual
Members (as defined in the Asset Purchase Agreement), may (i) provide
management, advisory and similar services, with regard to third party managers,
funds and funds of funds, or otherwise, to the Individual Members and their
families, including (A) the parents of the Individual Members and the
descendants of the parents of the Individual Members, (B) the spouses of the
foregoing, and with respect to such spouses – their parents, their siblings and
the spouses of such siblings, and their siblings’ descendants and the spouses of
such descendants, and (C) trusts for the benefit of, and entities controlled by
any of, the foregoing; and (ii) for himself and on behalf of others, engage in
the business of buying and selling the assets or stock of privately-held
businesses, except that Employee shall not, for himself or on behalf of others,
acquire the assets or stock of privately-held businesses in the financial
services industry.

10. Specific Performance. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of the foregoing
covenants, agreements and assurances by Employee contained in Sections 6, 7, 8
and 9 of this Agreement, and that the Company’s remedies at law for any such
breach or threatened breach may be inadequate, the Company, in addition to such
other remedies that may be available to it, will be entitled to seek injunctive
relief from any court of competent jurisdiction, provided that nothing herein
shall limit any other legal or equitable remedies that the Company may have. The
covenants, agreements and obligations of Employee set forth in Sections 6, 7, 8
and 9 of this Agreement are in addition to and not in lieu or exclusive of any
other obligations and duties of Employee to the Company, whether express or
implied in fact or in law. In connection with any claim or other proceeding
brought pursuant to this Agreement, the non-prevailing party in such claim or
proceeding shall pay to the prevailing party the reasonable costs and attorneys’
fees sustained by the prevailing party by reason of the breach or threatened
breach of this Agreement.

11. Termination of Employment.

(a) Employee’s employment by the Company will automatically terminate upon
Employee’s death.

 

C-8



--------------------------------------------------------------------------------

(b) If Employee is unable to perform the duties required of Employee under this
Agreement because of Employee’s Disability (as defined below), Employee’s
employment may be terminated upon fifteen (15) days’ prior written notice to
Employee. For purposes of this Agreement, “Disability” means that, for a period
of one hundred and eighty (180) consecutive days, Employee shall be “disabled”
or have a “disability” as such terms are then defined in the Long-Term
Disability Policy of UMB Financial Corporation.

(c) The Company may terminate Employee’s employment at any time during the
Employment Period with or without Cause (as defined below). If the Company
desires to terminate Employee without Cause, the Company shall give Employee at
least thirty (30) days’ prior written notice thereof. The term “Cause” means
(i) Employee’s (A) failure to perform, in all material respects, Employee’s
obligations under this Agreement in a reasonable professional manner,
(B) failure to devote substantially all of Employee’s working hours to the
Company’s business except as provided in Section 5 hereof, or (C) refusal to
observe and abide by the Company’s policies and decisions in all material
respects after the Employee has received written notice and direction regarding
such policies and decisions; (ii) Employee’s refusal to comply in material
respects with reasonable, specific and lawful directions of the Board or the
President and Chief Executive Officer of the Personal Financial Services
Division of UMB Bank, n.a., or if that title or position changes, the person who
assumes such responsibilities; (iii) Employee engages in acts or omissions or
other misconduct against the Company, including, without limitation, breaches of
fiduciary duty, malfeasance, intentional wrongdoing or dishonest or fraudulent
acts, that materially injure the Company’s business, reputation or operations;
(iv) Employee is convicted of, or enters into a plea of nolo contendere to, any
crime involving the theft or willful destruction of money or other property, any
crime involving moral turpitude or fraud, or any crime constituting a felony; or
(v) Employee engages in the use of alcohol or drugs on the job (excluding the
reasonable use of alcohol in connection with entertaining clients or similar
business functions), or engages in excessive absenteeism from the performance of
Employee’s duties as the Company’s employee, other than for reasons of illness
or Disability; provided, however, that no termination for Cause will be made for
the reasons set forth in clauses (i), (ii) and (v) above, unless (A) the Company
has given Employee thirty (30) days’ written notice of the reason or
circumstances providing a basis for the termination, (B) Employee has had an
opportunity during such thirty (30)-day period to cure the reason or
circumstance (if it is capable of being cured), and (C) the reason or
circumstance remains uncured after the expiration of such thirty (30)-day
period, in which case Company may terminate Employee’s employment with the
Company for Cause by giving five (5) days’ notice thereof to Employee. The
Company is not required to provide additional written notice or give Employee
the opportunity to cure such reason or circumstance if Employee subsequently
engages in the same or substantially similar conduct that gave rise to the
original notice of termination.

(d) Employee shall have the right to terminate Employee’s employment for Good
Reason in accordance with this Section 11(d). “Good Reason” means that, without
Employee’s prior written consent, one or more of the following events occurred
after the date hereof: (i) the Company materially breaches this Agreement,
including but not limited to a breach of Section 5 hereof by materially changing
Employee’s duties under this Agreement; or (ii) the Company transfers Employee
to a location more than fifteen (15)

 

C-9



--------------------------------------------------------------------------------

miles from the Country Club Plaza in Kansas City, Missouri; provided, however,
that Employee will not be deemed to have quit for the reasons set forth in
clauses (i) and (ii) above, unless (A) Employee has given the Company thirty
(30) days’ written notice of the reason or circumstances providing a basis for
Employee’s resignation, (B) the Company has had an opportunity during such
thirty (30) day-period to cure the reason or circumstance (if it is capable of
being cured), and (C) the reason or circumstance remains uncured after the
expiration of such thirty (30)-day period, in which case Employee may terminate
Employee’s employment with the Company by giving five (5) days’ notice thereof
to the Company. Employee is not required to provide additional written notice or
give the Company the opportunity to cure such reason or circumstance if the
Company subsequently engages in the same or substantially similar conduct that
gave rise to the original notice of termination.

(e) Immediately upon termination of Employee’s employment, Employee will return
to the Company all Company property (including, without limitation, originals
and copies of documents and other materials, whether in printed or electronic
format or otherwise) in Employee’s possession or under Employee’s control, and
will not retain any copies thereof.

(f) During the Employment Period and thereafter, neither party will make any
disparaging comment in any format, whether written, electronic or oral, to any
client, customer, prospect (as described in Section 9(a)(ii) above), account,
supplier, service provider, agency, employee or the media regarding the other
party (or any affiliate or person related to the other party) or relating to the
business of the Company (or any subsidiary, parent or affiliate of the Company).

12. Termination Payments.

(a) If Employee’s employment is terminated because of Employee’s death or
Disability, the Company shall pay to Employee (or to Employee’s estate, in the
case of Employee’s death), (i) any accrued and unpaid Annual Salary earned as of
the date of Employee’s termination (“Earned Salary”); plus (ii) an amount equal
to the Incentive Bonus Pool Amount (as defined in the Incentive Bonus Plan) for
the calendar year in which Employee’s employment terminates, multiplied by
Employee’s percentage of the Incentive Bonus Pool Amount with respect to the
immediately preceding calendar year, multiplied by a fraction having as a
numerator the number of days from the January 1 immediately preceding Employee’s
date of termination through the date of Employee’s termination, and having as a
denominator, 365 days (the “Pro-rated Bonus”), and (iii) the vested benefits to
which Employee is otherwise entitled by law, or under the terms of, or in
accordance with, any plan, policy, practice or program of, or any contract or
agreement with, the Company or any subsidiary, parent or affiliate of the
Company (the “Accrued Benefits”). With respect to payments under this
Section 12, Earned Salary shall be payable in accordance with the Company’s
regular payroll practices; the Pro-rated Bonus shall be payable after the end of
the calendar year in which Employee quits or is terminated, in accordance with
terms of the Incentive Bonus Plan; and Accrued Benefits shall be payable in
accordance with the terms of the plan, policy, practice, program, contract or
agreement under which the benefits have accrued.

 

C-10



--------------------------------------------------------------------------------

(b) If Employee’s employment is terminated for Cause, or if Employee quits
without Good Reason, the Company shall pay to Employee Employee’s Earned Salary
and Accrued Benefits.

(c) If Employee’s employment is terminated without Cause, or if Employee quits
for Good Reason during the first (1st) or second (2nd) years following the date
of this Agreement, the Company shall pay to Employee (i) an amount equal to
Employee’s Annual Salary, on an ongoing basis, for an additional twenty-four
(24) months following the date of termination; (ii) Employee’s Pro-Rated Bonus
for the year in which the termination or resignation occurs, and
(iii) Employee’s Accrued Benefits.

(d) If Employee’s employment is terminated without Cause, or if Employee quits
for Good Reason during the third (3rd) or fourth (4th) years following the date
of this Agreement, the Company shall pay to Employee (i) an amount equal to
Employee’s Annual Salary, on an ongoing basis, for an additional twelve
(12) months following the date of termination; (ii) Employee’s Pro-Rated Bonus
for the year in which the termination or resignation occurs, and
(iii) Employee’s Accrued Benefits.

(e) If Employee’s employment is terminated without Cause, or if Employee quits
for Good Reason during the fifth (5th) year following the date of this
Agreement, the Company shall pay to Employee (i) Employee’s Annual Salary, on an
ongoing basis, for an additional six (6) months following the date of
termination; (ii) Employee’s Pro-Rated Bonus for the year in which the
termination or resignation occurs, and (iii) Employee’s Accrued Benefits.

(f) Payment of the amounts provided for in Sections 12(c)(i), (d)(i) and (e)(i)
above and any payment of Employee’s Pro-rated Bonus shall be subject to Employee
executing a written release of all claims against the Company with respect to
Employee’s employment and this Agreement (but not with respect to the Asset
Purchase Agreement or Sections 4, 6, 7, 9, 12 and 29(a) of this Agreement) in a
release, reasonable in form and content, to be prepared by the Company, and such
release shall include a release by the Company of all claims against Employee
with respect to Employee’s employment and this Agreement (but not with respect
to the Asset Purchase Agreement or Sections 6, 7 or 9 of this Agreement). Any
claims between the parties with respect to the Asset Purchase Agreement shall be
settled independently of this Agreement.

(g) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Internal Revenue Code, and the provisions of this Agreement
shall be construed and administered in accordance with such intent. To the
extent such potential payments or benefits could become subject to Internal
Revenue Code Section 409A, the parties shall cooperate to amend this Agreement
with the goal of giving Employee the economic benefits described herein in a
manner that does not result in such tax being imposed.

(h) In the event of any termination of Employee’s employment hereunder, Employee
shall be under no obligation to seek other employment or otherwise mitigate the
obligations of the Company under this Agreement, and no compensation or other
amounts

 

C-11



--------------------------------------------------------------------------------

Employee receives for acting as an employee or independent contractor from and
after the date of Employee’s termination shall offset the obligations of the
Company under this Agreement. Whenever the Company is obligated to pay any sum
to Employee, any bona fide debts that Employee owes to the Company may be
deducted from that sum before payment; provided, however, that neither party
shall deduct amounts either party owes under this Agreement against amounts such
party is owed by the other party under the Asset Purchase Agreement, and,
conversely, neither party shall deduct amounts either party is owed by the other
party under the Asset Purchase Agreement against amounts owed to the other party
under this Agreement.

13. Compliance.

(a) Employee shall use Employee’s best efforts to perform Employee’s
responsibilities faithfully and efficiently in a professional and ethical manner
satisfactory to and subject to the direction and control of the Board and in
accordance with the lawful rules, orders, regulations, policies, practices and
decisions of the Company, including, without limitation, the UMB Code of Ethics
and Code of Conduct and Policies, as may be updated and amended from time to
time and a current copy of which has been provided to Employee (the “Company
Code”), and the Procedures Manuals (as defined below). Employee shall truthfully
and accurately maintain and preserve the Company’s records consistent with the
Company’s practices and procedures (as they may be reasonably updated or
amended) and make all reports reasonably required by the Company.

(b) Employee acknowledges that Employee has received, read and understands
(i) the Company Code, and (ii) the Company’s Investment Adviser Policies and
Procedures and Code of Ethics, and all existing amendments and supplements
thereto (collectively, the “Procedures Manuals”). The Company shall have the
sole discretion at any time to modify, amend or terminate any or all parts of
any applicable Procedures Manual. The Procedures Manuals as of the date hereof
and each subsequent modification and amendment to such Procedures Manuals are
incorporated by reference into this Agreement. The Employee agrees to return all
copies of the Procedures Manuals that are in Employee’s possession upon
termination of Employee’s employment.

(c) Employee shall comply in all material respects with the Procedures Manuals
and with all present and future rules, regulations, instructions, policies and
procedures of the Company. To the extent not inconsistent with this Agreement,
and subject to Employee’s rights to cure under Section 11(c) hereof, Employee
shall be subject to discipline under the terms of the Procedures Manuals and any
other policies and procedures of the Company.

(d) Employee acknowledges and understands that the laws and regulations that
apply to investment advisers and their investment adviser representatives are
different from, and in some cases more strict than, the laws and regulations
that apply to broker-dealers and their registered representatives. Employee
acknowledges and understands that if Employee acts as an investment adviser
representative on behalf of the Company, Employee will be required to provide
periodic ownership and holdings reports for Employee’s accounts as well as those
of family members, as required by the Company Investment Adviser Code of Ethics.
Employee shall become familiar with the Procedures Manuals and the different
rules that apply to investment adviser representatives.

 

C-12



--------------------------------------------------------------------------------

(e) Employee shall strictly comply with all securities and banking laws, rules
and regulations including, without limitation, the Interagency Statement on
Retail Sales of Non-deposit Investment Products, the GLBA, Regulation R under
Title II of the GLBA, and any subsequent laws, rules or regulations relating to
Employee’s duties hereunder.

(f) When acting as an investment adviser representative, Employee shall provide,
no later than the time the client enters into an advisory agreement, a brochure
containing the disclosures required under the Investment Advisers Act of 1940,
as amended (the “Advisers Act”), at that time and at any other relevant time in
the future, and shall disclose to clients all material conflicts of interest.

14. Outside Employment. While employed by the Company, Employee shall have no
authority to be licensed or registered with another broker/dealer or registered
investment adviser, or to engage in any other outside business activities,
except as described herein without the prior written permission of the Board.

15. Suitability. Employee shall adhere to reasonable and fair sales practices,
in accordance with any applicable rules of the Securities and Exchange
Commission. Employee must have reasonable grounds to believe that investment
advice recommended or provided is suitable for a particular customer based upon
information supplied by that customer. Employee shall make a reasonable effort
to obtain information about such customer’s financial and tax status, financial
objectives, investment objectives, risk tolerance, liquidity needs, investment
experience, protection needs (if applicable) and such other information relevant
in connection with the investment advice provided. Employee acknowledges that,
when acting as an investment adviser representative, Employee is a fiduciary to
his clients, and has a duty to act only in the best interests of his clients, to
make suitable recommendations, and to disclose to clients any material conflicts
of interest.

16. Maintenance of Investment Advisor Records. When acting as an investment
adviser representative, Employee shall maintain all records required to be
maintained by Employee under the Advisers Act. Employee shall make all such
records available to the Company for examination and/or audit. In addition,
Employee shall notify the Company of any modifications to the information
contained in Employee’s Form U-4.

17. Marketing Materials. Employee shall not use any marketing or seminar
materials unless the Company has prepared and/or authorized the materials for
then-current use and a registered principal of the Company has approved the
materials in advance for then-current use.

18. Complaints. Employee shall promptly notify the senior Company compliance
officer and the Company principal assigned to Employee of the receipt of any
customer complaint, whether oral or written, concerning the Advisory Services
provided by Employee.

19. Cooperation Regarding Litigation. During the Employment Period, and for a
period of three (3) years thereafter, provided the Company has complied in all
material respects with its obligations under this Agreement, Employee will
cooperate with the Company and any subsidiary, parent or affiliate of the
Company by making Employee reasonably available to testify on behalf of,

 

C-13



--------------------------------------------------------------------------------

and assist, the Company or any subsidiary, parent or affiliate of the Company,
in any action, suit, or proceeding (whether civil, criminal, administrative or
investigative) with respect to the operation of the Company during the
Employment Period, by providing information and meeting and consulting with the
Board or its representatives or counsel, or representatives or counsel to the
Company or any subsidiary, parent or affiliate of the Company, as reasonably
requested. The parties acknowledge that following the termination of Employee’s
employment, the time commitment of Employee contemplated by this section shall
be minimal and shall not require Employee to neglect other employment or
personal commitments. The Company will promptly reimburse Employee for all
reasonable expenses incurred by Employee in connection with Employee’s provision
of testimony or assistance.

20. No Conflict. Each party represents and warrants to the other party that
neither the execution and delivery of this Agreement nor the performance of such
party’s obligations under this Agreement will conflict with, or result in a
breach of, any term, condition, or provision of, or constitute a default under,
any obligation, contract, agreement, covenant or instrument to which such party
is a party or under which such party is bound.

21. Harassment Policy. Employee acknowledges that Employee has been provided a
copy of the Company’s policy against discrimination and harassment in the
workplace, which includes complaint reporting procedures. Employee will comply
with this policy and will affirmatively support the Company’s commitment to an
equal opportunity work environment free from illegal harassment or
discrimination. The Company will promptly provide Employee with all new or
updated policies.

22. Waiver of Breach. Failure of either party to demand strict compliance with
any of the terms, covenants or conditions hereof will not be deemed a waiver of
the term, covenant or condition, nor will any waiver or relinquishment by such
party of any right or power under this Agreement at any one time or more times
be deemed a waiver or relinquishment of the right or power at any other time or
times.

23. Amendment. This Agreement may not be amended, modified or supplemented in
any manner whatsoever except in a writing signed by each of the parties. This
Agreement, the Company Code and the Procedures Manuals supersede any prior
agreements or understandings of the parties with respect to the subject matter
hereof, and the terms and conditions of this Agreement shall prevail over any
conflicting terms or conditions in the Company Code, the Procedures Manuals or
any other agreements or policies that govern the respective subject matters
specifically governed by the terms and conditions of this Agreement.

24. Potential Unenforceability of any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against a party, the provisions of this Agreement will be rendered
void only to the extent that a judicial determination finds the provisions
unenforceable, and the unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in order to give effect to the parties’
intent that is lawfully enforceable. For the avoidance of doubt, it is the
parties’ intent that the non-competition provisions set forth in Section 9
hereof be enforced to the maximum extent allowed by judicial determination. A
judicial determination that any provision of this Agreement is unenforceable
will not render the entire Agreement unenforceable, but rather this Agreement
will continue in full force and effect absent any unenforceable provision to the
maximum extent permitted by law.

 

C-14



--------------------------------------------------------------------------------

25. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and do not restrict or otherwise modify any of
the terms or provisions of this Agreement.

26. Arbitration. This Agreement contains a pre-dispute arbitration clause in the
immediately following paragraphs. Arbitration is the referral of a dispute to a
neutral arbitration panel designated by the parties to the dispute who have
agreed to abide by the arbitral ruling after a hearing on the merits.
Arbitration results in a binding resolution of the dispute. The parties hereto
agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by a panel of three (3) arbitrators in
accordance with the rules of the American Arbitration Association, the Federal
Mediation and Conciliation Service, or the Financial Industry Regulatory
Authority. In this event, the parties shall mutually agree on a choice of an
arbitral forum. The parties agree that the option to arbitrate any dispute is
governed by the Federal Arbitration Act, and fully enforceable. Employee
understands and agrees that any dispute will be heard solely by the panel of
three (3) arbitrators, and not by a court.

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly related to Employee’s recruitment, employment or termination of
employment by the Company, including, but not limited to, claims arising under
the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Acts of 1991, 1871, 1866, the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act of 1967, the Immigration Control and Reform
Act, the Occupational Safety and Health Act, the Fair Credit Reporting Act, the
Americans with Disabilities Act of 1990, Family and Medical Leave Act of 1993,
the Employee Retirement Income Security Act, and any one or more of laws,
regulations, executive orders, or ordinances enacted by federal, state, or
municipal governments, or any one or more of them, regulating, without
limitation, any one or more of employment relations, employment discrimination,
fair employment practices, human rights, civil rights, retaliation claims based
on the exercise of workers’ compensation rights, wages, hours of work, service
letters, occupational safety and health, retaliatory discharge, or any other
aspect of employment, but excluding worker’s compensation claims.

(c) The arbitration decision shall be in writing specifying the essential
findings of fact and conclusions of law on which the decision is based.

(d) Employee may retain and be represented by personal legal counsel in any
arbitration held under this Section 26.

(e) Employee acknowledges and understands that Employee is giving up the right
to sue the Company, its subsidiaries, affiliates or employees or any other
person in a court proceeding concerning matters related to or arising from
Employee’s employment. This includes giving up the right to a trial by jury.

 

C-15



--------------------------------------------------------------------------------

(f) The panel of arbitrators may include arbitrators who were or are affiliated
with the securities industry, or public arbitrators, as provided by the rules of
the arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

(g) Any arbitration conducted pursuant to this Section 26 shall, in the
discretion of the Company, be held in the greater metropolitan area of Kansas
City, Missouri.

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Employee shall not exceed those costs which would have
been incurred in pursuing a court proceeding,

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Employee and the Company and shall not apply to any dispute involving
only Employee and UMB Financial Corporation.

27. Notice. Any notice, request, consent or communication under this Agreement
is effective only if it is in writing and (i) personally delivered, (ii) sent by
certified mail, return receipt requested, postage prepaid, or (iii) sent by a
nationally recognized overnight delivery service, with delivery confirmed,
addressed as follows:

 

If to the Company:

   Attn: Dennis R. Rilinger    General Counsel    UMB Financial Corporation   
1010 Grand Blvd., 6th Floor    Kansas City, Missouri 64141-6226 with a copy to:
   Attn: Victoria R. Westerhaus    Stinson Morrison Hecker LLP    1201 Walnut,
Suite 2900    Kansas City, Missouri 64106 If to Employee:   
________________________________    ________________________________   
________________________________

 

C-16



--------------------------------------------------------------------------------

with a copy to:

  

Attn: Ronald L. Langstaff

Spencer Fane Britt & Browne LLP

1000 Walnut, Suite 1400

   Kansas City, MO 64106

or such other persons or to such other addresses as may be furnished in writing
by any party to the other party. All notices, requests, demands and other
communications hereunder will be deemed to have been duly given when personally
delivered by courier or on the third (3rd) business day after the date upon
which it was mailed, certified postage pre-paid and return receipt requested or
on the business day after it was sent by nationally recognized overnight
delivery service to the address of the party set forth herein.

28. Assignment. This Agreement is personal and not assignable by Employee, but
the Company may assign its rights under this Agreement, provided (i) the Company
gives Employee at least thirty (30) days’ prior written notice thereof, (ii) the
Company is not in default under this Agreement, (iii) the assignee acquires or
succeeds to substantially all of the business or assets of the Company and
agrees in writing to be bound by all of the terms and conditions of this
Agreement (with such assignee being included in the definition of the “Company”
for all purposes of this Agreement), and (iv) the Company is not released of its
obligations under this Agreement in the event of a default by the assignee.

29. Indemnification.

(a) The Company represents and warrants that, by reason of Employee’s duties and
positions under this Agreement, the Employee shall be entitled to the same
indemnity as other officers of UMB and its affiliates with respect to Employee’s
acts or omissions as an officer of the Company to the maximum extent UMB and its
affiliates are obligated to indemnify other officers of UMB and its affiliates,
whether pursuant to the Articles of Incorporation or Bylaws of UMB or otherwise,
disregarding indemnity obligations undertaken by UMB or its affiliates pursuant
to individually-negotiated agreements with specific employees.

(b) Each party hereto agrees to indemnify and hold harmless the other party (and
each of such other party’s assignees, affiliates, officers and representatives)
hereto, from and against any losses, damages, claims, costs and expenses,
including attorneys’ fees, caused by a party’s willful misconduct, fraudulent or
criminal acts or conduct, or actions or inactions taken or omitted intentionally
in violation of a duty or obligation arising under this Agreement or the
Procedures Manuals which result in a material personal benefit to the party or
his family members or affiliated entities; provided, however, that nothing in
this Section 29(b) will adversely affect Employee’s rights under Section 29(a)
above.

30. Survival of Obligations. All obligations of a party that by their nature
involve performance, in any particular, after the expiration or termination of
this Agreement, or that cannot be ascertained to have been fully performed until
after the expiration or termination of this Agreement, will survive the
expiration or termination of this Agreement.

 

C-17



--------------------------------------------------------------------------------

31. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.

32. EMPLOYEE ACKNOWLEDGES HAVING READ AND REVIEWED THIS AGREEMENT IN ITS
ENTIRETY. Employee acknowledges having been given an opportunity to ask
questions about this Agreement. Employee has also been given an opportunity to
consult with an attorney of Employee’s choice. Employee agrees that Employee
fully understands the terms of this Agreement and knowingly and freely agrees to
abide by them.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-18



--------------------------------------------------------------------------------

PARAGRAPH 26 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES.

The parties have executed this Agreement as of the date set forth in the
introductory clause.

 

UMB ADVISORS, LLC

By:

 

 

Name:   Title:   [EMPLOYEE]

 

UMB AGREEMENT

In consideration of Employee entering into the foregoing Employment Agreement,
the undersigned, being the sole owner of all of the issued and outstanding
membership interests of the Company, hereby covenants and agrees to cause the
Company to timely pay and perform all of its obligations under and with respect
to the foregoing Employment Agreement.

 

UMB FINANCIAL CORPORATION

By:

 

 

Name:   Title:  

[Signature page to Employment, Non-Competition and Non-Solicitation Agreement]



--------------------------------------------------------------------------------

Exhibit A

Incentive Bonus Plan

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Employee’s Activities

 

B-1



--------------------------------------------------------------------------------

Exhibit D

UMB FINANCIAL SERVICES, INC.

REGISTERED REPRESENTATIVE AGREEMENT

(PRINCIPAL INDIVIDUAL MEMBERS)

The undersigned (“Registered Representative”), UMB Financial Services, Inc.
(“UMBFS”) and UMB Insurance, Inc. (“UMB Insurance”) agree as follows:

1. Appointment.

UMBFS hereby appoints Registered Representative as a registered securities
representative and Registered Representative agrees to accept such appointment.
Registered Representative’s duties shall include, but not be limited to:
analyzing customer financial information; reviewing and analyzing securities,
investment and (if applicable) insurance products; providing advice and counsel
to customers on securities, investment and/or (if applicable) insurance
products; marketing and/or selling securities products; solicitation and
procurement of applications, orders and contracts for securities products and
brokerage services offered through UMBFS; solicitation and procurement of
applications for or sale of such insurance products as may be authorized by
UMBFS (if applicable and if the Registered Representative has obtained the
necessary licenses); and other duties assigned by UMBFS to Registered
Representative from time to time (“Brokerage Services”). UMBFS shall direct and
control Registered Representative’s performance of the duties which it assigns
to Registered Representative, it being understood that all brokerage services,
insurance services involving variable annuities and other registered insurance
products (“Insurance Securities”), and securities-related activities shall be
under the control and supervision of UMBFS. Registered Representative is being
appointed by UMBFS to serve as a registered securities representative and (as
applicable) an insurance agent.

2. Terms of Registered Representative Appointment.

UMBFS does not have any obligation to Registered Representative other than as
specifically (not by implication) stated in this Agreement regarding Registered
Representative’s work as a registered securities representative and, where
applicable, an insurance agent. Registered Representative shall provide
Brokerage Services under this Agreement subject to any conditions contained in
this Agreement and to all guidelines and standards prescribed by UMBFS.
Registered Representative agrees to sell only those products and to provide only
those services which are specifically authorized by UMBFS and as to which
Registered Representative holds the appropriate licenses(s). If Registered
Representative wishes to sell Insurance Securities or other insurance products,
Registered Representative agrees that he/she will sign a separate Agent
Agreement with UMBFS and UMB Insurance, UMBFS’ affiliated insurance agency.

 

D-1



--------------------------------------------------------------------------------

3. Effective Date.

Registered Representative’s duties shall commence on the Effective Date stated
below, or if Registered Representative is already engaged as a registered
securities representative on behalf of UMBFS prior to the Effective Date, the
parties agree that Registered Representative’s duties shall continue only under
this Agreement and that such continued employment shall constitute adequate
consideration for this Agreement. In either case, this Agreement establishes the
terms of the relationship among the parties in lieu of all prior written or oral
agreements or understanding.

4. Qualification and Licensing Requirements.

Registered Representative agrees to satisfy all current and future
qualification, education, training and licensing requirements which the
Securities and Exchange Commission (“SEC”), the Financial Industry Regulatory
Authority (“FINRA”), the various state insurance departments (in the case of
Insurance Securities), or UMBFS may establish from time to time for registered
securities representatives. It is expressly agreed that Registered
Representative shall have no authority to recommend, offer or sell mutual funds,
variable annuities or other Insurance Securities unless and until Registered
Representative has obtained FINRA Series 6 and Series 63 securities licenses
(along with applicable insurance licenses); or to recommend, offer or sell
individual stocks or bonds unless and until Registered Representative has
obtained FINRA Series 7 and Series 63 securities licenses; together with any
licenses required by any state(s) in which Registered Representative provides
Brokerage Services.

5. Compliance.

(a) Registered Representative acknowledges that he/she has received, read and
understands the UMBFS Compliance Manual, UMBFS Anti-Money Laundering Procedures,
UMBFS Supervisory Procedures Manual, UMB Insurance Compliance Policies and
Procedures Manual (if applicable), and all existing amendments and supplements
thereto (collectively, the “Procedures Manuals”). UMBFS and UMB Insurance, as
the case may be, shall have the sole discretion at any time to modify, amend or
terminate any or all parts of any applicable Procedures Manual. The Procedures
Manuals as of the Effective Date and each subsequent modification and amendment
to such Manuals are incorporated by reference into this Agreement. Registered
Representative agrees to return all copies of the Procedures Manuals that are in
Registered Representative’s possession upon termination of this Agreement.

(b) Registered Representative shall strictly comply with the Procedures Manuals
and with all present and future rules, regulations, instructions, policies and
procedures of UMBFS and UMB Insurance (if applicable). Without limitation
regarding the reasons for discipline or discharge or the procedure for
discipline or discharge, Registered Representative shall be subject to
discipline under the terms of the Procedures Manuals.

(c) Registered Representative shall strictly comply with all securities and
insurance laws, rules and regulations relating to Registered Representative’s
duties hereunder (“Applicable Laws”).

 

D-2



--------------------------------------------------------------------------------

6. Outside Employment.

During the term of this Agreement, Registered Representative shall have no
authority to be licensed or registered with another broker/dealer or insurance
agency without the prior written permission of the President of UMBFS.

7. Securities Transactions.

Registered Representative shall transmit to UMBFS, immediately upon execution,
all brokerage and other applications, orders for the purchase or sale of
securities (including Insurance Securities), and any other orders, and payments
(without any deduction) received from customers. UMBFS reserves the right in its
sole discretion to at any time reject any applications, orders or payments
submitted by Registered Representative and to refund to customers any payments
made by them.

8. Suitability.

Registered Representative shall adhere to reasonable and fair sales practices,
in accordance with the FINRA Rules of Fair Practice, the Municipal Securities
Rulemaking Board (“MSRB”), any applicable insurance laws and regulations, and
any applicable SEC rules. Registered Representative must have reasonable grounds
to believe that a specific securities product or insurance product recommended
or provided is suitable for a particular customer based upon information
supplied by that customer. Registered Representative shall make a reasonable
effort to obtain information about such customer’s financial and tax status,
financial objectives, investment objectives, risk tolerance, liquidity needs,
investment experience, protection needs (if applicable) and such other
information relevant in connection with the offer and sale of a securities
product or Insurance Securities.

9. Prospectus Delivery; Disclosures.

(a) Registered Representative shall provide to customers on a timely basis all
prospectuses, customer agreements, disclosures and other information and
documents required by Applicable Laws, in connection with the offer and sale of
securities and insurance products hereunder.

(b) When providing Brokerage Services to customers, Registered Representative
shall clearly disclose that Registered Representative is acting as a registered
securities representative and/or insurance agent (as the case may be) on behalf
of UMBFS.

10. Marketing Materials.

Registered Representative shall not use any marketing or seminar materials
unless UMBFS has prepared and/or authorized the materials for then-current use
and a registered principal of UMBFS has approved the materials in advance for
then-current use.

 

D-3



--------------------------------------------------------------------------------

11. Complaints.

Registered Representative shall promptly notify the senior UMBFS compliance
officer and the UMBFS principal assigned to Registered Representative of the
receipt of any customer complaint, whether oral or written, concerning the
Brokerage Services provided by Registered Representative.

12. Maintenance of Records.

Registered Representative shall maintain accurate and complete records, files
and accounts of all securities products (including Insurance Securities) sold
pursuant to this Agreement and as described in the UMBFS Compliance Manual and
(if applicable) the Insurance Compliance Policies and Procedures Manual.
Registered Representative shall make all such records available to UMBFS for
examination and/or audit. In addition, Registered Representative shall notify
UMBFS of any modifications to the information contained in Registered
Representative’s Form U-4.

13. Compensation and Benefits.

(a) As compensation for the Brokerage Services provided by Registered
Representative under this Agreement, UMBFS agrees to pay, and Registered
Representative agrees to accept, compensation equal to One Thousand Dollars
($1,000.00) per calendar year. Registered Representative agrees that the
compensation described in this Section 13 constitutes full and adequate
consideration for the obligations undertaken by Registered Representative for
UMBFS, and Registered Representative hereby waives any claim to any other
financial consideration from UMBFS or UMB Insurance for Brokerage Services.

(b) The parties acknowledge that Registered Representative will also be employed
by UMB Advisors, LLC, an affiliate of UMBFS and UMB Insurance, and will receive
compensation and other financial consideration for the services provided by
Registered Representative under the terms of an employment agreement with UMB
Advisors.

14. Fines; Penalties.

Registered Representative shall promptly pay any fines and/or penalties imposed
by UMBFS as a result of Registered Representative’s violation of Applicable Laws
or the Procedures Manuals.

 

15. Nondisclosure of Confidential Information.

(a) Registered Representative agrees that all information about the business or
customers of UMBFS or UMB Insurance that is disclosed to or acquired by
Registered Representative, whether prior to or during the term of this
Agreement, is “Confidential Information.” All Confidential Information shall be
received by Registered

 

D-4



--------------------------------------------------------------------------------

Representative in strict confidence, shall be used only for the purposes of this
Agreement, and shall not be disclosed to third parties or to other employees of
UMBFS, UMB Insurance or UMB Advisors, LLC, who do not have a business need for
such information, without the prior written consent of the President or other
designated principal of UMBFS. Upon termination of Registered Representative’s
employment, Registered Representative shall return all documents and records,
including copies, and whether maintained in hardcopy or electronic form, of
Confidential Information as directed by the President or other designated
officer of UMBFS. “Confidential Information” shall include, but not be limited
to, the

 

  (i) financial information;

 

  (ii) sales figures and projections;

 

  (iii) business records;

 

  (iv) business and marketing plans;

 

  (v) personnel data;

 

  (vi) computer programs and data bases;

 

  (vii) product lists;

 

  (viii) internal policies and procedures

 

  (ix) compensation policies

of UMBFS or UMB Insurance. “Confidential Information” shall also include all
records or other materials reflecting the names, accounts, assets, liabilities,
transactions and any non-public personal, financial, or health information
relating to customers and prospects of UMBFS or UMB Insurance.

(b) Without limiting the foregoing, Registered Representative agrees to comply
with all applicable privacy laws and regulations (including but not limited to
the Gramm-Leach-Bliley Act), the UMB Financial Corporation Privacy Policy and
any other privacy policies of UMBFS, UMB Insurance and UMB Financial Corporation
with respect to the use and disclosure of nonpublic customer information.

16. Restrictive Covenants.

16.1 Non-Solicitation.

(a) During the existence of this Agreement and for a period of two (2) years
after the termination of Registered Representative’s employment with UMBFS (for
any reason whether voluntary or involuntary), Registered Representative shall
not directly or indirectly solicit or assist in the solicitation of business
from, or sell products to, any Customer of UMBFS or UMB Insurance with whom
Registered Representative had

 

D-5



--------------------------------------------------------------------------------

direct or indirect contact or about whom Registered Representative possessed
Confidential Information while Registered Representative was employed by UMBFS,
in order to: (1) provide the same or similar products or services as provided by
UMBFS or UMB Insurance, (2) modify in any detrimental manner that person’s or
entity’s business relationship with UMBFS or UMB Insurance, or (3) interfere
with the relationship or reduce the volume of business which that person or
entity transacts with UMBFS or UMB Insurance.

(b) For purposes of this Agreement, the word “Customer” means any one or more of
the individuals, partnerships, corporations, firms, businesses, sole
proprietorships, or other entities who have had a business relationship with
UMBFS or UMB Insurance within the two (2) year period immediately preceding the
termination of Registered Representative’s employment with UMBFS.

16.2 Non-Interference.

During the term of this Agreement and for a period of one (1) year after the
termination of Registered Representative’s employment with UMBFS for any reason,
and whether voluntary or involuntary and whether with or without cause,
Registered Representative shall not solicit, assist the solicitation of, or
encourage any employee or independent contractor of UMBFS to terminate or
otherwise modify that person’s or entity’s employment with or engagement or
retention by UMBFS for the purposes of encouraging that person or entity to:
(1) become employed, engaged or retained by any other person or entity unrelated
to UMBFS or (2) leave the employment of or terminate the business relationship
with UMBFS.

17. Termination.

(a) This Agreement shall terminate upon the earlier to occur of the following
events:

(i) Immediately if Registered Representative ceases to be registered and
qualified as a registered securities representative of UMBFS; or

(ii) Immediately upon notice to Registered Representative by UMBFS.

(b) Registered Representative’s authority to act as an insurance agent shall
terminate upon the earlier to occur of the following events:

(i) Immediately if Registered Representative ceases to be licensed and appointed
as an insurance agent of UMB Insurance; or

(ii) Immediately upon notice to Registered Representative by UMBFS or UMB
Insurance.

(c) This Agreement does not limit UMBFS’ right to terminate Registered
Representative at any time as a registered securities representative of UMBFS,
with or without cause, and with or without notice. Registered Representative
agrees that this Agreement does not limit the at-will nature of the employment
relationship, nor does it constitute a contract for continued employment.

 

D-6



--------------------------------------------------------------------------------

(d) Registered Representative agrees that, upon termination of this Agreement or
the termination of Registered Representative as a registered securities
representative of UMBFS, Registered Representative shall reimburse UMBFS in an
amount equal to (i) the amount of all Losses and Indebtedness owed by Registered
Representative to UMBFS at the time of termination and (ii) the amount of
$2,000.00, which represents a portion of all licensing fees, training costs,
books and materials paid or furnished by UMBFS to or on behalf of Registered
Representative; provided that the amount described in (ii) shall be reimbursable
only if Registered Representative voluntarily terminates his or her appointment
as a registered securities representative of UMBFS within the first year of such
appointment, and provided further, that UMBFS may increase from time to time the
amount described in (ii) upon notice to Registered Representative. UMBFS shall
have the right to withhold the amounts described in (i) and (ii) from Registered
Representative’s final pay for commissions, bonuses, incentives or vacation;
however, no such amounts shall be withheld from that portion of Registered
Representative’s final pay which is for Registered Representative’s minimum
guaranteed salary. It is understood that if the amount of Registered
Representative’s final pay is insufficient to cover the amounts described in (i)
and (ii) above, UMBFS shall have the right to pursue any other legal remedies to
recover such amounts.

(e) The provisions of Sections 14, 15, 16, 17 and 18 shall survive the
termination of this Agreement.

18. Arbitration.

This Agreement contains a pre-dispute arbitration clause in the immediately
following paragraphs. Arbitration is the referral of a dispute to a neutral
arbitration panel designated by the parties to the dispute who have agreed to
abide by the arbitral ruling after a hearing on the merits. Arbitration results
in a binding resolution of the dispute. The parties hereto agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by arbitrators in accordance with the rules of
the American Arbitration Association, the Federal Mediation and Conciliation
Service, or the Financial Industry Regulatory Authority. In this event, the
parties shall mutually agree on a choice of an arbitral forum. The parties agree
that the option to arbitrate any dispute is governed by the Federal Arbitration
Act, and fully enforceable. Registered Representative understands and agrees
that any dispute will be heard solely by arbitrators, and not by a court.

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly related to Registered Representative’s recruitment, employment or
termination of employment by the Company, including, but not limited to, claims
arising under the Fair Labor Standards Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Acts of 1991, 1871, 1866, the Rehabilitation Act of 1973,
the Age Discrimination in

 

D-7



--------------------------------------------------------------------------------

Employment Act of 1967, the Immigration Control and Reform Act, the Occupational
Safety and Health Act, the Fair Credit Reporting Act, the Americans with
Disabilities Act of 1990, Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act, and any one or more of laws, regulations,
executive orders, or ordinances enacted by federal, state, or municipal
governments, or any one or more of them, regulating, without limitation, any one
or more of employment relations, employment discrimination, fair employment
practices, human rights, civil rights, retaliation claims based on the exercise
of workers’ compensation rights, wages, hours of work, service letters,
occupational safety and health, retaliatory discharge, or any other aspect of
employment, but excluding worker’s compensation claims.

(c) The arbitration decision shall be in writing specifying the essential
findings of fact on which the decision is based.

(d) Registered Representative may retain and be represented by personal legal
counsel in any arbitration held under this Section.

(e) Registered Representative acknowledges and understands that Registered
Representative is giving up the right to sue UMBFS, its subsidiaries, affiliates
or employees or any other person in a court proceeding concerning matters
related to or arising from Registered Representative’s employment as a licensed
securities representative. This includes giving up the right to a trial by jury.

(f) The arbitrators may include arbitrators who were or are affiliated with the
securities industry, or public arbitrators, as provided by the rules of the
arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

(g) Any arbitration conducted pursuant to this Section shall be held in the
greater metropolitan area of Kansas City, Missouri.

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Registered Representative shall not exceed those costs
which would have been incurred in pursuing a court proceeding,

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Registered Representative and UMBFS.

 

D-8



--------------------------------------------------------------------------------

19. Amendments.

This Agreement can be changed only by a written amendment, which is signed by
Registered Representative and by authorized representatives of UMBFS.

20. Miscellaneous.

(a) The parties agree that this Agreement supersedes all prior or
contemporaneous discussions, representations or proposals, written or oral,
regarding the subject matter of this Agreement.

(b) The delay or failure by a party to exercise all or any part of any right or
power shall not waive that party’s right to exercise all or any part of the
right or power at any time.

(c) The parties intend that any court or arbitrator or arbitration panel shall
construe this Agreement in a manner so as to give maximum valid, binding and
enforceable effect under the law; however, if any court or arbitrator or
arbitration panel of competent jurisdiction declares invalid or unenforceable
any provision of this Agreement, all other provisions of this Agreement shall
remain in full force and effect. In particular, with regard to the restrictions
contained within Sections 15 and 16 of this Agreement, it is the intention of
the parties to restrict Registered Representative’s activities only to the
extent necessary to protect UMBFS’ legitimate business interests. If any one or
more of the covenants or restrictions contained in this Agreement shall for any
reason be held to be excessively broad as to time, activity or subject, it shall
be construed by limiting or reducing it so as to be enforceable to the extent
compatible with applicable law.

(d) This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto; provided, however, that this
Agreement may not be assigned by Registered Representative under any
circumstances.

(e) This Agreement shall be interpreted and enforced only under the laws of the
State of Missouri or controlling federal law in accord with precedents
established by the United States Court of Appeals for the Eighth Circuit.

(f) Except as to those disputes, claims or controversies submitted to
arbitration as provided in Section 18 hereof, any action brought to enforce and
interpret this Agreement shall be brought in the Circuit Court of Jackson
County, Missouri, or, as applicable, the United States District Court for the
Western District of Missouri.

21. REGISTERED REPRESENTATIVE ACKNOWLEDGES HAVING READ AND REVIEWED THIS
AGREEMENT IN ITS ENTIRETY. Registered Representative acknowledges having been
given an opportunity to ask questions about it. Registered Representative has
also been given an opportunity to consult with an attorney of his/her choice.
Registered Representative agrees that he/she fully understands the terms of this
document and knowingly and freely agrees to abide by them.

 

D-9



--------------------------------------------------------------------------------

22. REGISTERED REPRESENTATIVE ACKNOWLEDGES THAT HE/SHE HAS AN ADDITIONAL THIRTY
(30) DAYS FROM THE DATE REGISTERED REPRESENTATIVE SIGNS THIS AGREEMENT TO
CONTINUE TO REVIEW IT AND SEEK LEGAL COUNSEL. At any time within the thirty
(30) days, Registered Representative may rescind this Agreement by discontinuing
Registered Representative’s employment with UMBFS without any of the provisions
herein being enforced against Registered Representative. To the contrary,
however, if Registered Representative continues his/her employment with UMBFS
beyond said thirty (30) days, his/her continuation of employment will constitute
Registered Representative’s ratification and complete acceptance of this
Agreement.

SECTION 18 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY
BE ENFORCED BY THE PARTIES.

 

Accepted by Registered Representative Signature:  

 

Name:  

 

Date:  

 

 

Accepted by UMB Financial Services, Inc. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

Accepted by UMB Insurance Services, Inc. By:  

 

Name:  

 

Title:  

 

Date:  

 

[Signature page to Registered Representative Agreement (Principal Individual
Members)]

 

D-10



--------------------------------------------------------------------------------

Exhibit E

Terms of Sub-Sublease of Office Lease

R.S. Whitelaw and Robyn R. Schneider (collectively, “Tenant”) and 920 York,
L.L.C. (“Landlord”) entered into an Office Lease dated as of September 7, 2000,
a copy of which is attached hereto (the “Lease”), pursuant to which Tenant
leases the Premises (as defined in the Lease) from Landlord. Pursuant to an oral
understanding between Tenant and Prairie Capital Management, LLC (“PCM”) (the
“Oral Sublease”), PCM subleases a portion of the Premises from Tenant. Subject
to the terms and provisions specified herein, PCM desires to sublease to UMB
Advisors, LLC (“Advisors”) the portion of the Premises occupied by PCM pursuant
to the Oral Sublease (the “Sub-Sublease”).

 

  1. During the term of the Sub-Sublease and subject to the terms contained
herein, PCM shall sublease to Advisors, and Advisors shall sublease from PCM,
the portion of the Premises currently occupied by PCM. Advisors may use PCM’s
share of parking spaces adjacent to the building in which the Premises are
located on a non-exclusive basis during the term of the Sub-Sublease.

 

  2. The term of the Sub-Sublease shall commence on July 30, 2010, and shall
expire on October 31, 2010, unless earlier terminated pursuant to the terms of
the Lease or the terms contained herein. Upon expiration or termination of the
Sub-Sublease, Advisors shall have no option or right to renew the term of the
Sub-Sublease.

 

  3. During the term of the Sub-Sublease, Advisors shall pay to PCM in advance
on the first day of each calendar month, an amount equal to PCM’s share of:
(a) Adjusted Monthly Base Rent (as defined in the Lease), subject to any
adjustments as provided under the Lease; plus (b) any Additional Rent (as
defined in and contemplated by the Lease); plus (c) utilities with respect to
the Premises, including telephone and internet service. Subject to the terms and
provisions of the Lease, Advisors shall be entitled to receive PCM’s share of
any refund in the event the Adjusted Monthly Base Rent payments for the term of
the Sub-Sublease exceed the actual amounts due as determined under the Lease,
and shall be obligated to pay PCM’s share of any additional amounts due in the
event the Adjusted Monthly Base Rent payments for the term of the Sub-Sublease
are less than the actual amounts due as determined under the Lease.

 

  4. Advisors shall not have the right to review or inspect the Landlord’s books
and records.

 

  5. Advisors shall not be obligated pay a security deposit in connection with
the Sub-Sublease, and shall not be entitled to receive any portion of any
security deposit returned to Tenant or PCM under the Lease or otherwise.
Notwithstanding the foregoing, if PCM becomes obligated to replenish any amount
of Tenant’s security deposit under the Lease (other than as a result of the
negligent or intentional misconduct of PCM or Tenant) as a result of or related
to any act or omission by Advisors, Advisors shall promptly pay such amount to
PCM. Advisors shall not be entitled to a return of any such replenishment
amounts upon the expiration or termination of the Sub-Sublease.

 

E-1



--------------------------------------------------------------------------------

  6. Advisors shall be subject to all terms and conditions applicable to Tenant
under Section 7 [Possession, Use and Enjoyment of Premises] of the Lease with
respect to the portion of the Premises occupied by Advisors.

 

  7. Advisors shall be subject to the terms and conditions applicable to Tenant
under Section 8 [Condition of Premises] of the Lease, with regard to altering
and maintaining the condition of the Premises, and related matters.

 

  8. Advisors shall be subject to assignment and subletting restrictions under
Section 9 [Assignment and Subletting] of the Lease.

 

  9. Advisors shall be subject to the maintenance obligations of Tenant under
Section 10 [Maintenance] of the Lease with respect to the portion of the
Premises occupied by Advisors under the Sub-Sublease.

 

  10. Advisors shall not make any alterations or improvements to the Premises,
and shall otherwise be subject to all restrictions of Tenant contained in
Section 11 [Alterations and Improvements] of the Lease.

 

  11. With respect to its occupation of the Premises, Advisors shall be subject
to all waiver provisions contained in Section 12 [Waiver of Claims and
Indemnity] of the Lease in the same manner as Tenant and PCM.

 

  12. Advisors shall indemnify PCM, Tenant and Landlord as contemplated by
Section 12.02 [Indemnification] of the Lease with respect to injuries and
damages sustained on the portion of the Premises occupied by Advisors or arising
out of Advisors’ acts or omissions during the term of the Sub-Sublease to the
extent Tenant would be obligated to indemnify Landlord for such matters.

 

  13. Advisors shall be subject to all rights and remedies of Landlord contained
in Section 13 [Landlord’s Remedies] of the Lease. Advisors shall reimburse PCM
for any liability of PCM related to Section 13 of the Lease to the extent caused
by the acts or omissions of Advisors.

 

  14. Advisors shall be subject to all provisions regarding surrender of
Premises under Section 14 [Surrender of Premises] of the Lease.

 

  15. Advisors shall vacate the Premises on October 31, 2010, and shall be
subject to all obligations under Section 15 [Holding Over] of the Lease in the
event it fails to vacate the Premises by that date, and shall reimburse PCM for
any liability of PCM related to such holding over.

 

  16. Advisors shall be subject to the terms and conditions under Section 16
[Damage by Fire or Other Casualty], Section 17 [Eminent Domain], and Section 18
[Insurance] of the Lease, with respect the portion of the Premises occupied by
Advisors under the Sub-Sublease.

 

E-2



--------------------------------------------------------------------------------

  17. Advisors shall be subject to the rules and regulations described in
Section 19 [Rules and Regulations] of the Lease.

 

  18. Advisors shall be subject to Landlord’s rights under Section 20
[Landlord’s Rights] of the Lease.

 

  19. Advisors shall cooperate with Tenant and PCM and execute and deliver any
documents reasonably requested by Tenant or PCM in order to fulfill the
obligations described in Section 21 [Estoppel Certificate] of the Lease.

 

  20. Advisors shall be subject to the terms and conditions of Section 24
[Subordination, Non-Disturbance, Attornment] of the Lease.

 

  21. During the term of the Sub-Sublease, Advisors shall comply with the
environmental laws, ordinances, rules, regulations and guidelines as
contemplated by Section 27 [Environmental Matters] of the Lease with respect to
the portion of the Premises occupied by Advisors under the Sub-Sublease.

 

  22. Advisors shall be subject to the miscellaneous provisions contained in
Section 28 [Miscellaneous] of the Lease.

 

E-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

PCM PRIVATE EQUITY L.P.

Dated as of July 30, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 Definitions; Interpretation    6

Section 1.1

   Definitions    6

Section 1.2

   Accounting Terms and Determinations    11

Section 1.3

   Interpretation    12

Section 1.4

   General Partner's Standard of Care    12 ARTICLE 2 General    12

Section 2.1

   Continuation    12

Section 2.2

   Name    13

Section 2.3

   Address    13

Section 2.4

   Purposes    13

Section 2.5

   Registered Office and Agent    13

Section 2.6

   Liability of Partners.    14

Section 2.7

   Lender as Partner    14

Section 2.8

   Fiscal Periods    14

Section 2.9

   Term    15

Section 2.10

   Alternative Investment Structures    15 ARTICLE 3 Capitalization    16

Section 3.1

   General Partner    16

Section 3.2

   Limited Partners.    17

Section 3.3

   Partners Failing to Pay a Capital Contribution    20

Section 3.4

   Partnership Capital    22

Section 3.5

   Capital Accounts    22

Section 3.6

   Allocation of Net Income and Net Loss    23

Section 3.7

   Tax Allocations    25

Section 3.8

   Assignment During the Fiscal Year    25

Section 3.9

   Section 704(c) and Reverse Section 704(c) Tax Allocations    25

Section 3.10

   Book-ups    26

Section 3.11

   Special Tax Allocations    27

Section 3.12

   Curative Allocations    28

Section 3.13

   Amounts Withheld    28

Section 3.14

   No Deficit Makeup    28

Section 3.15

   Additional Allocations    28

Section 3.16

   Tax Basis Adjustment    28

Section 3.17

   No Priority    29

Section 3.18

   Partnership Property; Partnership Interest    29

Section 3.19

   Limited Partner Tax Information    29                        

 

2



--------------------------------------------------------------------------------

ARTICLE 4 Distributions    29

Section 4.1

   Return of Capital Contributions    29

Section 4.2

   Distributions    29

Section 4.3

   Limitations on Distributions    31

Section 4.4

   Restrictions on Distributions    31 ARTICLE 5 Management    32

Section 5.1

   Management by General Partner    32

Section 5.2

   Investment Services    32

Section 5.3

   Authority of General Partner    32

Section 5.4

   Reliance by Third Parties    34

Section 5.5

   Activities of General Partner; Conflicts of Interest    35

Section 5.6

   Exculpation    35

Section 5.7

   Indemnification    36

Section 5.8

   Payment of Costs and Expenses    37

Section 5.9

   Management Fee    38

Section 5.10

   Merger    39

Section 5.11

   Acquisition of Investments from the General Partner    39

Section 5.12

   Receipt of Property Other Than Cash    39

Section 5.13

   Early Termination of Commitment Period    39 ARTICLE 6 Resignation,
Assignments, Withdrawal and Removal    40

Section 6.1

   Resignation    40

Section 6.2

   Assignability of Interest    40

Section 6.3

   Effect of Death, Etc    43

Section 6.4

   Limitations on Withdrawal    43

Section 6.5

   Resignation, Removal or Replacement of General Partner    43

Section 6.6

   Resignation of ERISA Partner    44 ARTICLE 7 Dissolution and Winding-up    45

Section 7.1

   Events Causing Dissolution    45

Section 7.2

   Winding-up    46

Section 7.3

   General Partner's Potential Return of Carried Interest Distribution    46

Section 7.4

   Cancellation of Certificate    47 ARTICLE 8 Books and Records    47

Section 8.1

   Books and Records    47

Section 8.2

   Accounting; Tax Year    47

Section 8.3

   Filing of Tax Returns and ERISA Reports    47

Section 8.4

   Tax Matters Partner    48

Section 8.5

   Reports    48

Section 8.6

   Tax Information    49

Section 8.7

   Portfolio Valuations.    49

Section 8.8

   Additional Information    49

 

3



--------------------------------------------------------------------------------

ARTICLE 9 Miscellaneous    49

Section 9.1

   General    49

Section 9.2

   Power of Attorney    49

Section 9.3

   Amendments    50

Section 9.4

   Certain Elections    51

Section 9.5

   Choice of Law    51

Section 9.6

   Notices    51

Section 9.7

   Goodwill    52

Section 9.8

   Heading    52

Section 9.9

   Irrevocable and Coupled with an Interest, Copies to Be Transmitted    52

Section 9.10

   Survival of Power of Attorney    52

Section 9.11

   Voting Rights    52

Section 9.12

   Construction and Interpretation    52

Section 9.13

   Counterparts    53

Section 9.14

   Separability of Provisions    53

Section 9.15

   No Waiver    53

Section 9.16

   Confidentiality    53

Section 9.17

   No Right to Partition    53

Section 9.18

   Survival    54

Section 9.19

   Titles    54

 

4



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

PCM PRIVATE EQUITY L.P.

Dated as of July 30, 2010

This Second Amended and Restated Limited Partnership Agreement dated as of the
date first above written (this “Agreement”) among PCM Capital-Private Equity LLC
(“General Partner”), a Delaware limited liability company, and the undersigned
(herein called the “Limited Partners,” which term shall include any persons
hereafter admitted and listed in the books and records of the “Partnership” and
on Schedule A attached hereto) shall govern the Partnership. This Agreement
amends and restates that certain Limited Partnership Agreement dated March 8,
2005, and that certain Amended and Restated Limited Partnership Agreement dated
as of December 31, 2007.

WHEREAS, the Partnership was formed as a limited partnership under the Act (as
defined in Section 1.1) pursuant to a Certificate of Limited Partnership of the
Partnership filed in the office of the Secretary of State of Delaware on
March 8, 2005. The General Partner (as defined in Section 1.1), for itself and
as agent for the Limited Partners (as defined in Section 1.1), shall make every
reasonable effort to assure that all other certificates and documents are
properly executed, and shall accomplish all filing, recording, publishing and
other acts necessary or appropriate for compliance with all of the requirements
for the formation of the Partnership as a limited partnership under the Act;

WHEREAS, effective on the date hereof, (i) PCM, LLC, a Delaware limited
liability company (referred to herein as the “Former General Partner” or the
“Special Limited Partner”), sold to the General Partner twenty percent (20%) of
the Former General Partner’s right, title and interest in and to its general
partnership interest in the Partnership, including, without limitation, twenty
percent (20%) of the Former General Partner’s capital account in, and right to
receive allocations of income and distributions of cash and other property from,
the Partnership, (ii) Partners holding at least 50% of the Unaffiliated
Interests (as such term is defined in that certain Amended and Restated Limited
Partnership Agreement dated as of December 31, 2007) consented to such sale, and
(iii) the Former General Partner resigned as the general partner of the
Partnership; and

WHEREAS, the parties desire to enter into this Agreement to (i) appoint and
admit the General Partner as the sole general partner of the Partnership,
(ii) exchange and

 

5



--------------------------------------------------------------------------------

convert eighty percent (80%) of the Former General Partner’s general partnership
interest into a special limited partnership interest as described in, and
subject to the terms and conditions of, this Agreement, and (iii) acknowledge
retention of a new Management Company (as defined in Section 1.1).

NOW, THEREFORE, in consideration of the mutual promises and agreements made
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree to amend and restate the Limited Partnership Agreement of the
Partnership as follows:

ARTICLE 1

Definitions; Interpretation

Section 1.1 Definitions. The defined terms used in this Agreement shall, unless
the context otherwise requires or unless defined elsewhere in this Agreement,
have the meanings specified in this Article 1. The singular shall include the
plural, and the masculine gender shall include the feminine, the neuter and vice
versa, as the context requires.

“Accountants” means such internationally recognized firm of independent
certified public accountants as shall be engaged from time to time by the
General Partner on behalf of the Partnership to audit the financial statements
of the Partnership.

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
§17-101 et. seq.), as amended from time to time and any successor to such
statute.

“Adjusted Capital Account” means, with respect to any Partner, such Partner’s
Capital Account after giving effect to the following adjustments: (i) credit to
such Capital Account any amounts which such Partner is obligated to restore
pursuant to any provision of this Agreement or is deemed to be obligated to
restore pursuant to Treasury Regulations Section 1.704-2(g) and Treasury
Regulations Section 1.704-2(i)(5) and (ii) debit to such Capital Account the
items described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
(5) and (6).

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year or other relevant period.

“Affiliate” means, with respect to a specified Person, a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified.

“Agreement” means this Second Amended and Restated Limited Partnership Agreement
of the Partnership, as further amended, modified, supplemented or restated from
time to time, as the context requires.

 

6



--------------------------------------------------------------------------------

“Applicable Laws” means any applicable law, statute, ordinance, rule,
regulation, decision, order or determination, or license, permit or other
similar approval of any governmental authority, now or hereafter in effect, to
which a Limited Partner (or any of its Affiliates) is or may be subject.

“Business Days” means a day that is not a Saturday, a Sunday or a day on which
commercial banks in New York City are authorized or required by law to be
closed.

“Capital Account” has the meaning given to such term in Section 3.5(a).

“Capital Commitment” means, with respect to any Partner, the commitment to make
capital contributions to the Partnership in the aggregate amount set forth next
to such Partner’s name on Schedule A.

“Capital Contribution” means, at any specified time with respect to any Partner,
the total amount of money contributed to the capital of the Partnership by such
Partner (and/or the predecessor holders of the Interests of such Partner),
whether pursuant to such Partner’s Capital Commitment or pursuant to
Section 3.2(c)(6), reduced by the amount of any funds distributed to such
Partner pursuant to Sections 3.2(c)(3), 3.2(c)(4) and 4.1(b) prior to that time.

“Carried Interest Distributions” has the meaning given to such term in
Section 4.2(b)(4).

“Cash Available for Distribution” means all sums provided by operations and all
proceeds from the sale of Underlying Investments and/or the sale of marketable
securities, and either received in cash or converted to cash by the Partnership
during any fiscal period, but excluding Capital Contributions and any loans or
advances by Partners to the Partnership.

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the Secretary of State of the State of Delaware for the purpose of
forming the Partnership under the Act, as amended, modified, supplemented or
restated from time to time, as the context requires.

“Closing Date” means any date on which the General Partner admits Limited
Partners of the Partnership in connection with an initial offering of Interests;
provided, however, that the final Closing Date must occur on or prior to the
first anniversary of the first Closing Date (unless this condition is waived by
a requisite vote of Limited Partners).

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding provision of succeeding law.

“Commitment Period” means the period ending on June 30, 2007, unless terminated
earlier pursuant to Section 5.13, during which time the General Partner shall
make all initial commitments to Underlying Funds on behalf of the Partnership.

 

7



--------------------------------------------------------------------------------

“Consent” means, with respect to any Partner, its prior written approval.

“Covered Person” means the General Partner, the Former General Partner, any
Affiliate of the General Partner or Former General Partner, any officers,
directors, managers, shareholders, partners, members, employees, investment
managers, representatives or agents of the General Partner or Former General
Partner, or their respective Affiliates and officers, directors, managers,
shareholders, partners, members, employees, investment managers, representatives
or agents, or any employee or agent of the Partnership or its Affiliates.

“Damages” means any and all damages, disbursements, suits, claims, liabilities,
obligations, judgments, fines, penalties, charges, amounts paid in settlement,
expenses, costs and expenses (including, without limitation, attorneys’ fees and
expenses) arising out of or related to litigation and interest on any of the
foregoing.

“Default” means, with respect to a Partner, a failure by such Partner to make a
Capital Contribution or other payment when due pursuant to this Agreement for
which the General Partner has sent written notification of such failure to such
Partner.

“Defaulting Partner” has the meaning given to such term in Section 3.3(a).

“Delinquent Partner” has the meaning given to such term in Section 3.3(a).

“Entity” means any corporation, limited liability company, partnership, trust,
unincorporated organization or association, or other entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any corresponding provision of succeeding law.

“ERISA Partner” means a Limited Partner that is an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA, any
“plan” defined in Code Section 4975(e), a group trust described in Internal
Revenue Service Revenue Ruling 8 1-100, and any other Entity whose assets
include or are deemed to include the assets of one or more employee benefit
plans subject to Title I of ERISA, as determined under Section 2510.3-101 or
Section 2550.401c-1 of the regulations of the United States Department of Labor
or under any other relevant legal authority.

“Final Default Date” has the meaning given to such term in Section 3.3(b)(1).

“Fiscal Period,” “Fiscal Quarters” and “Fiscal Year” have the respective
meanings given to such terms in Section 2.8.

“Follow-on Investments” means any further investment by the Partnership in or
relating to an existing investment in an Underlying Fund.

 

8



--------------------------------------------------------------------------------

“Former General Partner” means PCM, LLC, a Delaware limited liability company,
in its capacity as the general partner of the Partnership from the date of its
formation until July 30, 2010.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means PCM Capital-Private Equity LLC, a Delaware limited
liability company and a wholly-owned subsidiary of UMB Merchant Banc, LLC, a
Missouri limited liability company, or any other Person that becomes a successor
general partner of the Partnership as provided herein, in such Person’s capacity
as General Partner of the Partnership.

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for U.S. federal income tax purposes, except as adjusted by the General
Partner as provided herein.

“Initial Drawdown” has the meaning given to such term in Section 3.2(c)(2).

“Initial Drawdown Date” has the meaning given to such term in Section 3.2(c)(2).

“Interest” means the entire limited partnership interest of a Partner in the
Partnership at any particular time, including the rights and obligations of such
Partner under this Agreement and the Act. Reference to a specific percentage or
a majority-in-interest of the Partners shall mean Partners whose unreturned
Capital Contributions represent, at the time in question, at least such
specified percentage, or in excess of 50%, respectively, of the unreturned
Capital Contributions of all the then Partners.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Limited Partner” means any Person admitted to the Partnership as a Limited
Partner (including the Special Limited Partner) pursuant to Section 3.2 and
shown as a Limited Partner on the books and records of the Partnership and on
Schedule A attached hereto, except that the term “Limited Partner” shall not
refer to and include the Special Limited Partner where so expressly indicated in
this Agreement or in Sections 3.6(a), 3.6(b), 4.2(b) and 7.3.

“Management Fee” means the fee calculated and accruing and payable to the
Management Company out of the assets of the Partnership in the amount provided
for in Section 5.9.

“Management Company” means UMB Advisors, LLC, a Delaware limited liability
company, the investment manager of the Partnership or any successor Entity
thereto appointed by the General Partner performing similar functions for the
Partnership.

 

9



--------------------------------------------------------------------------------

“Maximum Lawful Rate” means, with respect to any loan, the maximum, lawful,
nonusurious rate that may be charged, collected or received on that loan under
Applicable Laws.

“Memorandum” means the Confidential Private Placement Memorandum of the
Partnership, as may be amended, modified or supplemented from time to time.

“Net Income” means, with respect to any Fiscal Period, the net income generated
by the Partnership during that Fiscal Period, as computed in accordance with
GAAP.

“Net Loss” means, with respect to any Fiscal Period, the net loss generated by
the Partnership during that Fiscal Period, as computed in accordance with GAAP.

“Non-Affiliated Limited Partner” means a Limited Partner that is not: (i) the
General Partner; (ii) a Person that directly, or indirectly through one or more
intermediaries, controls, or is under common control with, the General Partner;
or (iii) a Person acting on behalf of the General Partner.

“Organizational Expenses” shall have the meaning set forth in Section 5.8(a).

“Partner” means the General Partner and any other Person admitted to the
Partnership as a partner of the Partnership pursuant to the provisions of this
Agreement and named as a partner of the Partnership in the books and records of
the Partnership and on Schedule A, including any Person admitted as a Limited
Partner and the Special Limited Partner, in such Person’s capacity as a partner
of the Partnership.

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

“Partnership” means PCM Private Equity L.P., a Delaware limited partnership
formed and constituted and governed under and pursuant to the Act, the
Certificate and this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).

“Pass-thru Partner” has the meaning given to such term in Section 8.4.

“Person” means any Entity or natural person.

“Portfolio Investment” means a direct investment held by the Partnership in
securities of companies (other than Underlying Funds) acquired through a
distribution from an Underlying Fund.

 

10



--------------------------------------------------------------------------------

“Preferred Return” has the meaning given to such term in Section 4.2(b)(2).

“Prime Rate” means the rate of interest per annum charged as the prime rate by
the principal bank of the Partnership at the time of interest rate calculation.

“Recallable Capital” means any Capital Contributions that either (i) have never
been invested in an Underlying Fund; or (ii) have been contributed to an
Underlying Fund and subsequently distributed by that Underlying Fund to the
Partnership under any circumstances in which that Underlying Fund has the right
to recall such capital from the Partnership.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Separate Entity” has the meaning given to such term in Section 2.10(a).

“Separate Entity Partner” has the meaning given to such term in Section 2.10(a).

“Special Limited Partner” means PCM, LLC, a Delaware limited liability company
in its capacity as a Partner of the Partnership from and after the date hereof.

“Special Tax Allocations” means the allocations described in Section 3.11.

“Subscription Agreement” means the agreement pursuant to which, upon acceptance
by the General Partner and subject to Section 3.2, Persons (or their
predecessors in interest) acquire Interests.

“Substituted Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to the provisions of Section 6.2(a) and shown as a
Limited Partner in the books and records of the Partnership and on Schedule A.

“Tax Matters Partner” has the meaning give to such term in Section 8.4.

“Transfer” has the meaning given to such term in Section 6.2(a).

“Treasury Regulations” mean the income tax regulations promulgated under the
Code, as such regulations may be amended from time to time.

“Underlying Funds” means those pooled investment vehicles chosen by the
Management Company for investment and managed by individual managers in private
equity investments, or entities that allocate assets among such pooled
investment vehicles.

“Underlying Investments” means (i) investments made by the Underlying Funds and
(ii) Portfolio Investments.

Section 1.2 Accounting Terms and Determinations. All accounting terms used in
this Agreement and not otherwise defined shall have the meaning accorded to them
in accordance with GAAP and, except as expressly provided herein, all accounting
determinations shall be made in accordance with GAAP, consistently applied.

 

11



--------------------------------------------------------------------------------

Section 1.3 Interpretation.

(a) Schedules, Exhibits, Sections. References to a “Schedule” or an “Exhibit”
are, unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement and references to a “Section” or a “Subsection” are, unless otherwise
specified, to a section or a subsection of this Agreement.

(b) Plural. Wherever from the context it appears appropriate, each term stated
in either the singular or the plural shall include the singular and the plural,
and pronouns stated in the masculine, the feminine or neuter gender shall
include the masculine, the feminine and the neuter.

(c) Captions. Captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend or otherwise affect the
scope or intent of this Agreement or any provision hereof.

Section 1.4 General Partner’s Standard of Care. Whenever in this Agreement the
General Partner is permitted or required to make a decision (a) in its “sole and
absolute discretion,” “sole discretion,” “discretion” or under a grant of
similar authority or latitude, the General Partner shall be entitled to consider
such interests and factors as it desires, including its own interests, and shall
have no duty or obligation to give any consideration to any interest of or
factors affecting the Partnership or any other Person, or (b) in its “good
faith” or under another express standard, the General Partner shall act under
such express standard and shall not be subject to any other or different
standard imposed by this Agreement or other Applicable Law.

ARTICLE 2

General

Section 2.1 Continuation. The parties hereto hereby continue the Partnership as
a limited partnership heretofore formed pursuant to the provisions of the Act,
and agree that the rights and liabilities of the Partners shall be as provided
in the Act, except as herein otherwise expressly provided.

(a) The name, the business, residence or mailing address and the Capital
Commitment of each Partner shall be listed on Schedule A. The General Partner
shall be required and is hereby authorized to update Schedule A from time to
time as necessary to accurately reflect the information therein. Any reference
in this Agreement to Schedule A shall be deemed to be a reference to Schedule A
as amended and in effect from time to time.

 

12



--------------------------------------------------------------------------------

(b) The General Partner, so long as each such Person is a Partner, hereby
designated as an authorized person within the meaning of the Act to execute,
deliver and file the Certificate and any amendment and/or restatement thereof.

Section 2.2 Name. The name of the limited partnership is PCM Private Equity
L.P., or such other name or names as may be selected by the General Partner from
time to time. The Partnership’s business may be conducted under the name of the
Partnership or any other name or names the General Partner deems necessary to
comply with the requirements of the jurisdictions in which the Partnership’s
operations are located. The General Partner shall give the Limited Partners
prompt written notice of any change in the name of the Partnership.

Section 2.3 Address. The principal office of the Partnership is located at 1010
Grand Blvd., Kansas City MO, 64106, or as such other location as the General
Partner in the future may designate. The General Partner shall give prompt
notice of such address and any change to each Partner.

Section 2.4 Purposes.

(a) The Partnership is formed for the object and purpose of, and the nature of
the business to be conducted and promoted by the Partnership is, operating as a
fund-of-funds, including, without limitation, (i) making, holding and disposing
of investments in private equity funds or entities that offer the potential for
capital appreciation and investment returns, and (ii) engaging in all activities
and transactions on behalf of the Partnership as the General Partner may deem
reasonably necessary, advisable, convenient or incidental in connection
therewith.

(b) The Partnership shall have the power to do any and all acts necessary,
appropriate, proper, advisable, incidental or convenient to or for the
furtherance of the purposes and business described herein and for the protection
and benefit of the Partnership, and shall have, without limitation, any and all
of the powers that may be exercised on behalf of the Partnership by the General
Partner pursuant to this Agreement. The Management Company shall serve as
investment manager of the Partnership without any further act, vote or approval
of any Limited Partner notwithstanding any other provision of this Agreement,
the Act or other Applicable Laws. The General Partner may enter into agreements
on behalf of the Partnership so long as those agreements do not violate any
Applicable Laws. The General Partner may authorize any Person (including,
without limitation, any other Partner or Affiliate) to enter into and perform
under any other document on behalf of the Partnership.

Section 2.5 Registered Office and Agent. The Partnership shall maintain a
registered office in the State of Delaware at 1209 Orange Street, Wilmington,
New Castle County, Delaware, 19808. The name of the registered agent for service
of process on the Partnership is The Corporation Trust Company. The General
Partner may from time to time re-designate the registered office of, or
registered agent for, the Partnership.

 

13



--------------------------------------------------------------------------------

Section 2.6 Liability of Partners.

(a) Except as otherwise provided by the Act, the debts, obligations and
liabilities of the Partnership, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Partnership, and
no Limited Partner shall be obligated personally for any such debt, obligation
or liability of the Partnership solely by reason of being a Partner of the
Partnership. Except as otherwise expressly required in this Agreement or by
Applicable Laws, a Limited Partner, in its capacity as such, shall have no
liability in excess of the sum of (i) the amount of its Capital Commitment,
(ii) its share of any assets and undistributed profits of the Partnership, and
(iii) the amount of any distributions wrongfully distributed to it. No Partner
shall be required to lend any funds to the Partnership or, after its Capital
Commitment shall have been fully funded, subject to the provisions of Sections
2.6(b), 2.6(c) and 3.3(f), to make any further Capital Contributions to the
Partnership or to repay to the Partnership, any Partner, or any creditor of the
Partnership all or any portion of any negative amount of such Partner’s Capital
Account.

(b) No Partner shall be obligated to pay or return any distribution to, or for
the account of, the Partnership or any creditor of the Partnership, except as
provided in Sections 2.6(c) or 3.3(f) or under Applicable Laws.

(c) If any Partner is deemed to have received a distribution from the
Partnership pursuant to Section 4.2(d), and the aggregate of such distributions
exceeds the distributions to which such Partner is otherwise entitled, such
Partner shall be obligated, as provided in Section 4.2(d), to repay such excess
to the Partnership.

(d) Neither the General Partner nor any of its Affiliates shall have any
personal liability for the return or repayment of the Capital Contribution of
any Partner. The General Partner shall not be liable to any Partner by reason of
any change in the U.S. federal income tax laws as they apply to the Partnership
and the Partners, whether such change occurs through legislative, judicial or
administrative action.

(e) Subject to Section 7.3 neither the General Partner nor any of its Affiliates
shall have any personal liability to repay to the Partnership or to any Partner
any portion or all of any negative balance of the General Partner’s Capital
Account.

Section 2.7 Lender as Partner. No creditor who makes a loan to the Partnership
may have or acquire, at any time as a result of making the loan, any direct
interest in the profits, capital or property of the Partnership other than as a
secured creditor or other than as a result of the exercise of the rights
thereof.

Section 2.8 Fiscal Periods. The “Fiscal Year” of the Partnership shall mean the
twelve months commencing on January 1 and ending on December 31 of each calendar
year. The “Fiscal Quarters” of the Partnership shall end on March 31, June 30,
September 30 and December 31 of each Fiscal Year. A “Fiscal Period” of the
Partnership shall commence at the beginning of the Fiscal Year and on the date
of the admission or resignation of any Partner and shall end on the date
immediately preceding the next Fiscal Period or Fiscal Year.

 

14



--------------------------------------------------------------------------------

Section 2.9 Term. The term of the Partnership will expire on the December 31
following the twelfth anniversary of the Partnership’s first Closing Date;
provided, however, that the term of the Partnership may be extended for up to
three consecutive one-year periods thereafter by the General Partner, in its
sole discretion; and provided, further, that the term of the Partnership may be
otherwise extended by the General Partner either with the consent of Limited
Partners who have made at least two-thirds of the Partnership’s aggregate
Capital Contributions or, in the event that the term of an Underlying Fund has
been extended beyond the term of the Partnership, in the sole discretion of the
General Partner, to a period ending 90 days after the extended term of such
Underlying Fund.

Section 2.10 Alternative Investment Structures.

(a) If the General Partner reasonably determines that for legal, tax, regulatory
or other similar reasons it is in the best interests of some or all of the
Partners that their participation in an investment be made through an
alternative investment structure, the General Partner shall be permitted to
structure the making of all or any portion of such investment outside of the
Partnership by requiring any Partner or Partners to make such investment through
a separate limited partnership (or other similar Entity) (each, a “Separate
Entity”) that will invest on a parallel basis with or in lieu of the
Partnership, as the case may be. Subject to the requirements and limitations set
forth in Article 3, such Partners shall be required to make capital
contributions directly to each such Separate Entity to the same extent, for the
same purposes and on the same terms and conditions as Partners are required to
satisfy their Capital Commitments, and such capital contributions shall reduce
the unpaid Capital Commitments of the Partners to the same extent as if Capital
Contributions were made to the Partnership with respect thereto. (In addition,
if the Separate Entity is formed to allow an ERISA Partner to avoid the
prohibition or burden described in Section 3.3(c)(i) and the ERISA Partner is
not required to invest in the Separate Entity, its unpaid Capital Commitment
shall be reduced to the same extent as if it had made a Capital Contribution to
the Partnership proportionate to the capital contributions of the Separate
Entity Partners to the Separate Entity.) Each Partner contributing to a Separate
Entity (each, a “Separate Entity Partner”) shall have the same economic interest
in all material respects in investments made pursuant to this Section 2.10(a) as
such Separate Entity Partner would have if such investment had been made solely
by the Partnership, and the other terms of such Separate Entity shall be
substantially identical in all material respects to those of the Partnership, to
the maximum extent applicable; provided, however, that (i) the General Partner’s
obligations under ERISA shall apply with respect to such Separate Entity,
(ii) such Separate Entity (or the entity in which such Separate Entity invests)
shall provide for the limited liability of the Limited Partners as a matter of
the organizational documents of such Separate Entity (or the entity in which
such Separate Entity invests) and as a matter of local law to the same extent in
all material respects as is provided to the Limited Partners under the Act and
this Agreement, (iii) the General Partner (or an Affiliate thereof) shall serve
as the

 

15



--------------------------------------------------------------------------------

general partner (or similar managing fiduciary) of such Separate Entity and the
Management Company (or an Affiliate thereof) shall serve as the manager (or
similar economic participant) to such Separate Entity, (iv) distributions of
cash and other property and the allocations of income, gain, loss deduction,
expense and credit from such Separate Entity, and the determination of
allocations and distributions pursuant to Articles 3 and 4 and of any payment by
a Limited Partner, shall be determined as if each investment made by such
Separate Entity were an investment made by the Partnership, (v) any Separate
Entity formed pursuant hereto shall, subject to applicable legal, tax and
regulatory considerations, terminate upon the termination of the Partnership,
and (vi) the terms of Sections 5.4, 5.5, 5.6, 6.5 and 6.6 shall in all
substantive respects be contained in the governance documents of and shall apply
to such Separate Entity.

(b) Notwithstanding any provision of this Section 2.10 to the contrary, the
General Partner shall not be permitted to create a Separate Entity in connection
with an investment pursuant to this Section 2.10 if the use of such Separate
Entity would result in a material adverse consequence (i) for any Limited
Partner (other than as a result of the incurrence of tax by such Limited
Partner) or (ii) to any Limited Partner’s interest in such investment,
including, without limitation, a violation of Applicable Laws, unless such
consequence also would have resulted if such investment had been made directly
by the Partnership. In connection with any proposed investment through a
Separate Entity permitted by this Section 2.10, the General Partner shall
provide such information as any Limited Partner may reasonably request to verify
compliance with the terms of this Section 2.10.

ARTICLE 3

Capitalization

Section 3.1 General Partner.

(a) The name and business address of the General Partner are set forth on
Schedule A. On the final Closing Date, the General Partner, its members,
employees and/or Affiliates, and/or employees of the Management Company (who may
invest either through the General Partner or directly as Limited Partners) will
make Capital Commitments to the Partnership equal to at least 1% of the
aggregate Capital Commitments to the Partnership. The Persons described in the
foregoing sentence who make Capital Commitments to the Partnership as Limited
Partners shall make Capital Contributions in respect of their Capital
Commitments at such times and in such amounts as are proportional to the Capital
Contributions required to be made by Limited Partners pursuant to Section 3.2(c)
in respect of their Capital Commitments. Effective on the date hereof, the
Capital Account of the Former General Partner shall be allocated 20% to the
General Partner and 80% to the Special Limited Partner, and, from and after the
date hereof, the General Partner shall bear and be responsible for (and the
Former General Partner shall be relieved of) 20% of the remaining Capital
Commitments of the Former General Partner, and the Former General Partner, in
its capacity as the Special Limited Partner, shall be responsible for 80% of the
remaining Capital Commitments of the Former General Partner.

 

16



--------------------------------------------------------------------------------

(b) No General Partner, as such, shall be required to lend any funds to the
Partnership.

Section 3.2 Limited Partners.

(a) The General Partner, in its sole discretion, at any time and from time to
time, is authorized to admit Limited Partners; provided, however, that, except
as otherwise provided herein, no Limited Partners may be admitted after one year
following the first Closing Date. The manner of the offering of the Interests,
the terms and conditions under which subscriptions for such Interests will be
accepted and conditions to the sale of Interests to subscribers therefor will be
as provided in the Memorandum in all material respects and subject to any
provisions hereof. A Person shall be admitted as a Limited Partner if (i) such
Person (or a representative authorized by such Person) executes a Subscription
Agreement and this Agreement, (ii) such Person is named as a Limited Partner on
Schedule A, and (iii) the General Partner consents to the admission of such
Person as a Limited Partner. Such Person’s admission shall be effective on the
effective date of that Person’s Subscription Agreement and this Agreement,
whichever is later, or such other date designated by the General Partner.

(b) The name, residence, business or mailing address and Capital Commitment of
each Limited Partner shall be set forth in the books and records of the
Partnership and on Schedule A.

(c)(1) The minimum Capital Commitment by any Limited Partner shall be $250,000,
or such other lesser amount as the General Partner shall determine in its sole
discretion. No Partner shall be obligated to contribute capital to the
Partnership in an amount in excess of the Partner’s Capital Commitment;
provided, however, that amounts distributed to existing Limited Partners
pursuant to Section 3.2(c)(3) shall be deemed not to have been contributed and
subject to future capital calls. Each Limited Partner shall pay, as a Capital
Contribution to the Partnership, such Limited Partner’s respective Capital
Commitment amount set forth opposite such Limited Partner’s name in Schedule A
at such times as provided for herein. All payments of Capital Contributions must
be made in cash in U.S. dollars to the Partnership or a Separate Entity as
directed by the General Partner. (For purposes hereof, all references to the
Partnership shall be deemed, alternatively or additionally, to be a reference to
one or more Separate Entities, if appropriate.)

(2) The General Partner shall require each Limited Partner to make an initial
Capital Contribution to the Partnership (the “Initial Drawdown”) following the
first Closing Date (the “Initial Drawdown Date”), upon at least five Business
Days’ notice from the General Partner, in an amount equal to (i) its
proportionate share of the Partnership’s capital contributions to Underlying
Funds at or prior to the Initial Drawdown Date; (ii) its proportionate share of
the

 

17



--------------------------------------------------------------------------------

Partnership’s Organizational Expenses incurred at or prior to the first Closing
Date (up to a maximum of $100,000 in the aggregate for all Limited Partners);
(iii) its share of Management Fees for each Fiscal Quarter (or part thereof)
after the first Closing Date; and (iv) its proportionate share of any additional
amounts necessary to meet the initial capital needs of the Partnership.

(3) Each Limited Partner admitted after the first Closing Date shall be required
to contribute to the Partnership, at its relevant Closing Date, an amount equal
to (i) that Limited Partner’s proportionate share of the Partnership’s capital
contributions to Underlying Funds, plus (ii) that Limited Partner’s
proportionate share of Organizational Expenses incurred at or prior to such
Partner’s relevant Closing Date (up to a maximum of $100,000 in the aggregate
for all Limited Partners), plus (iii) that Limited Partner’s share of Management
Fees for the first Fiscal Period (or part thereof) after the first Closing Date,
less (iv) that Limited Partner’s proportionate share of all distributions made
to Partners admitted on prior Closing Dates. In addition, at the relevant
Closing Date, that Limited Partner shall contribute its proportionate share of
any drawdown pursuant to Section 3.2(c)(6) that has been demanded by the General
Partner but is not yet due. Such contributed amounts, except to the extent
attributable to the Limited Partner’s Management Fees, and proportionate share
of Organizational Expenses, will be distributed to the existing Partners in
proportion to their respective Capital Contributions and shall be subject to
being redrawn by the General Partner on behalf of the Partnership. The amount of
such distributions shall be restored to Partners’ available Capital Commitments.
Partners shall be obligated to contribute such capital to the Partnership upon
at least ten Business Days’ notice from the General Partner.

(4) Each Limited Partner admitted at the final Closing Date shall be required to
contribute to the Partnership, at the final Closing Date, an amount equal to
(i) that Limited Partner’s proportionate share of the Partnership’s capital
contributions to Underlying Funds, plus (ii) that Limited Partner’s
proportionate share of Organizational Expenses (up to a maximum of $100,000 in
the aggregate for all Limited Partners), plus (iii) that Limited Partner’s share
of Management Fees for the first Fiscal Period (or part thereof) after the first
Closing Date, less (iv) that Limited Partner’s proportionate share of all
distributions made to Partners admitted on prior Closing Dates. In addition, at
the final Closing Date, each Limited Partner shall contribute its proportionate
share of any drawdown pursuant to Section 3.2(c)(6) that has been demanded by
the General Partner but is not yet due. Such contributed amounts, except to the
extent attributable to the Limited Partner’s Management Fees, if applicable, and
proportionate share of Organizational Expenses, will be distributed to the
existing Partners in proportion to their respective Capital Contributions and
shall be subject to being redrawn by the General Partner on behalf of the
Partnership. The amount of such distributions shall be restored to Partners’
available Capital Commitments. Partners shall be obligated to contribute such
capital to the Partnership upon at least ten Business Days’ notice from the
General Partner.

 

18



--------------------------------------------------------------------------------

(5) Any Partner that fails to make its initial Capital Contributions as required
pursuant to Section 3.2(c)(2), 3.2(c)(3) or 3.2(c)(4) may, at the sole
discretion of the General Partner, be deemed to have resigned from the
Partnership and be treated as if such Partner was never a Partner.

(6) The balance of a Limited Partner’s Capital Commitment, in whole or in part,
will be payable by the Limited Partner upon demand by the General Partner, and
will be due upon not less than 10 Business Days’ notice from the General
Partner. The timing of the drawdowns of Capital Commitments and the portion of
Capital Commitments due shall be determined by the General Partner, in its sole
discretion; provided, however, that after a Limited Partner makes its initial
Capital Contribution, drawdowns shall occur quarterly as needed so that each
investor’s capital account remains funded in an amount sufficient (as determined
by the General Partner) to accommodate the capital needs of the Partnership and
the Underlying Funds. At times, certain unforeseeable circumstances may require
the General Partner to make capital drawdowns more or less frequently and in
lesser or greater amounts.

(7) All drawdown notices shall contain statements which specify or describe:
(i) the amount of such Partner’s share of such drawdown; (ii) the date of such
drawdown; (iii) the bank account of the Partnership to which such drawdown is to
be paid; and (iv) the general purpose of such drawdown.

(8) The Partners will be released from any further obligation with respect to
their unfunded Capital Commitments after the Commitment Period ends, except to
the extent necessary (i) to cover expenses and obligations of the Partnership,
including Management Fees and indemnification payments; (ii) to complete
investments by the Partnership in transactions that were in process as of the
end of the Commitment Period; (iii) to satisfy capital commitments with respect
to then existing Underlying Funds; and/or (iv) to effect Follow-on Investments.

(d) If a Defaulting Partner has had one-half of its Interest forfeited in
accordance with Section 3.3(a), the General Partner shall offer the
non-defaulting Partners the opportunity during the 15-day period after notice
thereof to assume the remaining unpaid Capital Commitment (or such additional
Capital Contribution obligations) of such Defaulting Partner on a “first-come,
first-served” basis. Thereafter, the General Partner shall use reasonable
efforts to secure another Person (including itself or one of its Affiliates) to
assume any remaining unpaid Capital Commitment (or such additional Capital
Contribution obligation) not assumed by nondefaulting Partners. Partners making
additional Capital Contributions will receive a proportional increase in their
percentage Interest in the Partnership. If any Person that is not a Partner
assumes the remaining unpaid Capital Commitment of a Defaulting Partner, then
such Person shall be admitted as a Limited Partner upon compliance with this
Section 3.2 but shall not be subject to the minimum Capital Commitment
requirements of Section 3.2(c)(1).

 

19



--------------------------------------------------------------------------------

(e) No Partner, as such, shall be required or authorized to lend any funds to
the Partnership or to make any Capital Contribution to the Partnership or a
Separate Entity other than as provided in this Agreement.

(f) Prior to the release of the Partnership from its commitment to contribute
capital to the Underlying Funds, the General Partner, in its sole discretion,
may cause the Partnership to (i) distribute Recallable Capital to Partners in
accordance with the terms of this Agreement or (ii) use the Recallable Capital
to fund all or part of subsequent capital contributions to the Underlying Funds
or for general Partnership purposes. Notwithstanding Section 4.1, to the extent
such Recallable Capital is distributed to Partners, the amount of capital
distributed shall be restored to Partners’ available Capital Commitments, and
Partners shall be obligated to contribute such capital to the Partnership upon
at least 10 Business Days’ notice from the General Partner in response to a
recall of capital by the Partnership. Partners failing to make such capital
contributions when due shall be subject to the provisions of Section 3.2.

(g) For purposes of this section, investments in Underlying Funds will be valued
at cost, unless the General Partner, in its sole discretion, has determined that
there has been a material change or significant event related specifically to
such investment that would justify a different valuation.

Section 3.3 Partners Failing to Pay a Capital Contribution.

(a) Subject to Section 3.3(c), if a Partner fails to make a Capital Contribution
when due (other than as provided in Section 3.2(c)(5)) with respect to its
Capital Commitment (or any Capital Contribution required pursuant to
Section 3.2(d)), the General Partner may send an additional notice to such
Partner after such Capital Contribution was due advising such Partner of such
failure and of its requirement to make that capital contribution in full within
ten Business Days of such notification. If such Partner has not made that
Capital Contribution within those ten Business Days, that Partner shall be in
Default and that Partner shall be treated as a “Defaulting Partner.” One-half of
the Defaulting Partner’s Capital Account shall be forfeited, and the forfeited
portion of the Partner’s Capital Account shall be attributed to the remaining
non-defaulting Partners in proportion to their Capital Accounts; provided,
however, the General Partner, in its sole discretion, may elect to cause the
Partnership to instead treat the Partner as a “Delinquent Partner,” in which
case the General Partner may instead take any of the alternative actions
specified in Section 3.3(b).

(b) Subject to Section 3.3(c), and only if the conditions set forth in
Section 3.3(a) apply, the General Partner may:

(1) Assess interest on the Delinquent Partner with respect to such Capital
Contribution obligation from the date such Capital Contribution was due at an
annual rate equal to the lesser of (i) the Prime Rate plus 2%, and (ii) the
Maximum Lawful Rate and, if the Delinquent Partner does not satisfy such Capital
Contribution obligation and pay such interest within thirty (30) days of the
initial due date (the “Final Default Date”), treat the Delinquent Partner as a
Defaulting Partner as of the Final Default Date; and/or

 

20



--------------------------------------------------------------------------------

(2) Commence legal proceedings against the Delinquent Partner to collect the due
and unpaid amount plus, to the fullest extent permitted by Applicable Laws, any
interest thereon and any expenses incurred by the Partnership, the General
Partner, and/or their Affiliates in connection with attempts to collect the due
and unpaid amount (including reasonable attorneys’ fees), and/or pursue any
other remedies available by law or in equity.

(c) Notwithstanding any other provision hereof, if, following the admission of
an ERISA Partner as a Limited Partner, either (i) (A) there is a material
likelihood that either (I) such ERISA Partner would be prohibited by operation
of ERISA from making further Capital Contributions or (II) such ERISA Partner’s
making of a Capital Contribution would impose on such ERISA Partner a material
or regulatory burden under ERISA to which it had not previously been subject but
becomes subject before the dates on which such Capital Contribution is payable,
(B) such effect cannot be avoided by the use of a Separate Entity or other means
and (C) the ERISA Partner delivers from qualified legal counsel an opinion to
such effect reasonably acceptable to the General Partner or (ii) such ERISA
Partner is resigning or has resigned pursuant to Section 6.6, then such ERISA
Partner shall not be a Defaulting Partner or a Delinquent Partner and shall be
released from any further obligations to make such unpaid Capital Contributions,
and thereafter for purposes of this Agreement its Capital Commitment shall be
deemed to be the aggregate Capital Contributions made by such Partner.
Notwithstanding the foregoing, any unpaid Capital Commitment of such ERISA
Partner may be deemed forfeited for purposes of Section 3.2(d) and offered to
the non-defaulting Partners as provided therein, and such ERISA Partner shall be
considered a Defaulting Partner for purposes of Section 3.6(c) but only to the
extent of such ERISA Partner’s unpaid Capital Commitment.

(d) Whenever the vote, consent or decision of a Limited Partner or of the
Partners is required or permitted pursuant to this Agreement, except as required
by the Act, a Defaulting Partner shall not be entitled to participate in such
vote or consent, or to make such decision, and such vote or consent or decision
shall be tabulated or made as if such Defaulting Partner were not a Partner.

(e) No right, power or remedy conferred upon the General Partner in this
Section 3.3 shall be exclusive, and each such right, power or remedy shall be
cumulative and in addition to every other right, power or remedy whether
conferred in this Section 3.3 or now or hereafter available at law or in equity
or by statute or otherwise. No course of dealing between the General Partner and
any Defaulting Partner and no delay in exercising any right, power or remedy
conferred in this Section 3.3 or now or hereafter existing at law or in equity
or by statute or otherwise shall operate as a waiver or otherwise prejudice any
such right, power or remedy.

 

21



--------------------------------------------------------------------------------

(f) Other than as provided in this Section 3.3, the obligations of any
Defaulting Partner to the Partnership hereunder shall not be extinguished as a
result of the existence of the rights, or the occurrence of one or more of the
transactions, contemplated by this Section 3.3.

(g) Each Limited Partner acknowledges by its execution hereof that it has been
admitted to the Partnership in reliance upon its agreements under this
Agreement, that the General Partner and the Partnership may have no adequate
remedy at law for a breach hereof and that Damages resulting from a breach
hereof may be impossible to ascertain at the time hereof or of such breach.

Section 3.4 Partnership Capital.

(a) No Partner shall be paid interest on any Capital Contribution to the
Partnership or on such Partner’s Capital Account, notwithstanding any
disproportion therein as between Partners.

(b) The Partnership shall not redeem or repurchase any Partner’s Interest, and
no Partner shall have the right to resign from the Partnership, except as
provided in Article 6, or receive any return of any Capital Contribution, except
upon dissolution and winding up of the Partnership pursuant to Article 7.

Section 3.5 Capital Accounts.

(a) The Partnership shall establish and maintain a separate account (the
“Capital Account”) for each Partner. The initial balance of the Capital Account
for each Partner shall be such Partner’s initial Capital Contribution; provided,
however, that the initial balance of the Special Limited Partner shall be eighty
percent (80%) of the Capital Account of the Former General Partner, and the
remaining twenty percent (20%) shall be the new General Partner’s initial
Capital Account. The Capital Account of each Partner shall be increased by
(i) the dollar amount of any additional cash Capital Contributions, and
(ii) allocations to such Partner of Net Income (and items thereof, including
income exempt from tax). The Capital Account of each Partner shall be decreased
by (i) the dollar amount of any distributions made to such Partner, (ii) the
fair market value of any property distributed to such Partner (net of
liabilities to which such property is subject), and (iii) allocations to such
Partner of Net Loss (and items thereof, including expenditures not deductible in
computing the Partnership’s income or loss for U.S. federal income tax
purposes).

(b) Notwithstanding any other provision of this Agreement to the contrary, the
foregoing provisions of Section 3.5(a) regarding the maintenance of the Capital
Accounts shall be construed so as to comply with the provisions of the Treasury
Regulations promulgated pursuant to Code Section 704. The General Partner is
hereby authorized to modify the foregoing provisions to the minimum extent
necessary to comply with such Treasury Regulations. Any such modifications shall
be made in a manner that does not alter the Partners’ rights to distributions
under Article 4 as if all Partnership assets had been sold in the year prior to
the liquidation of the Partnership.

 

22



--------------------------------------------------------------------------------

Section 3.6 Allocation of Net Income and Net Loss. Subject to Section 3.6(c),
3.6(d), 3.6(e) and the Special Tax Allocations under Section 3.11, Net Income
and Net Loss shall be allocated among the Partners as follows :

(a) Net Income (and items thereof) for any fiscal year shall be allocated as
follows, and, for the purpose of this Section 3.6(a), the term “Limited Partner”
shall not include the Special Limited Partner:

(1) First, to the Special Limited Partner until it has been allocated Net Income
pursuant to this Section 3.6(a)(1) equal to the amount of Net Losses previously
allocated pursuant to Section 3.6(b)(5);

(2) Second, to and between the General Partner and the Special Limited Partner
with 20% allocated to the General Partner and 80% allocated to the Special
Limited Partner until each has been allocated Net Income pursuant to this
Section 3.6(a)(2) equal to the amount of Net Losses previously allocated to such
Partners under Section 3.6(b)(4);

(3) Third, 100% to the General Partner until the General Partner has been
allocated Net Income pursuant to this Section 3.6(a)(3) equal to the amount of
Net Losses previously allocated to the General Partner under Section 3.6(b)(3);

(4) Fourth, to and between the General Partner and the Special Limited Partner
with 20% allocated to the General Partner and 80% allocated to the Special
Limited Partner until the General Partner and the Special Limited Partner have
been allocated Net Income pursuant to this Section 3.6(a)(4) equal to the amount
of Net Losses previously allocated to such Partners under Section 3.6(b)(2);

(5) Fifth, to the Limited Partners, in proportion to, and to the extent of, the
Net Losses previously allocated to the Limited Partners under Section 3.6(b)(1),
until such Limited Partners have been allocated Net Income pursuant to this
Section 3.6(a)(5) equal to the amount of Net Losses previously allocated to such
Limited Partners under Section 3.6(b)(1);

(6) Sixth, to the Limited Partners, in proportion and to the extent of their
accrued Preferred Return (whether or not distributed) until such Limited
Partners have been allocated Net Income pursuant to this Section 3.6(a)(6) equal
to such accrued Preferred Return;

(7) Seventh, until December 31, 2020, to the General Partner and the Special
Limited Partner, and after such date, solely to the General Partner, until the
General Partner and the Special Limited Partner (or after December 31,

 

23



--------------------------------------------------------------------------------

2020, the General Partner) have, together, been allocated Net Income pursuant to
this Section 3.6(a)(7) equal to 5% of the sum of (A) the amounts allocated to
the Limited Partners pursuant to Section 3.6(a)(6) and (B) amounts allocated to
the General Partner and the Special Limited Partner or the General Partner
pursuant to this Section 3.6(a)(7), with such amount until December 31, 2020
allocated 20% to the General Partner and 80% to the Special Limited Partner and
thereafter allocated solely to the General Partner; and

(8) Thereafter, Net Income shall be allocated 95% to the Limited Partners, in
proportion to their funded Capital Commitments, and until December 31, 2020, 5%
to and between the General Partner and the Special Limited Partner, with 20%
allocated to the General Partner and 80% allocated to the Special Limited
Partner, and after such date 5% to the General Partner.

(9) Notwithstanding anything in this Section 3.6(a) to the contrary, prior to
any other allocations under this Section 3.6(a), the Management Fee shall be
allocated among the Limited Partners in proportion to their respective Capital
Commitments.

(b) Net Loss (and items thereof) for any fiscal year shall be allocated as
follows, and, for the purpose of this Section 3.6(b), the term “Limited Partner”
shall not include the Special Limited Partner:

(1) First, to the Limited Partners in proportion to and to the extent of the
positive balances in their Adjusted Capital Accounts until the Adjusted Capital
Account of each Limited Partner is reduced to zero;

(2) Second, until December 31, 2020, to and between the General Partner and the
Special Limited Partner with 20% allocated to the General Partner and 80%
allocated to the Special Limited Partner until the Adjusted Capital Account of
the Special Limited Partner is reduced to zero;

(3) Third, to the General Partner until any Net Income allocated pursuant to
Section 3.6(a)(5) and (6) after December 31, 2020 (to the extent that any
resulting positive Capital Account has not been reduced or eliminated as a
result of distributions to the General Partner) has been offset by allocations
of Net Loss pursuant to this Section 3.6(b)(3);

(4) Fourth, to the General Partner (20%) and the Special Limited Partner
(80%) until the General Partner’s Adjusted Capital Account is reduced to zero;
and

(5) Thereafter, to the Special Limited Partner until its Adjusted Capital
Account is reduced to zero.

(c) Allocations and distributions related to the forfeited Capital Account of a
Defaulting Partner shall be allocated pro rata to the Partners that have been

 

24



--------------------------------------------------------------------------------

attributed that Capital Account under Section 3.3(a) and for purposes of
determining such Defaulting Partner’s interest in Net Income, Net Loss, income,
gain, loss, deduction and distributions, such Defaulting Partner’s interest in
each of such items shall be reduced in proportion to the amount of such
Defaulting Partners Capital Account forfeited pursuant to Section 3.3(a). A
Person assuming the remaining unpaid Capital Commitment of a Defaulting Partner
shall be treated as having a Capital Account that included the Capital Account
of such Defaulting Partner solely for the purposes of making any other
allocations and distributions related thereto.

(d) For purposes of allocating Net Income and Net Loss (including income from
any interest charge assessed against a Delinquent Partner), such Delinquent
Partner shall be deemed to have made a timely Capital Contribution.

(e) If at the time a Limited Partner is admitted to the Partnership, the Limited
Partner notifies the General Partner in writing that the Limited Partner will
not accept any Net Income, gain or income otherwise allocable to the Limited
Partner that would constitute unrelated business taxable income within the
meaning of Code Section 512 (“UBTI”) to the Limited Partner, then such UBTI
shall be specially allocated to the General Partner through the period such
Limited Partner is a Limited Partner of the Partnership.

Section 3.7 Tax Allocations. The Partnership’s income, gains, losses, deductions
and credits for federal, state and local income tax purposes shall be allocated
among the Partners in accordance with Code Section 704 and applicable Treasury
Regulations taking into account each Partner’s economic interest in the
respective item, as determined by the General Partner in its sole discretion,
and the other provisions of this Article 3. In the event the allocations set
forth in this Section 3.7 are disallowed by the Internal Revenue Service, such
allocations shall be deemed to be amended to the minimum extent necessary to
conform with Code Section 704, while preserving the intent of the foregoing
allocations to the fullest possible extent.

Section 3.8 Assignment During the Fiscal Year. Transfers will be recognized on
the books and records of the Partnership only at the end of the Fiscal Quarter
in which such transfer is accepted. If a Partner’s Interest is transferred at
any time other than at the end of a Fiscal Year, each item of income, gain,
loss, deduction and credit attributable to such Interest for the Fiscal Year in
which the transfer occurs shall be divided and allocated between the transferor
and the transferee in accordance with their respective interests in the
Partnership during that Fiscal Year using any method permitted by Code
Section 706 that is selected by the General Partner.

Section 3.9 Section 704(c) and Reverse Section 704(c) Tax Allocations. In
accordance with Code Section 704(c) and with the Treasury Regulations, items of
taxable income, gain, loss and deduction with respect to any Partnership asset,
other than money, that has been contributed to the Partnership by a Partner or
that has been revalued on the books of the Partnership shall, solely for income
tax purposes, be allocated among the Partners so as to take into account the
difference between the asset’s adjusted tax basis

 

25



--------------------------------------------------------------------------------

immediately before the contribution or revaluation and the value at which the
asset is entered on the books of the Partnership. Unless otherwise agreed by all
Partners, such allocations shall be made utilizing the “traditional method” set
forth in Treasury Regulations Section 1.704-3(b).

Section 3.10 Book-ups. Consistent with Treasury Regulations Sections 1.704-
1(b)(2)(iv)(f) and (g), the Partnership may adjust the Gross Asset Values of all
the Partnership’s assets to equal their respective gross fair market values, as
determined by the General Partner, in its sole discretion, and reflect any such
increase or decrease in the Capital Account of the Partners, as of the following
times:

(a)(i) The acquisition of an additional Interest by any new or existing Partner
in exchange for more than a de minimis capital contribution; (ii) the
distribution by the Partnership to a Partner of property as consideration for
all or any part of an Interest owned by the Partner other than a de minimis
amount; (iii) at such times as the General Partner shall determine in order to
carry out the purposes for which the Partnership is established, and (iv) the
liquidation of the Partnership within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to
clauses (i), (ii) and (iii) of this Section 3.10(a) shall be made only if the
General Partner reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership and are appropriate under generally accepted accounting practices;

(b) The distribution of any Partnership asset to any Partner, which distribution
shall be treated as made for an amount equal to the gross fair market value of
such asset on the date of distribution; and

(c) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and Code
Section 754; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this Section 3.10(c) to the extent the General Partner determines
that an adjustment pursuant to Section 3.10(a) is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this Section 3.10(c). If the Partnership revalues any of the
Partnership’s assets pursuant to this Section 3.10 each Partner’s share of gain
or loss from such assets (and to the extent applicable, share of depreciation,
depletion, and amortization) shall be computed for tax purposes so as to take
into account the variation between the adjusted tax basis and book value of such
assets in the same manner as under Code Section 704(c) for property contributed
to a partnership and the Partners’ Capital Accounts shall be adjusted for
allocations to them of gain or loss (and to the extent applicable, share of
depreciation, depletion, and amortization) as computed for book purposes with
respect to such assets. This provision is intended to satisfy the requirements
of Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(3) and (4), and
accordingly, shall be interpreted consistently with such requirements.

 

26



--------------------------------------------------------------------------------

Section 3.11 Special Tax Allocations. The Partnership will make the following
allocations in the following order:

(a) Stop Loss. No losses shall be allocated to a Partner which would cause such
Partner to have an Adjusted Capital Account Deficit at the end of any fiscal
year. Any such losses not allocated to a Member due to the foregoing limitation
shall be specially allocated to the Partners with positive Capital Account
balances in proportion to such Capital Account balances until all such Capital
Account balances have been reduced to zero and any remainder shall be allocated
to the Partners in accordance with their Capital Commitments.

(b) Partnership Minimum Gain Chargeback. If Partnership Minimum Gain has a net
decrease during any Partnership fiscal year, the Partnership will allocate items
of income and gain for such year (and, if necessary, for subsequent years) to
each Partner in the amounts required by Treasury Regulations Sections 1.704-2(f)
and 1.704-2(g)(2).

(c) Partner Nonrecourse Debt Minimum Gain Chargeback. If Partner Nonrecourse
Debt Minimum Gain has a net decrease during any Partnership fiscal year, the
Partnership will allocate to each Partner who has a share of the Partner
Nonrecourse Debt Minimum Gain items of income and gain for such year (and, if
necessary, for subsequent years) in the amounts required by Treasury Regulations
Section 1.704-2(i).

(d) Qualified Income Offset. If a Partner unexpectedly receives an adjustment,
allocation, or distribution described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6), the Partnership will allocate to the
Partner items of Partnership income and gain (consisting of a pro rata portion
of each item of Partnership income, including gross income, and gain for such
year) in an amount and manner sufficient to eliminate the Adjusted Capital
Account Deficit, if any, caused by such adjustment, allocation, or distribution,
as quickly as possible as required by Regulations Section 1.704-1(b)(2)(ii)(d).

(e) Nonrecourse Deductions. The Partnership will allocate each nonrecourse
deduction, as defined in Regulations Section 1.704-2(b)(1) and determined in
accordance with Regulations Section 1.704-2(c), in accordance with the Partners’
respective Capital Commitments. In connection therewith, excess nonrecourse
liabilities of the Partnership (as defined in Treasury Regulations
Section 1.752-3(a)(3)) will be allocated in accordance with each Partner’s
respective Capital Commitments.

(f) Partner Nonrecourse Deductions. The Company will allocate each Partner
Nonrecourse Deduction, as defined in Treasury Regulations Section 1.704-
2(i)(2), to the Partners who bear the economic risk of loss with respect to the
liability to which such Partner Nonrecourse Deductions are attributable as
provided in Treasury Regulations Section 1.704-2(i)(1).

 

27



--------------------------------------------------------------------------------

(g) Allocation of Cancellation of Debt Income. The Company will allocate any
cancellation of debt income realized by the Partnership among the Partners in
proportion to the allocation among the Partners (as provided in Code
Section 752) of the debt to which such income is attributable.

(h) Calculation of Minimum Gain. To the extent permitted by Treasury Regulations
Section 1.704-2(h)(3), the Partnership may treat distributions of cash as having
been made from the proceeds of a nonrecourse liability or a Partner nonrecourse
liability only to the extent that such distributions would cause or increase an
Adjusted Capital Account Deficit for any Member.

Section 3.12 Curative Allocations. The Special Tax Allocations are intended to
comply with Treasury Regulation Sections 1.704-1(b) and 1.704-2. The Special Tax
Allocations may not be consistent with the manner in which the Partners intend
to divide Partnership distributions. Accordingly, the General Partner, to the
extent not inconsistent with Code Section 704(b), may allocate items of
Partnership income or loss among the Partners so as to offset any distortion
resulting from the Special Tax Allocations in the amounts that would have been
allocable to the Partners if the Special Tax Allocations were not part of this
Agreement.

Section 3.13 Amounts Withheld. Amounts withheld pursuant to the Code or any
provision of any state, local or foreign tax law with respect to any payment or
distribution by the Company to any Member shall be treated as an amount
distributed to such Member pursuant to this Article 3 for all purposes of this
Agreement.

Section 3.14 No Deficit Makeup. Notwithstanding anything herein to the contrary,
upon the liquidation of the Partnership, no Partner shall be required to make
any Capital Contribution to the Partnership in respect of any deficit in such
Partner’s Capital Account.

Section 3.15 Additional Allocations. Notwithstanding the foregoing except for
Sections 3.11, 3.12 and 3.13, if, upon the final dissolution and termination of
the Partnership and after taking into account all allocations of taxable items
under this Article 3, the positive Capital Account balance of each Partner does
not equal the amount that will be distributed to that Partner under Section 4.2,
then gross items of income and gain (and other tax items) for the taxable year
of the final dissolution and termination (and, to the extent permitted under
Code Section 761(c), gross items of income and gain (and other tax items) for
the immediately preceding taxable year) shall be allocated to the Partners to
increase or decrease their Capital Account balances, as the case may be, so that
the final positive Capital Account balances of the Partners equal the amount
that will be distributed to the Partners under Section 4.2.

Section 3.16 Tax Basis Adjustment. In the event of a transfer of all or any part
of the Interest of a Partner, the death of a Partner, or the distribution of
assets in kind to a Partner, the General Partner may (but shall not be required
to) cause the Partnership to elect to adjust the tax basis of the Partnership’s
assets pursuant to an election made under Code Section 754.

 

28



--------------------------------------------------------------------------------

Section 3.17 No Priority. No Limited Partner shall have priority over any other
Limited Partner either as to the return of the amount of its Capital
Contribution to the Partnership or, other than as provided in Section 3.13, as
to any allocation of Net Income and Net Loss.

Section 3.18 Partnership Property; Partnership Interest. No real or other
property of the Partnership shall be deemed to be owned by any Partner
individually, but shall be owned by and title shall be vested solely in the
Partnership. The Interests of the Partners shall constitute personal property.

Section 3.19 Limited Partner Tax Information. Where the General Partner
reasonably requires, each Limited Partner shall provide such proof of its
residence or status for Taxation purposes (including any appropriate forms of
affidavit such as Form W-9) as the General Partner shall deem necessary in order
to satisfy itself whether any interest or dividend payments collected by or paid
to it should be paid under deduction of, or after withholding for, any Tax.

ARTICLE 4

Distributions

Section 4.1 Return of Capital Contributions.

(a) No Partner shall have any right to withdraw capital or to demand the return
of its Capital Contribution.

(b) The General Partner, in its sole discretion, may make partial returns of
Capital Contributions to Partners, provided that at the time of such partial
returns: (i) all liabilities of the Partnership to Persons other than Partners
have been paid or, the General Partner determines, in good faith, that there
remains property of the Partnership sufficient to pay them, and (ii) the General
Partner causes the books and records of the Partnership to be amended to reflect
a reduction in Capital Contributions. In the event that the Partnership makes a
partial return of Capital Contributions to Partners, to the fullest extent
permitted by Applicable Laws and subject to the provisions of Section 3.2(f)
regarding Recallable Capital, such distribution shall be made to the Partners in
proportion to their Capital Contributions and in accordance with this
Section 4.1.

Section 4.2 Distributions.

(a) The Partnership shall make distributions of Cash Available for Distribution
to the Partners when determined by the General Partner, in its sole

 

29



--------------------------------------------------------------------------------

discretion; provided that the General Partner will cause the Partnership to
distribute cash proceeds received from Underlying Funds and cash proceeds from
the sale of marketable securities received from the Underlying Funds that the
Management Company in its discretion chooses to sell within 90 days after the
Partnership receives them, less any amounts reasonably reserved by the General
Partner to pay Partnership expenses and liabilities (including but not limited
to any Management Fees). Distributions shall be made to the Partners, in the
priority set forth in Section 4.2(b), provided, however, that Defaulting
Partners and Delinquent Partners shall not receive any distributions.

(b) Subject to Sections 4.2, 7.2 and 7.3, distributions will be made by the
Partnership at the discretion of the General Partner. Distributions shall be
allocated to the Partners in the following amounts and order of priority, and,
for the purpose of this Section 4.2(b), the term “Limited Partner” shall not
include the Special Limited Partner:

(1) Return of Funded Capital of Limited Partners: First, 100% to the Limited
Partners (other than the Special Limited Partner), who will share in proportion
to their funded Capital Commitments, until they have received distributions in
an aggregate amount equal to their funded Capital Commitments;

(2) Preferred Return: Second, 100% to the Limited Partners (but not including
the Special Limited Partner) until they have received two times their Capital
Contributions (the “Preferred Return”) (in addition to the amount in
Section 4.2(b)(1)). Calculation of the Preferred Return will be from the date
such Capital Contributions were made to the Partnership to the date cash
proceeds available for distribution are received by the Partnership from an
Underlying Fund or cash proceeds available for distribution are received from
the sale of marketable securities received from the Underlying Funds that the
Management Company in its discretion chooses to sell.

(3) General Partner Catch-up: Third, 100% to and between the General Partner
(20%) and the Special Limited Partner (80%) with respect to positive Capital
Account Balances established as of December 31, 2020, and thereafter 100% to the
General Partner in an amount equal to 5% of the sum of (A) the distributed
Preferred Return and (B) distributions made pursuant to this Section 4.2(b)(3);
and

(4) 95/5 Split: Thereafter, 95% to the Limited Partners, who will share in
proportion to their funded Capital Commitments, and 5% to and between the
General Partner (20%) and the Special Limited Partner (80%) with respect to
positive Capital Account Balances established as of December 31, 2020, and
thereafter 100% to the General Partner (the distributions to the General Partner
and the Special Limited Partner described in Section 4.2(b)(3) and this
Section 4.2(b)(4) being referred to collectively as the “Carried Interest
Distributions”).

 

30



--------------------------------------------------------------------------------

(c) The Partnership may make distributions in kind. If the Partnership receives
marketable securities from Underlying Funds (including Portfolio Investments) or
otherwise and the Management Company in its discretion chooses not to sell such
marketable securities, the Partnership shall distribute such marketable
securities within 30 days after the Partnership receives them. Any other
property received by the Partnership other than marketable securities shall be
sold by the General Partner as soon as practicable in an orderly fashion as
determined by the General Partner. In the event the Partnership makes a
distribution of any property, other than cash, such property shall be deemed to
be sold for its fair market value on the date of such distribution (net of any
liabilities secured by the distribution property that the recipient Partners are
considered to assume or take subject to Section 752 of the Code). Any gain or
loss associated with such deemed sales shall be included in determining Net
Income or Net Loss for the applicable Fiscal Year. All distributions pursuant to
this Section 4.2(c) shall be made in the same priority and proportions, as
distributions at such time would be made pursuant to Section 4.2(b).

(d) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any federal, state, local
and foreign withholding requirement with respect to any allocation, payment or
distribution by the Partnership to any Partner or other Person. All amounts of
distribution so withheld for such purposes and in the manner determined by the
General Partner, in its sole discretion, and all amounts withheld with respect
to any allocation, payment or distribution by any Person to the Partnership,
shall be treated as distributions to the Partners to which such amounts would
have been distributed under this Section 4.2 but for the withholding. If any
such withholding requirement with respect to any Partner exceeds the amount
distributable to such Partner under this Section 4.2, or if any withholding
requirement was not satisfied with respect to any amount previously allocated or
distributed to the Partner, such Partner and any successor or assignee with
respect to such Partner’s Interest will, to the fullest extent permitted by
Applicable Laws, indemnify and hold harmless the General Partner and the
Partnership for such excess amount or such withholding requirement, as the case
may be (including interest on such amount at the annual rate equal to the Prime
Rate plus 2%).

Section 4.3 Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership, and the General Partner
on behalf of the Partnership, shall not be required to make a distribution to
any Partner on account of its Interest in the Partnership if such distribution
would violate Sections 17-607 or 17- 804 of the Act or other Applicable Laws.

Section 4.4 Restrictions on Distributions. The foregoing provisions of this
Article 4 to the contrary notwithstanding, no distribution shall be made (i) if
such distribution would violate any contract or agreement to which the
Partnership is then a party or any Applicable Laws, rules, regulations or
directives of any governmental authority then applicable to the Partnership,
(ii) to the extent that the General Partner, in its sole discretion, determines
that any amount otherwise distributable should be retained

 

31



--------------------------------------------------------------------------------

by the Partnership to pay, or to establish a reserve for the payment of, any
liability or obligation of the Partnership, whether liquidated, fixed,
contingent or otherwise, or (iii) to the extent that the General Partner, in its
sole discretion, determines that the cash available to the Partnership is
insufficient to permit such distribution.

ARTICLE 5

Management

Section 5.1 Management by General Partner. Except as otherwise provided herein
(including in Section 2.4(b)), the management of the Partnership shall be vested
exclusively in the General Partner, and the General Partner shall devote such
time to the business affairs of the Partnership as it deems reasonably necessary
therefor. Limited Partners shall have no part in the management of the
Partnership, and shall have no authority or right in their capacity as Partners
to act on behalf of the Partnership in connection with any matter or to bind the
Partnership. Employees of the Partnership shall have authority to act on behalf
and in the name of the Partnership to the extent authorized in writing by the
General Partner or as expressly authorized by this Agreement.

Section 5.2 Investment Services. The Management Company or other persons, firms
or entities selected by the General Partner will provide management and
administrative services, including without limitation, assistance in identifying
Underlying Funds and investment opportunities, to the Partnership. The General
Partner will cause the Partnership to compensate the Management Company for such
services; provided, however, that the General Partner shall maintain ultimate
responsibility for the management, operations and the investment decisions of
the Partnership.

Section 5.3 Authority of General Partner. Except as otherwise provided herein
(including in Section 2.4(b)), the General Partner shall have the power by
itself on behalf and in the name of the Partnership to carry out any and all of
the objectives and purposes of the Partnership set forth in Section 2.4 and to
perform all acts and enter into and perform all contracts and other undertakings
that it may deem necessary, advisable, convenient or incidental thereto, to the
extent otherwise permissible under Applicable Laws, including, without
limitation, the power to:

(a) Take any and all action that is permitted under the Act and that is
customary or reasonably related to the business of the Partnership;

(b) Invest and dispose of investments, and, pursuant to Section 2.4(b), cause
the Partnership to enter into and carry out the terms of the Investment Services
Agreement without any further act, approval or vote of any Partner.

(c) Pay the Management Fee provided in Section 5.9 and, to the extent permitted
by Applicable Laws (including ERISA), provide customary indemnification by the
Partnership in connection therewith.

 

32



--------------------------------------------------------------------------------

(d) Call for Partners to make Capital Contributions in accordance with the terms
of this Agreement and to perform, or supervise the performance of, the
management and administrative services necessary for the operation of the
Partnership including the administration of investor accounts, and the handling
of investor relations;

(e) Open, maintain and close accounts with brokers, dealers, banks, currency
dealers and others, including the General Partner and its Affiliates; and issue
all instructions and authorizations to entities regarding the purchase and sale
or entering into, as the case may be, of securities, certificates of deposit,
bankers’ acceptances, agreements for the borrowing and lending of portfolio
securities and other assets, instruments and investments for the purpose of
seeking to achieve the Partnership’s purposes as well as to facilitate capital
contributions, distributions, withdrawals, the payment of Partnership expenses
and the business and affairs of the Partnership in general;

(f) Open, maintain and close bank accounts and draw checks or other orders for
the payment of monies;

(g) Do any and all acts on behalf of the Partnership, and exercise all rights of
the Partnership, with respect to its interest in any property or any Partner,
including, without limitation, the voting of securities, participation in
arrangements with creditors, the institution and settlement or compromise of
suits and administrative proceedings and other like or similar matters;

(h) Acquire, lease, sell, hold or dispose of any assets or investments in the
name or for the account of the Partnership or enter into any contract or
endorsement in the name or for the account of the Partnership with respect to
any such assets or investments or in any other manner bind the Partnership to
acquire, lease, sell, hold or dispose of any such assets or investments
whatsoever on such terms as the General Partner shall determine or otherwise
deal in any manner with the assets of the Partnership in accordance with the
purposes of the Partnership;

(i) Borrow money for Partnership purposes, other than for investment purposes
(except for borrowings on a short-term basis), to fund withdrawals, to reduce
the need for the Partnership to hold cash, to pay operating expenses or for
temporary liquidity purposes, including, without limitation, making required
capital contributions to the Underlying Funds pending receipt of Capital
Contributions from Limited Partners on other receipts of cash, and to pledge or
grant security interests in assets of the Partnership in connection therewith,
all without any limitation whatsoever; provided, however, that the Partnership
shall borrow money only on terms that do not involve personal liability by any
Limited Partner for the obligations of the Partnership;

(j) In the name of the Partnership, execute promissory notes, drafts, bills of
exchange and other instruments and evidences of indebtedness and secure the
payment thereof by mortgage, pledge or assignment of or security interest in all
or any part of property then owned or thereafter acquired by the Partnership,
and refinance, recast, modify or extend any of the obligations of the
Partnership and the instruments securing those obligations;

 

33



--------------------------------------------------------------------------------

(k) Employ, retain, or otherwise secure or enter into contracts, agreements and
other undertakings with Persons in connection with the management and operation
of the Partnership’s business, including, without limitation, any attorneys and
accountants, and including, without limitation, contracts, agreements or other
undertakings and transactions with the General Partner or any other Partner or
any Person controlling, under common control with or controlled by the General
Partner or any other Partner, all on such terms and for such consideration as
the General Partner deems advisable; provided, however, that any such contracts,
agreements or other undertakings and transactions with the General Partner or
any Affiliate or any other Partner shall be on terms and for consideration which
are no less favorable to the Partnership than could be obtained from a
non-affiliated party and fair to the parties consistent with the duties of the
General Partner as provided herein and shall also be subject to the terms of
Section 5.4 to the extent applicable;

(l) Make such elections under the Code and other relevant tax laws as to the
treatment of items of income, gain, loss, deduction and credit, and as to all
other relevant matters, as the General Partner deems necessary, appropriate,
convenient or incidental, including, without limitation, elections referred to
in Code Section 754, the determination of which items of cash outlay are to be
capitalized or treated as current expenses, and the selection of the method of
accounting and bookkeeping procedures to be used by the Partnership;

(m) Bring or defend, pay, collect, compromise, arbitrate, resort to legal
action, or otherwise adjust claims or demands of or against the Partnership;

(n) Deposit, withdraw, invest, pay, retain and distribute the Partnership’s
funds or other assets in a manner consistent with the provisions of this
Agreement;

(o) Cause the Partnership to carry such indemnification insurance as the General
Partner deems necessary to protect it and any other individual or Entity
entitled to indemnification by the Partnership pursuant to Section 5.7, provided
such insurance complies with ERISA; and

(p) Authorize any officer, director, employee or other agent of the General
Partner or Partner, or any employee or agent of the Partnership to act for and
on behalf of the Partnership in any or all of the foregoing matters and all
matters incidental thereto or otherwise contemplated by this Agreement. The
General Partner may not, however, cause the termination of its services and/or
engage a new General Partner other than as provided in Section 6.5.

Section 5.4 Reliance by Third Parties. Persons dealing with the Partnership are
entitled to rely conclusively upon the certificate of the General Partner to the
effect that it is then acting as the General Partner and upon the power and
authority of the General Partner and any employee or agent of the General
Partner or the Partnership as herein set forth.

 

34



--------------------------------------------------------------------------------

Section 5.5 Activities of General Partner; Conflicts of Interest.

(a) Each Covered Person shall devote so much of its time to the affairs of the
Partnership as in its judgment the conduct of the Partnership’s business shall
reasonably require and each Covered Person shall not be obligated to do or
perform any act or thing in connection with the Partnership’s business not
expressly set forth herein. Notwithstanding anything to the contrary in this
Agreement, each Covered Person will be permitted to perform similar duties for
any other Entity. As set forth in Section 5.8, Covered Persons may be entitled
to payment from the Partnership for services provided for the benefit of the
Partnership.

(b) Nothing herein contained shall be deemed to preclude a Covered Person from
engaging directly or indirectly in any other business or from directly or
indirectly purchasing, selling or holding securities, options, separate
accounts, investment contracts, currency, currency units or any other asset and
any interests therein for their own accounts or for the account of any other
Person, whether as investment adviser, dealer, broker or otherwise. No Partner
shall, by reason of being a Partner, have any right to participate in any manner
in any profits or income earned or derived by or accruing to a Covered Person
from the conduct of any business other than the Partnership’s business or from
the conduct of any activities for any account other than that of the
Partnership.

Section 5.6 Exculpation.

(a) No Covered Person shall be liable to any Partner or the Partnership for any
act or failure to act on behalf of the Partnership, unless such act or failure
to act resulted from the bad faith, gross negligence or intentional misconduct
of the Covered Person. Each Covered Person may consult with counsel and
accountants in respect of Partnership affairs and shall be fully protected and
justified in any action or inaction which is taken in accordance with the advice
or opinion of such counsel or accountants. In addition, the General Partner
shall not be liable for the gross negligence, dishonesty or bad faith of any
employee, broker or other agent selected by the General Partner with reasonable
care. Notwithstanding any of the foregoing to the contrary, the provisions of
this Section 5.6 shall not be construed so as to relieve (or attempt to relieve)
any Covered Person of any liability, to the extent (but only to the extent) that
such liability may not be waived, modified or limited under Applicable Laws, but
shall be construed so as to effectuate the provisions of this Section 5.6 to the
fullest extent permitted by law.

(b) Whenever in this Agreement a Covered Person is permitted or required to make
a decision (i) in its “sole discretion” or “discretion” or under a grant of
similar authority or latitude, such Covered Person shall be entitled to consider
any such interests and factors as it desires, provided that such Covered Person
shall endeavor to make such decisions in a manner consistent with the
Partnership’s best interests, or (ii) in

 

35



--------------------------------------------------------------------------------

its “good faith” or under another express standard, such Person shall act under
such express standard and shall not be subject to any other or different
standard imposed by this Agreement or any other agreement contemplated herein or
other Applicable Laws.

(c) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to any other Partner, any Covered Person acting under this Agreement or
otherwise shall not be liable to the Partnership or to any Partner for its good
faith reliance on the provisions of this Agreement. Except as required by ERISA,
the provisions of this Agreement, to the extent that they restrict the duties
and liabilities of a Covered Person otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of such
Covered Person.

(d) Unless otherwise expressly provided herein, (i) whenever a conflict of
interest exists or arises between the General Partner or any other Covered
Person, on the one hand, and the Partnership or a Partner on the other hand, or
(ii) whenever this Agreement or any other agreement contemplated herein or
therein provides that the General Partner shall act in a manner that is, or
provide terms that are, fair and reasonable to the Partnership or any Partner,
the General Partner shall resolve such conflict of interest, take such action or
provide such terms, considering in each case the relative interest of each party
(including its own interest) to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles. In the absence of bad faith by the General Partner, the
resolution, action or terms so made, taken or provided by the General Partner,
to the extent permissible under Applicable Laws, shall not constitute a breach
of this Agreement or any other agreement contemplated herein or of any duty or
obligation of the General Partner.

Section 5.7 Indemnification.

(a) The Partnership, out of its own assets and not out of the assets of any
Partner (except as provided in Section 5.7(b)), shall indemnify and hold
harmless each Covered Person, to the maximum extent permitted by Applicable Law,
from and against any loss, expense, judgment, settlement cost, fee and related
expenses (including reasonable attorneys’ fees and expenses), costs or damages
suffered or sustained by reason of being or having been a Covered Person or
incurred in connection with any action, suit or proceeding as long as such
Covered Person has not acted with bad faith, gross negligence, intentional
misconduct or intentional and material breach of this Agreement or knowing
violation of the law. The Partnership shall, in the sole discretion of the
General Partner, advance to any Covered Person reasonable attorneys’ fees and
other costs and expenses incurred in connection with the defense of any action
or proceeding which arises out of conduct which is the subject of the
indemnification provided hereunder provided such Covered Person agrees to
reimburse the Partnership for such advance to the extent that it shall be
finally judicially determined that such Covered Person was not entitled to
indemnification under this Section 5.7.

 

36



--------------------------------------------------------------------------------

(b) Each Partner who is at the time of any allocation or distribution a “foreign
partner” within the meaning of Code Section 1446(e) shall indemnify the
Partnership and the General Partner with respect to any taxes, including any
penalties, assessed by the Internal Revenue Service with respect to such
allocation or distribution by reason of any failure by the General Partner or
the Partnership to withhold a portion, or the requisite portion, of such
allocation or distribution.

(c) Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 5.7 shall not be construed so as to provide for the indemnification of
the Partnership or any Covered Person for any liability to the extent (but only
to the extent) that such indemnification would be in violation of Applicable
Laws or such liability may not be waived, modified or limited under Applicable
Laws, but shall be construed so as to effectuate the provisions of this
Section 5.7 to the fullest extent permitted by Applicable Laws.

(d) The indemnification rights provided for in this Section 5.7 shall survive
the termination of the Partnership or this Agreement.

(e) This Section 5.7 shall not restrict the ability of the General Partner to
enter into indemnification agreement on behalf of the Partnership, which
obligations may be satisfied from the Partnership’s assets.

(f) Any indemnification expressly given in this Agreement is in addition to and
without prejudice to any indemnification allowed by law.

Section 5.8 Payment of Costs and Expenses.

(a) The Partnership shall pay all “Organizational Expenses,” which expenses
shall include all legal and accounting fees, costs and other expenses of
organizing and raising capital for the Partnership, filing, printing,
presentations, travel and communication fees, incurred by the Partnership, or
the General Partner on the Partnership’s behalf, in connection with the initial
structuring and organization of the Partnership, including marketing expenses;
provided, however, any Organizational Expenses in excess of $100,000 shall be
borne by the General Partner without any credit hereunder.

(b) All ongoing expenses of the Partnership, including, but not limited to, all
investment-related expenses, including the management fees of entities in which
the Partnership invests, all taxes and investment expenses (i.e., expenses that
the General Partner reasonably determines to be directly related to the
investment, holding and/or disposing of the Partnership’s assets), expenses of
maintaining a fidelity bond, legal expenses, auditing and tax return
preparation, mailing expenses, printing and postage expenses, insurance
expenses, external accounting and reporting expenses related to the Partnership
and its investments, as determined by the General Partner in its reasonable
discretion, as determined by the General Partner in its reasonable discretion,
as well as reimbursement of expenses incurred in connection with such service,
and any

 

37



--------------------------------------------------------------------------------

extraordinary expenses (such as litigation and indemnification of the General
Partner) shall be paid by the Partnership. The Partnership shall pay all taxes
imposed on the Partnership. The General Partner shall be responsible for
administrative expenses such as office space, telephone, personnel (except
payments to any consultants or professional advisors engaged by the General
Partner for the benefit of the Partnership), maintenance of books and records
and other general overhead. The expenses payable by the Partnership pursuant to
this Section 5.8(b) may be paid to Covered Persons.

(c) In the event the General Partner pays, on the Partnership’s behalf, any of
those expenses to be borne by the Partnership pursuant to this Section 5.8, the
Partnership shall cause to be paid to the General Partner a reimbursement for
such expenses as soon as possible after the General Partner’s incurrence
thereof.

(d) In addition to the proportionate share of Organizational Expenses each
Limited Partner contributes to the Partnership under Section 3.2(c)(2) or
3.2(c)(3), each Limited Partner shall bear its proportionate share of
Organizational Expenses incurred through the final Closing Date (up to a maximum
of $100,000 in the aggregate for all Limited Partners).

Section 5.9 Management Fee. Starting on the first Closing Date and through the
fifth anniversary of the first Closing Date, the Management Company shall be
paid a Management Fee payable quarterly in advance, within ten (10) days after
each January 1, April 1, July 1 and October 1 (or the Closing Date in the case
of the initial offering of Interests) prorated for any partial period. The fee
percentage charged to a Limited Partner shall be based on the Capital
Commitments of such Limited Partner at the date of the final Closing, with such
fee percentage applied against the aggregate Capital Contributions of the
Limited Partner as of the date each Management Fee is payable.

 

Capital Commitments

   Quarterly Management Fee  

$0-$500,000

   0.375 % 

Next $500,000

($500,001 -$999,999)

   0.3125 % 

Next $2 million

($1 ,000,000-$2,999,999)

   0.250 % 

Next $2 million

($3,000,000-$4,999,999)

   0.1875 % 

Additional amounts

($5,000,000 and over)

   0.125 % 

After the fifth anniversary of the first Closing Date through the date of the
tenth anniversary of the first Closing Date of the Partnership, the Management
Company shall

 

38



--------------------------------------------------------------------------------

be paid an annual Management Fee at the rate of 75% of the above Management Fee,
per annum on the same terms as set forth above. No Management Fee will be
charged beyond the tenth anniversary of the first Closing Date. The Management
Fee shall be charged to the Limited Partners’ Capital Account in proportion to
their Capital Commitments. The General Partner may in its discretion withhold
distributions to pay any Management Fee due or expected to be due in the future.

Section 5.10 Merger. The Partnership may merge with, convert into, or
consolidate into, another Delaware limited partnership or “other business
entity” (as defined in Section 17-21l(a) of the Act) upon the approval of
Partners whose Interests represent a majority of the Interests then outstanding.
No other approval shall be necessary for the Partnership to merge with, convert
into, or consolidate into any other Person in accordance with this Section 5.10.

Section 5.11 Acquisition of Investments from the General Partner. To the extent
that the General Partner or an Affiliate of the General Partner has acquired one
or more investments in an Underlying Fund on behalf of the Partnership pending
the first Closing Date, the Partnership shall acquire any such investments from
the General Partner or the Affiliate of the General Partner and shall reimburse
the General Partner or such Affiliate of the General Partner for any amount of
any commitment that it has funded on the Partnership’s behalf. If at the first
Closing the Partnership’s assets do not constitute plan assets governed by
ERISA, the Partnership shall pay the General Partner or such Affiliate of the
General Partner an additional payment computed on the amount set forth in the
immediately preceding sentence at a rate per annum equal to the Prime Rate plus
two percent (2%).

Section 5.12 Receipt of Property Other Than Cash. To the extent feasible, prior
to an Underlying Fund’s in-kind distribution to the Partnership of any security,
the General Partner shall, to the extent practical, give each ERISA Partner
advance notice of such distribution. If an ERISA Partner notifies the General
Partner in writing that the receipt by the Partnership of such security would
violate ERISA, or if the General Partner determines such distribution would
violate ERISA, then the General Partner shall attempt to arrange for a
substituted distribution to the Partnership of cash, other securities, or both,
with a fair market value approximately equal to the fair market value of such
securities less, if necessary, any transaction costs. If this is not possible,
the General Partner and the affected ERISA Partner shall use their reasonable
best efforts to develop and implement (if practical) mutually acceptable
alternatives.

Section 5.13 Early Termination of Commitment Period. Partners whose Interests
represent more than 50% of the Interests may terminate the Commitment Period by
providing written notice to the General Partner requiring the General Partner to
cease making new investments on behalf of the Partnership, other than
(i) completing investments by the Partnership in transactions that were in
process prior to the General Partner’s receipt of such notice; (ii) satisfying
capital commitments with respect to then existing Underlying Funds; and
(iii) effecting Follow-on Investments in process prior to the General Partner’s
receipt of such notice.

 

39



--------------------------------------------------------------------------------

ARTICLE 6

Resignation, Assignments, Withdrawal and Removal

Section 6.1 Resignation.

(a) A Partner shall not have the right to resign from the Partnership except
(i) in accordance with Section 6.5 or 6.6, or (ii) when, to the satisfaction and
in the sole discretion of the General Partner, such resignation is required to
comply with laws or regulations applicable to a Partner.

(b) The General Partner may terminate the Interest of any Partner and cause such
Partner to resign from the Partnership at any time upon at least seven days’
prior written notice, if the General Partner determines, in its sole discretion,
that the continued participation of such Partner in the Partnership might
adversely affect the Partnership, such as by (but not limited to) violating
ERISA (if determined based on the opinion of qualified legal counsel),
jeopardizing the treatment of the Partnership as a partnership for U.S. federal
income tax purposes, involving the Partnership or any Partner in any litigation
arising out of, or relating to, the participation of such Partner in the
Partnership or causing the Partnership to be required to register as an
investment company under the Investment Company Act. In the event of termination
by the General Partner of a Partner’s Interest, such Partner shall immediately
resign from the Partnership and cease to be a Partner but shall be paid within
ninety (90) days or as soon thereafter as the Partnership has available funds an
amount equal to the positive balance, if any, in the Partner’s Capital Account,
as adjusted for unrealized Net Profits and Net Losses, which adjustments shall
be made in good faith by the General Partner and shall be final and binding on
the removed Partner.

(c) From and after the effective date of resignation of a Partner, the Interest
of a resigning Partner shall not be included in calculating the Interests of the
Partners required to take any action under this Agreement.

Section 6.2 Assignability of Interest.

(a) Except as provided in Section 6.6 or with the prior written consent of the
General Partner, which may be withheld in its sole discretion, a Partner (other
than the General Partner) may not assign, sell, transfer, pledge, hypothecate or
otherwise dispose of (collectively, “Transfer”) any of the attributes of its
Interest (i.e., any rights under or evidenced by this Agreement), in whole or in
part to any Person. Any Transfer of an Interest to any party that is not both a
“qualified purchaser,” as such term is defined in the Investment Company Act,
and an “accredited investor,” as such term is defined in the Securities Act,
shall be void ab initio, except that the General Partner may, in its sole
discretion, permit Transfers to Persons that are not “qualified purchasers” to
the extent the ownership by such Person would be permitted by Rule 3c-5, Rule
3c-6 or other provision of or rule under the Investment Company Act or that are
not “accredited investors” to the extent the ownership by such Person would be
permitted by Rule 506 or

 

40



--------------------------------------------------------------------------------

other provision of or rule under the Securities Act. In addition, any Transfer
to a party that is not a “United States person,” as defined in Code
Section 7701(a)(3), shall be void ab initio unless the General Partner, in its
sole discretion, determines to permit such Transfer. To the fullest extent
permitted by law, any Transfer made in violation of this Section 6.2 shall be
void and of no effect. No transferee of an Interest shall become a Partner
except upon admission as a Substituted Limited Partner upon (i) the consent of
the General Partner, such consent to be conclusively, but not exclusively,
evidenced by the General Partner’s amendment to the books and records of the
Partnership and Schedule A to reflect the admission of such Person as a
Substituted Limited Partner, (ii) the execution and delivery by such transferee
to the Partnership of an instrument of transfer containing such representations,
warranties and agreements as in the Subscription Agreement of the transferor,
(iii) the execution and delivery to the Partnership of a counterpart of this
Agreement, (iv) the updating of the books and records of the Partnership and
Schedule A to reflect such Person’s admission as a Substituted Limited Partner,
and (v) the provision to the General Partner of such other documents including a
power of attorney, as the General Partner shall require.

(b) Notwithstanding any other provisions of this Section 6.2, a Transfer of a
Partner’s Interest may not be made if:

(1) Such Transfer, when added to the total of all other Transfers of Interests
within the preceding twelve (12) months, would result in the Partnership being
considered to have terminated within the meaning of Code Section 708;

(2) Such Transfer would violate any U.S. securities laws, or any state
securities or “blue sky” laws (including any investor suitability standards)
applicable to the Partnership or the Interest to be Transferred;

(3) Such Transfer would result in the Partnership being required to register as
an investment company under the Investment Company Act;

(4) Such Transfer would cause the Partnership to lose its status as a
partnership for U.S. federal income tax purposes;

(5) Such Transfer would cause all or any portion of the Partnership’s property
to be deemed “tax-exempt use property” within the meaning of Code Section 168;

(6) Such Transfer would cause the Partnership to be classified as a publicly
traded partnership within the meaning of Code Section 7704(b); or

(7) Such Transfer would violate ERISA.

 

41



--------------------------------------------------------------------------------

(c) Without the consent of holders of at least 50% of Interests of
Non-Affiliated Limited Partners, the General Partner may not Transfer its
interest in the Partnership, as General Partner, in whole or in part, to any
Person, (i) except by operation of law, (ii) unless, immediately prior to and
after such Transfer, such Person was controlled by the General Partner or the
Person or Persons who control the General Partner immediately prior to such
transaction or (iii) except upon written notice given to all Partners on or
prior to September 1 in the Fiscal Year prior to the year of the proposed
Transfer; provided, however, in the case of the Transfers listed above, such
Transfer would not violate ERISA. Any pledge or hypothecation of, or granting of
a security interest, lien or other encumbrance in or against all or any portion
of the General Partner’s interest in the Partnership as General Partner as
permitted by this Section 6.2(c) shall not cause the General Partner to cease to
be a General Partner, nor shall the General Partner cease to be a General
Partner upon the foreclosure by any Person upon any such pledge, security
interest, lien or other encumbrance, unless and until such Person is admitted to
the Partnership as a General Partner, which admission is hereby authorized
without the Consent of any other Partner. The General Partner shall not cease to
be a General Partner upon any Transfer of its entire interest in the Partnership
as General Partner to any Person, as permitted by this Section 6.2(c), unless
and until such Person is admitted to the Partnership as a General Partner, which
admission is hereby authorized without the Consent of any Partner.

(d) No purported Transfer by a transferor of an Interest will be recognized
unless (i) the transferor shall have represented that such Transfer (A) was
effected through a broker-dealer or matching agent whose procedures with respect
to the transfer of Interest have been approved by the General Partner as not
being incident to a public trading market and not through any other
broker-dealer or matching agent or (B) otherwise was not effected through a
broker-dealer or matching agent which makes a market in Interests or which
provides a readily available, regular and ongoing opportunity to Partners to
sell or exchange their Interests through a public means of obtaining or
providing information of offers to buy, sell or exchange Interests and (ii) the
General Partner determines that such Transfer would not, by itself or together
with any other Transfers, likely result in, as determined by the General Partner
in its sole discretion, the Partnership being classified as a publicly traded
partnership.

(e) No purported Transfer of an Interest will be recognized if, after giving
effect to such Transfer, the Partnership would not satisfy at least one of the
safe harbors contained in the Treasury Regulations Section 1.7704-1.

(f) To the fullest extent permitted by law, any purported Transfer of an
Interest that is not made in compliance with this Agreement is hereby declared
to be null and void and of no force or effect whatsoever.

(g) The General Partner may reasonably interpret, and is hereby authorized to
take such action as it deems necessary or desirable to effect, the foregoing
provisions of this Section 6.2. The General Partner may, in its sole discretion,
amend the provisions of this Section 6.2 in such manner as may be necessary or
desirable (or eliminate or amend such provisions to the extent they are no
longer necessary or desirable) to preserve the tax status of the Partnership.

 

42



--------------------------------------------------------------------------------

Section 6.3 Effect of Death, Etc. The death, retirement, resignation, expulsion,
disability, incapacity, incompetence, bankruptcy, insolvency or dissolution of a
Partner, or the occurrence of any other event under the Act that terminates the
continued ownership of a Partner in the Partnership, shall not cause the
Partnership to be dissolved and its affairs to be wound up, so long as the
Partnership at all times has at least one Limited Partner. Upon the occurrence
of any such event, the business of the Partnership shall be continued without
dissolution. The legal representatives, if any, of a Partner shall succeed as
assignee to the Partner’s interest in the Partnership upon the death,
incapacity, incompetence, bankruptcy, insolvency or dissolution of a Partner,
but shall not be admitted as a Substituted Limited Partner without the consent
of the General Partner in its sole discretion; the interest in the Partnership
held by such legal representatives of a Partner shall not be included in
calculating the interests of the Partners required to take any action under this
Agreement.

Section 6.4 Limitations on Withdrawal. The right of any Partner or the legal
representatives of such Partner to have distributed such Partner’s Capital
Account pursuant to this Article 6 is subject to the provision by the General
Partner for all Partnership liabilities in accordance with the Act and for
reserves for contingencies established by the General Partner in good faith.

Section 6.5 Resignation, Removal or Replacement of General Partner.

(a) The General Partner may resign effective at any time upon the approval of
Partners whose Interests represent a majority of the Interests then outstanding.
Partners whose Interests represent more than 50% of the Interests shall have a
right upon written notice to the General Partner to require the General Partner
to cease making new investments on behalf of the Partnership, other than
(i) completing investments by the Partnership in transactions that were in
process prior to the General Partner’s receipt of such notice; (ii) satisfying
capital commitments with respect to then existing Underlying Funds; and
(iii) effect Follow-on Investments in process prior to the General Partner’s
receipt of such notice. Upon the resignation of the General Partner, the
Partners may appoint a new General Partner upon the affirmative vote of Partners
whose Interests represent a majority of the Interests.

(b) Notwithstanding any other provision of this Agreement, the holders of a
majority in Interest of Non-Affiliated Limited Partners shall have the right, at
any time and from time to time, by written consent or at a meeting of the
Limited Partners called by any one or more Limited Partners, to remove the
General Partner from its position as the General Partner of the
Partnership. Upon the removal of the General Partner, a majority in Interest of
the Limited Partners, by written consent or at a meeting of the Limited Partners
called by any one or more Limited Partners, shall at the same time designate any
Person, with such Person’s consent, who owns an Interest in the Partnership or
who acquires an Interest in the partnership contemporaneously with such
designation, as the proposed successor General Partner of the General Partner so
removed. Upon the removal of the General Partner, the holders of a majority in
Interest of Non-Affiliated Limited Partners shall have the right to either
require (i) the General

 

43



--------------------------------------------------------------------------------

Partner to withdraw from the Partnership and receive payment pursuant to
Section 6.5(c) or (ii) the General Partner to become a Limited Partner with such
General Partner’s Interest, without further action, becoming a Limited Partner’s
Interest.

(c) Within 180 days after the date of removal under Section 6.5(b)(i), the
General Partner shall be entitled to receive an amount equal to the positive
balance, if any, in the General Partner’s Capital Account, as adjusted for
unrealized Net Profits and Net Losses, which adjustments shall be made in good
faith by the replacement General Partner and shall be final and binding on the
removed General Partner. Any distribution to a removed General Partner pursuant
to this Section 6.5 may be made in cash, securities, or in the form of a
promissory note with the terms set forth below, provided that the percentage of
the amount of any issue of any securities held by the Partnership that may be
distributed (or an undivided beneficial interest in which may be assigned as
aforesaid) pursuant to this Section 6.5 may not exceed the percentage which
results from dividing the closing balance of the Capital Account of such removed
General Partner by the sum of the closing balances of the Capital Accounts of
the Partners on the date of withdrawal. Such promissory note shall bear simple
interest at the Prime Rate as from time to time in effect, and (unless prepaid
by the Partnership, at its sole option) shall be payable both as to principal
and accrued interest only at the end of the term of the Partnership. Recourse
for payment of any and all amounts due under such promissory note shall be
solely to the assets of the Partnership, and such promissory note shall be
without recourse to the General Partner.

(d) Notwithstanding anything contained herein to the contrary, the removed
General Partner shall not be paid any amounts provided in Sections 4.2(b)(3) and
(4), unless such amount is certain and payable at the time of the General
Partner’s removal or resignation (such amounts shall be payable to the General
Partner in place at the time an amount is due and owing). The replacement
General Partner of the Partnership shall promptly prepare and file or cause to
be filed, an amendment to the Certificate of Limited Partnership of the
Partnership, and shall prepare and execute an amendment to this Agreement
reflecting the admission of such replacement general partner, and the withdrawal
of the General Partner. The replaced General Partner and its Affiliates shall
continue to be Covered Persons and to be entitled to indemnification hereunder
pursuant to Section 5.7 with respect to damages relating to Underlying
Investments made prior to the removal of the General Partner.

Section 6.6 Resignation of ERISA Partner. If the conditions of Section 6.6(a)
are satisfied, then that Partner may resign from the Partnership in accordance
with Section 6.6(b).

(a) Notwithstanding any provision of this Agreement to the contrary, any ERISA
Partner may elect to resign from the Partnership if such ERISA Partner obtains
an opinion of qualified legal counsel, reasonably acceptable to the General
Partner, that, as a result of specifically enumerated factual acts or omissions
of the General Partner after the admission of the ERISA Partner to the
Partnership (other than the existence of the General Partner’s powers and
authority as set forth in this

 

44



--------------------------------------------------------------------------------

Agreement), either (i) the continuation of such ERISA Partner as a Partner would
cause or constitute a violation of ERISA, or (ii) the trustees or other named
fiduciaries of such ERISA Partner would have liability for such acts or
omissions in the absence of such ERISA Partner’s resignation.

(b) A Partner who is entitled to resign pursuant to Section 6.6(a) shall deliver
to the General Partner a written election to resign, along with the opinion of
qualified legal counsel referred to in Section 6.6(a), within 30 days after the
ERISA Partner knows of the act or omission described in Section 6.6(a), and the
General Partner shall deliver to all Partners a copy of such Partner’s
resignation and the opinion of qualified legal counsel. The Partnership and such
resigning Partner shall make good faith efforts either (i) to take such actions,
if any, which, in the opinion of counsel for either party, would enable
compliance with ERISA without any Partner’s resignation from the Partnership, or
(ii) to accomplish a Transfer of such Partner’s Interest to a qualified
purchaser at a price equal to at least such Partner’s Capital Account and on
other mutually agreeable terms and conditions. Notwithstanding the foregoing, no
such Transfer shall be required if the Partner delivers to the General Partner
an opinion of qualified legal counsel reasonably acceptable to the General
Partner that such Transfer would violate ERISA. If more than one Partner is
resigning pursuant to this Section 6.6, then any offer to purchase any resigning
Partner’s Interest shall be deemed to have been made to all such Partners in
proportion to their Capital Accounts, and each such Partner shall, pursuant to
the terms of this Section 6.6(b), transfer a portion of its Interest to the
offer or that is proportionate to their Capital Accounts.

(c) If a Transfer has not been arranged or if the cause for the resignation is
not cured within 30 days after delivery to the General Partner of the notice
referred to in Section 6.6(b), then the ERISA Partner shall immediately resign.
Upon such resignation, the Partnership shall, subject to any restrictions
imposed by ERISA, deliver to such Partner in full payment of its Interest a
promissory note from the Partnership in a principal amount equal to the
Partner’s Capital Account as of the effective date of the Partner’s resignation.
Such promissory note shall be payable upon the termination of the Partnership,
and shall bear interest at the Prime Rate. Alternatively, at such Partner’s
written request, which request the General Partner shall attempt in good faith
to honor, so long as it would not have an adverse effect on any continuing
Partner, and subject to applicable securities laws and ERISA, the Partnership
shall distribute to such Partner cash or property in an amount equal to its
Capital Account. If neither of these alternatives are permissible under ERISA or
other Applicable Laws, the General Partner and the affected ERISA Partner shall
use their best efforts to develop and implement (if practical) mutually
acceptable alternatives.

ARTICLE 7

Dissolution and Winding-up

Section 7.1 Events Causing Dissolution. The Partnership shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following
events:

 

45



--------------------------------------------------------------------------------

(a) The expiration of the term of the Partnership in accordance with
Section 2.9;

(b) At any time upon the election of the General Partner to dissolve the
Partnership, provided that such decision has been approved by the Partners
(other than Defaulting Partners) whose Interests represent a majority of the
Interests then outstanding;

(c) The entry of a decree of judicial dissolution under Section 17-802 of the
Act;

(d) The termination of the legal existence of the last remaining Limited Partner
or the occurrence of any other event which terminates the continued ownership of
the last remaining Limited Partner of the Partnership in the Partnership unless
the business of the Partnership is continued in a manner permitted by this
Agreement or the Act; or

(e) The withdrawal of the General Partner, if no successor is elected within 30
days after withdrawal.

Section 7.2 Winding-up. Upon dissolution of the Partnership, the General
Partner, or if there is none, the Person or Persons approved by the Consent of a
majority in Interests of the Partners, shall carry out the winding up of the
Partnership’s affairs and shall, within no more than 30 days after completion of
a final audit of the Partnership’s books and records (which shall be performed
within 90 days of such dissolution), make payments or distributions out of the
Partnership’s assets in the following manner and order:

(a) First, to satisfaction (whether by payment or reasonable provision therefor)
of claims of all creditors of the Partnership (other than Partners);

(b) Second, to satisfaction (whether by payment or reasonable provision
therefor) of the claims of all creditors of the Partnership who are Partners;
and

(c) Third, after allocating income, gain and loss in accordance with Article 3
of this Agreement, to the Partners in accordance with the positive balance in
the Partners’ Capital Accounts. Before the distribution of all the assets of the
Partnership, the business of the Partnership and the affairs of the Partners, as
such, shall continue to be governed by this Agreement.

Section 7.3 General Partner’s Potential Return of Carried Interest Distribution.
If the aggregate amount or value of all distributions made to a Limited Partner
during the term of the Partnership is less than the aggregate Capital
Contributions made by that Limited Partner, plus its Preferred Return, the
General Partner and the Special Limited Partner, respectively, will be required
to contribute to the Partnership the amount of such deficit (with the General
Partner contributing 20% of the deficit, and the Special Limited Partner
contributing 80% of the deficit), which contributions shall be

 

46



--------------------------------------------------------------------------------

distributed to that Limited Partner; provided, however, the General Partner and
Special Limited Partner, respectively, will not be required to contribute in the
aggregate pursuant to this Section 7.3 an amount in excess of the total Carried
Interest Distributions to the General Partner and Special Limited Partner,
respectively, with respect to such Limited Partner, net of taxes as determined
by the General Partner. For the purpose of this Section 7.3, the term “Limited
Partner” shall not include the Special Limited Partner.

Section 7.4 Cancellation of Certificate. Notwithstanding anything to the
contrary in this Agreement, the existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate in accordance
with the Act.

ARTICLE 8

Books and Records

Section 8.1 Books and Records. The books and records of the Partnership, and a
list of the names and residence, business or mailing addresses and Interests of
all Partners, shall be maintained at the principal office of the Partnership
and, subject to Section 8.8 shall be available for examination there by any
Partner or by such Partner’s duly authorized representatives during normal
business hours upon reasonable notice for any purpose reasonably related to the
Partner’s Interest as a Partner of the Partnership. Subject to Section 8.8, any
Partner, or such Partner’s duly authorized representatives, upon notification to
the General Partner and upon paying the costs of collection, duplication and
mailing, shall be entitled for any purpose reasonably related to the Partner’s
Interest as a Partner to a copy of information to which such Partner is entitled
under the Act. The Partnership may maintain such other books and records and may
provide such financial or other statements as the General Partner in its sole
discretion deems advisable.

Section 8.2 Accounting; Tax Year.

(a) The books and records of the Partnership shall be kept on the accrual basis
in accordance with GAAP. The Partnership may report its operations for tax
purposes on the accrual method. The taxable year of the Partnership shall be its
Fiscal Year or as otherwise required by Section 706 of the Code.

(b) The financial statements of the Partnership shall be audited by Accountants
as of the end of each Fiscal Year, commencing with the first partial Fiscal
Year, of the Partnership.

Section 8.3 Filing of Tax Returns and ERISA Reports. The General Partner shall
prepare and file, or cause the Accountants of the Partnership to prepare and
file, a federal information tax return in compliance with Code Section 6031,
ERISA (if at the Closing the Partnership’s assets constitute plan assets
governed by ERISA) and any required state and local income tax and information
returns for each tax year of the Partnership.

 

47



--------------------------------------------------------------------------------

Section 8.4 Tax Matters Partner . The General Partner shall be designated on the
Partnership’s annual federal information tax return as the Tax Matters Partner
of the Partnership (the “Tax Matters Partner”) as provided in Code
Section 6231(a)(7). Each Person (for purposes of this Section 8.4, called a
“Pass-thru Partner”) that holds or controls an Interest as Partner on behalf of,
or for the benefit of another Person or Persons, or which Pass-thru Partner is
beneficially owned (directly or indirectly) by another Person or Persons shall,
within 30 days following receipt from the Tax Matters Partner of a notice or
document, convey such notice or other document in writing to all holders of
beneficial Interests in the Partnership holding such interest through such
Pass-thru Partner. In the event the Partnership shall be the subject of an
income tax audit by any federal, state or local authority, to the extent the
Partnership is treated as an entity for purposes of such audit, including
administrative settlement and judicial review, the Tax Matters Partner shall be
authorized to act for, and its decision shall be final and binding upon, the
Partnership and each Partner. All expenses incurred in connection with any such
audit, investigation, settlement or review and any other expenses incurred by
the Tax Matters Partner in connection with its duties as Tax Matters Partner
shall be borne by the Partnership.

Section 8.5 Reports.

(a) Annual Reports. As soon as practicable after the end of each Fiscal Year and
the receipt by the Partnership of the necessary information from the Underlying
Funds, the Partnership shall prepare and make available to each Partner, or
shall cause others to do so, a financial report setting forth the following:

(1) A balance sheet of the Partnership as of the close of such Fiscal Year;

(2) A statement showing the Net Income or Net Loss for such Fiscal Year in
reasonable detail; and

(3) A statement indicating changes in the aggregate Capital Account balances of
the Partners for such Fiscal Year.

(b) Quarterly Reports. As soon as practical after the end of each Fiscal
Quarter, and the receipt by the Partnership of the necessary information
regarding its investments (including from the Underlying Funds), the Partnership
shall prepare and make available to each Partner, or shall cause others to do
so, a financial report containing that same information as shall be included in
each annual report prepared pursuant to Section 8.5(a) for that Fiscal Year as
of the end of the prior Fiscal Quarter; provided that Quarterly Reports need not
be audited.

(c) Detail. The Partnership’s annual report shall be accompanied by the report
thereon of the Accountants. The Partnership shall not be required to provide to
any Partner in writing any listing of its assets or liabilities or any portion
thereof in connection with such reports unless such information is required to
comply with ERISA.

 

48



--------------------------------------------------------------------------------

Section 8.6 Tax Information. As soon as practicable after the end of each Fiscal
Year and the receipt by the Partnership of the necessary information regarding
its investments (including from the Underlying Funds), the Partnership shall
prepare and make available, or shall cause others to do so, to each Partner and,
to the extent necessary, to each former Partner (or such Partner’s legal
representatives), a report setting forth in sufficient detail such information
as shall enable such Partner or former Partner (or such Partner’s legal
representatives) to prepare their respective federal, state and local income tax
returns in accordance with the laws, rules and regulations then prevailing.

Section 8.7 Portfolio Valuations.

(a) For purposes of reporting values of the Partnership’s investments, all
Partnership securities shall be valued by the General Partner, in its sole
discretion. Formal valuations of the Partnership’s investment portfolio shall be
made annually and reported to each Partner.

(b) All valuation decisions pursuant to this Section 8.7 shall be made by or at
the direction of the General Partner in its sole discretion and shall be binding
on all of the Partners.

(c) Any assets or liabilities initially expressed in terms of foreign currencies
shall be translated into United States dollars ($) at the prevailing market rate
as determined by the General Partner.

Section 8.8 Additional Information. Limited Partners may request, and the
General Partner will provide, copies of any accounts or reports provided to the
General Partner by the Underlying Funds or with respect to Underlying
Investments; provided that such disclosure shall not be required if the General
Partner is required by Applicable Laws or by an agreement with any Person to
keep such information confidential.

ARTICLE 9

Miscellaneous

Section 9.1 General. This Agreement shall be binding on the executors,
administrators, estates, heirs, and legal successors and representatives of the
Partners.

Section 9.2 Power of Attorney. Each of the Partners hereby appoints the General
Partner (and any substitute or successor General Partner or any officer thereof
or of the Partnership), each acting individually, as the true and lawful
representative of such Partner and attorney-in-fact, in such Partner’s name,
place and stead:

(a) To receive and pay over to the Partnership on behalf of such Partner, to the
extent set forth in this Agreement, all funds received hereunder;

(b) To complete or correct, on behalf of such Partner, all documents to be
executed by such Partner in connection with such Partner’s subscription for an
interest in the Partnership, including, without limitation, filling in or
amending amounts, dates, and other pertinent information;

 

49



--------------------------------------------------------------------------------

(c) To make, execute, sign, acknowledge, swear to and file: (i) any and all
instruments, certificates, and other documents that may be deemed necessary or
desirable to effect the winding-up and termination of the Partnership
(including, but not limited to, a certificate of cancellation of the
Certificate); (ii) any business certificate, fictitious name certificate,
amendment thereto, or amendment to the Certificate, or other instrument,
agreement or document of any kind necessary or desirable to accomplish the
business, purpose and objectives of the Partnership, including all agreements
and instruments necessary or advisable to consummate any investment (including
the execution of organizational documents with respect to Separate Entities, and
amendments thereto) or required by any Applicable Laws; (iii) any counterparts
of this Agreement to be entered into pursuant to any agreements to which such
Partner is a signatory; (iv) any duly adopted amendment to and/or restatement of
this Agreement; and (v) all other filings with agencies of the federal
government, or any state or local government, or of any other jurisdiction, that
the General Partner considers necessary or desirable to carry out the purposes
of this Agreement and the business of the Partnership; and

(d) To transfer, assign or sell such Partner’s Interest pursuant to
Section 3.3(d) or Section 3.4, and/or to take any other actions pursuant to
Section 3.3 or Section 3.4. Notwithstanding anything to the contrary above, the
designated attorney-in-fact is not authorized to take any action on behalf of a
Limited Partner which is inconsistent with this Agreement and the Limited
Partner’s Subscription Agreement, including, but not limited to, increasing the
amount of the Limited Partner’s Capital Commitment or the Limited Partner’s
liability or altering the method of division of profits and losses or the method
of distributions in connection with the investment of a Limited Partner without
the Consent of the Limited Partner. The power of attorney hereby granted by each
of the Partners is coupled with an interest, is irrevocable, shall survive the
transfer of a Partner’s Interest and shall survive, and shall not be affected
by, the subsequent death, disability, incapacity, incompetence, termination,
bankruptcy, insolvency or dissolution of such Partner.

Section 9.3 Amendments. The terms and provisions of this Agreement may be
modified or amended at any time and from time to time with the Consent of
Partners whose Interests represent at least 50% of the Interests and the Consent
of the General Partner, insofar as is consistent with the laws governing this
Agreement; provided, however, that, without the Consent of the Partners, the
General Partner may amend the Agreement and/or Schedules hereto to: (i) reflect
changes validly made in the ownership of the Partnership and the Capital
Contributions and Interests of the Partners; (ii) reflect a change in the name,
registered office, or registered agent of the Partnership; (iii) make a change
that is necessary or, in the opinion of the General Partner, advisable (A) to
qualify the Partnership as a limited partnership in which the Limited Partners
have limited liability under the laws of any state, (B) to ensure that the
Partnership will not be treated as an association taxable as a corporation or
classified as a publicly traded partnership for U.S. federal income tax
purposes, or (C) to preserve the tax status of the Partnership as

 

50



--------------------------------------------------------------------------------

provided in Section 6.2(g); (iv) admit Partners to the Partnership in the manner
contemplated by this Agreement or to amend Schedule A to reflect the information
on the books and records of the Partnership; (v) make a change that is necessary
or desirable to cure any ambiguity, correct or supplement any provision in this
Agreement that would be inconsistent with any other provision in this Agreement,
or make any other provision with respect to matters or questions arising under
this Agreement that will not be inconsistent with the provisions of this
Agreement, in each case so long as such change does not adversely affect the
Partners in any material respect; (vi) make a change that is necessary or
desirable to satisfy any requirements, conditions or guidelines contained in any
opinion, directive, order, ruling or regulation of any federal or state statute,
so long as such change is made in a manner which minimizes any adverse effect on
the Partners or that is required or contemplated by this Agreement; (vii) make a
change in any provision of this Agreement that requires any action to be taken
by or on behalf of the General Partner or the Partnership pursuant to the
requirements of Applicable Laws if the provisions of Applicable Laws are
amended, modified or revoked so that the taking of such action is no longer
required; (viii) prevent the Partnership or the General Partner from being
deemed in any manner an “investment company” subject to the provisions of the
Investment Company Act; (ix) make any change as long as such change does not
adversely affect the Partners in any material respect; and/or (x) make any other
amendments similar to the foregoing. Each Partner, however, must consent to any
amendment that would reduce such Partner’s (other than Defaulting Partners)
Capital Account (except as otherwise stated herein) or rights of contribution or
withdrawal; amend the provisions of this Agreement relating to amendments; or
result in the Partnership being treated as an association taxable as a
corporation for U.S. federal income tax purposes. Notwithstanding any provision
in this Agreement to the contrary, no amendment to this Agreement shall
(i) increase the liability of a Partner (other than Defaulting Partners) without
such Partner’s consent, or (ii) adversely affect the economic rights of the
Special Limited Partner (including, without limitation, its rights to income
allocations under Section 3.6(a) and distributions under Section 4.2(b)) without
the prior written consent of the Special Limited Partner.

Section 9.4 Certain Elections. The Partnership shall not elect to be treated as
a corporation for U.S. federal income tax purposes.

Section 9.5 Choice of Law. Notwithstanding the place where this Agreement may be
executed by any of the parties thereto, the parties expressly agree that all the
terms and provisions hereof shall be construed under the laws of the State of
Delaware without regard to principles of conflict of laws and, without
limitation thereof, that the Act as now adopted or as may be hereafter amended
shall govern the limited partnership aspects of the Agreement (subject to the
terms of this Agreement).

Section 9.6 Notices. Except as otherwise specifically provided herein, each
notice relating to this Agreement shall be in writing and delivered in person,
by facsimile or by registered or certified mail. The receipt of any notice
transmitted by facsimile must be confirmed by any means acceptable in the
preceding sentence to be effective; provided, however, that such a confirmation
does not, in turn, have to be confirmed. All

 

51



--------------------------------------------------------------------------------

notices to a Partner shall be addressed to such Partner at the address set forth
on the books and records of the Partnership. Any Partner may designate a new
address by notice to that effect given to the Partnership. Unless otherwise
specifically provided in this Agreement, a notice shall be deemed to have been
effectively given when faxed or mailed by registered or certified mail to the
proper address or when delivered in person.

Section 9.7 Goodwill. No value shall be placed on the name or goodwill of the
Partnership, which shall belong exclusively to the General Partner.

Section 9.8 Heading. The titles of the Articles and the headings of the Sections
of this Agreement are for convenience of reference only, and are not to be
considered in constructing the terms and provisions of this Agreement.

Section 9.9 Irrevocable and Coupled with an Interest, Copies to Be Transmitted.
The powers of attorney granted under Section 9.2 shall be deemed irrevocable and
to be coupled with an interest. A copy of each document executed by the General
Partner pursuant to the powers of attorney granted in Section 9.2 shall be
transmitted to each Limited Partner promptly after the date of the execution of
any such document.

Section 9.10 Survival of Power of Attorney. The powers of attorney granted in
Section 9.2 shall survive delivery of an assignment by any Limited Partner of
the whole or any part of such Partner’s Interest, provided that if such
assignment was of all of such Limited Partner’s Interest and the substitution of
the assignee as a Limited Partner has been consented to by the General Partner,
the foregoing powers of attorney shall survive the delivery of such assignment
for the purpose of enabling the General Partner to execute, acknowledge and file
any and all certificates and other instruments necessary to effectuate the
substitution of the assignee as a substitute Limited Partner. Such powers of
attorney shall survive the death, incapacity, dissolution or termination of a
Limited Partner and shall extend to such Limited Partner’s successors and
assigns.

Section 9.11 Voting Rights. Except as otherwise provided herein, the Limited
Partners shall be permitted to exercise any of the voting rights prescribed in
this Agreement unless, prior to the exercise by the Limited Partners of any
specified voting right or rights, the Partnership shall have obtained (and
furnished a copy thereof to each Limited Partner) an opinion of counsel for the
Partnership acceptable to at least a Majority in Interest to the effect that the
exercise of such specified right or rights will (i) adversely affect the limited
liability of the Limited Partners, or (ii) adversely affect the classification
of the Partnership as a partnership for federal income tax purposes.

Section 9.12 Construction and Interpretation. This Agreement, the Subscription
Agreement, and any other written agreements between the General Partner or the
Partnership and any Partner constitute the entire agreement among the parties
hereto pertaining to the subject matter hereof. This Agreement supersedes any
prior agreements or understanding among the parties and may not be modified or
amended in any manner other than as set forth herein. If any question should
arise with respect to the

 

52



--------------------------------------------------------------------------------

operation of the Partnership that is not otherwise specifically provided for in
this Agreement or the Act, or with respect to the interpretation of this
Agreement, the General Partner in its sole discretion is hereby authorized to
make a final determination with respect to any such question and to interpret
this Agreement in such a manner as it shall deem fair and equitable, and its
determination and interpretations so made shall be final and binding on all
parties. This Agreement together with the documents expressly referred to
herein, each as amended or supplemented, constitutes the entire agreement among
the parties with respect to the subject matter herein or therein. They supersede
any prior agreement or understanding among the parties hereto.

Section 9.13 Counterparts. This Agreement may be executed in several
counterparts, all of which together shall constitute one agreement binding on
all parties hereto notwithstanding, and may be executed, through the use of
separate signature pages or in any number of counterparts, with the same effect
as if the parties executing such counterparts had all executed one counterpart;
provided, however, that each such counterpart shall have been executed by the
General Partner and that the counterparts, in the aggregate, shall have been
signed by or on behalf of all of the Partners.

Section 9.14 Separability of Provisions. Whenever possible, the provisions of
this Agreement shall be interpreted in such a manner as to be effective and
valid under Applicable Laws, but, if any provision of this Agreement shall be
held by a court of competent jurisdiction to be unenforceable, illegal or
invalid under said Applicable Laws, such provision shall be ineffective only to
the extent of such unenforceability, illegality or invalidity, and the remaining
provisions of this Agreement shall continue to be binding and in full force and
effect.

Section 9.15 No Waiver. The failure of any Partner to seek redress for
violation, or to insist on strict performance, of any covenant or condition of
this Agreement shall not prevent a subsequent act which would have constituted a
violation from having the effect of an original violation.

Section 9.16 Confidentiality. To the fullest extent permitted by law, each
Partner will maintain the confidentiality of information together with analyses,
studies or other documents or records prepared by the Partner, its affiliates,
any representative or other Person acting on behalf of the Limited Partner, that
is, to the knowledge of such Partner, non-public information or generated from
non-public information regarding the Partnership and the General Partner,
received by such Partner pursuant to this Agreement in accordance with such
procedures as it applies generally to the information of this kind.

Section 9.17 No Right to Partition. Except as otherwise expressly provided in
this Agreement, the Partners, on behalf of themselves and their shareholders,
members, partners, heirs, executors, administrators, personal or legal
representatives, successors and assigns, if any, hereby specifically renounce,
waive and forfeit all rights, whether arising under contract or statute or by
operation of law, to seek, bring or maintain any action in any court of law or
equity for partition of the Partnership or any asset of the Partnership, or any
interest that is considered to be Partnership property, regardless of the manner
in which title to any such property may be held.

 

53



--------------------------------------------------------------------------------

Section 9.18 Survival. All indemnities and reimbursement obligations made
pursuant to this Agreement shall survive dissolution and liquidation of the
Partnership until expiration of the longest applicable statute of limitations
(including extensions and waivers) with respect to the matter for which a party
would be entitled to be indemnified or reimbursed, as the case may be.

Section 9.19 Titles. Titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.

Remainder of Page Intentionally Left Blank.

Signature Page(s) Follows.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Second Amended and
Restated Agreement of Limited Partnership of PCM Private Equity L.P. as of the
date first set forth above.

 

GENERAL PARTNER: PCM CAPITAL-PRIVATE EQUITY LLC By:  

 

 

Name:

 

Title:

SPECIAL LIMITED PARTNER:

PCM, LLC By:  

 

 

Name:

 

Title:

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Second Amended and
Restated Agreement of Limited Partnership of PCM Private Equity L.P. as of the
date set forth below.

 

LIMITED PARTNER: By:  

 

  Print Name:   Title (if applicable): Joint Signature (if applicable): By:  

 

  Print Name:   Title (if applicable): Attorney-in-Fact (if applicable): By:  

 

  Print Name:

Date: July 30, 2010

 

56



--------------------------------------------------------------------------------

SCHEDULE A

PCM PRIVATE EQUITY L.P.

Part I

GENERAL PARTNER

 

Name and Address

   Amount of
Capital
Commitment

PCM CAPITAL-PRIVATE EQUITY LLC

1010 Grand Blvd.

Kansas City, MO 64106

   $*

 

* Investments in the Partnership by the members and/or Affiliates of the General
Partner are counted toward the General Partner’s Capital Commitment.

 

1



--------------------------------------------------------------------------------

Exhibit G

FORM OF KANSAS CITY SUBLEASE

THIS SUBLEASE (“Sublease”) is made and entered into as of this      day of
                    , 2010, by and between GEORGE K. BAUM & COMPANY, a Missouri
corporation (“Sublessor”), and UMB ADVISORS, LLC, a Delaware limited liability
company (“Subtenant”).

RECITALS:

A. Pursuant to that certain Lease dated April 5, 2004, a copy of which is
attached hereto as Exhibit A and incorporated herein by this reference (the
“Prime Lease”), Plaza Colonnade, L.L.C., a Missouri limited liability company
(“Prime Landlord”), as landlord, leased to Sublessor, as tenant, 31,413 square
feet on the 5th floor of the Plaza Colonnade Building, located at 4801 Main
Street, Kansas City, Missouri 64112, as more particularly described in the Prime
Lease (“Sublessor’s Space”).

B. Sublessor desires to sublease to Subtenant a portion of the Sublessor’s Space
consisting of approximately 9,709 square feet in the location depicted on
Exhibit B attached hereto and incorporated herein by this reference (the
“Premises”), and Subtenant desires to sublease the Premises from Sublessor
pursuant to the terms of this Sublease.

NOW, THEREFORE, in consideration of $10.00 and other consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

Section 1. Premises; Prime Lease.

A. Sublessor hereby subleases the Premises to Subtenant, and Subtenant hereby
rents the Premises from Sublessor, together with the right in common with others
to use certain common areas including related parking areas so designated
pursuant to the Prime Lease. Subtenant shall also be entitled to utilize
hallways, lobby areas, entrances, conference rooms, bathrooms and kitchen areas
in the Sublessor’s Space so long as Subtenant does not materially interfere with
Sublessor’s operations.

B. The parties agree that this Sublease shall be subject and subordinate to all
of the terms, covenants, conditions and provisions of the Prime Lease, and to
all of the title and other matters to which the Prime Lease is subject or
subordinate. Except as otherwise herein provided, Subtenant shall have all of
the right, privileges and obligations of the tenant under the Prime Lease with
respect to the Premises (except any rights to extend the term), and Subtenant
shall timely observe and perform all of such covenants and obligations under the
Prime Lease arising after the date hereof and with respect to the Premises as if
Subtenant were the original tenant thereunder. Neither Sublessor or Subtenant
shall undertake or perform any action or fail to take any action which will
cause a breach of any covenant or obligation under the Prime Lease, and unless
caused by any matter outside of Sublessor’s control, Sublessor shall not breach
the Prime Lease. Sublessor shall not terminate the Prime Lease or amend the
Prime Lease in any manner affecting Subtenant’s rights to or use of the Premises
without Subtenant’s consent, which consent will not be unreasonably withheld,
conditioned or delayed. Sublessor represents that Sublessor is not in material
default under the Prime Lease as of the date hereof, and that it has obtained
the Prime Landlord’s Consent to sublease the Premises to Subtenant. Said Consent
is attached hereto and incorporated herein as Exhibit C.

 

G-1



--------------------------------------------------------------------------------

C. Sublessor warrants and represents to Subtenant that a true and correct copy
of the Prime Lease is attached hereto as Exhibit A, and that the Prime Lease has
not been amended or modified.

D. So long as Subtenant performs its obligations hereunder, Subtenant shall
peaceably and quietly hold and enjoy the Premises for the terms set forth herein
without hindrance or interruption by Sublessor or any other person lawfully or
equitably claiming by, through or under Sublessor. Notwithstanding the
foregoing, it is the intent of the Sublessor and Subtenant that all terms and
conditions of this Sublease be consistent with the terms and conditions of the
Prime Lease, and that in the event of a conflict or inconsistency in the terms
of this Sublease and the terms of the Prime Lease, the terms of the Prime Lease
shall control and be binding on the parties. In the absence of a term or
condition in this Sublease, a term or condition relating to the same matter in
the Prime Lease shall be construed as having been contained in this Sublease.

E. Sublessor shall provide mutually agreed upon signage for Subtenant consistent
in type and size with signage for the prior subtenant of the Premises, at
Subtenant’s costs, in the area immediately off the elevator, identifying
Subtenant and indicating location of Subtenant office, subject to Prime
Landlord’s approval rights, if any.

Section 2. Term.

A. The term (the “Term”) of this Sublease shall be for a period commencing on
the closing date for the transaction contemplated by the Asset Purchase
Agreement dated June 27, 2010 by and among Prairie Capital Management LLC,
Subtenant, PCM LLC, UMB Merchant Banc, LLC, UMB Financial Corporation, Brian
Kaufman, Robyn Schneider, Curtis Krizek and George K. Baum Holdings, Inc. (the
“Commencement Date”) and expiring June 30, 2011, unless sooner terminated as
provided herein or as agreed upon by the parties in writing (the “Expiration
Date”).

B. Sublessor may terminate this Sublease effective at any time on or after
June 30, 2011 by giving at least 30 days written notice of termination (and
specifying the effective date of such termination) to Subtenant at least 30 days
in advance of such stated termination date. Subtenant may terminate this
Sublease effective at any time on or after January 31, 2011 by giving written
notice of termination (and specifying the effective date of such termination) to
Sublessor at least 30 days in advance of such stated termination date, and upon
such termination, Sublessor and Subtenant shall have no further obligations
hereunder.

Section 3. Rent.

Subtenant shall pay to Sublessor, at the office of Sublessor or as otherwise
designated by Sublessor, rent for the period of time this sublease is in effect,
payable in advance in monthly installments in the amount of $20,227.08 per month
during the period between the Commencement Date and January 31, 2011, and
$21,238.43 per

 

G-2



--------------------------------------------------------------------------------

month for any period of time after February 1, 2011 during which this sublease
is in effect, due on the first day of each month (“Rent”). Rent for any partial
month shall be prorated on a monthly basis. Sublessor shall timely pay to Prime
Landlord all rent and other charges owed under the Prime Lease, and Subtenant
shall have no obligation for same.

Section 4. Operating Expenses, Utilities and Expenses; Maintenance and Repair;
Services.

Sublessor shall initially be responsible for all operating expenses, utility
expenses, taxes and assessments, maintenance, repair, restoration and other
expenses required of Sublessor as the tenant under the Prime Lease or relating
to the use and operation of the Premises, including, without limitation, charges
owed by Sublessor to Prime Landlord under Section 5 of the Prime Lease. Any
increase in the amount of such fees and expenses subsequent to December 31, 2008
that is paid by Sublessor to Prime Landlord shall be reimbursed to Sublessor by
Subtenant within thirty (30) days after receipt by Subtenant from Sublessor of
notice thereof. In accordance with Sublessor’s obligations under the Prime
Lease, Subtenant shall maintain the Premises in good condition and repair and
shall reasonably cooperate with Sublessor in Sublessor’s performance of its
obligations under the Prime Lease. Subtenant recognizes that Sublessor is not in
a position to render any of the services or to perform any of the obligations
required of the Prime Landlord by the terms of the Prime Lease, however
Sublessor shall use commercially reasonable efforts to cause the Prime Landlord
to perform such obligations at Subtenant’s expense. Therefore, Sublessor will
not be liable to Subtenant for any default of the Prime Landlord under the Prime
Lease. Subtenant will not have any claim against Sublessor based on the Prime
Landlord’s failure or refusal to comply with any of the provisions of the Prime
Lease unless that failure or refusal is a result of Sublessor’s act or failure
to act.

Section 5. Parking.

Pursuant to the terms of the Prime Lease, Sublessor is entitled to the exclusive
use of 125 parking stalls within the covered parking garage serving the Building
(the “Covered Parking Stalls”). Subtenant shall be entitled to the exclusive use
of up to 50 parking stalls within the Covered Parking Stalls in
mutually-acceptable location by Sublessor. The location of any Covered Parking
Stalls utilized at the time of execution of this Sublease by employees of
Subtenant is deemed mutually acceptable locations. Subtenant shall comply with
all obligations of Sublessor related to parking as set forth in the Prime Lease.
For each Covered Parking Stall utilized by Subtenant, Subtenant shall pay to
Sublessor the rate charged by the Prime Landlord to the Sublessor for a Covered
Parking Stall and such amount shall be paid by Sublessor to Subtenant as
additional Rent due on a monthly basis.

 

G-3



--------------------------------------------------------------------------------

Section 6. Insurance; Waiver of Subrogation.

A. Each party shall maintain, with respect to the Subleased Premises, such
insurance coverage in such amounts and with such limits as required by the Prime
Lease. Upon a party’s request, the requested party shall deliver certificate(s)
of such insurance to the requesting party. Subtenant agrees to cause Sublessor
and Prime Landlord each to be named as an additional insured on all insurance
policies carried by Subtenant as required under the Prime Lease.

B. Each party hereto and all parties claiming under them hereby release and
discharge the other from all claims and liabilities arising from or caused by
any hazard covered by insurance on the Premises (or insurance required to be
covered by this Sublease or the Prime Lease), or covered by insurance in
connection with property on, or activities conducted on, the Premises (or
required to be covered by this Sublease or the Prime Lease), regardless of the
cause of the damage or loss.

Section 7. No Privity; Indemnity.

Nothing contained in this Sublease shall be construed to create privity of
estate or of contract between Subtenant and Prime Landlord. Neither Sublessor
nor Subtenant shall do or permit to be done any act or thing that will
constitute a breach or violation of any of the terms, covenants, conditions, or
provisions of the Prime Lease, except that nothing herein shall obligate
Sublessor to take any action or expend any money to enforce obligations of Prime
Landlord under the Prime Lease. Subtenant will indemnify and hold Sublessor
harmless from and against all claims, losses, costs, damages, expenses and
liabilities, including, but not limited to, reasonable attorney fees, that
Sublessor suffers as a result of the negligence or intentional misconduct of
Subtenant and its agents, contractors or affiliates, or by reason of any breach
or default hereunder on Subtenant’s part. Sublessor will indemnify and hold
Subtenant harmless from and against all claims, losses, costs, damages,
expenses, and liabilities including, but not limited to, reasonable attorney
fees, that Subtenant suffers as a result of the negligence or intentional
misconduct of Sublessor and its agents, contractors or affiliates, or by reason
of any breach or default hereunder or under the Prime Lease by Sublessor.

Section 8. Assignment and Subletting.

Subtenant shall not pledge, mortgage, hypothecate, assign or in any way encumber
this Sublease, or further sublet the Premises, or any part thereof, without the
prior written consent of Sublessor and Prime Landlord in each instance, which
with respect to Sublessor may be refused in its sole and absolute discretion.

 

G-4



--------------------------------------------------------------------------------

Section 9. Use.

Subtenant shall use the Premises for those purposes permitted under the Prime
Lease. Subtenant shall comply with all applicable laws and codes governing the
Premises and Subtenant’s use thereof.

Section 10. Condition; Alterations; Surrender.

Upon the expiration or earlier termination of this Sublease, Subtenant shall
promptly and peaceably surrender the Premises to Sublessor in the condition
required by the Prime Lease. Subtenant shall reasonably repair all damage caused
by the removal of Subtenant’s personal property, fixtures and equipment from the
Premises.

Section 11. Default.

A. Each of the following events shall be an “Event of Default” hereunder:

 

  i. If default be made in the payment of the Rent, or any part thereof, as
herein specified after the failure to make such payment within ten (10) days of
written notice, or

 

  ii. If default be made in the performance of any of the terms, covenants, or
conditions in this Sublease contained on the part of the Subtenant to be kept
and performed following thirty (30) days written notice thereof, or

 

  iii. If the Subtenant

a. Makes an assignment for the benefit of creditors;

b. Is the subject of a bankruptcy;

c. Files a petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, or similar relief under any statute, law
or regulation or other pleading admitting or failing to contest the material
allegations of a petition filed against the Subtenant in a proceeding of such
nature;

 

G-5



--------------------------------------------------------------------------------

d. Seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of all or any substantial part of Subtenant’s property; or

e. 120 days after the commencement of any proceeding against Subtenant seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law or regulation, the
proceeding has not been dismissed, or if, within 90 days after the appointment,
without Subtenant’s consent or acquiescence, of a trustee, receiver, or
liquidator of Subtenant or of all or any substantial part of Subtenant’s
property, the appointment is not vacated or stayed, or, within 90 days after the
expiration of any such stay, the appointment is not vacated.

B. If any Event of Default shall occur, Sublessor shall have any of those
remedies available to Prime Landlord under the Prime Lease.

C. If Sublessor fails to perform any of its obligations under this Sublease,
Subtenant shall have the right to perform the same after giving thirty (30) days
prior written notice to Sublessor, or if such failure cannot, with due
diligence, be cured within thirty (30) days, if Sublessor does not commence
curing within thirty (30) days and with reasonable diligence completely cure the
breach within a reasonable period of time after the notice. Sublessor shall on
demand reimburse Subtenant for the reasonable costs and expenses incurred by
Subtenant in correcting such failure. If Sublessor shall fail to reimburse
Subtenant, Subtenant shall have the right to commence suit against Sublessor to
recover such amounts due until all amounts due Subtenant are recovered by
Subtenant in full.

D. No failure by Sublessor or Subtenant to insist upon the strict performance of
any covenant, term, or condition of this Sublease or to exercise any right or
remedy consequent upon a breach thereof, and no payment by Subtenant or
acceptance by Sublessor of Rent during the continuance of any such breach shall
constitute a waiver of any such breach, or of such term, covenant, or condition.
No term, covenant, or condition of this Sublease to be performed or complied
with by either Sublessor or Subtenant, and no breach thereof, shall be waived,
altered, or modified, except by a written instrument executed by the parties
hereto. No waiver of any breach shall affect or alter this Sublease, but each
and every term, covenant, and condition of this Sublease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof.

 

G-6



--------------------------------------------------------------------------------

Section 12. Notices.

All notices and demands which are required or permitted to be given hereunder
shall be given by personal delivery or by sending such notice or demand by
United States registered or certified mail, postage prepaid, return receipt
requested. All notices shall be effective two days after being deposited in the
United States mail in the manner required by this Section. Subtenant and
Sublessor agree to promptly forward to each other copies of notices sent to and
received from Prime Landlord except obligations of Sublessor shall be limited to
notices of matters involving the Premises. All notices shall be sent to the
address of the respective party set forth below or to such other address as said
party shall specify in writing:

 

Sublessor:    George K. Baum & Company    4801 Main Street, Suite 500    Kansas
City, MO 64112    Attn: Dana Bjornson Subtenant:    UMB Advisors, LLC    1010
Grand Blvd.    Kansas City, MO 64106    Attn: Clyde F. Wendel, President
With a copy to:    UMB Bank, n.a.    928 Grand Boulevard    Kansas City, MO
64106    Attn: Mark Garten

Section 13. Miscellaneous Provisions.

A. This Sublease, together with any exhibits hereto, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any prior representations or understandings. This Sublease may not be
modified except in writing signed by the parties hereto.

B. Subject to the provisions of Section 8 above, this Sublease shall be binding
upon and inure to the benefit of the parties hereto, their respective heirs,
successors, legal representatives and assigns. This Sublease may be executed in
counterparts, each of which will be deemed to be an original, but all of which
will be deemed to be one and the same instrument.

 

G-7



--------------------------------------------------------------------------------

C. Any capitalized terms not defined herein shall have the meaning ascribed to
them in the Prime Lease.

D. This Sublease shall be governed by, and construed in accordance with, the
laws of the State of Missouri.

E. Except as hereinafter provided, the parties waive their right to seek
remedies in court, including any right to a jury trial. The parties agree that
in the event of any dispute between the parties, including, but not limited to,
any dispute concerning any transaction or the construction, performance or
breach of this Sublease, such dispute shall be arbitrated by a panel of three
(3) arbitrators in accordance with the rules of the American Arbitration
Association or the Federal Mediation and Conciliation Services, with such
arbitration to be conducted only in the City of Kansas City, Missouri. Except as
otherwise provided by applicable law, disputes will not be resolved in any other
forum or venue. The parties understand that any party’s right to appeal or to
seek modification of rulings in an arbitration is severely limited. Any award
rendered by the arbitrators shall be final and binding and judgment may be
entered upon it in any court of competent jurisdiction in Jackson County,
Missouri at the time such award is rendered. Arbitration must be commenced by
service upon the other party of a written demand for arbitration or a notice of
intention to arbitrate. Notwithstanding the foregoing, the parties agree that
any breach of this Sublease may cause the parties substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available at law or in equity or by statute or otherwise,
each party shall have the right to seek specific performance and injunctive
relief, with exclusive in personam jurisdiction and exclusive venue of the
courts of competent jurisdiction in the state of Missouri, including the United
States District Court for the Western District of Missouri.

F. This Sublease shall be of no force or effect unless consented to by Prime
Landlord prior to or concurrently with the execution hereof. In the event
Subtenant fails to receive such executed Consent to Sublease prior to or
concurrently with the execution of this Sublease, this Sublease shall have no
force and effect.

 

G-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this instrument, or caused the
same to be executed, the day and year first above written.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

SUBLESSOR:     SUBTENANT: GEORGE K. BAUM & COMPANY,     UMB ADVISORS, LLC, a
Missouri corporation     a Delaware limited liability company By:  

 

    By:  

 

Name:   Dana Bjornson     Name:   Clyde F. Wendel Title:   Chief Financial
Officer     Title:   President

[Signature page to Form of Kansas City Sublease]



--------------------------------------------------------------------------------

Exhibit A

Prime Lease

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Premises

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Prime Landlord Consent

 

C-1



--------------------------------------------------------------------------------

Exhibit H

SUPPORT SERVICES AGREEMENT

THIS SUPPORT SERVICES AGREEMENT (the “Agreement”) is made and entered into as of
the      day of                     , 2010, by and among George K. Baum &
Company, a Missouri corporation (“Company”), UMB Advisors, LLC, a Delaware
limited liability company (“Advisors”), and UMB Financial Services, Inc., a
Missouri corporation (“UMBFSI”).

RECITALS

WHEREAS, Company is engaged in the business of providing investment advisory and
securities brokerage services;

WHEREAS, Advisors is engaged in the business of providing investment advisory
and wealth management services;

WHEREAS, UMBFSI is a registered broker-dealer and is engaged in the business of
providing securities brokerage services; and

WHEREAS, Advisors and UMBFSI (collectively, “UMB”) desire to retain certain
services from Company and Company desires to provide certain services to UMB, in
accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
sufficiency of which are hereby acknowledged, the parties agree as follows:

SECTION 1

Support Services

 

1.1 Support Services. During the term of this Agreement, defined below in
Section 1.2, Company shall, through its qualified officers, employees,
independent contractors or agents, make available, offer, provide, and perform
to and for UMB certain support services listed on Exhibit A attached hereto (the
“Services”), as may reasonably be requested from time to time by UMB in
connection with the operation of its business.

 

1.2 Term. This Agreement shall commence on the Closing Date of the Asset
Purchase Agreement among Prairie Capital Management LLC (“PCM”) and certain
affiliated entities or persons, as Sellers, and Advisors and certain affiliated
entities, as Buyers (the “Effective Date”), and shall continue until January 31,
2011, unless terminated as hereinafter provided; provided, however, that UMB may
in its discretion extend the term of this Agreement on a month-to-month basis
(the “Extended Term”) by providing written notice to Company no later than
December 31, 2010; provided, however, that the Extended Term shall not exceed
the term of the Kansas City Sublease of even date herewith. In the event UMB
exercises its right to extend the term of this Agreement, the Monthly Fee (as
defined below) shall be increased by five percent (5%) during the Extended Term.
Notwithstanding the foregoing, this Agreement may be terminated by UMB at any
time (including during the Extended Term) for any or no reason upon at least
thirty (30) days’ prior written notice to Company.

 

H-1



--------------------------------------------------------------------------------

1.3 Limited Warranty; Limitation of Liability. Company shall use its reasonable
commercial efforts to ensure that the Services are timely provided and free from
material errors. The Services will be provided by Company to UMB in a similar
manner that like services are provided by Company for its own business. COMPANY
MAKES NO OTHER WARRANTIES OF ANY NATURE, EXPRESS OR IMPLIED, AND SPECIFICALLY
DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. COMPANY EXPRESSLY DISCLAIMS ANY OBLIGATION OR LIABILITY FOR THE LOSS OF
USE OF THE SERVICES WARRANTED, LOSS OF TIME, INCONVENIENCES, COMMERCIAL LOSS OR
ANY OTHER INDIRECT, CONSEQUENTIAL, SPECIAL, OR INCIDENTAL DAMAGES AS A RESULT OF
THE SERVICES. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IN NO EVENT SHALL COMPANY BE LIABLE TO UMB FOR ANY DAMAGES ARISING
OUT OF COMPANY’S PERFORMANCE OF THE SERVICES OR OTHERWISE IN EXCESS OF THE
GREATER OF $100,000 OR THE AMOUNT OF FEES PAID BY UMB TO COMPANY UNDER SECTION
2.1.

 

1.4 Force Majeure. Company shall not be liable to UMB for any failure to perform
in this Agreement if such failure arises out of any cause or event beyond
Company’s reasonable control and without its gross negligence, including, but
not limited to, labor disputes, acts of God, or interruptions in power supplies.

SECTION 2

Compensation

 

2.1 Support Service Fees. In addition to all other fees and reimbursements
provided in this Agreement, Advisors shall pay Company a monthly fee equal to
$18,000.00 (the “Monthly Fee”), which shall be prorated for any partial month.
The Monthly Fee shall be payable on the last day of each calendar month and
payments will be made by wire-transfer of immediately available funds.

 

2.2 Tangible Personal Property. If Company provides to UMB any tangible personal
property, such property will be valued and billed to UMB separately.

 

2.3 Direct Cost Reimbursement. UMB shall reimburse Company for all out of pocket
expenses incurred by Company on behalf of UMB for services and goods used by or
provided to UMB. These expenses shall include, but are not limited to, allocated
and/or direct costs such as communication expenses, quotation services,
messenger and delivery services, postage, office supplies, furniture leases,
direct data processing costs, and other office expenses agreed upon by the
parties, provided such expenses and costs are generally consistent with the
goods and services provided by Company to PCM and the reimbursement paid by PCM
over the six (6) months preceding the date of this Agreement. UMB will provide
such reimbursement to Company for a payment to a third party vendor upon
presentation to UMB of (a) an invoice showing the cost of such goods or services
and (b) a statement reflecting the reasonable and fair allocation of the cost of
such goods or services between Company and UMB, provided, that allocations by
the Company with respect to UMB which are consistent with the allocations by the
Company with respect to PCM and would require a payment by UMB of less than
$25,000 shall be deemed reasonable and fair for purposes of this Agreement.
UMB’s reimbursement shall be due and payable by wire-transfer of immediately
available funds within thirty (30) days following receipt by UMB of such invoice
and statement.

 

H-2



--------------------------------------------------------------------------------

2.4 Late Payments. Payments (including any reimbursements) not received within
thirty (30) days after the due date thereof shall be subject to a late payment
fee on such unpaid amount equal to an annual rate that is equal to the “prime
rate” as set from time to time by UMB.

SECTION 3

Cooperation

 

3.1 Company shall use reasonable commercial efforts in the performance of its
obligations under this Agreement. UMB shall provide such access to its
information and property as may be reasonably required in order to permit the
Company to perform its obligations under this Agreement. Company shall cooperate
with UMB’s personnel, shall not interfere with the conduct of UMB’s business and
shall observe any rules, regulations and security requirements of UMB provided
to Company concerning the safety of persons and property and the confidentiality
and security of UMB’s proprietary and confidential information.

SECTION 4

Representations and Warranties of the Company

Company represents and warrants to UMB as follows:

 

4.1 Organization. Company is a corporation and is duly organized, validly
existing, and in good standing under the laws of the state of Missouri. Company
has all requisite power and authority to conduct its business where such
business is presently conducted. Company is qualified or licensed to do business
and is in good standing in every jurisdiction where such qualification or
licensing is required, except where the failure to be so qualified or licensed
will not have a material adverse effect on this Agreement or the transactions
contemplated herein.

 

4.2 Authority; Binding Effect. Company has the power to execute and deliver this
Agreement and to carry out the transactions contemplated herein. This Agreement
has been duly executed by Company and constitutes the legal, valid and binding
obligation of it, enforceable against it in accordance with its terms.

 

4.3 Compliance with Laws. Neither the execution and delivery of this Agreement
nor compliance with the terms and provisions of this Agreement will conflict
with or result in a material breach of any of the terms, conditions or
provisions of any contract or other instrument to which Company is a party or by
which it is bound. Neither the execution and delivery of this Agreement by
Company nor compliance by it with the terms and provisions of this Agreement
will violate any law, statute or regulation relating to the conduct of its
business, which violation will create any material liability to UMB or
materially interfere with UMB’s conduct of its business.

SECTION 5

Representations and Warranties of UMB

UMB represents and warrants to Company as follows:

 

5.1

Organization. Advisors is a limited liability company and is duly organized,
validly existing, and in good standing under the laws of the state of Delaware;
UMBFSI is a corporation and is duly organized, validly existing, and in good
standing under the laws of the state of Missouri. UMB has all requisite power
and authority to conduct its business where such business is presently

 

H-3



--------------------------------------------------------------------------------

 

conducted. UMB is qualified or licensed to do business and is in good standing
in every jurisdiction where such qualification or licensing is required, except
where the failure to be so qualified or licensed will not have a material
adverse effect on this Agreement or the transactions contemplated herein.

 

5.2 Authority; Binding Effect. UMB has the power to execute and deliver this
Agreement and to carry out the transactions contemplated herein. This Agreement
has been duly executed by UMB and constitutes the legal, valid and binding
obligation of it, enforceable against it in accordance with its terms.

 

5.3 Compliance with Laws. Neither the execution and delivery of this Agreement
nor compliance with the terms and provisions of this Agreement will conflict
with or result in a material breach of any of the terms, conditions or
provisions of any contract or other instrument to which UMB is a party or by
which it is bound. Neither the execution and delivery of this Agreement by UMB
nor compliance by it with the terms and provisions of this Agreement will
violate any law, statute or regulation relating to the conduct of its business,
which violation will create any material liability to Company or materially
interfere with Company’s conduct of its business.

SECTION 6

Miscellaneous

 

6.1 Modification. This Agreement constitutes the entire agreement between the
parties pertaining to the purchase of the Services. The parties make no
representations or warranties not expressly set forth in this Agreement. This
Agreement supersedes and terminates all prior discussions, negotiations,
understandings, arrangements and agreements between the parties relating to the
subject matter hereof. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by all parties.

 

6.2 Waiver. Any failure of any party to comply with any of the obligations,
agreements, or conditions of this Agreement may be waived only by a written
waiver from the other party. No waiver of any provision of this Agreement shall
be deemed or shall constitute a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver.

 

6.3 Binding Effect. All of the terms of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by Company and UMB.

 

6.4 Assignability. No party hereto may assign this Agreement without the prior
written consent of the others, which shall not be unreasonably withheld. Any
impermissible attempted assignment of this Agreement without such prior written
consent shall be void.

 

6.5 Governing Law. The parties have agreed that the validity, construction,
operation and effect of any and all of the terms and provisions of this
Agreement shall be determined and enforced in accordance with the laws of the
State of Missouri.

 

6.6 Independent Contractor Status. Company shall perform all services under this
Agreement as an independent contractor and not as an employee or agent of UMB.
Company is not authorized to assume or create any obligation or responsibility,
express or implied, on behalf of, or in the name of, UMB or to bind UMB in any
manner.

 

H-4



--------------------------------------------------------------------------------

6.7 Separate Entities. Company and UMB are separate entities, and nothing in
this Agreement or otherwise shall be construed to create any partnership or
other combination of the parties hereto. Nothing contained herein shall create
any right or impose any obligation on one of the parties hereto that relates
solely to the other party.

 

6.8 Confidentiality. The Company, in providing services to UMB, may acquire
confidential information about UMB and UMB’s customers and prospective
customers, including but not limited to financial information, business or
marketing plans, product development, customer lists and other nonpublic
customer and prospective customer information (collectively, “Confidential
Information”). Company agrees that all Confidential Information shall be held in
strict confidence and disclosed only to those employees of Company whose duties
require access to such Information. Company shall use Confidential Information
only in connection with performance of the Services. Company shall protect
Confidential Information using the same degree of care, but no less than
reasonable care, to prevent the unauthorized use or disclosure of Confidential
Information as Company uses to protect its own customer information. If Company
becomes aware of any unauthorized access to or disclosure of Confidential
Information caused by a breach of the Company’s obligations hereunder, Company
shall take appropriate actions to address the incident and shall promptly notify
UMB of such incidents. Company shall establish and maintain policies and
procedures to ensure compliance with this Section 6.8 and agrees to permit UMB
to monitor Company’s compliance with this Section 6.8 during business hours upon
reasonable notice to Company. Company shall return Confidential Information to
UMB once the Services have been completed or upon termination of this Agreement,
and Company shall supply UMB, upon request, with written certification that it
is no longer in possession of any Confidential Information; provided, however,
notwithstanding the forgoing provision of this Section 6.8, Company may retain
copies of any Confidential Information and any files, letters, memoranda,
reports, records, data or any other information obtained or created by Company
in connection with the performance of the Services if required by any mandatory
provision of law or other governmental regulation. The provisions of this
Section 6.8 shall survive for a period of two (2) years following the
termination of this Agreement.

 

6.9 Reports. Throughout the term of this Agreement, Company shall provide to
UMB, upon UMB’s reasonable request, reports regarding its performance of the
Services. As of the Effective Date, Company shall provide to UMB all email
folders and history on an external drive related to UMB business.

 

6.10 Transaction Information. For a period of one hundred twenty (120) days
following the date of the termination of this Agreement, Company agrees to
promptly provide UMB with copies of any transaction information, including
confirmations and statements, it receives in connection with personal or related
person securities transactions for UMB associates who were previously licensed
securities representatives of Company.

 

6.11 Business Continuity Plan. Upon UMB’s request, Company shall provide to UMB
current copies of its business continuity plan.

 

6.12

Arbitration. Except as hereinafter provided, the parties waive their right to
seek remedies in court, including any right to a jury trial. The parties agree
that in the event of any dispute between the parties, including, but not limited
to, any dispute concerning any transaction or the

 

H-5



--------------------------------------------------------------------------------

 

construction, performance or breach of this Agreement, such dispute shall be
arbitrated by a panel of three (3) arbitrators in accordance with the rules of
the American Arbitration Association, the Federal Mediation and Conciliation
Services or the Financial Industry Regulatory Authority, with such arbitration
to be conducted only in the City of Kansas City, Missouri. Except as otherwise
provided by applicable law, disputes will not be resolved in any other forum or
venue. The parties understand that any party’s right to appeal or to seek
modification of rulings in an arbitration is severely limited. Any award
rendered by the arbitrators shall be final and binding and judgment may be
entered upon it in any court of competent jurisdiction in Jackson County,
Missouri at the time such award is rendered. Arbitration must be commenced by
service upon the other party of a written demand for arbitration or a notice of
intention to arbitrate. Notwithstanding the foregoing, the parties agree that
any breach of this Agreement may cause the parties substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, each party shall have the right to seek
specific performance and injunctive relief, with exclusive in personam
jurisdiction and exclusive venue of the courts of competent jurisdiction in the
state of Missouri, including the United States District Court for the Western
District of Missouri.

 

6.13 Indemnity. Advisor and UMBFSI jointly and severally agree to indemnify and
hold Company, its affiliates, officers, directors, managers, owners, attorneys,
agents and employees harmless from and against any and all damage, loss, cost,
obligation, claim or liability and all expenses (including, without limitation,
attorneys’ fees) arising out of, relating to or in connection with the services
provided by Company hereunder; provided, however, UMB’s obligation to indemnify
Company hereunder shall not apply to the extent the matter arises from the gross
negligence, willful misconduct of Company or breach of any provision of this
Agreement by Company.

 

6.14 Joint and Several Liability. All obligations and liability of Advisors and
UMBFSI shall be joint and several.

SIGNATURES ON THE FOLLOWING PAGE

 

H-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

THE CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

COMPANY: George K. Baum & Company By:  

 

Name:  

 

Title:  

 

Date:  

 

UMB Advisors, LLC By:  

 

Name:   Clyde F. Wendel Title:   President Date:  

 

UMB Financial Services, Inc. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

H-7



--------------------------------------------------------------------------------

EXHIBIT A

Communication

 

  1) Manage phone contracts

 

  2) Provide internet access

 

  3) Provide voice mail system

 

  4) Manage office phone system and additions/deletions to phone network

Information Technology

 

  1) BETA and AS400 report management, and report writing, design and management

 

  2) Manage all PC’s – software and hardware updates, license purchases,
maintenance and trouble shooting

 

  3) Provide Network connectivity

 

  4) Provide servers and storage, with the exception of email

 

  5) Data back-up and disaster recovery plan

 

  6) Help desk for PC issues

 

  7) Provide support and execute IT initiatives requested by users – e.g.
contact management system, special reports, data management, scanning and
on-line document management system, etc, including requests for historical data
from Company’s clearing broker-dealer, First Clearing, LLC, but not including
email or website domain

 

  8) Install and manage firewalls so that they are effective and provide
security for the network

 

  9) Provide programming resources for reports reasonably requested by UMB
personnel

 

  10) Implement PC moves (except to another location), adds, changes, and
deletions as requested. This will include the installation and/or updating of
necessary software to enable computers to access the network and perform the
necessary tasks assigned to each person

 

  11) Manage FCC data download to AS400

 

  12) Manage Advent download and server

 

  13) Support clearing broker arrangements with First Clearing, LLC, as
requested, including interface with clearing broker, assistance in negotiations
and other issues

 

  14) Provide assistance to UMBFSI in connection with SEC and FINRA
examinations, limited, however, to services provided during the term (including
any Extended Term) of this Agreement as set forth in Section 1.2

 

  15) Transfer control of Prairie Capital Management’s domain

 

H-8



--------------------------------------------------------------------------------

General Office Management

 

  1) Manage cleaning service and deal with any related issues

 

  2) Mail room – daily mail distribution and mail sending

 

  3) Office supply management – ordering, checking receipt of orders,
delivering, etc

 

  4) Printers/faxes/copiers – manage program and provide national account
pricing

 

  5) Provide beverage for all employees

 

  6) Manage office décor – e.g. florist contracts, art, etc

 

  7) Deal with all office issues related to carpeting, walls, doors, décor,
noise, etc

 

  8) Manage document shredding services contract

 

  9) Responsible for parking administration – billing, passes, reserved spots,
etc

 

  10) Provide secured access to space and manage all access/security passes and
keys

 

  11) Administer leases for existing cubicles and major office furniture
purchases.

 

H-9



--------------------------------------------------------------------------------

Exhibit I

AMENDMENT AND ASSIGNMENT OF CLEARING AGREEMENT

THIS AMENDMENT AND ASSIGNMENT OF CLEARING AGREEMENT (this “Amendment and
Assignment”) dated as of             ,             2010 is by and among First
Clearing, LLC (the “Clearing Firm”), George K. Baum & Company (“Baum”), and UMB
Financial Services, Inc. (“UMBFSI”)

WHEREAS, the Clearing Firm and Baum are parties to a Clearing Agreement dated as
of March 17, 2004 (the “Clearing Agreement”), whereby the Clearing Firm agreed
to provide to Baum clearing, execution and other services related to the
securities business; and

WHEREAS, Baum acts as an introducing broker for customers of Prairie Capital
Management, LLC (“PCM”), through Baum’s Prairie Brokerage Services division,
which, among other things, transmits orders to the Clearing Firm; and

WHEREAS, pursuant to the terms of an asset purchase agreement involving PCM and
certain affiliated entities or persons, as Sellers, and UMB Advisors, LLC, and
certain affiliated entities, as Buyers (the “Transaction”), Baum will transfer
the PCM customer accounts to UMBFSI, an affiliate of UMB Advisors, LLC; and

WHEREAS, UMBFSI wishes to maintain the clearing broker arrangement with the
Clearing Firm for the PCM customers following the closing of the Transaction by
taking assignment of Baum’s rights and obligations under the Clearing Agreement;
and

WHEREAS, Baum, UMBFSI and the Clearing Firm desire to enter into this Amendment
and Assignment, which will be effective upon consummation of the Transaction
(the “Effective Date”).

NOW, THEREFORE the parties agree as follows:

1. Baum hereby assigns to UMBFSI all of its rights, duties and responsibilities
under the Clearing Agreement, and UMBFSI hereby accepts such assignment and
agrees to perform all duties and responsibilities of Baum (i.e. the Introducing
Firm) as described in the Clearing Agreement, as the same is being amended by
this Amendment and Assignment.

2. The Clearing Firm hereby consents to the assignment of the Clearing Agreement
from Baum to UMBFSI as provided herein and agrees that such consent fully
satisfies all conditions required for the Clearing Firm’s consent under the
terms of and in accordance with the Clearing Agreement. The Clearing Firm
further agrees that Baum shall be released from all future obligations arising
under the Clearing Agreement from and after the Effective Date, and UMBFSI shall
assume responsibility for all future obligations under the Clearing Agreement
arising from and after the Effective Date (but not any obligations arising prior
to the Effective Date).

3. Section 14.2.f. is deleted and is replaced by the following:

f. The Clearing Firm, in providing services to UMBFSI, will acquire confidential
information about UMBFSI and UMBFSI’s customers and prospective customers,
including but not limited to financial information, business or marketing plans,
product development, customer lists and other nonpublic customer and prospective
customer information (collectively, “Confidential Information”). Clearing Firm
agrees that all Confidential Information shall be held

 

I-1



--------------------------------------------------------------------------------

in strict confidence and disclosed only to those employees of Clearing Firm
whose duties require access to such Confidential Information. Clearing Firm
shall use Confidential Information only in connection with performance of the
services described in this Agreement. Clearing Firm shall protect Confidential
Information using the same degree of care, but no less than reasonable care, to
prevent the unauthorized use or disclosure of Confidential Information as
Clearing Firm uses to protect its own confidential information. If Clearing Firm
becomes aware of any unauthorized access to or disclosure of Confidential
Information, Clearing Firm shall take appropriate actions to address the
incident and shall promptly notify UMBFSI of such incidents. Clearing Firm shall
establish and maintain policies and procedures to ensure compliance with this
section and agrees to permit UMBFSI to monitor Clearing Firm’s compliance with
this section during business hours upon reasonable notice to Clearing Firm and
to provide UMBFSI with a certification of compliance with this section upon
UMBFSI’s written request. Clearing Firm shall return Confidential Information to
UMBFSI upon termination of this Agreement, and Clearing Firm shall supply UMBFSI
with written certification that it is no longer in possession of any
Confidential Information; provided, however, that Clearing Firm may retain
copies of such information as may be required to satisfy the requirements of the
SEC or FINRA. The provisions of this section 14.2.f. shall survive the
termination of this Agreement.

4. All of the references in the Clearing Agreement to Baum are replaced by
UMBFSI and all references to “Introducing Firm” in the Clearing Agreement shall
be deemed to refer to UMBFSI.

5. To the extent necessary for Baum to comply with any provision of law or other
regulation or internal policy, Clearing Firm agrees to provide Baum with
reasonable access to statements and other account documents maintained by
Clearing Firm related to transactions arising on or prior to the Effective Date
for accounts in which Baum acted as the Introducing Firm.

6. The parties agree that, except as otherwise set forth herein, all of the
terms and conditions of the Clearing Agreement shall remain in full force and
effect.

7. The parties acknowledge that pursuant to Section 16.1 of the Clearing
Agreement Baum has made a deposit with the Clearing Firm in the amount of
$100,000 (the “Deposit”). The parties agree that as of the Effective Date, the
Deposit together with all accrued and unpaid interest thereon shall be
transferred by the Clearing Firm to the Deposit Account (as defined in the
Clearing Agreement) of UMBFSI in satisfaction of the deposit requirements set
forth in Section 16.1 of the Clearing Agreement. On the Effective Date, UMBFSI
shall pay to Baum by wire transfer of immediately available funds to an account
designated by Baum the amount of the Deposit together with accrued and unpaid
interest thereof. Upon reasonable request by Baum or UMBFSI, the Clearing Firm
agrees to provide in writing the amount of any accrued and unpaid interest on
the Deposit.

8. On the Effective Date, UMBFSI agrees to provide the Clearing Firm written
notice of the consummation of the Transaction.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment and Assignment as
of the day and year first above written.

 

GEORGE K. BAUM & COMPANY

By:

 

 

Name:

 

 

Title:

 

 

FIRST CLEARING, LLC

By:

 

 

Name:

 

 

Title:

 

 

UMB FINANCIAL SERVICES, INC.

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Amendment and Assignment of Clearing Agreement]

 

I-3



--------------------------------------------------------------------------------

Exhibit J

FORM OF

NON-SOLICITATION AGREEMENT

THIS NON-SOLICITATION AGREEMENT (this “Agreement”), is made and entered into
this             day of July, 2010, by and between UMB Advisors, LLC, a Delaware
limited liability company (the “Company”), and George K. Baum Holdings, Inc., a
Delaware corporation (“Holdings”).

RECITALS

WHEREAS, the Company and Holdings are entering into this Agreement as part of,
and as a condition precedent to, the transactions contemplated under the Asset
Purchase Agreement dated June 27, 2010, among Prairie Capital Management LLC, a
Delaware limited liability company (“Advisor Seller”), the Company, PCM LLC, a
Delaware limited liability company (“GP Seller”), UMB Merchant Banc, LLC, a
Missouri limited liability company, UMB Financial Corporation, a Missouri
corporation, Brian Kaufman, a resident of Kansas, Robyn Schneider, a resident of
Illinois, Curtis Krizek, a resident of Kansas, and Holdings (the “Asset Purchase
Agreement”);

WHEREAS, Holdings, a member of Advisor Seller, will receive certain benefits as
a result of the consummation of the transactions contemplated by the Asset
Purchase Agreement (such time, the “Closing”);

WHEREAS, the Company, following its acquisition of certain assets of Advisor
Seller and GP Seller, will be engaged in the business of providing certain
investment advisory and wealth management services.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
sufficiency of which are hereby acknowledged, the parties agree as follows:

Section 1

Non-Solicitation Covenants

1.1 Definitions. For purposes of this Agreement, the following capitalized terms
shall have the following meanings:

(a) “Restricted Person” shall refer individually, and “Restricted Persons” shall
refer collectively, to each of Holdings, its subsidiaries and any other entities
which are controlled, directly or indirectly, by Holdings or its subsidiaries
and any entities controlled by any person(s) or entities who control Holdings,
and the senior officers of Holdings.

(b) “Restricted Customer” shall mean each of the individuals and entities on the
confidential computer disk list delivered by the Company to Holdings on the date
hereof (a copy of which will also be placed in escrow by the parties, on terms
mutually agreed by the parties, promptly following the date hereof), as well as
each spouse, minor child or estate of such individual, subsidiary of such
entity, and any family estate planning entity controlled by or created for the
benefit of any of the foregoing persons,

 

J-1



--------------------------------------------------------------------------------

and each trust for the benefit of any of the foregoing persons, of which any of
the foregoing is, to the Restricted Person’s knowledge, a trustee. The Company
represents and warrants to Holdings that each of the individuals and entities on
the computer disk list is a client of the Company or an investor in the funds
advised by the Company on the date hereof and was transferred to Company by
Advisor Seller at the Closing. [Customer list to be identical to the list
provided to Holdings on June 27, 2010, updated for any clients added or lost
between that date and the date of Closing.]

(c) “Prohibited Services” shall mean the provision to any Restricted Customer of
investment services or products of the type provided by Advisor Seller as of
June 27, 2010. To avoid possible misunderstandings, Prohibited Services
(A) means (i) the advising of Restricted Customers with respect to using
third-party managers and funds of funds for the management and investment of
their assets; (ii) the soliciting or advising of Restricted Customers to invest
in limited partnerships or other entities that pool client assets to be managed
and invested by third parties; and (iii) assisting Restricted Customers to
establish relationships with managers, brokers and custodians in connection with
(i) or (ii) above, and (B) excludes (by way of example, and not limitation)
(i) the selling of bonds to, purchasing of bonds from, or management of bond
portfolios for, a Restricted Customer; (ii) the provision of advice to a
Restricted Customer as to, and sale to or purchase from a Restricted Customer
of, individual securities, mutual funds, money market funds and exchange traded
funds; and (iii) operation of a collective investment vehicle (commonly referred
to as a “merchant bank”) whose sole function is the investment and holding of
ownership interests in private operating companies, rather than funds.

1.2 Non-Solicitation Agreement. Holdings covenants and agrees that until
October 31, 2013 (the “Non-Solicit Period”), no Restricted Person shall,
directly or indirectly:

 

  (i) recruit, hire or assist others in recruiting or hiring, any person or
entity who is an employee or independent contractor of the Company on the date
hereof and who worked for Advisor Seller immediately prior to the Closing (a
“Restricted Employee”), or solicit, induce, or attempt to solicit or induce, any
Restricted Employee to terminate or otherwise cease such employment or
independent contractor relationship; provided, however, that it shall not be a
violation of this subpart (i) to solicit, induce or attempt to solicit or induce
and hire a Restricted Employee (1) as a result of general solicitations not
directed at such person or at employees or consultants of the Company, or
(2) whose employment or engagement with the Company has been terminated for at
least one hundred twenty (120) days; or

 

  (ii) provide Prohibited Services to any Restricted Customer or solicit the
business or patronage of any Restricted Customer with respect to Prohibited
Services, or divert or take away from the Company the business or patronage of
any Restricted Customer with respect to any Prohibited Services.

 

J-2



--------------------------------------------------------------------------------

1.3 Reasonableness of Covenants. The Company and Holdings specifically
acknowledge and agree that the foregoing covenants in this Section 1 are
reasonable in content and scope and are given by Holdings knowingly, willingly,
voluntarily, and for adequate and valid consideration and do not impose a
greater restraint than is necessary to protect the legitimate business interests
of the Company.

1.4 Limitations On Enforcement. If any restriction set forth in this Section 1
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities,
the parties expressly agree that such restriction shall be interpreted to extend
only over the maximum period of time or range of activities as to which such
court shall consider such restriction enforceable.

1.5 Tolling of Non-Solicitation. If Holdings violates any of the provisions of
Section 1.1, the computation of the time period provided in Section 1.1 shall be
tolled from the first date of the breach until the earlier of (i) ninety
(90) days after the Company becomes aware of such breach, unless within such
ninety day period the Company seeks and pursues judicial relief, in which case
the date judicial relief is obtained by the Company (or denied by the
adjudicative forum, in which case there is no tolling), (ii) the date the
Company states in writing that it will seek no judicial relief for said
violation, or (iii) the date Holdings provides satisfactory evidence to the
Company that such breach has been terminated.

Section 2

Non-Disclosure Covenants

2.1 Company’s Property.

(a) Holdings covenants and represents that (i) it has no interest in or claim to
any information or know-how, whether or not in writing, of a private, secret, or
confidential nature concerning the business and affairs of the Company
(collectively, the “Proprietary Information”) and (ii) all Proprietary
Information is and shall remain the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
procedures, written technical data, research data, financial data, customer
lists, prospect files, computer software and related documentation, copyrights,
methods, techniques, practices, plans, projections, statistics, trade secrets,
and trade names. Except as may otherwise be required by law, Holdings agrees
that it will not, without the Company’s prior written consent, (x) disclose or
transfer any Proprietary Information to any person or entity other than the
Company or (y) use any Proprietary Information for any purpose other than for
the benefit of the Company, unless and until such Proprietary Information
(1) has become available to the public generally without fault by Holdings,
(2) has become available to Holdings on a non-confidential basis from a source
other than the Company or (3) was or is independently developed by Holdings
without reference to the Proprietary Information.

(b) To the extent Proprietary Information is comprised of customer or other
information that cannot be directly or indirectly communicated, published or
disclosed under the Gramm-Leach-Bliley Act (“GLBA”), Holdings agrees to comply
with all applicable GLBA privacy laws and regulations with respect to the use
and disclosure of customer information.

 

J-3



--------------------------------------------------------------------------------

(c) Holdings recognizes and acknowledges the competitive value and the
confidential and proprietary nature of the list of Restricted Customers and the
damage that could result to the Company or its affiliates if information
contained therein is used for any purpose other than complying with this
Agreement or is disclosed to any third party. Holdings agrees that it will not
(i) use the list of the Restricted Customers except for the purpose of complying
with this Agreement, (ii) disclose the list of Restricted Customers, or
(iii) use the list of Restricted Customers in any manner that is competitive
with or detrimental to the business or operations of the Company or its
affiliates. Holdings acknowledges that Holdings shall be responsible for any
breach of this Section 2.1(c) by its affiliates and or by any employees, agents
or representatives of Holdings or any of its affiliates.

(d) Within five (5) business days following the expiration of the Non-Solicit
Period, Holdings agrees to promply return to the Company all Proprietary
Information, including but not limited to the list of Restricted Customers. The
obligations set forth in this Section 2.1 will survive until the expiration of
the Non-Solicit Period.

(e) Holdings agrees that it will not disclose to any third party, including a
Restricted Customer, that Holdings has knowledge that any Restricted Customer is
or was a customer of Company, Advisor Seller or GP Seller.

Section 3

Violations

3.1 Additional Remedies. Before exercising any remedies available at law or in
equity, Company must give thirty (30) days written notice of any breach of this
Agreement, providing Holdings the opportunity to cure such breach.

Section 4

Necessity of Covenants; Injunctive Relief

4.1 Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
considered by Holdings to be reasonable for such purpose. Holdings agrees that
any breach of this Agreement may cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief, and the Company shall not be
required to post bond in pursuit of such claims.

Section 5

Miscellaneous

5.1 Governing Law. The parties have agreed that the validity, construction,
operation and effect of any and all of the terms and provisions of this
Agreement shall be determined and enforced in accordance with the laws of the
State of Missouri.

 

J-4



--------------------------------------------------------------------------------

5.2 Attorneys’ Fees. The prevailing party in any litigation or dispute arising
under or relating to this Agreement shall be entitled to reimbursement of all
fees, expenses and other costs incurred in seeking to enforce or defend such
matter.

5.3 Severability and Savings Clauses. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. Further, should any provision in this
Agreement ever be revised or interpreted by a court of competent jurisdiction
otherwise than in strict accordance with its terms, such provision as revised or
interpreted shall be binding as if contained in the original Agreement, but only
within the jurisdiction of such court.

5.4 Holdings’ Affiliates. The commitments made herein by Holdings shall apply to
it and to any entity directly controlled by it.

5.5 Waiver. Any failure of any party to comply with any of the obligations,
agreements, or conditions of this Agreement may be waived only by a written
waiver from the other party. No waiver of any provision of this Agreement shall
be deemed or shall constitute waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver.

5.6 Modification. This Agreement constitutes the entire agreement between the
parties pertaining to the matters addressed herein. The parties make no
representations or warranties not expressly set forth in this Agreement. This
Agreement supersedes and terminates all prior discussions, negotiations,
understandings, arrangements and agreements between the parties relating to the
subject matter hereof. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by all parties.

5.7 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of this Agreement, and shall not be used as an aid to the
interpretation of this Agreement.

5.8 Arbitration. Except as hereinafter provided, the parties waive their right
to seek remedies in court, including any right to a jury trial. The parties
agree that in the event of any dispute between the parties, including, but not
limited to, any dispute concerning any transaction or the construction,
performance or breach of this Agreement, such dispute shall be arbitrated by a
panel of three (3) arbitrators in accordance with the rules of the American
Arbitration Association or the Federal Mediation and Conciliation Services, with
such arbitration to be conducted only in the City of Kansas City, Missouri.
Except as otherwise provided by applicable law, disputes will not be resolved in
any other forum or venue. The parties understand that any party’s right to
appeal or to seek modification of rulings in an arbitration is severely limited.
Any award rendered by the arbitrators shall be final and binding and judgment
may be entered upon it in any court of competent jurisdiction in Jackson County,
Missouri at the time such award is rendered. Arbitration must be commenced by
service upon the other party of a written demand for arbitration or a notice of
intention to arbitrate. Notwithstanding the foregoing, the parties agree that
any breach of this Agreement may cause the parties substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, each party shall have the right to seek
specific performance and injunctive relief, with exclusive in personam
jurisdiction and exclusive venue of the courts of competent jurisdiction in the
state of Missouri, including the United States District Court for the Western
District of Missouri.

 

J-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

COMPANY: UMB Advisors, LLC By:  

 

  Name:   Clyde F. Wendel   Title:   President HOLDINGS: George K. Baum
Holdings, Inc. By:  

 

  Name:   Jonathan E. Baum   Title:   President

 

J-6



--------------------------------------------------------------------------------

Exhibit K

LOGO [g21314ex10_k.jpg]

June 28, 2010

Because you are a valued customer of Prairie Capital Management LLC (“Prairie”)
and the Prairie Brokerage Services Division of George K. Baum & Company (“PBS”),
we wish to inform you that UMB Advisors, LLC, an affiliate of UMB Financial
Corporation, and certain other affiliated UMB entities, have signed an agreement
to purchase Prairie’s assets.

You currently have a brokerage account with PBS, which uses First Clearing, LLC
(“First Clearing”) for custodial and clearing services. Upon the completion of
the purchase, PBS will no longer service your brokerage account and will cease
its clearing relationship with First Clearing.

In order for you to maintain your current brokerage account, PBS will transfer
it to UMB Financial Services, Inc. (“UMBFSI”), a registered brokerage firm
affiliated with UMB Financial Corporation. To facilitate the transfer with
minimal effect to you and your brokerage account, UMBFSI also will partner with
First Clearing. The securities and other assets in your brokerage account will
continue to be custodied by, and transactions executed through, First Clearing;
however, UMBFSI will become your new introducing broker/dealer. All terms and
conditions contained in your current brokerage account application and agreement
will remain in full force and effect following the transfer. PBS will continue
to comply with Securities and Exchange Commission Regulation S-P (Privacy of
Consumer Financial Information) relating to your account information in
connection with the transfer.

Throughout the conversion, you will still maintain the relationships with the
same Prairie associates, who will become UMBFSI representatives following the
closing of the purchase transaction. Your representative will continue to
provide you with the same high level of service you are accustomed to receiving.

Unless you otherwise advise your PBS representative in writing or by phone no
later than July 29, 2010, we will automatically transfer your brokerage account
to UMBFSI upon the closing of the purchase agreement between UMB Advisors, LLC
and Prairie. The transfer will be executed with no fees charged to you, our
customer. If you notify us in writing or by phone that you do not want your
brokerage account transferred to UMBFSI, you will need to make arrangements for
your brokerage account to be transferred to another broker/dealer prior to
July 29, 2010, and a $95.00 transfer fee (and additional $95.00 closing fee, in
the case of an IRA) will be payable to First Clearing. For any IRA accounts that
have an outside Trustee, such as Principal/Delaware Charter, an additional
$75.00 termination/transfer fee will apply. The above fees represent customary
transfer/termination fees for most ordinary accounts. There may be additional
charges for special services and/or special assets, including but not limited
to, foreign securities, physical certificates and out of pocket expenses. Note
again, that these fees are not charged by First Clearing for accounts that
transfer to UMBFSI.

The transition from PBS to UMBFSI is expected to occur on July 30, 2010. We will
let you know if the date of the transfer changes.

Please contact your PBS representative if you have any questions.

Please see the enclosed disclosures for important information about your
brokerage account with UMBFSI.

Prairie Brokerage Services, a division of George K. Baum & Company

 

 

 

Prairie Brokerage Services, a division of George K. Baum & Company

4801 Main Street, Suite 520    —    Kansas City, Missouri
64112    —    816.531.1101    —    816.283.5386 (f)



--------------------------------------------------------------------------------

IMPORTANT INFORMATION ABOUT YOUR ACCOUNT WITH UMB FINANCIAL SERVICES, INC.

Brokerage services to your account will be provided by UMB Financial Services,
Inc. (“UMBFSI”), member FINRA and SIPC, as introducing broker, and not by any
bank. UMBFSI is a subsidiary of UMB Bank, n.a., which is a wholly-owned
subsidiary of UMB Financial Corporation. UMBFSI is an affiliated company of UMB
Advisors, LLC. UMBFSI is not a bank and is separate from UMB Bank, n.a. and
other banks. UMBFSI is solely responsible for its contractual obligations and
commitments.

UMBFSI offers products for which it may charge the purchaser a fee or
commission, receive a dealer concession and/or receive additional
transaction-related compensation. In addition, UMBFSI assesses a carrying charge
for amounts invested in any of the Scout Money Market Funds. Investors are
encouraged to consult the UMBFSI Commission Schedule, the prospectus and/or
offering circular for a complete detail of all charges.

An investment in a mutual fund may involve sales charges, management fees, 12b-1
fees, shareholder servicing fees, and other charges and expenses (applicable at
the time of purchase, periodically during the holding period and/or at the time
of redemption or withdrawal) some or all of which may be payable to UMBFSI or to
an affiliate of UMBFSI. These charges, fees and expenses are described in the
prospectuses.

UMBFSI may offer shares of the Scout Funds, including the Scout Money Market
Funds. Scout Investment Advisors, Inc. (“SIA”), an affiliate of UMBFSI, as
investment adviser to the Scout Funds, receives investment advisory fees from
the Funds based upon a percentage of each Fund’s average daily net assets, as
set forth in the Funds’ prospectus. A portion of the fee is paid by SIA to
UMBFSI in connection with the purchase of Scout Fund shares through UMBFSI.

UMB Bank, n.a., or an affiliate of UMB Bank, n.a., receives fees for providing
custody, transfer agency, administration, fund accounting, investment advisory
and other services to registered investment companies (including the Scout
Funds) and other pooled investment funds.

UMBFSI may receive referral fees for referring clients to investment advisers,
including UMB Advisors, LLC.

Securities and other investments offered, recommended or sold by UMBFSI:

 

  •  

Are not insured by the FDIC or any other government agency;

  •  

Are not deposits or obligations of, nor guaranteed by, UMB Bank, n.a., UMBFSI or
any other financial institution; and

  •  

Are subject to investment risks, including possible loss of the principal
invested.

“UMB”, “Scout”, and “Scout Investment Advisors” – Reg. U.S. Pat. & Tm. Off. In
addition, UMB Financial Corporation claims service mark rights in “SIA”.

 

 

 

 

 

 

Prairie Brokerage Services, a division of George K. Baum & Company

4801 Main Street, Suite 520    —    Kansas City, Missouri
64112    —    816.531.1101    —    816.283.5386 (f)



--------------------------------------------------------------------------------

Exhibit L

FORM OF

RETENTION BONUS AND NON-COMPETITION AGREEMENT

FOR KEY EMPLOYEES [FOR MANAGING DIRECTORS]

This Retention Bonus and Non-Competition Agreement (“Agreement”) is entered into
on this 30th day of July, 2010 (hereinafter the “Effective Date”), between
                             (“Key Employee”) and UMB Advisors, LLC (“Company”).

WHEREAS, this Agreement is executed as part of the transactions contemplated
under the Asset Purchase Agreement dated June 27, 2010, among Prairie Capital
Management, LLC, a Delaware limited liability company (“Advisor Seller”), the
Company, PCM LLC, a Delaware limited liability company (“GP Seller”), UMB
Merchant Banc, LLC, a Missouri limited liability company (“GP Buyer”), UMB
Financial Corporation, a Missouri corporation (“UMB”), Brian Kaufman, a resident
of Kansas, Robyn Schneider, a resident of Illinois, Curtis Krizek, a resident of
Kansas, and George K. Baum Holdings, Inc., a Delaware corporation (the “Asset
Purchase Agreement”); and

WHEREAS, in anticipation of the sale of substantially all assets of Advisor
Seller and GP Seller to the Company and GP Buyer, respectively, Company wants to
be assured that Key Employee’s services will remain available after such sale,
and Key Employee desires to receive certain retention bonus payments if Key
Employee makes available Key Employee’s services following the closing date of
the Asset Purchase Agreement (the “Closing Date”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the parties hereto, intending to be
legally bound, agree as follows:

I. RETENTION BONUS PAYMENT.

A. Subject to the terms and conditions of this Agreement, Key Employee will
receive a retention bonus payment in immediately available funds in the amount
of                              Dollars ($            ) in the aggregate (the
“Retention Bonus Payment Amount”) on the Closing Date.

B. If Key Employee resigns without Good Reason (as defined below) or is
terminated by Company for Cause (as defined below), on or before the first
anniversary date following the Closing Date, Key Employee will return to the
Company twenty-five percent (25%) of the Retention Bonus Payment Amount in
immediately available funds within ten (10) business days following such
termination event.

C. “Cause” shall mean (i) Key Employee’s (A) failure to perform, in all material
respects, Key Employee’s obligations as a managing director of the Company in a
reasonable professional manner, (B) failure to devote substantially all of Key
Employee’s working hours to the Company’s business, or (C) refusal to observe
and abide by the Company’s policies and decisions in all material respects after
Key Employee has received written notice and direction regarding such policies
and decisions; (ii) Key Employee’s refusal to comply in material respects with
reasonable, specific and lawful directions of the Board or the President and
Chief Executive

 

L-1



--------------------------------------------------------------------------------

Officer of the Personal Financial Services Division of UMB Bank, n.a., or if
that title or position changes, the person who assumes such responsibilities;
(iii) Key Employee engages in acts or omissions or other misconduct against the
Company, including, without limitation, breaches of fiduciary duty, malfeasance,
intentional wrongdoing or dishonest or fraudulent acts, that materially injure
the Company’s business, reputation or operations; (iv) Key Employee is convicted
of, or enters into a plea of nolo contendere to, any crime involving the theft
or willful destruction of money or other property, any crime involving moral
turpitude or fraud, or any crime constituting a felony; or (v) Key Employee
engages in the use of alcohol or drugs on the job (excluding the reasonable use
of alcohol in connection with entertaining clients or similar business
functions), or engages in excessive absenteeism from the performance of Key
Employee’s duties as the Company’s employee, other than for reasons of illness
or disability; provided, however, that no termination for Cause will be made for
the reasons set forth in clauses (i), (ii) and (v) above, unless (A) the Company
has given Key Employee thirty (30) days’ written notice of the reason or
circumstances providing a basis for the termination, (B) Key Employee has had an
opportunity during such thirty (30)-day period to cure the reason or
circumstance (if it is capable of being cured), and (C) the reason or
circumstance remains uncured after the expiration of such thirty (30)-day
period, in which case Company may terminate Key Employee’s employment with the
Company for Cause by giving five (5) days’ notice thereof to Key Employee. The
Company is not required to provide additional written notice or give Key
Employee the opportunity to cure such reason or circumstance if Key Employee
subsequently engages in the same or substantially similar conduct that gave rise
to the original notice of termination.

D. “Good Reason” shall mean that, without Key Employee’s prior written consent,
one or more of the following events occurred after the date hereof: (i) the
Company materially changes Employee’s duties as a managing director of the
Company; or (ii) the Company transfers Employee to a location more than fifteen
(15) miles from                                  [list Employee’s current
location as of the date of this Agreement]; provided, however, that Employee
will not be deemed to have quit for the reasons set forth in clauses (i) and
(ii) above, unless (A) Employee has given the Company thirty (30) days’ written
notice of the reason or circumstances providing a basis for Employee’s
resignation, (B) the Company has had an opportunity during such thirty
(30) day-period to cure the reason or circumstance (if it is capable of being
cured), and (C) the reason or circumstance remains uncured after the expiration
of such thirty (30)-day period, in which case Employee may terminate Employee’s
employment with the Company by giving five (5) days’ notice thereof to the
Company. Employee is not required to provide additional written notice or give
the Company the opportunity to cure such reason or circumstance if the Company
subsequently engages in the same or substantially similar conduct that gave rise
to the original notice of termination.

II. REQUIREMENTS.

A. Key Employee acknowledges: (a) that pursuant to the Asset Purchase Agreement,
UMB and the Company have made a substantial investment to acquire the business
and goodwill of Advisor Seller and GP Seller, (b) that during Key Employee’s
employment with Advisor Seller and GP Seller, Key Employee has established and
will continue to establish favorable relations with the customers, clients and
accounts of Advisor Seller, GP Seller, the Company and GP Buyer, and (c) that
during Key Employee’s employment with the Company, Key Employee

 

L-2



--------------------------------------------------------------------------------

will have access to the intellectual property and confidential information of
the Company (or any subsidiary, parent or affiliate of the Company). Key
Employee further acknowledges and agrees that the Company’s business is national
in scope, and is not limited to any specific geographic area in the United
States (the “Territory”). Key Employee also acknowledges that the Company would
not have paid a retention bonus to Key Employee if Key Employee had not agreed
to the covenants not to compete contained in this Section II.A. Therefore, in
consideration of the foregoing:

(i) Key Employee agrees that for a period of two (2) years from the Closing Date
and, in addition to the extent such period is longer, during the period of Key
Employee’s employment with the Company, Key Employee will not directly or
indirectly, without the express written consent of the Company, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or have any interest, financial or otherwise, in or act as an
officer, director, partner, principal, member, manager, shareholder, proprietor,
employee, agent, representative, consultant or independent contractor of, or in
any way assist any person or entity in the conduct of, any business located in
the Territory that is engaged or becomes engaged in any business competitive to
any business engaged in by Advisor Seller, the Company, GP Seller or GP Buyer on
the date of this Agreement or at any time during Key Employee’s employment by
the Company, including, but not limited to, any business that is engaged in
(A) the provision of investment advice to high net worth individuals with
respect to using third party managers, funds and funds of funds for the
management and investment of their assets, or (B) facilitating the use of such
third parties by, for example, organizing and serving as general partners or
managers of limited partnerships or other entities used to pool client assets to
be managed and invested by third parties; provided, however, that
notwithstanding the foregoing, Employee may own up to 5% of the outstanding
securities in any corporation or entity that is listed upon a national stock
exchange or actively traded in the over-the-counter market; and

(ii) Key Employee agrees that for a period of four (4) years from the Closing
Date and, in addition, to the extent such period is longer, during the period of
Key Employee’s employment with the Company, Key Employee will not directly or
indirectly, without the express written consent of the Company, alone or in
concert with others, (A) solicit, encourage, influence, or induce, or attempt to
solicit, encourage, influence, or induce, any person or entity who is or was a
client or customer of Advisor Seller, GP Seller, GP Buyer and/or Company, and/or
is or was an ongoing prospect (as reflected in correspondence, written proposals
or similar documentation) of Advisor Seller, GP Seller and/or Company who had
been recruited by Key Employee (or any officer, owner, employee or
representative of any such client or customer or prospect), in an effort to
divert, transfer or take away from Company, the business of such client or
customer or prospect, or (B) request, encourage or promote such client or
customer or prospect to cease or refrain from doing business with (or reduce the
type or amount of business done with) Company or GP Buyer (or its permitted
assignees), or to do business with another provider of services of a type
similar to that offered by Company or GP Buyer (or its permitted assignees);

B. Key Employee acknowledges that it is the policy of Company and UMB to
maintain as confidential all trade secrets, customer lists and information
relating to their and their affiliates’ respective businesses, operations,
employees and customers (“Confidential Information”). Key Employee recognizes
that the Confidential Information is the sole and exclusive property of Company
or UMB, as applicable, and that disclosure of Confidential

 

L-3



--------------------------------------------------------------------------------

Information would cause damage to Company and/or UMB. Key Employee shall not
disclose or use or authorize anyone else to disclose or use any Confidential
Information or Company proprietary information other than for the purpose of
carrying out Key Employee’s duties for the Company. This obligation will survive
for a period of four (4) years from the Closing Date and, in addition, to the
extent such period is longer, during the period of Key Employee’s employment
with the Company, provided, however, that to the extent Confidential Information
is comprised of customer or other information that cannot be directly or
indirectly communicated, published or disclosed under the Gramm-Leach-Bliley Act
(the “GLBA”), Key Employee agrees to comply with all applicable GLBA privacy
laws and regulations with respect to the use and disclosure of customer
information.

C. In the event that Key Employee conceives or develops any inventions,
discoveries, processes, know-how, technology, software, ideas, writings,
designs, drawings, artwork, expressions, or other proprietary developments while
employed by the Company that: (i) directly or indirectly relate to or arise out
of Key Employee’s job responsibilities or the performance of the duties or
assigned tasks of Key Employee with the Company; or (ii) directly or indirectly
relate or pertain in any way to the existing or reasonably anticipated business,
products, services, or other activities of the Company; or (iii) were otherwise
conceived or developed, in whole or in part, using Company time or materials
(collectively, the “Intellectual Property”), all right, title, and interest in
and to the Intellectual Property shall become exclusively owned by the Company.
Key Employee shall assign and does hereby assign all right, title and interest
in and to such Intellectual Property exclusively to the Company, including any
patent, copyright, trademark, trade secret, and other proprietary rights
therein. Key Employee further agrees to execute and deliver all documents and do
all acts that the Company shall deem necessary or desirable to secure to the
Company the entire right, title and interest in and to the Intellectual
Property, at the Company’s expense. Key Employee further agrees to cooperate
with the Company as reasonably necessary to maintain or enforce the Company’s
rights in the Intellectual Property.

III. ENTIRE AGREEMENT. This Agreement, the Investment Adviser Representative
Agreement of even date herewith between Key Employee and the Company, and the
Company Code and Procedures Manual (as defined in the Investment Adviser
Representative Agreement), supersede any prior agreements or understandings of
the parties with respect to the subject matter hereof. The terms and conditions
of this Agreement shall prevail over any conflicting terms or conditions in the
Adviser Representative Agreement or in the Company Code or Procedures Manual, or
in any other agreements or policies, that govern the respective subject matters
specifically governed by the terms and conditions of this Agreement. No rights
are granted to Key Employee by virtue of this Agreement other than those
specifically set forth herein.

IV. NOT AN EMPLOYMENT AGREEMENT. Nothing in this Agreement may be construed as
requiring Company, GP Buyer, UMB or any of their affiliates to employ Key
Employee for any specific period of time.

V. ASSIGNMENT. Neither this Agreement nor any of the rights, obligations or
interests arising hereunder may be assigned by Key Employee without the prior
written consent of Company. This Agreement and the rights, obligations and
interests arising hereunder will inure to any successor of Company.

 

L-4



--------------------------------------------------------------------------------

VI. GOVERNING LAW; BINDING EFFECT. This Agreement is made and entered into in
the State of Delaware and will be interpreted, enforced and governed by the laws
of the State of Delaware, and will be binding upon the parties hereto, their
heirs, executors, administrators, successors and assigns.

VII. POTENTIAL UNENFORCEABILITY OF ANY PROVISION. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Key Employee, the provisions of this Agreement will be
rendered void only to the extent that a judicial determination finds the
provisions unenforceable, and the unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in order to give effect to the parties’
intent that is lawfully enforceable and to give effect to the parties’ intent.
For the avoidance of doubt, it is the parties’ intent that the non-competition
provisions set forth in Section II hereof be enforced to the maximum extent
allowed by judicial determination. A judicial determination that any provision
of this Agreement is unenforceable will not render the entire Agreement
unenforceable, but rather this Agreement will continue in full force and effect
absent any unenforceable provision to the maximum extent permitted by law.

VIII. SPECIFIC PERFORMANCE. Recognizing that irreparable damage will result to
the Company in the event of the breach or threatened breach of any of the
foregoing covenants, agreements and assurances by Key Employee contained in
Section II of this Agreement, and that the Company’s remedies at law for any
such breach or threatened breach may be inadequate, the Company, in addition to
such other remedies that may be available to it, will be entitled to seek
injunctive relief from any court of competent jurisdiction, provided that
nothing herein shall limit any other legal or equitable remedies that the
Company may have. The covenants, agreements and obligations of Employee set
forth in Section II of this Agreement are in addition to and not in lieu or
exclusive of any other obligations and duties of Key Employee to the Company,
whether express or implied in fact or in law. In connection with any claim or
other proceeding brought pursuant to this Agreement, the non-prevailing party in
such claim or proceeding shall pay to the prevailing party the reasonable costs
and attorneys’ fees sustained by the prevailing party by reason of the breach or
threatened breach of this Agreement.

IX. ARBITRATION. This Agreement contains a pre-dispute arbitration clause in the
immediately following paragraphs. Arbitration is the referral of a dispute to a
neutral arbitration panel designated by the parties to the dispute who have
agreed to abide by the arbitral ruling after a hearing on the merits.
Arbitration results in a binding resolution of the dispute. The parties hereto
agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by a panel of three (3) arbitrators in
accordance with the rules of the American Arbitration Association or the Federal
Mediation and Conciliation Service. In this event, the parties shall mutually
agree on a choice of an arbitral forum. The parties agree that the option to
arbitrate any dispute is

 

L-5



--------------------------------------------------------------------------------

governed by the Federal Arbitration Act, and fully enforceable. Key Employee
understands and agrees that any dispute will be heard solely by the panel of
three (3) arbitrators, and not by a court.

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly relating to this Agreement.

(c) The arbitration decision shall be in writing specifying the essential
findings of fact and conclusions of law on which the decision is based.

(d) Key Employee may retain and be represented by personal legal counsel in any
arbitration held under this Section IX.

(e) Key Employee acknowledges and understands that Key Employee is giving up the
right to sue the Company, its subsidiaries, affiliates or employees or any other
person in a court proceeding concerning matters related to or arising from this
Agreement. This includes giving up the right to a trial by jury.

(f) The panel of arbitrators may include arbitrators who were or are affiliated
with the securities industry, or public arbitrators, as provided by the rules of
the arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

(g) Any arbitration conducted pursuant to this Section IX shall, in the
discretion of the Company, be held in the greater metropolitan area of Kansas
City, Missouri.

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Key Employee shall not exceed those costs which would have
been incurred in pursuing a court proceeding,

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Key Employee and the Company and shall not apply to any dispute
involving only Key Employee and UMB or any of its other affiliates.

X. AMENDMENT. This Agreement can be amended only by a written agreement signed
by the Company and the Key Employee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

L-6



--------------------------------------------------------------------------------

PARAGRAPH IX OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISIONS WHICH
MAY BE ENFORCED BY THE PARTIES.

IN WITNESS WHEREOF, the parties have executed this Retention Bonus and
Non-Competition Agreement on the date set forth above.

 

UMB ADVISORS, LLC By:  

 

  Name: Clyde F. Wendel   Title: President

KEY EMPLOYEE

 

 

(Signature)

Printed name:

 

L-7



--------------------------------------------------------------------------------

Exhibit M

FORM OF

RETENTION AND NON-COMPETITION AGREEMENT

FOR JOSEPH MICHAUD

This Retention and Non-Competition Agreement (“Agreement”) is entered into on
this 30th day of July, 2010 (hereinafter the “Effective Date”), between Joseph
Michaud (“Key Employee”) and UMB Advisors, LLC (“Company”).

WHEREAS, this Agreement is executed as part of the transactions contemplated
under the Asset Purchase Agreement dated June 27, 2010, among Prairie Capital
Management, LLC, a Delaware limited liability company (“Advisor Seller”), the
Company, PCM LLC, a Delaware limited liability company (“GP Seller”), UMB
Merchant Banc, LLC, a Missouri limited liability company (“GP Buyer”), UMB
Financial Corporation, a Missouri corporation (“UMB”), Brian Kaufman, a resident
of Kansas, Robyn Schneider, a resident of Illinois, Curtis Krizek, a resident of
Kansas, and George K. Baum Holdings, Inc., a Delaware corporation (the “Asset
Purchase Agreement”); and

WHEREAS, in anticipation of the sale of substantially all assets of Advisor
Seller and GP Seller to the Company and GP Buyer, respectively, Company wants to
be assured that Key Employee’s services will remain available after such sale,
and Key Employee desires to be employed by the Company following the closing
date of the Asset Purchase Agreement (the “Closing Date”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the parties hereto, intending to be
legally bound, agree as follows:

I. REQUIREMENTS.

A. Key Employee acknowledges: (a) that pursuant to the Asset Purchase Agreement,
UMB and the Company have made a substantial investment to acquire the business
and goodwill of Advisor Seller and GP Seller, (b) that during Key Employee’s
employment with Advisor Seller and GP Seller, Key Employee has established and
will continue to establish favorable relations with the customers, clients and
accounts of Advisor Seller, GP Seller, the Company and GP Buyer, and (c) that
during Key Employee’s employment with the Company, Key Employee will have access
to the intellectual property and confidential information of the Company (or any
subsidiary, parent or affiliate of the Company). Key Employee further
acknowledges and agrees that the Company’s business is national in scope, and is
not limited to any specific geographic area in the United States (the
“Territory”). Key Employee also acknowledges that the Company would not have
employed Key Employee if Key Employee had not agreed to the covenants not to
compete contained in this Section I.A. Therefore, in consideration of the
foregoing:

(i) Key Employee agrees that for a period of two (2) years from the Closing Date
and, in addition to the extent such period is longer, during the period of Key
Employee’s employment with the Company, Key Employee will not directly or
indirectly, without the express written consent of the Company, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or have any

 

M-1



--------------------------------------------------------------------------------

interest, financial or otherwise, in or act as an officer, director, partner,
principal, member, manager, shareholder, proprietor, employee, agent,
representative, consultant or independent contractor of, or in any way assist
any person or entity in the conduct of, any business located in the Territory
that is engaged or becomes engaged in any business competitive to any business
engaged in by Advisor Seller, the Company, GP Seller or GP Buyer on the date of
this Agreement or at any time during Key Employee’s employment by the Company,
including, but not limited to, any business that is engaged in (A) the provision
of investment advice to high net worth individuals with respect to using third
party managers, funds and funds of funds for the management and investment of
their assets, or (B) facilitating the use of such third parties by, for example,
organizing and serving as general partners or managers of limited partnerships
or other entities used to pool client assets to be managed and invested by third
parties; provided, however, that notwithstanding the foregoing, Employee may own
up to 5% of the outstanding securities in any corporation or entity that is
listed upon a national stock exchange or actively traded in the over-the-counter
market; and

(ii) Key Employee agrees that for a period of four (4) years from the Closing
Date and, in addition, to the extent such period is longer, during the period of
Key Employee’s employment with the Company, Key Employee will not directly or
indirectly, without the express written consent of the Company, alone or in
concert with others, (A) solicit, encourage, influence, or induce, or attempt to
solicit, encourage, influence, or induce, any person or entity who is or was a
client or customer of Advisor Seller, GP Seller, GP Buyer and/or Company, and/or
is or was an ongoing prospect (as reflected in correspondence, written proposals
or similar documentation) of Advisor Seller, GP Seller and/or Company who had
been recruited by Key Employee (or any officer, owner, employee or
representative of any such client or customer or prospect), in an effort to
divert, transfer or take away from Company, the business of such client or
customer or prospect, or (B) request, encourage or promote such client or
customer or prospect to cease or refrain from doing business with (or reduce the
type or amount of business done with) Company or GP Buyer (or its permitted
assignees), or to do business with another provider of services of a type
similar to that offered by Company or GP Buyer (or its permitted assignees);
provided, however, that from and after the date Key Employee ceases to be
employed by the Company, Section I.A of this Agreement shall not restrict
Employee with respect to clients in Key Employee’s family and clients for which
Key Employee is the primary generating source while employed at the Company, to
the extent such clients are disclosed in writing on the date hereof to Company.
Company further agrees that such list of Key Employee family members and clients
may be amended from time to time by the mutual consent of Company and Key
Employee.

B. Key Employee acknowledges that it is the policy of Company and UMB to
maintain as confidential all trade secrets, customer lists and information
relating to their and their affiliates’ respective businesses, operations,
employees and customers (“Confidential Information”). Key Employee recognizes
that the Confidential Information is the sole and exclusive property of Company
or UMB, as applicable, and that disclosure of Confidential Information would
cause damage to Company and/or UMB. Key Employee shall not disclose or use or
authorize anyone else to disclose or use any Confidential Information or Company
proprietary information other than for the purpose of carrying out Key
Employee’s duties for the

 

M-2



--------------------------------------------------------------------------------

Company. This obligation will survive for a period of four (4) years from the
Closing Date and, in addition, to the extent such period is longer, during the
period of Key Employee’s employment with the Company; provided, however, that to
the extent Confidential Information is comprised of customer or other
information that cannot be directly or indirectly communicated, published or
disclosed under the Gramm-Leach-Bliley Act (the “GLBA”), Key Employee agrees to
comply with all applicable GLBA privacy laws and regulations with respect to the
use and disclosure of customer information.

C. In the event that Key Employee conceives or develops any inventions,
discoveries, processes, know-how, technology, software, ideas, writings,
designs, drawings, artwork, expressions, or other proprietary developments while
employed by the Company that: (i) directly or indirectly relate to or arise out
of Key Employee’s job responsibilities or the performance of the duties or
assigned tasks of Key Employee with the Company; or (ii) directly or indirectly
relate or pertain in any way to the existing or reasonably anticipated business,
products, services, or other activities of the Company; or (iii) were otherwise
conceived or developed, in whole or in part, using Company time or materials
(collectively, the “Intellectual Property”), all right, title, and interest in
and to the Intellectual Property shall become exclusively owned by the Company.
Key Employee shall assign and does hereby assign all right, title and interest
in and to such Intellectual Property exclusively to the Company, including any
patent, copyright, trademark, trade secret, and other proprietary rights
therein. Key Employee further agrees to execute and deliver all documents and do
all acts that the Company shall deem necessary or desirable to secure to the
Company the entire right, title and interest in and to the Intellectual
Property, at the Company’s expense. Key Employee further agrees to cooperate
with the Company as reasonably necessary to maintain or enforce the Company’s
rights in the Intellectual Property.

II. ENTIRE AGREEMENT. This Agreement, the Investment Adviser Representative
Agreement of even date herewith between Key Employee and the Company, and the
Company Code and Procedures Manual (as defined in the Investment Adviser
Representative Agreement), supersede any prior agreements or understandings of
the parties with respect to the subject matter hereof. The terms and conditions
of this Agreement shall prevail over any conflicting terms or conditions in the
Adviser Representative Agreement or in the Company Code or Procedures Manual, or
in any other agreements or policies, that govern the respective subject matters
specifically governed by the terms and conditions of this Agreement. No rights
are granted to Key Employee by virtue of this Agreement other than those
specifically set forth herein.

III. NOT AN EMPLOYMENT AGREEMENT. Nothing in this Agreement may be construed as
requiring Company, GP Buyer, UMB or any of their affiliates to employ Key
Employee for any specific period of time.

IV. ASSIGNMENT. Neither this Agreement nor any of the rights, obligations or
interests arising hereunder may be assigned by Key Employee without the prior
written consent of Company. This Agreement and the rights, obligations and
interests arising hereunder will inure to any successor of Company.

V. GOVERNING LAW; BINDING EFFECT. This Agreement is made and entered into in the
State of Delaware and will be interpreted, enforced and governed by the laws of
the State of Delaware, and will be binding upon the parties hereto, their heirs,
executors, administrators, successors and assigns.

 

M-3



--------------------------------------------------------------------------------

VI. POTENTIAL UNENFORCEABILITY OF ANY PROVISION. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Key Employee, the provisions of this Agreement will be
rendered void only to the extent that a judicial determination finds the
provisions unenforceable, and the unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in order to give effect to the parties’
intent that is lawfully enforceable and to give effect to the parties’ intent.
For the avoidance of doubt, it is the parties’ intent that the non-competition
provisions set forth in Section II hereof be enforced to the maximum extent
allowed by judicial determination. A judicial determination that any provision
of this Agreement is unenforceable will not render the entire Agreement
unenforceable, but rather this Agreement will continue in full force and effect
absent any unenforceable provision to the maximum extent permitted by law.

VII. SPECIFIC PERFORMANCE. Recognizing that irreparable damage will result to
the Company in the event of the breach or threatened breach of any of the
foregoing covenants, agreements and assurances by Key Employee contained in
Section II of this Agreement, and that the Company’s remedies at law for any
such breach or threatened breach may be inadequate, the Company, in addition to
such other remedies that may be available to it, will be entitled to seek
injunctive relief from any court of competent jurisdiction, provided that
nothing herein shall limit any other legal or equitable remedies that the
Company may have. The covenants, agreements and obligations of Employee set
forth in Section II of this Agreement are in addition to and not in lieu or
exclusive of any other obligations and duties of Key Employee to the Company,
whether express or implied in fact or in law. In connection with any claim or
other proceeding brought pursuant to this Agreement, the non-prevailing party in
such claim or proceeding shall pay to the prevailing party the reasonable costs
and attorneys’ fees sustained by the prevailing party by reason of the breach or
threatened breach of this Agreement.

VIII. ARBITRATION. This Agreement contains a pre-dispute arbitration clause in
the immediately following paragraphs. Arbitration is the referral of a dispute
to a neutral arbitration panel designated by the parties to the dispute who have
agreed to abide by the arbitral ruling after a hearing on the merits.
Arbitration results in a binding resolution of the dispute. The parties hereto
agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by a panel of three (3) arbitrators in
accordance with the rules of the American Arbitration Association or the Federal
Mediation and Conciliation Service. In this event, the parties shall mutually
agree on a choice of an arbitral forum. The parties agree that the option to
arbitrate any dispute is governed by the Federal Arbitration Act, and fully
enforceable. Key Employee understands and agrees that any dispute will be heard
solely by the panel of three (3) arbitrators, and not by a court.

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly relating to this Agreement.

 

M-4



--------------------------------------------------------------------------------

(c) The arbitration decision shall be in writing specifying the essential
findings of fact and conclusions of law on which the decision is based.

(d) Key Employee may retain and be represented by personal legal counsel in any
arbitration held under this Section IX.

(e) Key Employee acknowledges and understands that Key Employee is giving up the
right to sue the Company, its subsidiaries, affiliates or employees or any other
person in a court proceeding concerning matters related to or arising from this
Agreement. This includes giving up the right to a trial by jury.

(f) The panel of arbitrators may include arbitrators who were or are affiliated
with the securities industry, or public arbitrators, as provided by the rules of
the arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

(g) Any arbitration conducted pursuant to this Section IX shall, in the
discretion of the Company, be held in the greater metropolitan area of Kansas
City, Missouri.

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Key Employee shall not exceed those costs which would have
been incurred in pursuing a court proceeding,

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Key Employee and the Company and shall not apply to any dispute
involving only Key Employee and UMB or any of its other affiliates.

IX. AMENDMENT. This Agreement can be amended only by a written agreement signed
by the Company and the Key Employee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

M-5



--------------------------------------------------------------------------------

PARAGRAPH VIII OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES.

IN WITNESS WHEREOF, the parties have executed this Retention and Non-Competition
Agreement on the date set forth above.

 

UMB ADVISORS, LLC By:  

 

Name:   Clyde F. Wendel Title:   President KEY EMPLOYEE

 

(Signature)

Joseph Michaud

(Printed/Typed Name)

[Signature page to Retention and Non-Competition Agreement for Joseph Michaud]

 

M-6



--------------------------------------------------------------------------------

Exhibit N

FORM OF

RETENTION BONUS AGREEMENT FOR EMPLOYEES

This Retention Bonus Agreement (“Agreement”) is entered into on this 30th day of
July, 2010 (hereinafter the “Effective Date”), between
                                         (“Employee”) and UMB Advisors, LLC
(“Company”).

WHEREAS, this Agreement is executed as part of the transactions contemplated
under the Asset Purchase Agreement dated June 27, 2010, among Prairie Capital
Management, LLC, a Delaware limited liability company (“Advisor Seller”), the
Company, PCM LLC, a Delaware limited liability company (“GP Seller”), UMB
Merchant Banc, LLC, a Missouri limited liability company (“GP Buyer”), UMB
Financial Corporation, a Missouri corporation (“UMB”), Brian Kaufman, a resident
of Kansas, Robyn Schneider, a resident of Illinois, Curtis Krizek, a resident of
Kansas, and George K. Baum Holdings, Inc., a Delaware corporation (the “Asset
Purchase Agreement”); and

WHEREAS, in anticipation of the sale of substantially all assets of Advisor
Seller and GP Seller to the Company and GP Buyer, respectively, Company wants to
be assured that Employee’s services will remain available after such sale, and
Employee desires to receive certain retention bonus payments in the aggregate
amount of                              Dollars ($            ) (the “Retention
Bonus Payment Amount”) if Employee makes available Employee’s services following
the closing date of the Asset Purchase Agreement (the “Closing Date”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the parties hereto, intending to be
legally bound, agree as follows:

I. RETENTION BONUS PAYMENT.

A. Subject to the terms and conditions of this Agreement, and if Employee is
employed by the Company from the Closing Date through October 31, 2010, Employee
will receive one-half of the Retention Bonus Payment Amount, which is
                             Dollars ($            ), payable on the regular
payroll date next following October 31, 2010.

B. Subject to the terms and conditions of this Agreement, and if is employed by
the Company from the Closing Date through December     , 2010, Employee will
receive the remaining one-half of Employee’s Retention Bonus Payment Amount,
which is                              Dollars ($            ), payable on the
regular payroll date next following December __, 2010, but in no event later
than December 31, 2010.

II. REQUIREMENTS.

A. Employee will devote his or her full time and attention to the business of
the Company and will be responsible to the Company for the maintenance of such
standards of diligence and competence as set forth in the UMB Code of Ethics and
Code of Conduct and Policies, as may be updated and amended from time to time
and a current copy of which has been provided to Employee (the “Company Code”),
and as set forth in the Company’s other policies and procedures as in effect
from time to time.

 

N-1



--------------------------------------------------------------------------------

B. Employee acknowledges that it is the policy of Company and UMB to maintain as
confidential all trade secrets, customer lists and information relating to their
and their affiliates’ respective businesses, operations, employees and customers
(“Confidential Information”). Employee recognizes that the Confidential
Information is the sole and exclusive property of Company or UMB, as applicable,
and that disclosure of Confidential Information would cause damage to Company
and/or UMB. Employee shall not disclose or use or authorize anyone else to
disclose or use any Confidential Information or Company proprietary information
other than for the purpose of carrying out Employee’s duties for the Company.
Employee further agrees and acknowledges that to the extent Confidential
Information is comprised of customer or other information that cannot be
directly or indirectly communicated, published or disclosed under the
Gramm-Leach-Bliley Act (the “GLBA”), Employee will comply with all applicable
GLBA privacy laws and regulations with respect to the use and disclosure of
customer information.

C. In the event that Employee conceives or develops any inventions, discoveries,
processes, know-how, technology, software, ideas, writings, designs, drawings,
artwork, expressions, or other proprietary developments while employed by the
Company that: (i) directly or indirectly relate to or arise out of Employee’s
job responsibilities or the performance of the duties or assigned tasks of
Employee with the Company; or (ii) directly or indirectly relate or pertain in
any way to the existing or reasonably anticipated business, products, services,
or other activities of the Company; or (iii) were otherwise conceived or
developed, in whole or in part, using Company time or materials (collectively,
the “Intellectual Property”), all right, title, and interest in and to the
Intellectual Property shall become exclusively owned by the Company. Employee
shall assign and does hereby assign all right, title and interest in and to such
Intellectual Property exclusively to the Company, including any patent,
copyright, trademark, trade secret, and other proprietary rights therein.
Employee further agrees to execute and deliver all documents and do all acts
that the Company shall deem necessary or desirable to secure to the Company the
entire right, title and interest in and to the Intellectual Property, at the
Company’s expense. Employee further agrees to cooperate with the Company as
reasonably necessary to maintain or enforce the Company’s rights in the
Intellectual Property.

III. ENTIRE AGREEMENT. This Agreement and the Company Code, policies and
procedures supersede any prior agreements or understandings of the parties with
respect to the subject matter hereof. No rights are granted to Employee by
virtue of this Agreement other than those specifically set forth herein.

IV. NOT AN EMPLOYMENT AGREEMENT. Nothing in this Agreement may be construed as
requiring Company, GP Buyer, UMB or any of their affiliates to employ Employee
for any specific period of time.

V. ASSIGNMENT. Neither this Agreement nor any of the rights, obligations or
interests arising hereunder may be assigned by Employee without the prior
written consent of Company. This Agreement and the rights, obligations and
interests arising hereunder will inure to any successor of Company.

 

N-2



--------------------------------------------------------------------------------

VI. GOVERNING LAW; BINDING EFFECT. This Agreement is made and entered into in
the State of Delaware and will be interpreted, enforced and governed by the laws
of the State of Delaware, and will be binding upon the parties hereto, their
heirs, executors, administrators, successors and assigns.

VII. POTENTIAL UNENFORCEABILITY OF ANY PROVISION. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Employee, the provisions of this Agreement will be rendered
void only to the extent that a judicial determination finds the provisions
unenforceable, and the unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in order to give effect to the parties’
intent that is lawfully enforceable and to give effect to the parties’ intent. A
judicial determination that any provision of this Agreement is unenforceable
will not render the entire Agreement unenforceable, but rather this Agreement
will continue in full force and effect absent any unenforceable provision to the
maximum extent permitted by law.

VIII. SPECIFIC PERFORMANCE. Recognizing that irreparable damage will result to
the Company in the event of the breach or threatened breach of any of the
foregoing covenants, agreements and assurances by Employee contained in Section
II of this Agreement, and that the Company’s remedies at law for any such breach
or threatened breach may be inadequate, the Company, in addition to such other
remedies that may be available to it, will be entitled to seek injunctive relief
from any court of competent jurisdiction, provided that nothing herein shall
limit any other legal or equitable remedies that the Company may have. The
covenants, agreements and obligations of Employee set forth in Section II of
this Agreement are in addition to and not in lieu or exclusive of any other
obligations and duties of Employee to the Company, whether express or implied in
fact or in law. In connection with any claim or other proceeding brought
pursuant to this Agreement, the non-prevailing party in such claim or proceeding
shall pay to the prevailing party the reasonable costs and attorneys’ fees
sustained by the prevailing party by reason of the breach or threatened breach
of this Agreement.

IX. ARBITRATION. This Agreement contains a pre-dispute arbitration clause in the
immediately following paragraphs. Arbitration is the referral of a dispute to a
neutral arbitration panel designated by the parties to the dispute who have
agreed to abide by the arbitral ruling after a hearing on the merits.
Arbitration results in a binding resolution of the dispute. The parties hereto
agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by a panel of three (3) arbitrators in
accordance with the rules of the American Arbitration Association or the Federal
Mediation and Conciliation Service. In this event, the parties shall mutually
agree on a choice of an arbitral forum. The parties agree that the option to
arbitrate any dispute is governed by the Federal Arbitration Act, and fully
enforceable. Employee understands and agrees that any dispute will be heard
solely by the panel of three (3) arbitrators, and not by a court.

 

N-3



--------------------------------------------------------------------------------

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly relating to this Agreement.

(c) The arbitration decision shall be in writing specifying the essential
findings of fact and conclusions of law on which the decision is based.

(d) Employee may retain and be represented by personal legal counsel in any
arbitration held under this Section IX.

(e) Employee acknowledges and understands that Employee is giving up the right
to sue the Company, its subsidiaries, affiliates or employees or any other
person in a court proceeding concerning matters related to or arising from this
Agreement. This includes giving up the right to a trial by jury.

(f) The panel of arbitrators may include arbitrators who were or are affiliated
with the securities industry, or public arbitrators, as provided by the rules of
the arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

(g) Any arbitration conducted pursuant to this Section IX shall, in the
discretion of the Company, be held in the greater metropolitan area of Kansas
City, Missouri.

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Employee shall not exceed those costs which would have
been incurred in pursuing a court proceeding,

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Employee and the Company and shall not apply to any dispute involving
only Employee and UMB or any of its other affiliates.

X. AMENDMENT. This Agreement can be amended only by a written agreement signed
by the Company and the Employee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

N-4



--------------------------------------------------------------------------------

PARAGRAPH IX OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISIONS WHICH
MAY BE ENFORCED BY THE PARTIES.

IN WITNESS WHEREOF, the parties have executed this Retention Bonus Agreement on
the date set forth above.

 

UMB ADVISORS, LLC

By:

 

 

 

Name: Clyde F. Wendel

 

Title:   President

EMPLOYEE

 

 

(Signature)

Printed name:

[Signature Page to Retention Bonus Agreement for Employees]



--------------------------------------------------------------------------------

Exhibit O

FORM OF

RETENTION AGREEMENT FOR NEW EMPLOYEES

This Retention Agreement (“Agreement”) is entered into on this 30th day of July,
2010 (hereinafter the “Effective Date”), between                             
(“Employee”) and UMB Advisors, LLC (“Company”).

WHEREAS, this Agreement is executed as part of the transactions contemplated
under the Asset Purchase Agreement dated June 27, 2010, among Prairie Capital
Management, LLC, a Delaware limited liability company (“Advisor Seller”), the
Company, PCM LLC, a Delaware limited liability company (“GP Seller”), UMB
Merchant Banc, LLC, a Missouri limited liability company (“GP Buyer”), UMB
Financial Corporation, a Missouri corporation (“UMB”), Brian Kaufman, a resident
of Kansas, Robyn Schneider, a resident of Illinois, Curtis Krizek, a resident of
Kansas, and George K. Baum Holdings, Inc., a Delaware corporation (the “Asset
Purchase Agreement”); and

WHEREAS, in anticipation of the sale of substantially all assets of Advisor
Seller and GP Seller to the Company and GP Buyer, respectively, Company wants to
be assured that Employee’s services will remain available after such sale, and
Employee desires to be employed by the Company following the closing date of the
Asset Purchase Agreement (the “Closing Date”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the parties hereto, intending to be
legally bound, agree as follows:

I. REQUIREMENTS.

A. Employee will devote his or her full time and attention to the business of
the Company and will be responsible to the Company for the maintenance of such
standards of diligence and competence as set forth in the UMB Code of Ethics and
Code of Conduct and Policies, as may be updated and amended from time to time
and a current copy of which has been provided to Employee (the “Company Code”),
and as set forth in the Company’s other policies and procedures as in effect
from time to time.

B. Employee acknowledges that it is the policy of Company and UMB to maintain as
confidential all trade secrets, customer lists and information relating to their
and their affiliates’ respective businesses, operations, employees and customers
(“Confidential Information”). Employee recognizes that the Confidential
Information is the sole and exclusive property of Company or UMB, as applicable,
and that disclosure of Confidential Information would cause damage to Company
and/or UMB. Employee shall not disclose or use or authorize anyone else to
disclose or use any Confidential Information or Company proprietary information
other than for the purpose of carrying out Employee’s duties for the Company.
Employee further agrees and acknowledges that to the extent Confidential
Information is comprised of customer or other information that cannot be
directly or indirectly communicated, published or disclosed under the
Gramm-Leach-Bliley Act (the “GLBA”), Employee will comply with all applicable
GLBA privacy laws and regulations with respect to the use and disclosure of
customer information.

 

O-1



--------------------------------------------------------------------------------

C. In the event that Employee conceives or develops any inventions, discoveries,
processes, know-how, technology, software, ideas, writings, designs, drawings,
artwork, expressions, or other proprietary developments while employed by the
Company that: (i) directly or indirectly relate to or arise out of Employee’s
job responsibilities or the performance of the duties or assigned tasks of
Employee with the Company; or (ii) directly or indirectly relate or pertain in
any way to the existing or reasonably anticipated business, products, services,
or other activities of the Company; or (iii) were otherwise conceived or
developed, in whole or in part, using Company time or materials (collectively,
the “Intellectual Property”), all right, title, and interest in and to the
Intellectual Property shall become exclusively owned by the Company. Employee
shall assign and does hereby assign all right, title and interest in and to such
Intellectual Property exclusively to the Company, including any patent,
copyright, trademark, trade secret, and other proprietary rights therein.
Employee further agrees to execute and deliver all documents and do all acts
that the Company shall deem necessary or desirable to secure to the Company the
entire right, title and interest in and to the Intellectual Property, at the
Company’s expense. Employee further agrees to cooperate with the Company as
reasonably necessary to maintain or enforce the Company’s rights in the
Intellectual Property.

II. ENTIRE AGREEMENT. This Agreement and the Company Code, policies and
procedures supersede any prior agreements or understandings of the parties with
respect to the subject matter hereof. No rights are granted to Employee by
virtue of this Agreement other than those specifically set forth herein.

III. NOT AN EMPLOYMENT AGREEMENT. Nothing in this Agreement may be construed as
requiring Company, GP Buyer, UMB or any of their affiliates to employ Employee
for any specific period of time.

IV. ASSIGNMENT. Neither this Agreement nor any of the rights, obligations or
interests arising hereunder may be assigned by Employee without the prior
written consent of Company. This Agreement and the rights, obligations and
interests arising hereunder will inure to any successor of Company.

V. GOVERNING LAW; BINDING EFFECT. This Agreement is made and entered into in the
State of Delaware and will be interpreted, enforced and governed by the laws of
the State of Delaware, and will be binding upon the parties hereto, their heirs,
executors, administrators, successors and assigns.

VI. POTENTIAL UNENFORCEABILITY OF ANY PROVISION. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Employee, the provisions of this Agreement will be rendered
void only to the extent that a judicial determination finds the provisions
unenforceable, and the unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in order to give effect to the parties’
intent that is lawfully enforceable and to give effect to the parties’ intent. A
judicial determination that any provision of this Agreement is unenforceable
will not render the entire Agreement unenforceable, but rather this Agreement
will continue in full force and effect absent any unenforceable provision to the
maximum extent permitted by law.

 

O-2



--------------------------------------------------------------------------------

VII. SPECIFIC PERFORMANCE. Recognizing that irreparable damage will result to
the Company in the event of the breach or threatened breach of any of the
foregoing covenants, agreements and assurances by Employee contained in Section
I of this Agreement, and that the Company’s remedies at law for any such breach
or threatened breach may be inadequate, the Company, in addition to such other
remedies that may be available to it, will be entitled to seek injunctive relief
from any court of competent jurisdiction, provided that nothing herein shall
limit any other legal or equitable remedies that the Company may have. The
covenants, agreements and obligations of Employee set forth in Section I of this
Agreement are in addition to and not in lieu or exclusive of any other
obligations and duties of Employee to the Company, whether express or implied in
fact or in law. In connection with any claim or other proceeding brought
pursuant to this Agreement, the non-prevailing party in such claim or proceeding
shall pay to the prevailing party the reasonable costs and attorneys’ fees
sustained by the prevailing party by reason of the breach or threatened breach
of this Agreement.

VIII. ARBITRATION. This Agreement contains a pre-dispute arbitration clause in
the immediately following paragraphs. Arbitration is the referral of a dispute
to a neutral arbitration panel designated by the parties to the dispute who have
agreed to abide by the arbitral ruling after a hearing on the merits.
Arbitration results in a binding resolution of the dispute. The parties hereto
agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by a panel of three (3) arbitrators in
accordance with the rules of the American Arbitration Association or the Federal
Mediation and Conciliation Service. In this event, the parties shall mutually
agree on a choice of an arbitral forum. The parties agree that the option to
arbitrate any dispute is governed by the Federal Arbitration Act, and fully
enforceable. Employee understands and agrees that any dispute will be heard
solely by the panel of three (3) arbitrators, and not by a court.

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly relating to this Agreement.

(c) The arbitration decision shall be in writing specifying the essential
findings of fact and conclusions of law on which the decision is based.

(d) Employee may retain and be represented by personal legal counsel in any
arbitration held under this Section VIII.

(e) Employee acknowledges and understands that Employee is giving up the right
to sue the Company, its subsidiaries, affiliates or employees or any other
person in a court proceeding concerning matters related to or arising from this
Agreement. This includes giving up the right to a trial by jury.

 

O-3



--------------------------------------------------------------------------------

(f) The panel of arbitrators may include arbitrators who were or are affiliated
with the securities industry, or public arbitrators, as provided by the rules of
the arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

(g) Any arbitration conducted pursuant to this Section VIII shall, in the
discretion of the Company, be held in the greater metropolitan area of Kansas
City, Missouri.

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Employee shall not exceed those costs which would have
been incurred in pursuing a court proceeding,

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Employee and the Company and shall not apply to any dispute involving
only Employee and UMB or any of its other affiliates.

IX. AMENDMENT. This Agreement can be amended only by a written agreement signed
by the Company and the Employee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

O-4



--------------------------------------------------------------------------------

PARAGRAPH VIII OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISIONS WHICH
MAY BE ENFORCED BY THE PARTIES.

IN WITNESS WHEREOF, the parties have executed this Retention Bonus Agreement on
the date set forth above.

 

UMB ADVISORS, LLC By:  

 

  Name: Clyde F. Wendel   Title:   President

EMPLOYEE

 

 

(Signature)

Printed name:

[Signature page to Retention Agreement for New Employees]



--------------------------------------------------------------------------------

Exhibit P

UMB ADVISORS, LLC

INVESTMENT ADVISOR REPRESENTATIVE AGREEMENT

(Standard form)

The undersigned investment advisor representative (“Representative”) and UMB
Advisors, LLC (“UMB Advisors”) agree as follows:

1. Appointment.

UMB Advisors hereby appoints the Representative as a registered investment
advisor representative, and Representative agrees to accept such appointment.
Representative’s duties shall include, but not be limited to: analyzing customer
financial information; reviewing and analyzing investment managers, registered
or unregistered investment companies or other securities or financial or
investment products; providing advice and counsel to customers on financial and
investment products and investment strategies; providing investment advisory
services and reports to customers; and performing other duties reasonably
assigned by UMB Advisors to Representative from time to time (“Advisory
Services”).

2. Terms of Representative Appointment.

(a) UMB Advisors does not have any obligation to Representative other than as
specifically (not by implication) stated in this Agreement regarding
Representative’s work as an investment advisor representative. Representative
shall provide Advisory Services under this Agreement subject to any conditions
contained in this Agreement and to all guidelines, standards, policies and
procedures prescribed by UMB Advisors.

(b) This Agreement shall terminate upon the earlier to occur of the following
events:

 

  (i) Immediately if Representative ceases to be registered and qualified as a
registered investment advisor representative of UMB Advisors; or

 

  (ii) Immediately upon notice to Representative by UMB Advisors.

(c) This Agreement does not limit UMB Advisors’ right to terminate
Representative at any time as a registered investment advisor representative of
UMB Advisors, with or without cause, and with or without notice. Representative
agrees that this Agreement does not limit the at-will nature of the employment
relationship, nor does it constitute a contract for continued employment.

3. Effective Date.

Representative’s duties shall commence on the Effective Date stated below and
the parties agree that Representative’s continued appointment as an investment
advisor representative of UMB Advisors shall constitute adequate consideration
for this Agreement.

 

P-1



--------------------------------------------------------------------------------

4. Qualification and Licensing Requirements.

Representative agrees to satisfy all current and future qualification,
education, training and licensing requirements which the Securities and Exchange
Commission (“SEC”), the Financial Industry Regulatory Authority (“FINRA”), state
law or UMB Advisors may establish from time to time for registered investment
advisor representatives. It is expressly agreed that Representative shall have
no authority to provide Advisory Services unless and until Representative has
obtained FINRA (a) Series 65 or (b) Series 7 and Series 66 securities licenses,
together with any licenses required by any state(s) in which Representative
provides Advisory Services.

5. Compliance.

(a) Representative shall use Representative’s best efforts to perform
Representative’s responsibilities faithfully and efficiently in a professional
and ethical manner satisfactory to and subject to the direction and control of
the Board of Directors of UMB Advisors (the “Board”) and in accordance with the
lawful rules, orders, regulations, policies, practices and decisions of UMB
Advisors, including, without limitation, the UMB Code of Ethics and Code of
Conduct and Policies, as may be updated and amended from time to time and a
current copy of which has been provided to Representative (the “Company Code”),
and the Procedures Manuals (as defined below). Representative shall truthfully
and accurately maintain and preserve the records of UMB Advisors consistent with
the practices and procedures (as they may be reasonably updated or amended) of
UMB Advisors and make all reports reasonably required by UMB Advisors.

(b) Representative acknowledges that Representative has received, read and
understands (i) the Company Code, and (ii) the UMB Advisors Investment Adviser
Policies and Procedures and Code of Ethics, and all existing amendments and
supplements thereto (collectively, the “Procedures Manuals”). UMB Advisors shall
have the sole discretion at any time to modify, amend or terminate any or all
parts of any applicable Procedures Manual. The Procedures Manuals as of the date
hereof and each subsequent modification and amendment to such Procedures Manuals
are incorporated by reference into this Agreement. Representative agrees to
return all copies of the Procedures Manuals that are in Representative’s
possession upon termination of this Agreement.

(c) Representative shall comply in all material respects with the Procedures
Manuals and with all present and future rules, regulations, instructions,
policies and procedures of UMB Advisors. To the extent not inconsistent with
this Agreement and that certain Retention Bonus and Non-Competition Agreement of
even date herewith between Representative and UMB Advisors (the “Retention
Agreement”), Representative shall be subject to discipline under the terms of
the Procedures Manuals and any other policies and procedures of UMB Advisors.

 

P-2



--------------------------------------------------------------------------------

(d) Representative acknowledges and understands that the laws and regulations
that apply to investment advisers and their investment adviser representatives
are different from, and in some cases more strict than, the laws and regulations
that apply to broker-dealers and their registered representatives.
Representative acknowledges and understands that if Representative acts as an
investment adviser representative on behalf of UMB Advisors, Representative will
be required to provide periodic ownership and holdings reports for
Representative’s accounts as well as those of family members, as required by UMB
Advisors Investment Adviser Code of Ethics. Representative shall become familiar
with the Procedures Manuals and the different rules that apply to investment
adviser representatives.

(e) Representative shall strictly comply with all securities and banking laws,
rules and regulations and any subsequent laws, rules or regulations relating to
Representative’s duties hereunder.

(f) When acting as an investment adviser representative, Representative shall
provide, no later than the time the client enters into an advisory agreement, a
brochure containing the disclosures required under the Investment Advisers Act
of 1940, as amended (the “Advisers Act”), at that time and at any other relevant
time in the future, and shall disclose to clients all material conflicts of
interest.

6. Outside Employment. While employed by UMB Advisors, Representative shall have
no authority to be licensed or registered with another broker/dealer or
registered investment adviser, or to engage in any other outside business
activities, except as described herein without the prior written permission of
the Board.

7. Suitability. Representative shall adhere to reasonable and fair sales
practices, in accordance with any applicable rules of the Securities and
Exchange Commission. Representative must have reasonable grounds to believe that
investment advice recommended or provided is suitable for a particular customer
based upon information supplied by that customer. Representative shall make a
reasonable effort to obtain information about such customer’s financial and tax
status, financial objectives, investment objectives, risk tolerance, liquidity
needs, investment experience, protection needs (if applicable) and such other
information relevant in connection with the investment advice provided.
Representative acknowledges that, when acting as an investment adviser
representative, Representative is a fiduciary to his clients, and has a duty to
act only in the best interests of his clients, to make suitable recommendations,
and to disclose to clients any material conflicts of interest.

8. Maintenance of Investment Advisor Records. When acting as an investment
adviser representative, Representative shall maintain all records required to be
maintained by Representative under the Advisers Act. Representative shall make
all such records available to UMB Advisors for examination and/or audit. In
addition, Representative shall notify UMB Advisors of any modifications to the
information contained in Representative’s Form U-4.

9. Marketing Materials. Representative shall not use any marketing or seminar
materials unless UMB Advisors has prepared and/or authorized the materials for
then-current use and a registered principal of UMB Advisors has approved the
materials in advance for then-current use.

 

P-3



--------------------------------------------------------------------------------

10. Complaints. Representative shall promptly notify the senior UMB Advisors
compliance officer and UMB Advisors principal assigned to Representative of the
receipt of any customer complaint, whether oral or written, concerning the
Advisory Services provided by Representative.

11. Cooperation Regarding Litigation. During the term of this Agreement, and for
a period of three (3) years thereafter, provided UMB Advisors has complied in
all material respects with its obligations under this Agreement, Representative
will cooperate with UMB Advisors and any subsidiary, parent or affiliate of UMB
Advisors by making himself or herself reasonably available to testify on behalf
of, and assist, UMB Advisors or any subsidiary, parent or affiliate of UMB
Advisors, in any action, suit, or proceeding (whether civil, criminal,
administrative or investigative) with respect to the operation of UMB Advisors
during the term of this Agreement, by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to UMB Advisors or any subsidiary, parent or affiliate of UMB
Advisors, as reasonably requested. The parties acknowledge that following the
termination of this Agreement, the time commitment of Representative
contemplated by this section shall be minimal and shall not require
Representative to neglect other employment or personal commitments. UMB Advisors
will promptly reimburse Representative for all reasonable expenses incurred by
Representative in connection with Representative’s provision of testimony or
assistance.

12. No Conflict. Each party represents and warrants to the other party that
neither the execution and delivery of this Agreement nor the performance of such
party’s obligations under this Agreement will conflict with, or result in a
breach of, any term, condition, or provision of, or constitute a default under,
any obligation, contract, agreement, covenant or instrument to which such party
is a party or under which such party is bound.

13. Harassment Policy. Representative acknowledges that Representative has been
provided a copy of UMB Advisors’ policy against discrimination and harassment in
the workplace, which includes complaint reporting procedures. Representative
will comply with this policy and will affirmatively support the commitment of
UMB Advisors to an equal opportunity work environment free from illegal
harassment or discrimination. UMB Advisors will promptly provide Representative
with all new or updated policies.

14. Waiver of Breach. Failure of either party to demand strict compliance with
any of the terms, covenants or conditions hereof will not be deemed a waiver of
the term, covenant or condition, nor will any waiver or relinquishment by such
party of any right or power under this Agreement at any one time or more times
be deemed a waiver or relinquishment of the right or power at any other time or
times.

15. Amendment. This Agreement may not be amended, modified or supplemented in
any manner whatsoever except in a writing signed by each of the parties. This
Agreement, the Company Code, the Procedures Manuals, and the Retention Agreement
supersede any prior agreements or understandings of the parties with respect to
the subject matter hereof. The terms and conditions of the Retention Agreement
shall prevail over any conflicting terms or conditions in this Agreement, the
Company Code, the Procedures Manuals or in any other agreements or policies that
govern the respective subject matters specifically governed by the terms and
conditions of the Retention Agreement.

 

P-4



--------------------------------------------------------------------------------

16. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and do not restrict or otherwise modify any of
the terms or provisions of this Agreement.

17. Arbitration. This Agreement contains a pre-dispute arbitration clause in the
immediately following paragraphs. Arbitration is the referral of a dispute to a
neutral arbitration panel designated by the parties to the dispute who have
agreed to abide by the arbitral ruling after a hearing on the merits.
Arbitration results in a binding resolution of the dispute. The parties hereto
agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by a panel of three (3) arbitrators in
accordance with the rules of the American Arbitration Association, the Federal
Mediation and Conciliation Service, or the Financial Industry Regulatory
Authority. In this event, the parties shall mutually agree on a choice of an
arbitral forum. The parties agree that the option to arbitrate any dispute is
governed by the Federal Arbitration Act, and fully enforceable. Representative
understands and agrees that any dispute will be heard solely by the panel of
three (3) arbitrators, and not by a court.

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly related to Representative’s appointment as an investment advisor
representative of UMB Advisors.

(c) The arbitration decision shall be in writing specifying the essential
findings of fact and conclusions of law on which the decision is based.

(d) Representative may retain and be represented by personal legal counsel in
any arbitration held under this Section 17.

(e) Representative acknowledges and understands that Representative is giving up
the right to sue UMB Advisors, its subsidiaries, affiliates or employees or any
other person in a court proceeding concerning matters related to or arising from
Representative’s appointment as an investment advisor representative. This
includes giving up the right to a trial by jury.

(f) The panel of arbitrators may include arbitrators who were or are affiliated
with the securities industry, or public arbitrators, as provided by the rules of
the arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

(g) Any arbitration conducted pursuant to this Section 17 shall, in the
discretion of UMB Advisors, be held in the greater metropolitan area of Kansas
City, Missouri.

 

P-5



--------------------------------------------------------------------------------

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Representative shall not exceed those costs which would
have been incurred in pursuing a court proceeding.

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Representative and UMB Advisors.

18. Assignment. This Agreement is personal and not assignable by Representative.

19. Fines; Penalties. Registered Representative shall reimburse UMB Advisors for
any fines, penalties or other amounts suffered or incurred by UMB Advisors in
connection with Representative’s employment under this Agreement to the extent
resulting from Registered Representative’s willful misconduct, fraudulent or
criminal acts or conduct, or actions or inactions taken or omitted intentionally
in violation of a duty or obligation arising under this Agreement or the
Procedures Manuals which result in a material personal benefit to Representative
or his or her family members or affiliated entities.

20. Nondisclosure of Confidential Information. Representative’s obligations with
respect to “Confidential Information,” as defined in the Retention Agreement,
shall be as set forth in the Retention Agreement.

21. Non-Interference. During the term of this Agreement and for a period of one
(1) year after the termination of Representative’s appointment as an investment
advisor representative of UMB Advisors for any reason, and whether voluntary or
involuntary and whether with or without cause, Representative shall not solicit,
assist the solicitation of, or encourage any employee or independent contractor
of UMB Advisors to terminate or otherwise modify that person’s or entity’s
employment with or engagement or retention by UMB Advisors for the purposes of
encouraging that person or entity to: (1) become employed, engaged or retained
by any other person or entity unrelated to UMB Advisors or (2) leave the
employment of or terminate the business relationship with UMB Advisors.

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.

23. REPRESENTATIVE ACKNOWLEDGES HAVING READ AND REVIEWED THIS AGREEMENT IN ITS
ENTIRETY. Representative acknowledges having been given an opportunity to ask
questions about this Agreement. Representative has also been given an
opportunity to consult with an attorney of Representative’s choice.
Representative agrees that Representative fully understands the terms of this
Agreement and knowingly and freely agrees to abide by them.

 

P-6



--------------------------------------------------------------------------------

PARAGRAPH 17 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH
MAY BE ENFORCED BY THE PARTIES.

 

Accepted by Investment Advisor Representative Signature:  

 

Name:  

 

Date:  

 

 

Accepted by

UMB Advisors, LLC

By:                                                          

Name: Clyde F. Wendel

Title: President

Date:                     

Effective Date: July 30, 2010

[Signature page to Investment Advisor Representative Agreement]

 

P-7



--------------------------------------------------------------------------------

Exhibit Q

UMB FINANCIAL SERVICES, INC.

REGISTERED REPRESENTATIVE AGREEMENT

(KEY EMPLOYEES)

The undersigned (“Registered Representative”), UMB Financial Services, Inc.
(“UMBFS”) and UMB Insurance, Inc. (“UMB Insurance”) agree as follows:

1. Appointment.

UMBFS hereby appoints Registered Representative as a registered securities
representative and Registered Representative agrees to accept such appointment.
Registered Representative’s duties shall include, but not be limited to:
analyzing customer financial information; reviewing and analyzing securities,
investment and (if applicable) insurance products; providing advice and counsel
to customers on securities, investment and/or (if applicable) insurance
products; marketing and/or selling securities products; solicitation and
procurement of applications, orders and contracts for securities products and
brokerage services offered through UMBFS; solicitation and procurement of
applications for or sale of such insurance products as may be authorized by
UMBFS (if applicable and if the Registered Representative has obtained the
necessary licenses); and other duties assigned by UMBFS to Registered
Representative from time to time (“Brokerage Services”). UMBFS shall direct and
control Registered Representative’s performance of the duties which it assigns
to Registered Representative, it being understood that all brokerage services,
insurance services involving variable annuities and other registered insurance
products (“Insurance Securities”), and securities-related activities shall be
under the control and supervision of UMBFS. Registered Representative is being
appointed by UMBFS to serve as a registered securities representative and (as
applicable) an insurance agent.

2. Terms of Registered Representative Appointment.

UMBFS does not have any obligation to Registered Representative other than as
specifically (not by implication) stated in this Agreement regarding Registered
Representative’s work as a registered securities representative and, where
applicable, an insurance agent. Registered Representative shall provide
Brokerage Services under this Agreement subject to any conditions contained in
this Agreement and to all guidelines and standards prescribed by UMBFS.
Registered Representative agrees to sell only those products and to provide only
those services which are specifically authorized by UMBFS and as to which
Registered Representative holds the appropriate licenses(s). If Registered
Representative wishes to sell Insurance Securities or other insurance products,
Registered Representative agrees that he/she will sign a separate Agent
Agreement with UMBFS and UMB Insurance, UMBFS’ affiliated insurance agency.

3. Effective Date.

Registered Representative’s duties shall commence on the Effective Date stated
below, or if Registered Representative is already engaged as a registered
securities representative on behalf

 

Q-1



--------------------------------------------------------------------------------

of UMBFS prior to the Effective Date, the parties agree that Registered
Representative’s duties shall continue only under this Agreement and that such
continued employment shall constitute adequate consideration for this Agreement.
In either case, this Agreement establishes the terms of the relationship among
the parties in lieu of all prior written or oral agreements or understanding.

4. Qualification and Licensing Requirements.

Registered Representative agrees to satisfy all current and future
qualification, education, training and licensing requirements which the
Securities and Exchange Commission (“SEC”), the Financial Industry Regulatory
Authority (“FINRA”), the various state insurance departments (in the case of
Insurance Securities), or UMBFS may establish from time to time for registered
securities representatives. It is expressly agreed that Registered
Representative shall have no authority to recommend, offer or sell mutual funds,
variable annuities or other Insurance Securities unless and until Registered
Representative has obtained FINRA Series 6 and Series 63 securities licenses
(along with applicable insurance licenses); or to recommend, offer or sell
individual stocks or bonds unless and until Registered Representative has
obtained FINRA Series 7 and Series 63 securities licenses; together with any
licenses required by any state(s) in which Registered Representative provides
Brokerage Services.

5. Compliance.

(a) Registered Representative acknowledges that he/she has received, read and
understands the UMBFS Compliance Manual, UMBFS Anti-Money Laundering Procedures,
UMBFS Supervisory Procedures Manual, UMB Insurance Compliance Policies and
Procedures Manual (if applicable), and all existing amendments and supplements
thereto (collectively, the “Procedures Manuals”). UMBFS and UMB Insurance, as
the case may be, shall have the sole discretion at any time to modify, amend or
terminate any or all parts of any applicable Procedures Manual. The Procedures
Manuals as of the Effective Date and each subsequent modification and amendment
to such Manuals are incorporated by reference into this Agreement. Registered
Representative agrees to return all copies of the Procedures Manuals that are in
Registered Representative’s possession upon termination of this Agreement.

(b) Registered Representative shall strictly comply with the Procedures Manuals
and with all present and future rules, regulations, instructions, policies and
procedures of UMBFS and UMB Insurance (if applicable). Without limitation
regarding the reasons for discipline or discharge or the procedure for
discipline or discharge, Registered Representative shall be subject to
discipline under the terms of the Procedures Manuals.

(c) Registered Representative shall strictly comply with all securities and
insurance laws, rules and regulations relating to Registered Representative’s
duties hereunder (“Applicable Laws”).

 

Q-2



--------------------------------------------------------------------------------

6. Outside Employment.

During the term of this Agreement, Registered Representative shall have no
authority to be licensed or registered with another broker/dealer or insurance
agency without the prior written permission of the President of UMBFS.

7. Securities Transactions.

Registered Representative shall transmit to UMBFS, immediately upon execution,
all brokerage and other applications, orders for the purchase or sale of
securities (including Insurance Securities), and any other orders, and payments
(without any deduction) received from customers. UMBFS reserves the right in its
sole discretion to at any time reject any applications, orders or payments
submitted by Registered Representative and to refund to customers any payments
made by them.

8. Suitability.

Registered Representative shall adhere to reasonable and fair sales practices,
in accordance with the FINRA Rules of Fair Practice, the Municipal Securities
Rulemaking Board (“MSRB”), any applicable insurance laws and regulations, and
any applicable SEC rules. Registered Representative must have reasonable grounds
to believe that a specific securities product or insurance product recommended
or provided is suitable for a particular customer based upon information
supplied by that customer. Registered Representative shall make a reasonable
effort to obtain information about such customer’s financial and tax status,
financial objectives, investment objectives, risk tolerance, liquidity needs,
investment experience, protection needs (if applicable) and such other
information relevant in connection with the offer and sale of a securities
product or Insurance Securities.

9. Prospectus Delivery; Disclosures.

(a) Registered Representative shall provide to customers on a timely basis all
prospectuses, customer agreements, disclosures and other information and
documents required by Applicable Laws, in connection with the offer and sale of
securities and insurance products hereunder.

(b) When providing Brokerage Services to customers, Registered Representative
shall clearly disclose that Registered Representative is acting as a registered
securities representative and/or insurance agent (as the case may be) on behalf
of UMBFS.

10. Marketing Materials.

Registered Representative shall not use any marketing or seminar materials
unless UMBFS has prepared and/or authorized the materials for then-current use
and a registered principal of UMBFS has approved the materials in advance for
then-current use.

 

Q-3



--------------------------------------------------------------------------------

11. Complaints.

Registered Representative shall promptly notify the senior UMBFS compliance
officer and the UMBFS principal assigned to Registered Representative of the
receipt of any customer complaint, whether oral or written, concerning the
Brokerage Services provided by Registered Representative.

12. Maintenance of Records.

Registered Representative shall maintain accurate and complete records, files
and accounts of all securities products (including Insurance Securities) sold
pursuant to this Agreement and as described in the UMBFS Compliance Manual and
(if applicable) the Insurance Compliance Policies and Procedures Manual.
Registered Representative shall make all such records available to UMBFS for
examination and/or audit. In addition, Registered Representative shall notify
UMBFS of any modifications to the information contained in Registered
Representative’s Form U-4.

13. Compensation and Benefits.

(a) As compensation for the Brokerage Services provided by Registered
Representative under this Agreement, UMBFS agrees to pay, and Registered
Representative agrees to accept, compensation equal to One Thousand Dollars
($1,000.00) per calendar year. Registered Representative agrees that the
compensation described in this Section 13 constitutes full and adequate
consideration for the obligations undertaken by Registered Representative for
UMBFS, and Registered Representative hereby waives any claim to any other
financial consideration from UMBFS or UMB Insurance for Brokerage Services.

(b) The parties acknowledge that Registered Representative will also be employed
by UMB Advisors, LLC, an affiliate of UMBFS and UMB Insurance, and will receive
compensation and other financial consideration for the services provided by
Registered Representative under the terms of an employment agreement with UMB
Advisors.

14. Fines; Penalties.

Registered Representative shall promptly pay any fines and/or penalties imposed
by UMBFS as a result of Registered Representative’s violation of Applicable Laws
or the Procedures Manuals.

15. Nondisclosure of Confidential Information.

(a) Registered Representative agrees that all information about the business or
customers of UMBFS or UMB Insurance that is disclosed to or acquired by
Registered Representative, whether prior to or during the term of this
Agreement, is “Confidential Information.” All Confidential Information shall be
received by Registered

 

Q-4



--------------------------------------------------------------------------------

Representative in strict confidence, shall be used only for the purposes of this
Agreement, and shall not be disclosed to third parties or to other employees of
UMBFS, UMB Insurance or UMB Advisors, LLC, who do not have a business need for
such information, without the prior written consent of the President or other
designated principal of UMBFS. Upon termination of Registered Representative’s
employment, Registered Representative shall return all documents and records,
including copies, and whether maintained in hardcopy or electronic form, of
Confidential Information as directed by the President or other designated
officer of UMBFS. “Confidential Information” shall include, but not be limited
to, the

(i) financial information;

(ii) sales figures and projections;

(iii) business records;

(iv) business and marketing plans;

(v) personnel data;

(vi) computer programs and data bases;

(vii) product lists;

(viii) internal policies and procedures

(ix) compensation policies

of UMBFS or UMB Insurance. “Confidential Information” shall also include all
records or other materials reflecting the names, accounts, assets, liabilities,
transactions and any non-public personal, financial, or health information
relating to customers and prospects of UMBFS or UMB Insurance.

(b) Without limiting the foregoing, Registered Representative agrees to comply
with all applicable privacy laws and regulations (including but not limited to
the Gramm-Leach-Bliley Act), the UMB Financial Corporation Privacy Policy and
any other privacy policies of UMBFS, UMB Insurance and UMB Financial Corporation
with respect to the use and disclosure of nonpublic customer information.

16. Restrictive Covenants.

16.1 Non-Solicitation.

(a) During the existence of this Agreement and for a period of two (2) years
after the termination of Registered Representative’s employment with UMBFS (for
any reason whether voluntary or involuntary), Registered Representative shall
not directly or indirectly solicit or assist in the solicitation of business
from, or sell products to, any Customer of UMBFS or UMB Insurance with whom
Registered Representative had

 

Q-5



--------------------------------------------------------------------------------

direct or indirect contact or about whom Registered Representative possessed
Confidential Information while Registered Representative was employed by UMBFS,
in order to: (1) provide the same or similar products or services as provided by
UMBFS or UMB Insurance, (2) modify in any detrimental manner that person’s or
entity’s business relationship with UMBFS or UMB Insurance, or (3) interfere
with the relationship or reduce the volume of business which that person or
entity transacts with UMBFS or UMB Insurance.

(b) For purposes of this Agreement, the word “Customer” means any one or more of
the individuals, partnerships, corporations, firms, businesses, sole
proprietorships, or other entities who have had a business relationship with
UMBFS or UMB Insurance within the two (2) year period immediately preceding the
termination of Registered Representative’s employment with UMBFS.

16.2 Non-Interference.

During the term of this Agreement and for a period of one (1) year after the
termination of Registered Representative’s employment with UMBFS for any reason,
and whether voluntary or involuntary and whether with or without cause,
Registered Representative shall not solicit, assist the solicitation of, or
encourage any employee or independent contractor of UMBFS to terminate or
otherwise modify that person’s or entity’s employment with or engagement or
retention by UMBFS for the purposes of encouraging that person or entity to:
(1) become employed, engaged or retained by any other person or entity unrelated
to UMBFS or (2) leave the employment of or terminate the business relationship
with UMBFS.

17. Registered Representative’s Acknowledgment.

Registered Representative agrees that (i) the restrictions described in Sections
15 and 16 and in Rider A are reasonable and necessary for the business and good
will of UMBFS and (ii) any violation thereof will cause UMBFS and/or the
customers of UMBFS substantial and irrevocable damage and, therefore, in the
event of any such violation, UMBFS shall be entitled to seek and obtain specific
performance and injunctive relief in addition to any other available remedies.
Registered Representative represents and warrants that he or she is not bound by
or subject to any non-compete, non-interference, non-solicitation,
confidentiality or other restrictions by others that would be violated by his or
her performance hereunder; and agrees to indemnify and hold UMBFS harmless from
any Losses arising as a result of the breach of this representation and
warranty. UMBFS shall be permitted to notify Registered Representative’s
subsequent employers of the existence of the restrictions in this Registered
Representative Agreement and may furnish copies thereof to such employers.

 

Q-6



--------------------------------------------------------------------------------

18. Termination.

(a) This Agreement shall terminate upon the earlier to occur of the following
events:

(i) Immediately if Registered Representative ceases to be registered and
qualified as a registered securities representative of UMBFS; or

(ii) Immediately upon notice to Registered Representative by UMBFS.

(b) Registered Representative’s authority to act as an insurance agent shall
terminate upon the earlier to occur of the following events:

(i) Immediately if Registered Representative ceases to be licensed and appointed
as an insurance agent of UMB Insurance; or

(ii) Immediately upon notice to Registered Representative by UMBFS or UMB
Insurance.

(c) This Agreement does not limit UMBFS’ right to terminate Registered
Representative at any time as a registered securities representative of UMBFS,
with or without cause, and with or without notice. Registered Representative
agrees that this Agreement does not limit the at-will nature of the employment
relationship, nor does it constitute a contract for continued employment.

(d) Registered Representative agrees that, upon termination of this Agreement or
the termination of Registered Representative as a registered securities
representative of UMBFS, Registered Representative shall reimburse UMBFS in an
amount equal to (i) the amount of all Losses and Indebtedness owed by Registered
Representative to UMBFS at the time of termination and (ii) the amount of
$2,000.00, which represents a portion of all licensing fees, training costs,
books and materials paid or furnished by UMBFS to or on behalf of Registered
Representative; provided that the amount described in (ii) shall be reimbursable
only if Registered Representative voluntarily terminates his or her appointment
as a registered securities representative of UMBFS within the first year of such
appointment, and provided further, that UMBFS may increase from time to time the
amount described in (ii) upon notice to Registered Representative. UMBFS shall
have the right to withhold the amounts described in (i) and (ii) from Registered
Representative’s final pay for commissions, bonuses, incentives or vacation;
however, no such amounts shall be withheld from that portion of Registered
Representative’s final pay which is for Registered Representative’s minimum
guaranteed salary. It is understood that if the amount of Registered
Representative’s final pay is insufficient to cover the amounts described in
(i) and (ii) above, UMBFS shall have the right to pursue any other legal
remedies to recover such amounts.

(e) The provisions of Sections 14, 15, 16, 17, 18 and 19 shall survive the
termination of this Agreement.

 

Q-7



--------------------------------------------------------------------------------

19. Arbitration.

This Agreement contains a pre-dispute arbitration clause in the immediately
following paragraphs. Arbitration is the referral of a dispute to a neutral
arbitration panel designated by the parties to the dispute who have agreed to
abide by the arbitral ruling after a hearing on the merits. Arbitration results
in a binding resolution of the dispute. The parties hereto agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by arbitrators in accordance with the rules of
the American Arbitration Association, the Federal Mediation and Conciliation
Service, or the Financial Industry Regulatory Authority. In this event, the
parties shall mutually agree on a choice of an arbitral forum. The parties agree
that the option to arbitrate any dispute is governed by the Federal Arbitration
Act, and fully enforceable. Registered Representative understands and agrees
that any dispute will be heard solely by arbitrators, and not by a court.

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly related to Registered Representative’s recruitment, employment or
termination of employment by the Company, including, but not limited to, claims
arising under the Fair Labor Standards Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Acts of 1991, 1871, 1866, the Rehabilitation Act of 1973,
the Age Discrimination in Employment Act of 1967, the Immigration Control and
Reform Act, the Occupational Safety and Health Act, the Fair Credit Reporting
Act, the Americans with Disabilities Act of 1990, Family and Medical Leave Act
of 1993, the Employee Retirement Income Security Act, and any one or more of
laws, regulations, executive orders, or ordinances enacted by federal, state, or
municipal governments, or any one or more of them, regulating, without
limitation, any one or more of employment relations, employment discrimination,
fair employment practices, human rights, civil rights, retaliation claims based
on the exercise of workers’ compensation rights, wages, hours of work, service
letters, occupational safety and health, retaliatory discharge, or any other
aspect of employment, but excluding worker’s compensation claims.

(c) The arbitration decision shall be in writing specifying the essential
findings of fact on which the decision is based.

(d) Registered Representative may retain and be represented by personal legal
counsel in any arbitration held under this Section.

(e) Registered Representative acknowledges and understands that Registered
Representative is giving up the right to sue UMBFS, its subsidiaries, affiliates
or employees or any other person in a court proceeding concerning matters
related to or arising from Registered Representative’s employment as a licensed
securities representative. This includes giving up the right to a trial by jury.

(f) The arbitrators may include arbitrators who were or are affiliated with the
securities industry, or public arbitrators, as provided by the rules of the
arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

 

Q-8



--------------------------------------------------------------------------------

(g) Any arbitration conducted pursuant to this Section shall be held in the
greater metropolitan area of Kansas City, Missouri.

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Registered Representative shall not exceed those costs
which would have been incurred in pursuing a court proceeding,

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Registered Representative and UMBFS.

20. Amendments.

This Agreement can be changed only by a written amendment, which is signed by
Registered Representative and by authorized representatives of UMBFS.

21. Miscellaneous.

(a) The parties agree that this Agreement supersedes all prior or
contemporaneous discussions, representations or proposals, written or oral,
regarding the subject matter of this Agreement.

(b) The delay or failure by a party to exercise all or any part of any right or
power shall not waive that party’s right to exercise all or any part of the
right or power at any time.

(c) The parties intend that any court or arbitrator or arbitration panel shall
construe this Agreement in a manner so as to give maximum valid, binding and
enforceable effect under the law; however, if any court or arbitrator or
arbitration panel of competent jurisdiction declares invalid or unenforceable
any provision of this Agreement, all other provisions of this Agreement shall
remain in full force and effect. In particular, with regard to the restrictions
contained within Sections 15 and 16 of this Agreement, it is the intention of
the parties to restrict Registered Representative’s activities only to the
extent necessary to protect UMBFS’ legitimate business interests. If any one or
more of the covenants or restrictions contained in this Agreement shall for any
reason be held to be excessively broad as to time, activity or subject, it shall
be construed by limiting or reducing it so as to be enforceable to the extent
compatible with applicable law.

(d) This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto; provided, however, that this
Agreement may not be assigned by Registered Representative under any
circumstances.

 

Q-9



--------------------------------------------------------------------------------

(e) This Agreement shall be interpreted and enforced only under the laws of the
State of Missouri or controlling federal law in accord with precedents
established by the United States Court of Appeals for the Eighth Circuit.

(f) Except as to those disputes, claims or controversies submitted to
arbitration as provided in Section 19 hereof, any action brought to enforce and
interpret this Agreement shall be brought in the Circuit Court of Jackson
County, Missouri, or, as applicable, the United States District Court for the
Western District of Missouri.

22. REGISTERED REPRESENTATIVE ACKNOWLEDGES HAVING READ AND REVIEWED THIS
AGREEMENT IN ITS ENTIRETY. Registered Representative acknowledges having been
given an opportunity to ask questions about it. Registered Representative has
also been given an opportunity to consult with an attorney of his/her choice.
Registered Representative agrees that he/she fully understands the terms of this
document and knowingly and freely agrees to abide by them.

23. REGISTERED REPRESENTATIVE ACKNOWLEDGES THAT HE/SHE HAS AN ADDITIONAL THIRTY
(30) DAYS FROM THE DATE REGISTERED REPRESENTATIVE SIGNS THIS AGREEMENT TO
CONTINUE TO REVIEW IT AND SEEK LEGAL COUNSEL. At any time within the thirty
(30) days, Registered Representative may rescind this Agreement by discontinuing
Registered Representative’s employment with UMBFS without any of the provisions
herein being enforced against Registered Representative. To the contrary,
however, if Registered Representative continues his/her employment with UMBFS
beyond said thirty (30) days, his/her continuation of employment will constitute
Registered Representative’s ratification and complete acceptance of this
Agreement.

 

Q-10



--------------------------------------------------------------------------------

SECTION 19 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY
BE ENFORCED BY THE PARTIES.

 

Accepted by Registered Representative

Signature:

 

 

Name:

 

 

Date:

 

 

 

Accepted by

UMB Financial Services, Inc.

By:  

 

Name:  

 

Title:  

 

Date:  

 

Accepted by UMB Insurance Services, Inc. By:  

 

Name:  

 

Title:  

 

Date:  

 

[Signature page to Registered Representative Agreement (Key Employees)]

 

Q-11



--------------------------------------------------------------------------------

Exhibit R

UMB FINANCIAL SERVICES, INC.

REGISTERED REPRESENTATIVE AGREEMENT (OTHER PROFESSIONAL EMPLOYEES)

The undersigned (“Registered Representative”), UMB Financial Services, Inc.
(“UMBFS”) and UMB Insurance, Inc. (“UMB Insurance”) agree as follows:

1. Appointment.

UMBFS hereby appoints Registered Representative as a registered securities
representative and Registered Representative agrees to accept such appointment.
Registered Representative’s duties shall include, but not be limited to:
analyzing customer financial information; reviewing and analyzing securities,
investment and (if applicable) insurance products; providing advice and counsel
to customers on securities, investment and/or (if applicable) insurance
products; marketing and/or selling securities products; solicitation and
procurement of applications, orders and contracts for securities products and
brokerage services offered through UMBFS; solicitation and procurement of
applications for or sale of such insurance products as may be authorized by
UMBFS (if applicable and if the Registered Representative has obtained the
necessary licenses); and other duties assigned by UMBFS to Registered
Representative from time to time (“Brokerage Services”). UMBFS shall direct and
control Registered Representative’s performance of the duties which it assigns
to Registered Representative, it being understood that all brokerage services,
insurance services involving variable annuities and other registered insurance
products (“Insurance Securities”), and securities-related activities shall be
under the control and supervision of UMBFS. Registered Representative is being
appointed by UMBFS to serve as a registered securities representative and (as
applicable) an insurance agent.

2. Terms of Registered Representative Appointment.

UMBFS does not have any obligation to Registered Representative other than as
specifically (not by implication) stated in this Agreement regarding Registered
Representative’s work as a registered securities representative and, where
applicable, an insurance agent. Registered Representative shall provide
Brokerage Services under this Agreement subject to any conditions contained in
this Agreement and to all guidelines and standards prescribed by UMBFS.
Registered Representative agrees to sell only those products and to provide only
those services which are specifically authorized by UMBFS and as to which
Registered Representative holds the appropriate licenses(s). If Registered
Representative wishes to sell Insurance Securities or other insurance products,
Registered Representative agrees that he/she will sign a separate Agent
Agreement with UMBFS and UMB Insurance, UMBFS’ affiliated insurance agency.

3. Effective Date.

Registered Representative’s duties shall commence on the Effective Date stated
below, or if Registered Representative is already engaged as a registered
securities representative on behalf

 

R-1



--------------------------------------------------------------------------------

of UMBFS prior to the Effective Date, the parties agree that Registered
Representative’s duties shall continue only under this Agreement and that such
continued employment shall constitute adequate consideration for this Agreement.
In either case, this Agreement establishes the terms of the relationship among
the parties in lieu of all prior written or oral agreements or understanding.

4. Qualification and Licensing Requirements.

Registered Representative agrees to satisfy all current and future
qualification, education, training and licensing requirements which the
Securities and Exchange Commission (“SEC”), the Financial Industry Regulatory
Authority (“FINRA”), the various state insurance departments (in the case of
Insurance Securities), or UMBFS may establish from time to time for registered
securities representatives. It is expressly agreed that Registered
Representative shall have no authority to recommend, offer or sell mutual funds,
variable annuities or other Insurance Securities unless and until Registered
Representative has obtained FINRA Series 6 and Series 63 securities licenses
(along with applicable insurance licenses); or to recommend, offer or sell
individual stocks or bonds unless and until Registered Representative has
obtained FINRA Series 7 and Series 63 securities licenses; together with any
licenses required by any state(s) in which Registered Representative provides
Brokerage Services.

5. Compliance.

(a) Registered Representative acknowledges that he/she has received, read and
understands the UMBFS Compliance Manual, UMBFS Anti-Money Laundering Procedures,
UMBFS Supervisory Procedures Manual, UMB Insurance Compliance Policies and
Procedures Manual (if applicable), and all existing amendments and supplements
thereto (collectively, the “Procedures Manuals”). UMBFS and UMB Insurance, as
the case may be, shall have the sole discretion at any time to modify, amend or
terminate any or all parts of any applicable Procedures Manual. The Procedures
Manuals as of the Effective Date and each subsequent modification and amendment
to such Manuals are incorporated by reference into this Agreement. Registered
Representative agrees to return all copies of the Procedures Manuals that are in
Registered Representative’s possession upon termination of this Agreement.

(b) Registered Representative shall strictly comply with the Procedures Manuals
and with all present and future rules, regulations, instructions, policies and
procedures of UMBFS and UMB Insurance (if applicable). Without limitation
regarding the reasons for discipline or discharge or the procedure for
discipline or discharge, Registered Representative shall be subject to
discipline under the terms of the Procedures Manuals.

(c) Registered Representative shall strictly comply with all securities and
insurance laws, rules and regulations relating to Registered Representative’s
duties hereunder (“Applicable Laws”).

 

R-2



--------------------------------------------------------------------------------

6. Outside Employment.

During the term of this Agreement, Registered Representative shall have no
authority to be licensed or registered with another broker/dealer or insurance
agency without the prior written permission of the President of UMBFS.

7. Securities Transactions.

Registered Representative shall transmit to UMBFS, immediately upon execution,
all brokerage and other applications, orders for the purchase or sale of
securities (including Insurance Securities), and any other orders, and payments
(without any deduction) received from customers. UMBFS reserves the right in its
sole discretion to at any time reject any applications, orders or payments
submitted by Registered Representative and to refund to customers any payments
made by them.

8. Suitability.

Registered Representative shall adhere to reasonable and fair sales practices,
in accordance with the FINRA Rules of Fair Practice, the Municipal Securities
Rulemaking Board (“MSRB”), any applicable insurance laws and regulations, and
any applicable SEC rules. Registered Representative must have reasonable grounds
to believe that a specific securities product or insurance product recommended
or provided is suitable for a particular customer based upon information
supplied by that customer. Registered Representative shall make a reasonable
effort to obtain information about such customer’s financial and tax status,
financial objectives, investment objectives, risk tolerance, liquidity needs,
investment experience, protection needs (if applicable) and such other
information relevant in connection with the offer and sale of a securities
product or Insurance Securities.

9. Prospectus Delivery; Disclosures.

(a) Registered Representative shall provide to customers on a timely basis all
prospectuses, customer agreements, disclosures and other information and
documents required by Applicable Laws, in connection with the offer and sale of
securities and insurance products hereunder.

(b) When providing Brokerage Services to customers, Registered Representative
shall clearly disclose that Registered Representative is acting as a registered
securities representative and/or insurance agent (as the case may be) on behalf
of UMBFS.

10. Marketing Materials.

Registered Representative shall not use any marketing or seminar materials
unless UMBFS has prepared and/or authorized the materials for then-current use
and a registered principal of UMBFS has approved the materials in advance for
then-current use.

 

R-3



--------------------------------------------------------------------------------

11. Complaints.

Registered Representative shall promptly notify the senior UMBFS compliance
officer and the UMBFS principal assigned to Registered Representative of the
receipt of any customer complaint, whether oral or written, concerning the
Brokerage Services provided by Registered Representative.

12. Maintenance of Records.

Registered Representative shall maintain accurate and complete records, files
and accounts of all securities products (including Insurance Securities) sold
pursuant to this Agreement and as described in the UMBFS Compliance Manual and
(if applicable) the Insurance Compliance Policies and Procedures Manual.
Registered Representative shall make all such records available to UMBFS for
examination and/or audit. In addition, Registered Representative shall notify
UMBFS of any modifications to the information contained in Registered
Representative’s Form U-4.

13. Compensation and Benefits.

(a) As compensation for the Brokerage Services provided by Registered
Representative under this Agreement, UMBFS agrees to pay, and Registered
Representative agrees to accept, compensation equal to One Thousand Dollars
($1,000.00) per calendar year. Registered Representative agrees that the
compensation described in this Section 13 constitutes full and adequate
consideration for the obligations undertaken by Registered Representative for
UMBFS, and Registered Representative hereby waives any claim to any other
financial consideration from UMBFS or UMB Insurance for Brokerage Services.

(b) The parties acknowledge that Registered Representative will also be employed
by UMB Advisors, LLC, an affiliate of UMBFS and UMB Insurance, and will receive
compensation and other financial consideration for the services provided by
Registered Representative under the terms of an employment agreement with UMB
Advisors.

14. Fines; Penalties.

Registered Representative shall promptly pay any fines and/or penalties imposed
by UMBFS as a result of Registered Representative’s violation of Applicable Laws
or the Procedures Manuals.

15. Nondisclosure of Confidential Information.

(a) Registered Representative agrees that all information about the business or
customers of UMBFS or UMB Insurance that is disclosed to or acquired by
Registered Representative, whether prior to or during the term of this
Agreement, is “Confidential Information.” All Confidential Information shall be
received by Registered

 

R-4



--------------------------------------------------------------------------------

Representative in strict confidence, shall be used only for the purposes of this
Agreement, and shall not be disclosed to third parties or to other employees of
UMBFS, UMB Insurance or UMB Advisors, LLC, who do not have a business need for
such information, without the prior written consent of the President or other
designated principal of UMBFS. Upon termination of Registered Representative’s
employment, Registered Representative shall return all documents and records,
including copies, and whether maintained in hardcopy or electronic form, of
Confidential Information as directed by the President or other designated
officer of UMBFS. “Confidential Information” shall include, but not be limited
to, the

(i) financial information;

(ii) sales figures and projections;

(iii) business records;

(iv) business and marketing plans;

(v) personnel data;

(vi) computer programs and data bases;

(vii) product lists;

(viii) internal policies and procedures

(ix) compensation policies

of UMBFS or UMB Insurance. “Confidential Information” shall also include all
records or other materials reflecting the names, accounts, assets, liabilities,
transactions and any non-public personal, financial, or health information
relating to customers and prospects of UMBFS or UMB Insurance.

(b) Without limiting the foregoing, Registered Representative agrees to comply
with all applicable privacy laws and regulations (including but not limited to
the Gramm-Leach-Bliley Act), the UMB Financial Corporation Privacy Policy and
any other privacy policies of UMBFS, UMB Insurance and UMB Financial Corporation
with respect to the use and disclosure of nonpublic customer information.

16. Restrictive Covenants.

16.1 Non-Solicitation.

(a) During the existence of this Agreement and for a period of two (2) years
after the termination of Registered Representative’s employment with UMBFS (for
any reason whether voluntary or involuntary), Registered Representative shall
not directly or indirectly solicit or assist in the solicitation of business
from, or sell products to, any Customer of UMBFS or UMB Insurance with whom
Registered Representative had

 

R-5



--------------------------------------------------------------------------------

direct or indirect contact or about whom Registered Representative possessed
Confidential Information while Registered Representative was employed by UMBFS,
in order to: (1) provide the same or similar products or services as provided by
UMBFS or UMB Insurance, (2) modify in any detrimental manner that person’s or
entity’s business relationship with UMBFS or UMB Insurance, or (3) interfere
with the relationship or reduce the volume of business which that person or
entity transacts with UMBFS or UMB Insurance.

(b) For purposes of this Agreement, the word “Customer” means any one or more of
the individuals, partnerships, corporations, firms, businesses, sole
proprietorships, or other entities who have had a business relationship with
UMBFS or UMB Insurance within the two (2) year period immediately preceding the
termination of Registered Representative’s employment with UMBFS.

16.2 Non-Interference.

During the term of this Agreement and for a period of one (1) year after the
termination of Registered Representative’s employment with UMBFS for any reason,
and whether voluntary or involuntary and whether with or without cause,
Registered Representative shall not solicit, assist the solicitation of, or
encourage any employee or independent contractor of UMBFS to terminate or
otherwise modify that person’s or entity’s employment with or engagement or
retention by UMBFS for the purposes of encouraging that person or entity to:
(1) become employed, engaged or retained by any other person or entity unrelated
to UMBFS or (2) leave the employment of or terminate the business relationship
with UMBFS.

17. Registered Representative’s Acknowledgment.

Registered Representative agrees that (i) the restrictions described in Sections
15 and 16 and in Rider A are reasonable and necessary for the business and good
will of UMBFS and (ii) any violation thereof will cause UMBFS and/or the
customers of UMBFS substantial and irrevocable damage and, therefore, in the
event of any such violation, UMBFS shall be entitled to seek and obtain specific
performance and injunctive relief in addition to any other available remedies.
Registered Representative represents and warrants that he or she is not bound by
or subject to any non-compete, non-interference, non-solicitation,
confidentiality or other restrictions by others that would be violated by his or
her performance hereunder; and agrees to indemnify and hold UMBFS harmless from
any Losses arising as a result of the breach of this representation and
warranty. UMBFS shall be permitted to notify Registered Representative’s
subsequent employers of the existence of the restrictions in this Registered
Representative Agreement and may furnish copies thereof to such employers.

 

R-6



--------------------------------------------------------------------------------

18. Termination.

(a) This Agreement shall terminate upon the earlier to occur of the following
events:

(i) Immediately if Registered Representative ceases to be registered and
qualified as a registered securities representative of UMBFS; or

(ii) Immediately upon notice to Registered Representative by UMBFS.

(b) Registered Representative’s authority to act as an insurance agent shall
terminate upon the earlier to occur of the following events:

(i) Immediately if Registered Representative ceases to be licensed and appointed
as an insurance agent of UMB Insurance; or

(ii) Immediately upon notice to Registered Representative by UMBFS or UMB
Insurance.

(c) This Agreement does not limit UMBFS’ right to terminate Registered
Representative at any time as a registered securities representative of UMBFS,
with or without cause, and with or without notice. Registered Representative
agrees that this Agreement does not limit the at-will nature of the employment
relationship, nor does it constitute a contract for continued employment.

(d) Registered Representative agrees that, upon termination of this Agreement or
the termination of Registered Representative as a registered securities
representative of UMBFS, Registered Representative shall reimburse UMBFS in an
amount equal to (i) the amount of all Losses and Indebtedness owed by Registered
Representative to UMBFS at the time of termination and (ii) the amount of
$2,000.00, which represents a portion of all licensing fees, training costs,
books and materials paid or furnished by UMBFS to or on behalf of Registered
Representative; provided that the amount described in (ii) shall be reimbursable
only if Registered Representative voluntarily terminates his or her appointment
as a registered securities representative of UMBFS within the first year of such
appointment, and provided further, that UMBFS may increase from time to time the
amount described in (ii) upon notice to Registered Representative. UMBFS shall
have the right to withhold the amounts described in (i) and (ii) from Registered
Representative’s final pay for commissions, bonuses, incentives or vacation;
however, no such amounts shall be withheld from that portion of Registered
Representative’s final pay which is for Registered Representative’s minimum
guaranteed salary. It is understood that if the amount of Registered
Representative’s final pay is insufficient to cover the amounts described in
(i) and (ii) above, UMBFS shall have the right to pursue any other legal
remedies to recover such amounts.

(e) The provisions of Sections 14, 15, 16, 17, 18 and 19 shall survive the
termination of this Agreement.

 

R-7



--------------------------------------------------------------------------------

19. Arbitration.

This Agreement contains a pre-dispute arbitration clause in the immediately
following paragraphs. Arbitration is the referral of a dispute to a neutral
arbitration panel designated by the parties to the dispute who have agreed to
abide by the arbitral ruling after a hearing on the merits. Arbitration results
in a binding resolution of the dispute. The parties hereto agree as follows:

(a) Except in cases where a party seeks injunctive relief, any dispute regarding
this Agreement will be arbitrated by arbitrators in accordance with the rules of
the American Arbitration Association, the Federal Mediation and Conciliation
Service, or the Financial Industry Regulatory Authority. In this event, the
parties shall mutually agree on a choice of an arbitral forum. The parties agree
that the option to arbitrate any dispute is governed by the Federal Arbitration
Act, and fully enforceable. Registered Representative understands and agrees
that any dispute will be heard solely by arbitrators, and not by a court.

(b) This pre-dispute resolution agreement will cover all matters directly or
indirectly related to Registered Representative’s recruitment, employment or
termination of employment by the Company, including, but not limited to, claims
arising under the Fair Labor Standards Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Acts of 1991, 1871, 1866, the Rehabilitation Act of 1973,
the Age Discrimination in Employment Act of 1967, the Immigration Control and
Reform Act, the Occupational Safety and Health Act, the Fair Credit Reporting
Act, the Americans with Disabilities Act of 1990, Family and Medical Leave Act
of 1993, the Employee Retirement Income Security Act, and any one or more of
laws, regulations, executive orders, or ordinances enacted by federal, state, or
municipal governments, or any one or more of them, regulating, without
limitation, any one or more of employment relations, employment discrimination,
fair employment practices, human rights, civil rights, retaliation claims based
on the exercise of workers’ compensation rights, wages, hours of work, service
letters, occupational safety and health, retaliatory discharge, or any other
aspect of employment, but excluding worker’s compensation claims.

(c) The arbitration decision shall be in writing specifying the essential
findings of fact on which the decision is based.

(d) Registered Representative may retain and be represented by personal legal
counsel in any arbitration held under this Section.

(e) Registered Representative acknowledges and understands that Registered
Representative is giving up the right to sue UMBFS, its subsidiaries, affiliates
or employees or any other person in a court proceeding concerning matters
related to or arising from Registered Representative’s employment as a licensed
securities representative. This includes giving up the right to a trial by jury.

(f) The arbitrators may include arbitrators who were or are affiliated with the
securities industry, or public arbitrators, as provided by the rules of the
arbitration forum in which a claim is filed. Both parties to the arbitration
will work together to select a mutually agreeable arbitration panel. If the
parties cannot agree on an appropriate arbitration panel, a panel will be
selected pursuant to the rules governing the forum in which the arbitration is
filed.

 

R-8



--------------------------------------------------------------------------------

(g) Any arbitration conducted pursuant to this Section shall be held in the
greater metropolitan area of Kansas City, Missouri.

(h) Unless prohibited or limited by applicable law, the costs of the arbitration
shall be shared equally by both parties, and each party shall pay its own
expenses of presenting evidence and arguments to the arbitrator. Administrative
costs assessed to the Registered Representative shall not exceed those costs
which would have been incurred in pursuing a court proceeding,

(i) The prevailing party shall be entitled to all items of recovery permitted by
law, including attorneys fees, where applicable law would allow.

The foregoing pre-dispute arbitration clause shall only apply to a dispute
involving Registered Representative and UMBFS.

20. Amendments.

This Agreement can be changed only by a written amendment, which is signed by
Registered Representative and by authorized representatives of UMBFS.

21. Miscellaneous.

(a) The parties agree that this Agreement supersedes all prior or
contemporaneous discussions, representations or proposals, written or oral,
regarding the subject matter of this Agreement.

(b) The delay or failure by a party to exercise all or any part of any right or
power shall not waive that party’s right to exercise all or any part of the
right or power at any time.

(c) The parties intend that any court or arbitrator or arbitration panel shall
construe this Agreement in a manner so as to give maximum valid, binding and
enforceable effect under the law; however, if any court or arbitrator or
arbitration panel of competent jurisdiction declares invalid or unenforceable
any provision of this Agreement, all other provisions of this Agreement shall
remain in full force and effect. In particular, with regard to the restrictions
contained within Sections 15 and 16 of this Agreement, it is the intention of
the parties to restrict Registered Representative’s activities only to the
extent necessary to protect UMBFS’ legitimate business interests. If any one or
more of the covenants or restrictions contained in this Agreement shall for any
reason be held to be excessively broad as to time, activity or subject, it shall
be construed by limiting or reducing it so as to be enforceable to the extent
compatible with applicable law.

(d) This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto; provided, however, that this
Agreement may not be assigned by Registered Representative under any
circumstances.

 

R-9



--------------------------------------------------------------------------------

(e) This Agreement shall be interpreted and enforced only under the laws of the
State of Missouri or controlling federal law in accord with precedents
established by the United States Court of Appeals for the Eighth Circuit.

(f) Except as to those disputes, claims or controversies submitted to
arbitration as provided in Section 19 hereof, any action brought to enforce and
interpret this Agreement shall be brought in the Circuit Court of Jackson
County, Missouri, or, as applicable, the United States District Court for the
Western District of Missouri.

22. REGISTERED REPRESENTATIVE ACKNOWLEDGES HAVING READ AND REVIEWED THIS
AGREEMENT IN ITS ENTIRETY. Registered Representative acknowledges having been
given an opportunity to ask questions about it. Registered Representative has
also been given an opportunity to consult with an attorney of his/her choice.
Registered Representative agrees that he/she fully understands the terms of this
document and knowingly and freely agrees to abide by them.

23. REGISTERED REPRESENTATIVE ACKNOWLEDGES THAT HE/SHE HAS AN ADDITIONAL THIRTY
(30) DAYS FROM THE DATE REGISTERED REPRESENTATIVE SIGNS THIS AGREEMENT TO
CONTINUE TO REVIEW IT AND SEEK LEGAL COUNSEL. At any time within the thirty
(30) days, Registered Representative may rescind this Agreement by discontinuing
Registered Representative’s employment with UMBFS without any of the provisions
herein being enforced against Registered Representative. To the contrary,
however, if Registered Representative continues his/her employment with UMBFS
beyond said thirty (30) days, his/her continuation of employment will constitute
Registered Representative’s ratification and complete acceptance of this
Agreement.

 

R-10



--------------------------------------------------------------------------------

SECTION 19 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY
BE ENFORCED BY THE PARTIES.

 

Accepted by Registered Representative Signature:  

 

Name:  

 

Date:  

 

 

Accepted by UMB Financial Services, Inc. By:  

 

Name:  

 

Title:  

 

Date:  

 

Accepted by UMB Insurance Services, Inc. By:  

 

Name:  

 

Title:  

 

Date:  

 

[Signature Page to Registered Representative Agreement (Other Professional
Employees)]

 

R-11



--------------------------------------------------------------------------------

Exhibit S

INVESTMENT ADVISORY

AGREEMENT

FOR

(CLIENT)



--------------------------------------------------------------------------------

This Investment Advisory Agreement (this “Agreement”) is entered into between
UMB Advisors, LLC (“Advisor”) and the undersigned client (“Client”).

WHEREAS, Advisor and Prairie Capital Management, LLC (“Prairie Capital”) have
entered into an Asset Purchase Agreement whereby Advisor would acquire certain
assets of Prairie Capital, including but not limited to Prairie Capital’s
rights, title and interest in certain contracts and the Prairie Capital name
(the “Transaction”); and

WHEREAS, Client and Prairie Capital have entered into a certain investment
advisory agreement effective as of                      (“Original Agreement”);
and

WHEREAS, in connection with the Transaction, the parties desire to enter into
this Agreement, which is contingent upon and will be effective upon consummation
of the Transaction (“Closing”), in order (i) to permit Advisor to provide
investment advisory services to Client, (ii) to permit UMB Financial Services,
Inc., an affiliate of Advisor, to provide brokerage services to Client after the
Closing, and (iii) to clarify the respective rights and duties of the parties,
including but not limited to, with respect to advisory and brokerage fees; and

WHEREAS, contingent and effective upon the Closing, Prairie Capital and Client
will terminate the Original Agreement and Prairie Capital will change its name
concurrent upon the Closing, so that immediately following the Closing, Advisor
may change its name to Prairie Capital Management, LLC; as a result, all
references made in this Agreement to Advisor will be deemed to refer to Prairie
Capital Management, LLC or such other name as chosen by Advisor, in either case,
an entity formerly known as UMB Advisors, LLC, following the Closing.

NOW, THEREFORE, Advisor and Client agree as follows:

1. Services of Advisor

Immediately following and contingent upon the Closing, Advisor will provide
Client with the services below (the “Services”) with respect to those assets
designated by Client (“Assets”) and reflected in the Manager Allocation Document
attached hereto as Exhibit A which may be updated from time to time by Advisor,
provided such update is provided to Client (“Manager Allocation Document”).
Services will be provided on an on-going basis until such time as this Agreement
is terminated.

 

  •  

Assistance in the search for and the ongoing evaluation of investment managers
(“Portfolio Managers”) to be selected by Client and reflected in the Manager
Allocation Document.

 

  •  

Assistance in the search for and the ongoing evaluation of registered or
unregistered investment companies (“Funds”) or other securities to be selected
by Client as included in a Manager Allocation Document.

 

  •  

In addition to the Portfolio Managers or Funds selected by Client, Advisor may
provide reports to the Client on certain investment managers or investments made
by the Client designated in the Manager Allocation Document as “reporting only
assets.” Advisor will have no responsibility to recommend or otherwise supervise
the performance of these investments unless otherwise agreed to by the Client
and Advisor.

Advisor will, after receipt of appropriate information from and about Client,
recommend Portfolio Managers or Funds that appear to be suitable for Client,
based upon Client’s stated investment objectives, risk/return expectations and
financial needs. Advisor does not assume any responsibility nor shall it be
liable for the conduct or investment performance, either historical or
prospective, of any Portfolio Manager or Funds recommended by Advisor and
selected by Client, which performance is not necessarily indicative of future
results.

Advisor will not exercise any investment discretion or perform any discretionary
trading with respect to the Assets. Advisor may manage Client Assets through the
supervision of a Client’s designated investment in Funds or other securities
selected by Client. In addition, Advisor and its employees will not render, or
be responsible for rendering, any legal, accounting or actuarial advice to
Client or prepare for Client any legal, accounting or actuarial documents.

Advisor will provide Client with a performance statement summarizing Asset
positions and portfolio value at least on a quarterly basis. It is the Client’s
responsibility to review this material and report any discrepancies to Advisor
within ten (10) after receipt of the statement.

Advisor will help Client to establish its investment objectives based upon the
information obtained from Client. Advisor shall rely on the information that
Client provided to it, and Client agrees to notify Advisor if this information,
including Client’s investment objectives, changes significantly.




--------------------------------------------------------------------------------

Client acknowledges that the information provided or to be provided is accurate
to the best of its knowledge and is representative of Client’s investment goals
and objectives. This information will assist Advisor in recommending the
appropriate Portfolio Manager(s) or Funds and, as needed, to assist in the
development of an investment policy and/or asset allocation study. This
information does not constitute or imply a guarantee with respect to the
attainment of Client’s investment goals and objectives.

Additionally, the Client understands that asset allocation recommendations are
based upon historical data which may not necessarily reflect the future behavior
of an asset or asset class. Significant risk, particularly over short periods of
time, may accompany investment in stocks, bonds and other asset classes.

2. Opening Your Accounts

Client may open a brokerage account (“Brokerage Account”) with UMB Financial
Services, Inc. (“UMBFSI”), an affiliate of Advisor. In such cases, UMBFSI will
arrange for trading and clearing services to be performed by a third-party
clearing firm (“Clearing Firm”). Client may also open a custody account with the
Clearing Firm or another financial institution chosen by the Client to hold the
Assets (“Custodian”).

In connection with the Services, Advisor may assist the Client in the hiring of
one or more Portfolio Managers chosen by the Client. A designated Portfolio
Manager will manage all or a portion of Client’s Assets (“Investment Management
Account”) on a discretionary basis.

Client agrees that Advisor will have the authority to issue instructions either
orally or in writing to Portfolio Managers, Funds, UMBFSI, the Clearing Firm or
the Custodian relating to the Client’s Assets and investments (“Instructions”).
Instructions will be limited to providing information relating to: (i) Client’s
financial background investment objectives and guidelines; (ii) reporting and
disclosure of information relating to the Assets; (iii) purchase and redemption
of specific securities based upon a Client’s direction; or (iv) any other
directions provided to Advisor by Client either orally or in writing.

3. Portfolio Managers

If Client selects a Portfolio Manager, Client will sign a contract directly with
the Portfolio Manager. In general, Client’s designation of the Portfolio
Manager(s)

authorizes the Portfolio Manager(s) to buy, sell or otherwise trade securities
or other investments in the Investment Management Account without discussing
these transactions with Client or Advisor in advance. Such securities may
include, but are not limited to, stocks, bonds, mutual funds and options.
Advisor will not have discretionary authority with respect to the investment of
Assets in the Investment Management Accounts.

4. Transactions in the Brokerage Account and Investment Management Account

If Client opens a Brokerage Account with UMBFSI as provided under Section 2, at
Client’s direction, UMBFSI will provide securities brokerage services in
accordance with an agreement between Client and UMBFSI at commission rates
agreed to by Client and UMBFSI.

If Client selects a Portfolio Manager as provided under Section 3, such
Portfolio Manager will execute transactions for the Investment Management
Accounts to UMBFSI, through the Clearing Firm (“Directed Brokerage”) to the
extent practical. Initially, equities will be traded at a commission rate of
$0.05 per share with a minimum ticket charge of $20.00. Commission rates
thereafter will be determined by mutual agreement between UMBFSI and Client.
Client understands that, by directing brokerage trades, Client may prevent a
Portfolio Manager from seeking and obtaining for its Investment Management
Accounts better overall executions, including more favorable prices and lower
commission rates or other charges, than a Portfolio Manager otherwise might be
able to obtain by, for example, negotiating better prices or lower rates of
commissions with other broker-dealers, or by aggregating the Client’s Investment
Management Account’s trades with orders for its other clients and seeking volume
discounts. Under these circumstances, Client’s direction to use UMBFSI to
execute trades may result in higher commissions, greater spreads, or less
favorable net prices than might be the case if a Portfolio Manager was empowered
to negotiate commission rates or spreads freely, or to select brokers or dealers
based on best execution. Commissions charged on transactions in over-the-counter
securities executed through UMBFSI and the Clearing Firm on an agency basis will
be in addition to any mark-ups and/or mark-downs received by the market-making
broker-dealer, if any, on the transaction. In the unlikely instances in which
transactions in over-the-counter securities are executed directly with a
market-making broker-dealer on a principal basis, a clearing fee (in an amount
approximately equal to the minimum trade commission) may nevertheless be charged
to the Investment Management Account or Brokerage Account by UMBFSI or the
Clearing Firm. UMBFSI and the




--------------------------------------------------------------------------------

Clearing Firm shall be entitled to retain any order flow entitlement arising out
of such services, if any. Order flow payments are made by third-party market
makers and exchanges for orders entered with the market maker or exchange.

UMBFSI will perform no discretionary acts with respect to the Assets and will
only effect transactions as agent for Client and as instructed by the Portfolio
Manager(s) or Client from time to time.

There may be instances when UMBFSI, the Clearing Firm or an affiliate will have
an opportunity to act as agent for both buyer and seller in a securities
transaction. This is called an “agency cross transaction.” Advisor believes that
it is advantageous that UMBFSI and the Clearing Firm have permission to effect
agency cross transactions when they are appropriate. Because UMBFSI would
receive compensation from each party to such a transaction, Advisor has a
potentially conflicting division of responsibilities and loyalties. By signing
this Agreement, Client is giving UMBFSI and the Clearing Firm permission to do
agency cross transactions when UMBFSI or the Clearing Firm considers them
advisable. Client may revoke its consent at any time by notifying Advisor or
UMBFSI in writing. UMBFSI will provide Client with an annual report of the
agency cross transactions in its account.

If cash is held at the Clearing Firm, then free credit cash balances resulting
from sales, cash deposits, or interest or dividend credits (that is, cash that
may be withdrawn from the Brokerage Account without resulting interest charges)
will automatically be invested, at least once a week, in shares of a money
market mutual fund or similar investment vehicle selected by Client at its then
current net asset value, or other interest bearing accounts.

Except as instructed by Client, all dividends, interest, sales proceeds and
other amounts earned by the Asset shall be retained therein for investment.

5. Other Information

Advisor will not be required to take action or render advice with respect to the
voting of proxies solicited by, or with respect to Client’s Assets.

Advisor will not act on Client’s behalf or render advice in legal proceedings
involving the Assets. Client will be sent the information and documents that
Advisor has received for distribution to clients to help Client take whatever
action Client deems advisable.

 

Client will receive a descriptive profile for the outside Portfolio Manager or
Fund that Client selects. In managing the Investment Management Account and
effecting transactions therein, a Portfolio Manager will be acting on Client’s
behalf and not as an agent, or subcontractor or otherwise on behalf of Advisor
or UMBFSI. Advisor and UMBFSI do not assume the responsibility for the selection
of the Portfolio Manager orFund, or their performance, compliance with
applicable laws or regulations or other matters within the Portfolio Manager’s
or Fund’s control.

Client may invest in private investment funds for which Advisor, or an affiliate
of Advisor, acts as the investment manager or general partner (“PCM Funds”).
Client may select another investment vehicle at Client’s discretion. By
selecting a PCM Fund, Client also acknowledges that Advisor, as investment
manager to the PCM Funds, receives an investment management fee from the PCM
Funds as set forth in the PCM Fund’s limited partnership agreement. Also, UMB
Bank, n.a., an affiliate of Advisor, and/or one or more other affiliates of
Advisor, may receive fees from the PCM Funds for providing custody,
administration, fund accounting and other services to the PCM Funds. The revenue
received by Advisor and its affiliates through this arrangement may create an
incentive for Advisor to recommend investments of Assets in the PCM Funds.

Advisor may recommend investments in the Scout Funds, a series of registered
investment companies for which Scout Investment Advisors, Inc. (“SIA”), an
affiliate of Advisor, acts as investment advisor. By selecting a Scout Fund,
Client acknowledges receipt of the prospectus covering the Scout Funds. Client
may select another mutual fund at Client’s discretion. By selecting a Scout
Fund, Client also acknowledges that SIA, as investment advisor to the Scout
Funds, receives investment advisory fees from the Scout Funds based upon a
percentage of each fund’s average daily net assets, as set forth in the Scout
Funds’ prospectus. Also, UMB Bank, n.a., an affiliate of Advisor, and/or one or
more affiliates of Advisor, receive fees from the Scout Funds for providing
custody, transfer agency, administration, fund accounting and other services to
the Scout Funds. The revenue received by SIA and its affiliates through this
arrangement may create an incentive for Advisor to recommend investments of
Assets in the Scout Funds.

Client understands that all investments carry a degree of risk and that
investment performance of any kind can never be guaranteed.




--------------------------------------------------------------------------------

6. Client Information

Client agrees to provide, or cause its accountants, actuaries, trustees,
investment advisers or managers and legal advisers (all such persons being
hereinafter referred to as “Representatives”) to provide Advisor with any and
all necessary and appropriate information regarding liquidity needs, investment
performance goals and other pertinent matters as requested by Advisor from time
to time, including, without limitation, a written summary of any investment
limitations or restrictions. Client understands that in providing its services
hereunder, Advisor will rely on the information from time to time provided to it
by Client and Client’s Representatives and shall not be required to verify any
information obtained from Client or any Representative.

7. Limits of Responsibility

Advisor’s advice to Client pursuant to this Agreement is limited to the Services
and Client shall retain absolute discretion over and responsibility for the
implementation of any of Advisor’s recommendations. Advisor makes its
recommendations and performs its reporting based upon information obtained and
analyzed by it from a wide variety of public and private sources, including, in
the case of Portfolio Managers, copies of their registration forms and periodic
questionnaires. Although the information collected by Advisor is believed to be
reliable, Advisor cannot guarantee the accuracy or validity of such information
or, with respect to historical investment performance, the uniformity of the
manner in which such calculations are made. Client understands that the prior
performance of a Portfolio Manager or Fund is not necessarily indicative of such
Manager’s or Fund’s future results.

Advisor shall be liable only for wrongful acts or omissions that are willful or
intentional, negligent acts or acts that constitute a violation of any duty owed
to Client by Advisor under any statute, rule or regulation to which Advisor’s
activities are subject. Nevertheless, the federal and state securities laws
impose liabilities under certain circumstances on persons who act in good faith,
and therefore nothing herein shall in any way constitute a waiver or limitation
of any rights that Client may have under any federal or state securities laws.
In no event shall Advisor be liable for any act or omission of any third person
or entity providing services for Client pursuant to this or any other agreement,
including the outside Portfolio Managers, Funds, the Custodian, the Clearing
Firm and any Representative.

 

8. Fees

For the Services, Client agrees to pay Advisor a fee based upon the value of the
Assets, of 0.__% quarterly (0.__% per annum) except for those Assets invested
with Portfolio Managers or Funds listed in Exhibit B, for which the Client shall
pay Advisor a fee as stated in Exhibit B, as amended from time to time. Fees
shall be payable by Client to Advisor within thirty (30) daysof the end of each
quarter. The fees paid by Client may be higher or lower than those typically
charged by some other advisers for similar services.

The fee will be calculated based on the value of the Assets on the last business
day of the preceding quarter. In the event of a withdrawal(s) of Assets prior to
the end of the calendar quarter, the fee will be prorated to adjust for the
withdrawn amount(s). Assets contributed during any fee period will be charged a
pro rata fee based on the number of days remaining in the fee period. If the
Agreement is terminated prior to the end of a quarter, the fee shall be payable
on a pro rata basis based on the number of days in the quarter prior to
termination divided by the total number of days in the quarter. In such event,
the fee shall be due and payable immediately upon billing by Advisor. Advisor
may terminate this Agreement if it believes the Assets have fallen too far below
minimum opening size, or for any other reason it deems appropriate in its sole
discretion.

If additional services are requested by Client, fees for those services will be
agreed upon by Client and Advisor.

In addition to the above fees, commissions for executing transactions will be
payable to UMBFSI or to other broker-dealers from transactions directed by
Client or the Portfolio Managers. Additional other fees may include mark-ups or
mark-downs in principal transactions, odd lot differentials, trust custodial
fees, electronic fund transfer fees, retirement or IRA account services, fees of
any fund or investment entity in which Client invests, exchange fees and
transfer taxes and any other charges imposed by law with regard to any
transactions. Client is responsible for paying the fees of any Portfolio Manager
or Fund it selects.

Client authorizes Advisor to instruct the Custodian to submit fees payable to
Portfolio Managers or Funds in accordance with the agreement between Client and
a Portfolio Manager or Fund. Client will receive, in its quarterly statements, a
specific statement with respect to the fees paid pursuant to an agreement
between Client and a Portfolio Manager or Fund.




--------------------------------------------------------------------------------

In valuing the Assets, Advisor will use the closing prices and/or mean bid and
ask prices of the last recorded transaction for listed securities, options, and
over-the-counter publicly-traded securities. In so doing Advisor will utilize
information provided by quotation services, or other sources believed to be
reliable. If any such prices are unavailable or believed to be unreliable,
Advisor will determine price in good faith so as to reflect its understanding of
fair market value.

Advisor has not represented and does not represent that the fees set forth above
are the same as or lower than that charged to other clients by Advisor.

Client acknowledges that in addition to the fees payable to Advisor hereunder,
Client is responsible for paying the fees of any outside Portfolio Manager or
Fund retained by Client, other fees relating to the expenses of the Investment
Management Account (e.g., commissions), and if Client chooses a Custodian other
than the Clearing Firm, custodial fees associated with that Custodian.

9. Non-Exclusivity; Confidentiality

Client understands that the services provided hereunder are non-exclusive and
that Advisor and its affiliates perform, among other things, research, brokerage
and investment advisory services for clients other than Client. Client
recognizes that Advisor may make recommendations, make purchases and sales of
securities, give advice and take action in the performance of its duties to such
other clients (including those who may also be advisory clients of Advisor)
which may differ from the recommendations made with respect to Client.

From time to time, Advisor may acquire information about Client that may be
regarded as confidential. Client acknowledges and agrees that Advisor will not
be free to divulge, or to act upon such information with respect to the
performance of its services hereunder except as necessary to perform the
services contemplated in this Agreement.

All information and advice furnished by either party to the other, including
their agents and employees, shall be treated as confidential and not disclosed
to third parties except as agreed upon in writing or required by law.

10. Client Authority

If this Agreement is entered into by a trustee or other fiduciary, such trustee
or other fiduciary represents and warrants that Client’s entering into this
Agreement is permitted by the relevant governing instrument of such

plan, and that such person executing and delivering this Agreement is duly
authorized to enter into this Agreement. Client agrees to furnish such documents
as Advisor shall reasonably request with respect to the foregoing. Client
further agrees to advise Advisor of any event, which might affect this
authority, or the validity of this Agreement.

If Client is other than a natural person, Client represents that the person
executing and delivering this Agreement on behalf of Client has full power and
authority to do so and that this Agreement is binding. Client undertakes to
advise Advisor of any event which might affect this authority or the propriety
of this Agreement.

Client represents that it is not, and it is not acting for the account of, an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended. or Section 4975 of the Internal Revenue Code
of 1986, as amended, because such plan or account, as the case may be, is either
(i) an IRA or HSA, (ii) a Keogh plan, or (iii) a tax-qualified retirement plan
under Code Section 401(a).

11. Assignment or Termination of Agreement

No assignment (as that term is defined in the Investment Advisers Act of 1940,
as amended (the “Advisers Act”) of this Agreement may be made by Advisor without
the prior consent of Client.

This Agreement may be terminated at will upon written notice by either party to
the other and termination will become effective upon receipt of such notice.
Termination shall not affect any liability resulting from transactions initiated
before Advisor receives written notice of termination. Client should send such
notice of termination to UMB Advisors, LLC at 1010 Grand Boulevard, Kansas City,
MO 64106 or to another address that Advisor may provided from time to time. Upon
termination of this Agreement, any fees paid in advance will be prorated and
Client will be entitled to a refund from the date of termination through the end
of the billing period. To the extent that there are amounts owing by Client to
Advisor upon the date of termination of this Agreement, Client agrees to
immediately pay such amounts to Advisor without further notice or demand
therefor. Anything herein to the contrary notwithstanding, Client shall have the
right to terminate this Agreement, without penalty, within five (5) business
days of the date of execution of this Agreement by Client and to receive a full
refund of all amounts paid in advance to Advisor.




--------------------------------------------------------------------------------

12. Arbitration Agreement

Arbitration is final and binding on the parties.

The parties are waiving their right to seek remedies in court, including the
right to jury trial.

Pre-arbitration discovery is generally more limited than and different from
court proceedings.

The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
the arbitrators is strictly limited.

The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

Client agrees, and by carrying an account for Client, Advisor and UMBFSI agree
any and all controversies which may arise between Client and Advisor or UMBFSI
concerning any account, transaction, dispute or the construction, performance,
or breach of this or any other agreement, whether entered into prior, on or
subsequent to the date hereof, shall be determined by arbitration. Any
arbitration under this Agreement shall be held under and pursuant to and be
governed by the Federal Arbitration Act, and shall be conducted before an
arbitration panel convened by the Financial Industry Regulatory Association
(“FINRA”). Such arbitration shall be governed by the rules of FINRA then in
effect.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action and/or who is a member of a putative
class who has opted out of the class with respect to any claims encompassed by
the putative class action until: (I) the class certification is denied; (II) the
class is decertified; or (III) the person is excluded from the class by the
court. Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Agreement except to the extent
stated herein.

13. Governing Law

This Agreement is made and shall be construed under the laws of the State of
Missouri, provided that

nothing herein shall be construed in any manner inconsistent with the Advisers
Act or any rule, regulation or order of the Securities and Exchange Commission
promulgated thereunder.

14. Amendments

This Agreement contains the entire agreement of the parties with respect to the
subject matter here of, and may not be modified or amended except by a writing
signed by the parties hereto.

15. Severability

If any provision of this Agreement shall be held or made nonenforceable, by a
statute, rule, regulation, decision of a tribunal or otherwise, such provision
shall be automatically reformed and construed so as to be valid, operative and
enforceable to the maximum extent permitted by law or equity while most nearly
preserving its original intent. The invalidity of any part of this Agreement
shall not render invalid the remainder of this Agreement and, to that extent,
the provisions of this Agreement shall be deemed to be severable.

16. Miscellaneous

Advisor represents that it is registered as an investment adviser under the
Advisers Act.

Advisor reserves the right to cancel, refuse to accept or renew this Agreement
in its sole discretion and for any reason.

The provisions of Sections 7, 9, 11 and 12 shall survive the termination of this
Agreement.

As used herein, reference to persons in the masculine gender shall include
persons of the feminine gender. Reference in the singular shall, as and if
appropriate, include the plural. All paragraph headings in this Agreement are
for convenience of reference only, do not form part of this Agreement and shall
not affect in any way the meaning of interpretation of this Agreement.

All written communication to Advisor pursuant to this Agreement shall be sent to
Advisor at the above-referenced address. All written communication to Client
shall be sent to Client at its address set forth below. All notices and other
written communication given under this Agreement shall be effective upon their
receipt by the party to whom addressed.

Client acknowledges receipt of Advisor’s Form ADV, Part II and privacy notice at
least forty-eight (48) hours prior to the execution of this Agreement.




--------------------------------------------------------------------------------

THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE IN SECTION 12.

 

(CLIENT)     (CLIENT)

 

   

 

(Signature)     (Signature)

 

   

 

(Printed Name)     (Printed Name)

 

   

 

(Title if Applicable)     (Title if Applicable)

 

   

 

(Date)     (Date)

 

   

 

 

   

 

(Address)     (Address)

 

ADVISOR UMB ADVISORS, LLC

 

[Name, Title, Date] UMB Advisors, LLC 1010 Grand Boulevard Kansas City, Missouri
64106 Telephone 816-860-7000



--------------------------------------------------------------------------------

EXHIBIT A

MANAGER ALLOCATION DOCUMENT



--------------------------------------------------------------------------------

EXHIBIT B

OTHER FEES

Notwithstanding Section 8 of this Agreement, Client agrees to pay Advisor a fee
provided below based upon on the value of the Assets invested with the Portfolio
Manager(s) or Fund(s) provided below.

 

 

   

(Portfolio Manager Name/Fee)

   

 

   

(Portfolio Manager Name/Fee)

   

 

   

(Portfolio Manager Name/Fee)

   

 

   

(Fund/Fee)

   

 

   

(Fund/Fee)

   

 

   

(Fund/Fee)

    (CLIENT)     (CLIENT)

 

   

 

(Signature)     (Signature)

 

   

 

(Printed Name)     (Printed Name)

 

   

 

(Title if Applicable)     (Title if Applicable)

 

   

 

(Date)     (Date)

 

UMB ADVISORS, LLC

 

[Name, Title, Date] UMB Advisors, LLC 1010 Grand Boulevard Kansas City, Missouri
64106 Telephone 816-860-7000



--------------------------------------------------------------------------------

INVESTMENT ADVISORY

AGREEMENT

FOR

(CLIENT)



--------------------------------------------------------------------------------

This Investment Advisory Agreement (this “Agreement”) is entered into between
UMB Advisors, LLC (“Advisor”) and the undersigned client (“Client”).

WHEREAS, Advisor and Prairie Capital Management, LLC (“Prairie Capital”) have
entered into an Asset Purchase Agreement whereby Advisor would acquire certain
assets of Prairie Capital, including but not limited to Prairie Capital’s
rights, title and interest in certain contracts and the Prairie Capital name
(the “Transaction”); and

WHEREAS, Client and Prairie Capital have entered into a certain investment
advisory agreement effective as of                      (“Original Agreement”);
and

WHEREAS, in connection with the Transaction, the parties desire to enter into
this Agreement, which is contingent upon and will be effective upon consummation
of the Transaction (“Closing”), in order (i) to permit Advisor to provide
investment advisory services to Client, (ii) to permit UMB Financial Services,
Inc., an affiliate of Advisor, to provide brokerage services to Client after the
Closing, and (iii) to clarify the respective rights and duties of the parties,
including but not limited to, with respect to advisory and brokerage fees; and

WHEREAS, contingent and effective upon the Closing, Prairie Capital and Client
will terminate the Original Agreement and Prairie Capital will change its name
concurrent upon the Closing, so that immediately following the Closing, Advisor
may change its name to Prairie Capital Management, LLC; as a result, all
references made in this Agreement to Advisor will be deemed to refer to Prairie
Capital Management, LLC or such other name as chosen by Advisor, in either case,
an entity formerly known as UMB Advisors, LLC, following the Closing.

NOW, THEREFORE, Advisor and Client agree as follows:

1. Services of Advisor

Immediately following and contingent upon the Closing, Advisor will provide
Client with the services below (the “Services”) with respect to those assets
designated by Client (“Assets”) and reflected in the Manager Allocation Document
attached hereto as Exhibit A which may be updated from time to time by Advisor,
provided such update is provided to Client (“Manager Allocation Document”).
Services will be provided on an on-going basis until such time as this Agreement
is terminated.

 

  •  

Assistance in the search for and the ongoing evaluation of investment managers
(“Portfolio Managers”) to be selected by Client and reflected in the Manager
Allocation Document.

 

  •  

Assistance in the search for and the ongoing evaluation of registered or
unregistered investment companies (“Funds”) or other securities to be selected
by Client as included in a Manager Allocation Document.

 

  •  

In addition to the Portfolio Managers or Funds selected by Client, Advisor may
provide reports to the Client on certain investment managers or investments made
by the Client designated in the Manager Allocation Document as “reporting only
assets.” Advisor will have no responsibility to recommend or otherwise supervise
the performance of these investments unless otherwise agreed to by the Client
and Advisor.

Advisor will, after receipt of appropriate information from and about Client,
recommend, on a non-discretionary basis, Portfolio Managers or Funds that appear
to be suitable for Client, based upon Client’s stated investment objectives,
risk/return expectations and financial needs. To the fullest extent permitted
under applicable law, Advisor does not assume any responsibility nor shall it be
liable for the conduct or investment performance, either historical or
prospective, of any Portfolio Manager or Funds recommended by Advisor and
selected by Client, which performance is not necessarily indicative of future
results.

Advisor will not exercise any investment discretion or perform any discretionary
trading with respect to the Assets. Advisor (or Advisor’s affiliate) may,
however, manage the assets of a Fund or other commingled investment vehicle that
Client selects and adds to the Manager Allocation Document from time to time
(each, an “Affiliated Fund”).

Advisor and its employees will not render, or be responsible for rendering, any
legal, accounting or actuarial advice to Client or prepare for Client any legal,
accounting or actuarial documents.

Advisor will provide Client with a performance statement summarizing Asset
positions and portfolio value at least on a quarterly basis. It is the Client’s
responsibility to review this material and report any discrepancies to Advisor
within ten (10) after receipt of the statement.




--------------------------------------------------------------------------------

Advisor will help Client to establish its investment objectives based upon the
information obtained from Client. Advisor shall rely on the information that
Client provided to it, and Client agrees to notify Advisor if this information,
including Client’s investment objectives, changes.

Client acknowledges that the information provided or to be provided is accurate
to the best of its knowledge and is representative of Client’s investment goals
and objectives. This information will assist Advisor in recommending the
appropriate Portfolio Manager(s) or Funds and, as needed, to assist in the
development of an investment policy and/or asset allocation study. This
information does not constitute or imply a guarantee with respect to the
attainment of Client’s investment goals and objectives.

Additionally, the Client understands that asset allocation recommendations are
based upon historical data which may not necessarily reflect the future behavior
of an asset or asset class. Significant risk, particularly over short periods of
time, may accompany investment in stocks, bonds and other asset classes.

2. Opening Your Accounts

Client may open a brokerage account (“Brokerage Account”) with UMB Financial
Services, Inc. (“UMBFSI”), an affiliate of Advisor. Client may also open a
custody account with a third-party clearing firm (“Clearing Firm”) or another
financial institution chosen by the Client to hold the Assets (“Custodian”).

In connection with the Services, Advisor may assist the Client in the hiring of
one or more Portfolio Managers chosen by the Client. A designated Portfolio
Manager will manage all or a portion of Client’s Assets (“Investment Management
Account”) on a discretionary basis.

Client agrees that Advisor will have the authority to issue instructions either
orally or in writing to Portfolio Managers, Funds, UMBFSI, the Clearing Firm or
the Custodian relating to the Client’s Assets and investments (“Instructions”).
Instructions will be limited to providing information relating to: (i) Client’s
financial background investment objectives and guidelines; (ii) reporting and
disclosure of information relating to the Assets; (iii) purchase and redemption
of specific securities based upon a Client’s direction; or (iv) any other
directions provided to Advisor by Client either orally or in writing.

 

3. Portfolio Managers

If Client selects a Portfolio Manager, Client will sign a contract directly with
the Portfolio Manager. In general, Client’s designation of the Portfolio
Manager(s) authorizes the Portfolio Manager(s) to buy, sell or otherwise trade
securities or other investments in the Investment Management Account without
discussing these transactions with Client or Advisor in advance. Such securities
may include, but are not limited to, stocks, bonds, mutual funds and options.
Advisor will not have discretionary authority with respect to the investment of
Assets in the Investment Management Accounts.

4. Funds

Client understands and agrees that Advisor may recommend that Client invest in
Funds (including the PCM Funds), which pay fees to Advisor (or its affiliates)
for investment advisory, management or other services. The fees and expenses
directly or indirectly paid by the Funds are described in each Fund’s
prospectus, private placement memorandum or other similar offering documents and
ultimately borne by all Fund investors. Fund fees and expenses may be in
addition to the fees that Client pays to Advisor under this Agreement on the
same Assets invested in the Funds. This may result in Client paying multiple
layers of fees with respect to such Assets. Advisor also may receive
administrative, distribution, or “12b-1” fees or shareholder servicing fees from
Funds in which the Client Assets are invested, where permitted by applicable
law. Client agrees that, to the extent permitted under applicable law, Advisor
may retain these fees and understands that they will be in addition to and not
in lieu of investment advisory fee under this Agreement. Where Advisor is not
permitted under applicable law (including, ERISA) to retain these fees and
except as provided for below with respect to investments in Affiliate Mutual
Funds (defined below), Client acknowledges that Advisor will collect such fees
for the Client’s benefit and provide an off-set of such fees received against
any fees or expenses that Client owes to Advisor under this Agreement or
otherwise credit such amount back to Client’s account. Client further
acknowledges and agrees that where Advisor recommends an investment in shares of
a Scout Mutual Fund or other open-end registered investment company that is
managed, for any an advisory or management fee, by Advisor or an affiliate
thereof (each an, “Affiliated Mutual Fund”), Advisor (or Advisor’s affiliate)
may receive such fee in accordance with the terms of any applicable Department
of Labor Prohibited Transaction




--------------------------------------------------------------------------------

Exemption and Advisor will waive its investment advisory fee under this
Agreement on that portion of the Assets invested in the Affiliated Mutual Fund
for the period of time so invested. The differential between the fees to be
charged by Advisor for its investment advisory services hereunder and the
investment management, investment advisory and similar fees paid by the
Affiliated Mutual Fund is the difference between any such fee disclosed on the
Fee Schedule and the applicable investment management, investment advisory or
other similar fee detailed in the relevant Affiliated Mutual Fund prospectus.
Additionally, Client acknowledges and agrees that: (i) the investment in
Affiliated Mutual Funds for the Client is appropriate because of among other
things, their investment goals, redeemability/liquidity, and diversification;
(ii) at the direction of the Client, all Assets can be invested in one or more
of the Affiliated Mutual Funds; and (iii) before authorizing and directing the
investment of Assets into shares of an Affiliated Mutual Fund, Client will have
received and reviewed the fund’s then current prospectus, including a summary of
all fees that may be paid by the Affiliated Mutual Fund to the Advisor (and its
affiliates).

In the event that Client decides to invest Assets in a Fund, Client shall be
responsible, where required, to complete and execute subscription agreements and
other documents and agreements customarily required in the purchase of interest
in such Fund, as may be required by the Funds from time to time.

5. Other Information

Advisor will not be required to take action or render advice with respect to the
voting of proxies solicited by, or with respect to Client’s Assets. The
responsibility to vote such proxies shall remain with the Client.

Advisor will not act on Client’s behalf or render advice in legal proceedings
involving the Assets. Client will be sent the information and documents that
Advisor has received for distribution to clients to help Client take whatever
action Client deems advisable.

Client will receive a descriptive profile for the outside Portfolio Manager or
Fund that Client selects. In managing the Investment Management Account and
effecting transactions therein, a Portfolio Manager will be acting on Client’s
behalf and not as an agent, or subcontractor or otherwise on behalf of Advisor
or UMBFSI. Advisor and UMBFSI do not assume the responsibility for the selection
of the Portfolio Manager or

Fund, or their performance, compliance with applicable laws or regulations or
other matters within the Portfolio Manager’s or Fund’s control.

Client understands that all investments carry a degree of risk and that
investment performance of any kind can never be guaranteed.

6. Client Information

Client agrees to provide, or cause its accountants, actuaries, trustees,
investment advisers or managers and legal advisers (all such persons being
hereinafter referred to as “Representatives”) to provide Advisor with any and
all necessary and appropriate information regarding liquidity needs, investment
performance goals and other pertinent matters as requested by Advisor from time
to time, including, without limitation, a written summary of any investment
limitations or restrictions. Client understands that in providing its services
hereunder, Advisor will rely on the information from time to time provided to it
by Client and Client’s Representatives and shall not be required to verify any
information obtained from Client or any Representative.

7. Limits of Responsibility

Advisor’s advice to Client pursuant to this Agreement is limited to the Services
and Client shall retain absolute discretion over and responsibility for the
implementation of any of Advisor’s recommendations. Advisor makes its
recommendations and performs its reporting based upon information obtained and
analyzed by it from a wide variety of public and private sources, including, in
the case of Portfolio Managers, copies of their registration forms and periodic
questionnaires. Although the information collected by Advisor is believed to be
reliable, Advisor cannot guarantee the accuracy or validity of such information
or, with respect to historical investment performance, the uniformity of the
manner in which such calculations are made. Client understands that the prior
performance of a Portfolio Manager or Fund is not necessarily indicative of such
Manager’s or Fund’s future results.

Advisor shall be liable only for wrongful acts or omissions that are willful or
intentional, negligent acts or acts that constitute a violation of any duty owed
to Client by Advisor under any statute (including, ERISA) , rule or regulation
to which Advisor’s activities are subject. Nevertheless, the federal and state
securities laws and ERISA impose liabilities under certain circumstances on
persons who act in good faith, and therefore nothing herein shall in any way
constitute a waiver or limitation of any rights that Client may have under any
federal or state




--------------------------------------------------------------------------------

securities laws or ERISA, where applicable. In no event shall Advisor be liable
for any act or omission of any third-party person or entity providing services
for Client pursuant to this or any other agreement, including outside Portfolio
Managers, Funds managed by persons not affiliated with the Advisor, the
Custodian, the Clearing Firm and any Representative.

8. Fees

For the Services, Client agrees to pay Advisor a fee based upon the value of the
Assets (excluding the market value of any Assets invested in Affiliated Mutual
Funds, as discussed in Section 4, above) of 0.        % quarterly (0.        %
per annum). This fee will be subject to the fee offset specified in Section 4,
above, if any. Fees shall be payable by Client to Advisor within thirty
(30) days of the end of each quarter. The fees paid by Client may be higher or
lower than those typically charged by some other advisers for similar services.

The fee will be calculated based on the value of the Assets on the last business
day of the preceding quarter. In the event of a withdrawal(s) of Assets prior to
the end of the calendar quarter, the fee will be prorated to adjust for the
withdrawn amount(s). Assets contributed during any fee period will be charged a
pro rata fee based on the number of days remaining in the fee period. If the
Agreement is terminated prior to the end of a quarter, the fee shall be payable
on a pro rata basis based on the number of days in the quarter prior to
termination divided by the total number of days in the quarter. In such event,
the fee shall be due and payable immediately upon billing by Advisor. Advisor
may terminate this Agreement if it believes the Assets have fallen too far below
minimum opening size, or for any other reason it deems appropriate in its sole
discretion.

If additional services are requested by Client, fees for those services will be
agreed upon by Client and Advisor.

In addition to the above fees, commissions for executing transactions with
broker-dealers other than UMBFSI will be payable to such broker-dealers from
transactions directed by Client or the Portfolio Managers. Additional other fees
and expenses may include mark-ups or mark-downs in principal transactions, odd
lot differentials, trust custodial fees, electronic fund transfer fees,
retirement or IRA account services, fees of any fund or investment entity in
which Client invests, exchange fees and transfer taxes and any other charges
imposed by law with regard to any transactions. Client is responsible for paying
the fees of any Portfolio Manager or Fund it selects.

 

Client authorizes Advisor to instruct the Custodian to submit fees payable to
Portfolio Managers or Funds in accordance with the agreement between Client and
a Portfolio Manager or Fund. Client will receive, in its quarterly statements, a
specific statement with respect to the fees paid pursuant to an agreement
between Client and a Portfolio Manager or Fund.

In valuing the Assets, Advisor will use the closing prices and/or mean bid and
ask prices of the last recorded transaction for listed securities, options, and
over-the-counter publicly-traded securities. In so doing Advisor will utilize
information provided by quotation services, or other sources believed to be
reliable. If any such prices are unavailable or believed to be unreliable,
Advisor will determine price in good faith so as to reflect its understanding of
fair market value.

Client acknowledges that in addition to the fees payable to Advisor hereunder,
subject to any applicable fee offset, as discussed in Section 4 above, Client is
responsible for paying the fees of any Portfolio Manager or Fund retained by
Client, other fees relating to the expenses of the Investment Management Account
(e.g., commissions paid to third-party broker-dealers), and if Client chooses a
Custodian other than the Clearing Firm, custodial fees associated with that
Custodian.

9. Non-Exclusivity; Confidentiality

Client understands that the services provided hereunder are non-exclusive and
that Advisor and its affiliates perform, among other things, research, brokerage
and investment advisory services for clients other than Client. Client
recognizes that Advisor may make recommendations, make purchases and sales of
securities, give advice and take action in the performance of its duties to such
other clients (including those who may also be advisory clients of Advisor)
which may differ from the recommendations made with respect to Client.

From time to time, Advisor may acquire information about Client that may be
regarded as confidential. Client acknowledges and agrees that Advisor will not
be free to divulge, or to act upon such information with respect to the
performance of its services hereunder except as necessary to perform the
services contemplated in this Agreement.


 



--------------------------------------------------------------------------------

All information and advice furnished by either party to the other, including
their agents and employees, shall be treated as confidential and not disclosed
to third parties except as agreed upon in writing or required by law.

10. Client Authority

The following provisions apply if the Client is a “plan” subject to the
prohibited transaction provisions of the section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”), because such plan or account is either
(A) an individual retirement account (“IRA”), (B) a Keogh plan, or (C) any other
“plan” within the meaning of Code section 4975(e)(1); and not an ERISA Plan
(each, a “Tax-Qualified Plan”):

 

(i) The Client represents that the services to be provided by Advisor, and the
investments and related transactions contemplated by this Client Agreement, are
consistent with and permissible under the plan and/or terms and conditions of
the Tax-Qualified Plan’s documents (including any related trust or custody
documents).

 

(ii) The Client represents that the individual(s) executing this Agreement on
behalf of the Client is a fiduciary with respect to the Tax-Qualified Plan (the
“Directing Fiduciary”), who is independent of and unrelated to Advisor, its
affiliates.

 

(iii) The Directing Fiduciary and the Client represent and warrant that the
Tax-Qualified Plan is not a participant-directed plan (i.e., a plan under which
participants direct the investment of their individual plan accounts) other than
a traditional or Roth IRA, a SIMPLE IRA, a SEP IRA, or a “single-owner 401(k)”
plan where the only eligible plan participants are the business owner and/or
their spouse (subject to certain limitations with respect to participant Account
funding levels).

The following provisions apply if the Client is an employee benefit plan subject
to either the fiduciary duty provisions of the Employee Retirement Income
Security Act of 1974 (“ERISA”) (each an “ERISA Plan” or an “Employer-Sponsored
Plan”) or a law similar (“Similar Law”) to the fiduciary duty provisions of
ERISA or the prohibited transaction rules under Code section 4975 (each an
“Other

Plan”, and collectively with ERISA Plans referred to as a “Plan”):

 

(i) The Client represents that the person executing this Agreement on behalf of
a Plan (the “Named Fiduciary”): (A) is a “named fiduciary” as that term is
defined in ERISA with respect to an Employer-Sponsored Plan or a person holding
a position similar to that of a named fiduciary under a Similar Law with respect
to an Other Plan, (B) is authorized under the terms and provisions of the plan
document (including any trust document related thereto) to enter into this
Agreement and to retain Advisor to perform the services contemplated herein in
accordance with its terms, (C) is not prohibited from acting as a fiduciary with
respect to the Plan and (D) is independent of and unrelated to Advisor, its
affiliates and the financial advisor.

 

(ii) The Named Fiduciary and the Client represent and warrant that the Plan,
other than a plan for a SIMPLE or SEP IRA, is neither (A) a participant-directed
plan in which participants direct the investment of their individual plan
accounts, nor (B) a plan intended to comply with the provisions under ERISA
section 404(c) (or a similar state or local law or regulation).

 

(iii) The Named Fiduciary and the Client acknowledge that it is the
responsibility of the Named Fiduciary and the Client to review the Plan
documents (including any related trust document) and the applicable laws and
regulations applicable to the Plan and its operations to determine that the
arrangements contemplated herein (including the Manager Allocation Document
attached hereto) and any investments purchased are suitable for the Plan and
both permissible and consistent with the terms of the Plan documents and
applicable law. Moreover, the Named Fiduciary and Client hereby adopt the
Manager Allocation Document as the controlling investment policy statement for
the Plan with respect to the Assets.

 

(iv)

The Client shall immediately advise Advisor, in writing, of any provision in any
Plan document (including any related trust document), applicable law or any
proposal to amend, or amendment of applicable law or any Plan document
(including any related trust document) that could affect Advisor’s duties,
rights or obligations under the Agreement or




--------------------------------------------------------------------------------

 

otherwise impose an investment restriction not otherwise noted in the Manager
Allocation Document. Such notice shall include a copy of the provision, law or
amendment. It is understood and agreed that no Plan amendment that affects the
rights or obligations of Advisor will become binding on Advisor until agreed to
by Advisor in writing. Advisor retains the sole discretion to terminate the
advisory relationship with the Client after review of any such amendments to the
Plan documents or changes to applicable law.

 

(v) The Named Fiduciary and the Client represent that they have specifically
considered the role that the Assets and the course of action contemplated by
this Agreement (including the Manager Allocation Document) will play in the
Client’s investment portfolio as a whole, including, but not limited to,
consideration of: (A) the risk of loss and the opportunity for gain (or other
return) associated with the investment strategy and investment course of action;
(B) the composition of the Client’s investment portfolio with regard to
diversification; (C) the liquidity; and (D) the current return of the Client’s
investment portfolio relative to the Client’s anticipated cash flow
requirements.

 

(vii) The Named Fiduciary and the Client agree to immediately notify Advisor of
any changes to the Plan’s actuarial assumptions, funding status, or liquidity
needs (including any impending or upcoming distributions to be made from the
Account).

If Client is other than a natural person, Client represents that the person
executing and delivering this Agreement on behalf of Client has full power and
authority to do so and that this Agreement is binding. Client undertakes to
advise Advisor of any event which might affect this authority or the propriety
of this Agreement.

11. Assignment or Termination of Agreement

No assignment (as that term is defined in the Investment Advisers Act of 1940,
as amended (the “Advisers Act”), of this Agreement may be made by Advisor
without the prior consent of Client.

This Agreement may be terminated at will upon written notice by either party to
the other and termination

will become effective upon receipt of such notice. Termination shall not affect
any liability resulting from transactions initiated before Advisor receives
written notice of termination. Client should send such notice of termination to
UMB Advisors, LLC at 1010 Grand Boulevard, Kansas City, MO 64106 or to another
address that Advisor may provided from time to time. Upon termination of this
Agreement, any fees paid in advance will be prorated and Client will be entitled
to a refund from the date of termination through the end of the billing period.
To the extent that there are amounts owing by Client to Advisor upon the date of
termination of this Agreement, Client agrees to immediately pay such amounts to
Advisor without further notice or demand therefor. Anything herein to the
contrary notwithstanding, Client shall have the right to terminate this
Agreement, without penalty, within five (5) business days of the date of
execution of this Agreement by Client and to receive a full refund of all
amounts paid in advance to Advisor.

12. Arbitration Agreement

Arbitration is final and binding on the parties.

The parties are waiving their right to seek remedies in court, including the
right to jury trial.

Pre-arbitration discovery is generally more limited than and different from
court proceedings.

The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
the arbitrators is strictly limited.

The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

Client agrees, and by carrying an account for Client, Advisor and UMBFSI agree
any and all controversies which may arise between Client and Advisor or UMBFSI
concerning any account, transaction, dispute or the construction, performance,
or breach of this or any other agreement, whether entered into prior, on or
subsequent to the date hereof, shall be determined by arbitration. Any
arbitration under this Agreement shall be held under and pursuant to and be
governed by the Federal Arbitration Act, and shall be conducted before an




--------------------------------------------------------------------------------

arbitration panel convened by the Financial Industry Regulatory Association
(“FINRA”). Such arbitration shall be governed by the rules of FINRA then in
effect.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action and/or who is a member of a putative
class who has opted out of the class with respect to any claims encompassed by
the putative class action until: (I) the class certification is denied; (II) the
class is decertified; or (III) the person is excluded from the class by the
court. Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Agreement except to the extent
stated herein.

13. Governing Law

This Agreement is made and shall be construed under the laws of the State of
Missouri, provided that nothing herein shall be construed in any manner
inconsistent with the Advisers Act or any rule, regulation or order of the
Securities and Exchange Commission promulgated thereunder or, where applicable,
ERISA or any rule, regulation or order of the Department of Labor promulgated
thereunder.

14. Amendments

This Agreement contains the entire agreement of the parties with respect to the
subject matter here of, and may not be modified or amended except by a writing
signed by the parties hereto.

15. Severability

If any provision of this Agreement shall be held or made nonenforceable, by a
statute, rule, regulation, decision of a tribunal or otherwise, such provision
shall be automatically reformed and construed so as to be valid, operative and
enforceable to the maximum extent permitted by law or equity while most nearly
preserving its original intent. The invalidity of any part of this Agreement
shall not render invalid the remainder of this Agreement and, to that extent,
the provisions of this Agreement shall be deemed to be severable.

16. Miscellaneous

Advisor represents that it is registered as an investment adviser under the
Advisers Act.

Advisor reserves the right to cancel, refuse to accept or renew this Agreement
in its sole discretion and for any reason.

 

The provisions of Sections 7, 9, 11 and 12 shall survive the termination of this
Agreement.

As used herein, reference to persons in the masculine gender shall include
persons of the feminine gender. Reference in the singular shall, as and if
appropriate, include the plural. All paragraph headings in this Agreement are
for convenience of reference only, do not form part of this Agreement and shall
not affect in any way the meaning of interpretation of this Agreement.

All written communication to Advisor pursuant to this Agreement shall be sent to
Advisor at the above-referenced address. All written communication to Client
shall be sent to Client at its address set forth below. All notices and other
written communication given under this Agreement shall be effective upon their
receipt by the party to whom addressed.

Client acknowledges receipt of Advisor’s Form ADV, Part II and privacy notice at
least forty-eight (48) hours prior to the execution of this Agreement.




--------------------------------------------------------------------------------

THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE IN SECTION 12.

 

(CLIENT)     (CLIENT)

 

   

 

(Signature)     (Signature)

 

   

 

(Printed Name)     (Printed Name)

 

   

 

(Title if Applicable)     (Title if Applicable)

 

   

 

(Date)     (Date)

 

   

 

 

   

 

(Address)     (Address)

 

ADVISOR UMB ADVISORS, LLC

 

[Name, Title, Date] UMB Advisors, LLC 1010 Grand Boulevard Kansas City, Missouri
64106 Telephone 816-860-7000



--------------------------------------------------------------------------------

EXHIBIT A

MANAGER ALLOCATION DOCUMENT



--------------------------------------------------------------------------------

INVESTMENT ADVISORY

AGREEMENT

FOR

(CLIENT)



--------------------------------------------------------------------------------

This Investment Advisory Agreement (this “Agreement”) is entered into between
UMB Advisors, LLC (“Advisor”) and the undersigned client (“Client”).

WHEREAS, Advisor and Prairie Capital Management, LLC (“Prairie Capital”) have
entered into an Asset Purchase Agreement whereby Advisor would acquire certain
assets of Prairie Capital, including but not limited to Prairie Capital’s
rights, title and interest in certain contracts and the Prairie Capital name
(the “Transaction”); and

WHEREAS, Client and Prairie Capital have entered into a certain investment
advisory agreement effective as of                      (“Original Agreement”);
and

WHEREAS, in connection with the Transaction, the parties desire to enter into
this Agreement, which is contingent upon and will be effective upon consummation
of the Transaction (“Closing”), in order (i) to permit Advisor to provide
investment advisory services to Client, (ii) to permit UMB Financial Services,
Inc., an affiliate of Advisor, to provide brokerage services to Client after the
Closing, and (iii) to clarify the respective rights and duties of the parties,
including but not limited to, with respect to advisory and brokerage fees; and

WHEREAS, contingent and effective upon the Closing, Prairie Capital and Client
will terminate the Original Agreement and Prairie Capital will change its name
concurrent upon the Closing, so that immediately following the Closing, Advisor
may change its name to Prairie Capital Management, LLC; as a result, all
references made in this Agreement to Advisor will be deemed to refer to Prairie
Capital Management, LLC or such other name as chosen by Advisor, in either case,
an entity formerly known as UMB Advisors, LLC, following the Closing.

NOW, THEREFORE, Advisor and Client agree as follows:

 

1. Services of Advisor

Immediately following and contingent upon the Closing, Advisor will provide
Client with the services below (the “Services”) with respect to those assets
designated by Client (“Assets”) and reflected in the Manager Allocation Document
attached hereto as Exhibit A which may be updated from time to time by Advisor,
provided such update is provided to Client (“Manager Allocation Document”).
Services will be provided on an on-going basis until such time as this Agreement
is terminated.

 

  •  

Assistance in the search for and the ongoing evaluation of investment managers
(“Portfolio Managers”) to be selected by Client and reflected in the Manager
Allocation Document.

 

  •  

Assistance in the search for and the ongoing evaluation of registered or
unregistered investment companies (“Funds”) or other securities to be selected
by Client as included in a Manager Allocation Document.

 

  •  

In addition to the Portfolio Managers or Funds selected by Client, Advisor may
provide reports to the Client on certain investment managers or investments made
by the Client designated in the Manager Allocation Document as “reporting only
assets.” Advisor will have no responsibility to recommend or otherwise supervise
the performance of these investments unless otherwise agreed to by the Client
and Advisor.

Advisor will, after receipt of appropriate information from and about Client,
recommend Portfolio Managers or Funds that appear to be suitable for Client,
based upon Client’s stated investment objectives, risk/return expectations and
financial needs. Advisor does not assume any responsibility nor shall it be
liable for the conduct or investment performance, either historical or
prospective, of any Portfolio Manager or Funds recommended by Advisor and
selected by Client, which performance is not necessarily indicative of future
results.

Advisor will not exercise any investment discretion or perform any discretionary
trading with respect to the Assets. Advisor may manage Client Assets through the
supervision of a Client’s designated investment in Funds or other securities
selected by Client. In addition, Advisor and its employees will not render, or
be responsible for rendering, any legal, accounting or actuarial advice to
Client or prepare for Client any legal, accounting or actuarial documents.

Advisor will provide Client with a performance statement summarizing Asset
positions and portfolio value at least on a quarterly basis. It is the Client’s
responsibility to review this material and report any discrepancies to Advisor
within ten (10) after receipt of the statement.

Advisor will help Client to establish its investment objectives based upon the
information obtained from Client. Advisor shall rely on the




--------------------------------------------------------------------------------

information that Client provided to it, and Client agrees to notify Advisor if
this information, including Client’s investment objectives, changes
significantly.

Client acknowledges that the information provided or to be provided is accurate
to the best of its knowledge and is representative of Client’s investment goals
and objectives. This information will assist Advisor in recommending the
appropriate Portfolio Manager(s) or Funds and, as needed, to assist in the
development of an investment policy and/or asset allocation study. This
information does not constitute or imply a guarantee with respect to the
attainment of Client’s investment goals and objectives.

Additionally, the Client understands that asset allocation recommendations are
based upon historical data which may not necessarily reflect the future behavior
of an asset or asset class. Significant risk, particularly over short periods of
time, may accompany investment in stocks, bonds and other asset classes.

2. Opening Your Accounts

Client may open a brokerage account (“Brokerage Account”) with UMB Financial
Services, Inc. (“UMBFSI”), an affiliate of Advisor. In such cases, UMBFSI will
arrange for trading and clearing services to be performed by a third-party
clearing firm (“Clearing Firm”). Client may also open a custody account with the
Clearing Firm or another financial institution chosen by the Client to hold the
Assets (“Custodian”).

In connection with the Services, Advisor may assist the Client in the hiring of
one or more Portfolio Managers chosen by the Client. A designated Portfolio
Manager will manage all or a portion of Client’s Assets (“Investment Management
Account”) on a discretionary basis.

Client agrees that Advisor will have the authority to issue instructions either
orally or in writing to Portfolio Managers, Funds, UMBFSI, the Clearing Firm or
the Custodian relating to the Client’s Assets and investments (“Instructions”).
Instructions will be limited to providing information relating to: (i) Client’s
financial background investment objectives and guidelines; (ii) reporting and
disclosure of information relating to the Assets; (iii) purchase and redemption
of specific securities based upon a Client’s direction; or (iv) any other
directions provided to Advisor by Client either orally or in writing.

3. Portfolio Managers

If Client selects a Portfolio Manager, Client will sign a contract directly with
the Portfolio Manager. In general, Client’s designation of the Portfolio
Manager(s) authorizes the Portfolio Manager(s) to buy, sell or

otherwise trade securities or other investments in the Investment Management
Account without discussing these transactions with Client or Advisor in advance.
Such securities may include, but are not limited to, stocks, bonds, mutual funds
and options. Advisor will not have discretionary authority with respect to the
investment of Assets in the Investment Management Accounts.

4. Transactions in the Brokerage Account and Investment Management Account

If Client opens a Brokerage Account with UMBFSI as provided under Section 2, at
Client’s direction, UMBFSI will provide securities brokerage services in
accordance with an agreement between Client and UMBFSI at commission rates
agreed to by Client and UMBFSI.

If Client selects a Portfolio Manager as provided under Section 3, such
Portfolio Manager will execute transactions for the Investment Management
Accounts to UMBFSI, through the Clearing Firm (“Directed Brokerage”) to the
extent practical. Initially, equities will be traded at a commission rate of
$0.05 per share with a minimum ticket charge of $20.00. Commission rates
thereafter will be determined by mutual agreement between UMBFSI and Client.
Client understands that, by directing brokerage trades, Client may prevent a
Portfolio Manager from seeking and obtaining for its Investment Management
Accounts better overall executions, including more favorable prices and lower
commission rates or other charges, than a Portfolio Manager otherwise might be
able to obtain by, for example, negotiating better prices or lower rates of
commissions with other broker-dealers, or by aggregating the Client’s Investment
Management Account’s trades with orders for its other clients and seeking volume
discounts. Under these circumstances, Client’s direction to use UMBFSI to
execute trades may result in higher commissions, greater spreads, or less
favorable net prices than might be the case if a Portfolio Manager was empowered
to negotiate commission rates or spreads freely, or to select brokers or dealers
based on best execution. Commissions charged on transactions in over-the-counter
securities executed through UMBFSI and the Clearing Firm on an agency basis will
be in addition to any mark-ups and/or mark-downs received by the market-making
broker-dealer, if any, on the transaction. In the unlikely instances in which
transactions in over-the-counter securities are executed directly with a
market-making broker-dealer on a principal basis, a clearing fee (in an amount
approximately equal to the minimum trade commission) may nevertheless be charged
to the Investment Management Account or Brokerage Account by UMBFSI or the
Clearing Firm. UMBFSI and the Clearing Firm shall be entitled to retain any
order flow




--------------------------------------------------------------------------------

entitlement arising out of such services, if any. Order flow payments are made
by third-party market makers and exchanges for orders entered with the market
maker or exchange.

UMBFSI will perform no discretionary acts with respect to the Assets and will
only effect transactions as agent for Client and as instructed by the Portfolio
Manager(s) or Client from time to time.

There may be instances when UMBFSI, the Clearing Firm or an affiliate will have
an opportunity to act as agent for both buyer and seller in a securities
transaction. This is called an “agency cross transaction.” Advisor believes that
it is advantageous that UMBFSI and the Clearing Firm have permission to effect
agency cross transactions when they are appropriate. Because UMBFSI would
receive compensation from each party to such a transaction, Advisor has a
potentially conflicting division of responsibilities and loyalties. By signing
this Agreement, Client is giving UMBFSI and the Clearing Firm permission to do
agency cross transactions when UMBFSI or the Clearing Firm considers them
advisable. Client may revoke its consent at any time by notifying Advisor or
UMBFSI in writing. UMBFSI will provide Client with an annual report of the
agency cross transactions in its account.

If cash is held at the Clearing Firm, then free credit cash balances resulting
from sales, cash deposits, or interest or dividend credits (that is, cash that
may be withdrawn from the Brokerage Account without resulting interest charges)
will automatically be invested, at least once a week, in shares of a money
market mutual fund or similar investment vehicle selected by Client at its then
current net asset value, or other interest bearing accounts.

Except as instructed by Client, all dividends, interest, sales proceeds and
other amounts earned by the Asset shall be retained therein for investment.

5. Other Information

Advisor will not be required to take action or render advice with respect to the
voting of proxies solicited by, or with respect to Client’s Assets.

Advisor will not act on Client’s behalf or render advice in legal proceedings
involving the Assets. Client will be sent the information and documents that
Advisor has received for distribution to clients to help Client take whatever
action Client deems advisable.

Client will receive a descriptive profile for the outside Portfolio Manager or
Fund that Client selects. In managing the Investment Management Account and

effecting transactions therein, a Portfolio Manager will be acting on Client’s
behalf and not as an agent, or subcontractor or otherwise on behalf of Advisor
or UMBFSI. Advisor and UMBFSI do not assume the responsibility for the selection
of the Portfolio Manager orFund, or their performance, compliance with
applicable laws or regulations or other matters within the Portfolio Manager’s
or Fund’s control.

Client may invest in private investment funds for which Advisor, or an affiliate
of Advisor, acts as the investment manager or general partner (“PCM Funds”).
Client may select another investment vehicle at Client’s discretion. By
selecting a PCM Fund, Client also acknowledges that Advisor, as investment
manager to the PCM Funds, receives an investment management fee from the PCM
Funds as set forth in the PCM Fund’s limited partnership agreement. Also, UMB
Bank, n.a., an affiliate of Advisor, and/or one or more other affiliates of
Advisor, may receive fees from the PCM Funds for providing custody,
administration, fund accounting and other services to the PCM Funds. The revenue
received by Advisor and its affiliates through this arrangement may create an
incentive for Advisor to recommend investments of Assets in the PCM Funds.

Advisor may recommend investments in the Scout Funds, a series of registered
investment companies for which Scout Investment Advisors, Inc. (“SIA”), an
affiliate of Advisor, acts as investment advisor. By selecting a Scout Fund,
Client acknowledges receipt of the prospectus covering the Scout Funds. Client
may select another mutual fund at Client’s discretion. By selecting a Scout
Fund, Client also acknowledges that SIA, as investment advisor to the Scout
Funds, receives investment advisory fees from the Scout Funds based upon a
percentage of each fund’s average daily net assets, as set forth in the Scout
Funds’ prospectus. Also, UMB Bank, n.a., an affiliate of Advisor, and/or one or
more affiliates of Advisor, receive fees from the Scout Funds for providing
custody, transfer agency, administration, fund accounting and other services to
the Scout Funds. The revenue received by SIA and its affiliates through this
arrangement may create an incentive for Advisor to recommend investments of
Assets in the Scout Funds.

Client understands that all investments carry a degree of risk and that
investment performance of any kind can never be guaranteed.




--------------------------------------------------------------------------------

6. Client Information

Client agrees to provide, or cause its accountants, actuaries, trustees,
investment advisers or managers and legal advisers (all such persons being
hereinafter referred to as “Representatives”) to provide Advisor with any and
all necessary and appropriate information regarding liquidity needs, investment
performance goals and other pertinent matters as requested by Advisor from time
to time, including, without limitation, a written summary of any investment
limitations or restrictions. Client understands that in providing its services
hereunder, Advisor will rely on the information from time to time provided to it
by Client and Client’s Representatives and shall not be required to verify any
information obtained from Client or any Representative.

7. Limits of Responsibility

Advisor’s advice to Client pursuant to this Agreement is limited to the Services
and Client shall retain absolute discretion over and responsibility for the
implementation of any of Advisor’s recommendations. Advisor makes its
recommendations and performs its reporting based upon information obtained and
analyzed by it from a wide variety of public and private sources, including, in
the case of Portfolio Managers, copies of their registration forms and periodic
questionnaires. Although the information collected by Advisor is believed to be
reliable, Advisor cannot guarantee the accuracy or validity of such information
or, with respect to historical investment performance, the uniformity of the
manner in which such calculations are made. Client understands that the prior
performance of a Portfolio Manager or Fund is not necessarily indicative of such
Manager’s or Fund’s future results.

Advisor shall be liable only for wrongful acts or omissions that are willful or
intentional, negligent acts or acts that constitute a violation of any duty owed
to Client by Advisor under any statute, rule or regulation to which Advisor’s
activities are subject. Nevertheless, the federal and state securities laws
impose liabilities under certain circumstances on persons who act in good faith,
and therefore nothing herein shall in any way constitute a waiver or limitation
of any rights that Client may have under any federal or state securities laws.
In no event shall Advisor be liable for any act or omission of any third person
or entity providing services for Client pursuant to this or any other agreement,
including the outside Portfolio Managers, Funds, the Custodian, the Clearing
Firm and any Representative.

 

8. Fees

For the Services, Client agrees to pay Advisor a fee based upon the value of the
Assets, of 0.    % quarterly (0.    % per annum) except for those Assets
invested with Portfolio Managers or Funds listed in Exhibit B, for which the
Client shall pay Advisor a fee as stated in Exhibit B, as amended from time to
time. Fees shall be payable by Client to Advisor within thirty (30) daysof the
end of each quarter. The fees paid by Client may be higher or lower than those
typically charged by some other advisers for similar services.

The fee will be calculated based on the value of the Assets on the last business
day of the preceding quarter. In the event of a withdrawal(s) of Assets prior to
the end of the calendar quarter, the fee will be prorated to adjust for the
withdrawn amount(s). Assets contributed during any fee period will be charged a
pro rata fee based on the number of days remaining in the fee period. If the
Agreement is terminated prior to the end of a quarter, the fee shall be payable
on a pro rata basis based on the number of days in the quarter prior to
termination divided by the total number of days in the quarter. In such event,
the fee shall be due and payable immediately upon billing by Advisor. Advisor
may terminate this Agreement if it believes the Assets have fallen too far below
minimum opening size, or for any other reason it deems appropriate in its sole
discretion.

If additional services are requested by Client, fees for those services will be
agreed upon by Client and Advisor.

In addition to the above fees, commissions for executing transactions will be
payable to UMBFSI or to other broker-dealers from transactions directed by
Client or the Portfolio Managers. Additional other fees may include mark-ups or
mark-downs in principal transactions, odd lot differentials, trust custodial
fees, electronic fund transfer fees, retirement or IRA account services, fees of
any fund or investment entity in which Client invests, exchange fees and
transfer taxes and any other charges imposed by law with regard to any
transactions. Client is responsible for paying the fees of any Portfolio Manager
or Fund it selects.

Client authorizes Advisor to instruct the Custodian to submit fees payable to
Portfolio Managers or Funds in accordance with the agreement between Client and
a Portfolio Manager or Fund. Client will receive, in its quarterly statements, a
specific statement with respect to the fees paid pursuant to an agreement
between Client and a Portfolio Manager or Fund.




--------------------------------------------------------------------------------

In valuing the Assets, Advisor will use the closing prices and/or mean bid and
ask prices of the last recorded transaction for listed securities, options, and
over-the-counter publicly-traded securities. In so doing Advisor will utilize
information provided by quotation services, or other sources believed to be
reliable. If any such prices are unavailable or believed to be unreliable,
Advisor will determine price in good faith so as to reflect its understanding of
fair market value.

Advisor has not represented and does not represent that the fees set forth above
are the same as or lower than that charged to other clients by Advisor.

Client acknowledges that in addition to the fees payable to Advisor hereunder,
Client is responsible for paying the fees of any outside Portfolio Manager or
Fund retained by Client, other fees relating to the expenses of the Investment
Management Account (e.g., commissions), and if Client chooses a Custodian other
than the Clearing Firm, custodial fees associated with that Custodian.

9. Non-Exclusivity; Confidentiality

Client understands that the services provided hereunder are non-exclusive and
that Advisor and its affiliates perform, among other things, research, brokerage
and investment advisory services for clients other than Client. Client
recognizes that Advisor may make recommendations, make purchases and sales of
securities, give advice and take action in the performance of its duties to such
other clients (including those who may also be advisory clients of Advisor)
which may differ from the recommendations made with respect to Client.

From time to time, Advisor may acquire information about Client that may be
regarded as confidential. Client acknowledges and agrees that Advisor will not
be free to divulge, or to act upon such information with respect to the
performance of its services hereunder except as necessary to perform the
services contemplated in this Agreement.

All information and advice furnished by either party to the other, including
their agents and employees, shall be treated as confidential and not disclosed
to third parties except as agreed upon in writing or required by law.

10. Client Authority

If this Agreement is entered into by a trustee or other fiduciary, such trustee
or other fiduciary represents and warrants that Client’s entering into this
Agreement is permitted by the relevant governing instrument of such

plan, and that such person executing and delivering this Agreement is duly
authorized to enter into this Agreement. Client agrees to furnish such documents
as Advisor shall reasonably request with respect to the foregoing. Client
further agrees to advise Advisor of any event, which might affect this
authority, or the validity of this Agreement.

If Client is other than a natural person, Client represents that the person
executing and delivering this Agreement on behalf of Client has full power and
authority to do so and that this Agreement is binding. Client undertakes to
advise Advisor of any event which might affect this authority or the propriety
of this Agreement.

Client represents that it is not, and it is not acting for the account of, an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended. or Section 4975 of the Internal Revenue Code
of 1986, as amended, because such plan or account, as the case may be, is either
(i) an IRA or HSA, (ii) a Keogh plan, or (iii) a tax-qualified retirement plan
under Code Section 401(a).

11. Assignment or Termination of Agreement

No assignment (as that term is defined in the Investment Advisers Act of 1940,
as amended (the “Advisers Act”) of this Agreement may be made by Advisor without
the prior consent of Client.

This Agreement may be terminated at will upon written notice by either party to
the other and termination will become effective upon receipt of such notice.
Termination shall not affect any liability resulting from transactions initiated
before Advisor receives written notice of termination. Client should send such
notice of termination to UMB Advisors, LLC at 1010 Grand Boulevard, Kansas City,
MO 64106 or to another address that Advisor may provided from time to time. Upon
termination of this Agreement, any fees paid in advance will be prorated and
Client will be entitled to a refund from the date of termination through the end
of the billing period. To the extent that there are amounts owing by Client to
Advisor upon the date of termination of this Agreement, Client agrees to
immediately pay such amounts to Advisor without further notice or demand
therefor. Anything herein to the contrary notwithstanding, Client shall have the
right to terminate this Agreement, without penalty, within five (5) business
days of the date of execution of this Agreement by Client and to receive a full
refund of all amounts paid in advance to Advisor.




--------------------------------------------------------------------------------

12. Arbitration Agreement

Arbitration is final and binding on the parties.

The parties are waiving their right to seek remedies in court, including the
right to jury trial.

Pre-arbitration discovery is generally more limited than and different from
court proceedings.

The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
the arbitrators is strictly limited.

The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

Client agrees, and by carrying an account for Client, Advisor and UMBFSI agree
any and all controversies which may arise between Client and Advisor or UMBFSI
concerning any account, transaction, dispute or the construction, performance,
or breach of this or any other agreement, whether entered into prior, on or
subsequent to the date hereof, shall be determined by arbitration. Any
arbitration under this Agreement shall be held under and pursuant to and be
governed by the Federal Arbitration Act, and shall be conducted before an
arbitration panel convened by the Financial Industry Regulatory Association
(“FINRA”). Such arbitration shall be governed by the rules of FINRA then in
effect.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action and/or who is a member of a putative
class who has opted out of the class with respect to any claims encompassed by
the putative class action until: (I) the class certification is denied; (II) the
class is decertified; or (III) the person is excluded from the class by the
court. Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Agreement except to the extent
stated herein.

 

13. Governing Law

This Agreement is made and shall be construed under the laws of the State of
Missouri, provided that nothing herein shall be construed in any manner
inconsistent with the Advisers Act or any rule, regulation or order of the
Securities and Exchange Commission promulgated thereunder.

14. Amendments

This Agreement contains the entire agreement of the parties with respect to the
subject matter here of, and may not be modified or amended except by a writing
signed by the parties hereto.

15. Severability

If any provision of this Agreement shall be held or made nonenforceable by a
statute, rule, regulation, decision of a tribunal or otherwise, such provision
shall be automatically reformed and construed so as to be valid, operative and
enforceable to the maximum extent permitted by law or equity while most nearly
preserving its original intent. The invalidity of any part of this Agreement
shall not render invalid the remainder of this Agreement and, to that extent,
the provisions of this Agreement shall be deemed to be severable.

16. Miscellaneous

Advisor represents that it is registered as an investment adviser under the
Advisers Act.

Advisor reserves the right to cancel, refuse to accept or renew this Agreement
in its sole discretion and for any reason.

The provisions of Sections 7, 9, 11 and 12 shall survive the termination of this
Agreement.

As used herein, reference to persons in the masculine gender shall include
persons of the feminine gender. Reference in the singular shall, as and if
appropriate, include the plural. All paragraph headings in this Agreement are
for convenience of reference only, do not form part of this Agreement and shall
not affect in any way the meaning of interpretation of this Agreement.

All written communication to Advisor pursuant to this Agreement shall be sent to
Advisor at the above-referenced address. All written communication to Client
shall be sent to Client at its address set forth below. All notices and other
written communication given under this Agreement shall be effective upon their
receipt by the party to whom addressed.

Client acknowledges receipt of Advisor’s Form ADV, Part II and privacy notice at
least forty-eight (48) hours prior to the execution of this Agreement.




--------------------------------------------------------------------------------

EXHIBIT A

MANAGER ALLOCATION DOCUMENT



--------------------------------------------------------------------------------

EXHIBIT B

OTHER FEES

Notwithstanding Section 8 of this Agreement, Client agrees to pay Advisor a fee
provided below based upon on the value of the Assets invested with the Portfolio
Manager(s) or Fund(s) provided below.

 

 

(Portfolio Manager Name/Fee)

 

(Portfolio Manager Name/Fee)

 

(Fund/Fee)

 

(Fund/Fee)

Notwithstanding Section 8 of this Agreement, Client agrees to pay Advisor 10% of
any profits (before tax) received by Client as a result of its investment in
Acartha Technology Partners, L.P. Client acknowledges and understands that a fee
based upon the percentage of profits received from Client’s investments could
incentivize Advisor to recommend investments that are more speculative than
might otherwise be the case if the fee was not based upon a percentage of
Client’s profits.

 

(CLIENT)       (CLIENT)

 

     

 

(Signature)       (Signature)

 

     

 

(Printed Name)       (Printed Name)

 

     

 

(Title if Applicable)       (Title if Applicable)

 

     

 

(Date)       (Date)

 

UMB ADVISORS, LLC

 

[Name, Title, Date]

UMB Advisors, LLC

1010 Grand Boulevard

Kansas City, Missouri 64106

Telephone 816-860-7000



--------------------------------------------------------------------------------

Exhibit T

[Letterhead of Prairie Capital Management, LLC]

[To Our Valued Clients:] [or names and addresses]

On June 27, 2010, we signed an Asset Purchase Agreement with UMB Advisors, LLC
(“UMB Advisors”), and certain other parties (the “Agreement”). It contemplates
that we will sell substantially all of our assets to UMB Advisors and its
affiliates and that, after the closing of the sale (the “Closing”), our
employees will be employed by UMB Advisors, which will then provide investment
advisory and related services to our clients.

With your approval, effective as of, and subject to, the Closing, your present
Investment Advisory Agreement with us will terminate, and you will enter into a
new Investment Advisory Agreement with UMB Advisors in the form enclosed. We
will be entitled to any fees for our services under the existing Investment
Management Agreement, and UMB Advisors will be entitled to any fees for its
services under the new Investment Management Agreement.

If this meets your approval, please execute and return to us the enclosed new
Investment Management Contract. In addition, please execute and return the
enclosed copy of this letter to acknowledge and agree that, effective as of the
Closing, your existing Investment Advisory Agreement(s) will terminate, and to
instruct us, on your behalf, to deliver your new Investment Advisory Agreement
to UMB Advisors at the Closing.

If for some reason the sale does not occur, your current Investment Advisory
Agreement(s) will remain in effect in accordance with its terms, and we will
continue to provide services as in the past.

 

Very truly yours,

Prairie Capital Management LLC

 

By:  

Name:

 

Title:

 

ACKNOWLEDGED AND AGREED TO:

 

By:  

 

Name:

 

 

 

T-1



--------------------------------------------------------------------------------

Exhibit U

FORM OF

BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF LIABILITIES AGREEMENT

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF LIABILITIES AGREEMENT (this
“Bill of Sale”) is made and entered into effective as of July 30, 2010, by and
between Prairie Capital Management LLC, a Delaware limited liability company
(“Advisor Seller”), UMB Advisors, LLC, a Delaware limited liability company
(“Advisor Buyer”), PCM LLC, a Delaware limited liability company (“GP Seller”),
and UMB Merchant Banc, LLC, a Missouri limited liability company (“GP Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Purchase Agreement (as defined below).

WHEREAS, pursuant to, and subject to the terms and conditions of, that certain
Asset Purchase Agreement dated as of June 27, 2010 (the “Purchase Agreement”),
by and among Advisor Seller, Advisor Buyer, GP Seller, GP Buyer and certain
other parties named therein, Advisor Seller has agreed to sell, convey, assign
and transfer, and Advisor Buyer has agreed to purchase, the Purchased Advisor
Assets; GP Seller has agreed to sell, convey, assign and transfer, and GP Buyer
has agreed to purchase, the Purchased GP Assets; Advisor Buyer has agreed to
assume the Assumed Advisor Liabilities; and GP Buyer has agreed to assume the
Assumed GP Liabilities; and

WHEREAS, the assignment of the Purchased Advisor Assets and the Purchased GP
Assets is taking place simultaneously with the execution and delivery of this
Bill of Sale.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and accepted, the parties hereto agree as follows:

1. Advisor Seller hereby sells, assigns, transfers, conveys and delivers unto
Advisor Buyer, its successors and assigns forever, all of its right, title and
interest in and to any and all of the Purchased Advisor Assets, and Advisor
Buyer hereby accepts such assignment.

2. GP Seller hereby sells, assigns, transfers, conveys and delivers unto GP
Buyer, its successors and assigns forever, all of its right, title and interest
in and to any and all of the Purchased GP Assets, and GP Buyer hereby accepts
such assignment.

3. Advisor Buyer hereby assumes and agrees to pay, perform, satisfy and
discharge, when due, all of the Assumed Advisor Liabilities.

4. GP Buyer hereby assumes and agrees to pay, perform, satisfy and discharge,
when due, all of the Assumed GP Liabilities.

5. No representations and warranties, or indemnification agreements, are made in
this Bill of Sale, it being understood and agreed that all of the rights and
obligations of the parties with respect to the Purchased Advisor Assets, the
Purchased GP Assets, the Assumed Advisor Liabilities and the Assumed GP
Liabilities are governed by the Purchase Agreement.

6. Each of Advisor Seller and GP Seller covenants and agrees that it will from
time to time do, execute, acknowledge and deliver any and all other acts, deeds,
assignments, transfers, conveyances or other instruments that Advisor Buyer or
GP Buyer, as the case may be, reasonably deems necessary or proper to carry out
the assignment and conveyance intended to be made hereunder.



--------------------------------------------------------------------------------

7. This Bill of Sale shall be binding upon and inure to the benefit of each
party hereto and their successors and assigns.

8. This Bill of Sale may be executed in counterparts, each of which shall be
fully effective as an original and all of which together shall constitute one
and the same instrument.

9. This Bill of Sale and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to principles of
conflict of laws.

 

U-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Bill of Sale effective as of
the date first above written.

 

ADVISOR SELLER:

PRAIRIE CAPITAL MANAGEMENT, LLC

By:  

 

Name:  

 

Title:  

 

 

GP SELLER:

PCM, LLC

By:  

 

Name:  

 

Title:  

 

 

ADVISOR BUYER:

UMB ADVISORS, LLC

By:  

 

Name:   Clyde F. Wendel Title:   President

 

GP BUYER:

UMB MERCHANT BANC, LLC

By:  

 

Name:   Clyde F. Wendel Title:   President

 

U-3



--------------------------------------------------------------------------------

Exhibit V

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

THIS INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT is made, executed and delivered
as of July 30, 2010 (“Assignment”) among Prairie Capital Management LLC, a
Delaware limited liability company (the “Advisor Seller”), PCM LLC, a Delaware
limited liability company (the “GP Seller” and, together with the Advisor
Seller, “Assignors”), and UMB Advisors, LLC, a Delaware corporation
(“Assignee”). Capitalized terms used herein but not defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement (as defined
below).

WHEREAS, Assignors, Assignee and certain other parties named therein have
entered into an Asset Purchase Agreement, dated as of June 27, 2010 (the
“Purchase Agreement”), pursuant to which Assignors have agreed to sell, convey,
assign, and transfer, and Assignee has agreed to purchase, among other things,
Assignors’ entire right, title and interest in and to each Assignor’s
Intellectual Property (collectively the “Seller Intellectual Property”), all as
more fully described in the Purchase Agreement; and

WHEREAS, Assignors wish to transfer to Assignee the Seller Intellectual Property
and Assignee wishes to acquire such Seller Intellectual Property;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and accepted, Assignors hereby sell, convey,
assign, transfer and deliver unto Assignee and its successors and assigns, all
of their right, title and interest in and to the Seller Intellectual Property,
including the items identified on Exhibit A hereto, including all rights of
recovery for past and future infringement thereof, together with the goodwill of
the business, if any, connected with the Seller Intellectual Property.

THIS ASSIGNMENT is intended to implement the provisions of the Purchase
Agreement and shall not be construed to increase, enhance, extend or limit the
rights, obligations, representations, warranties or remedies of Assignors or
Assignee thereunder.

THIS ASSIGNMENT may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

Each Assignor agrees to execute any assignments or other documents as may be
reasonably requested by Assignee in the future in order to perfect, preserve and
protect Assignee’s ownership in such Assignor’s Intellectual Property.

Each Assignor will deliver to Assignee all files and documentation that relate
to such Assignor’s Intellectual Property.

Each Assignor will reasonably cooperate with Assignee in connection with the
preparation, filing, prosecution, maintenance and defense of such Assignor’s
Intellectual Property.

Assignors and Assignee each agree to promptly cooperate to complete the transfer
of any domain names included in the Intellectual Property by whatever means
reasonably available

 

V-1



--------------------------------------------------------------------------------

including, but not limited to: (i) forwarding to Assignee a registrant name
change agreement, with all information, signatures and notarizations required to
be performed by Assignors, in accordance with the current registrar’s existing
policies and procedures regarding the transfer of Internet domain names;
(ii) requesting a transfer to Assignee or its designee of the administrative and
technical contacts listed for the domain names on the records of the related
domain name registrar; (iii) requesting removal of any registrar lock or other
lock on the domain name for purposes of completing the transfer; and (iv) any
other steps reasonably necessary to complete such transfer.

This Assignment will be governed by and construed and enforced in accordance
with the laws of the State of Delaware without giving effect to the choice of
law provisions thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

V-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly executed and delivered on
behalf of the parties as of the date first above written.

 

ASSIGNORS: PRAIRIE CAPITAL MANAGEMENT LLC By:  

 

Name:  

 

Title:  

 

 

PCM LLC By:  

 

Name:  

 

Title:  

 

 

ASSIGNEE: UMB ADVISORS, LLC   By:  

 

Name:   Clyde F. Wendel Title:   President

[Signature page to Intellectual Property Assignment Agreement]

 

V-3



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Names/Marks

 

  (a) “Prairie Capital Management”

 

  (b) “Prairie Capital”

 

  (c) “PCM”

 

  (d) “prairiecapital.com”

 

  (e) PCM Concentrated Global L/S Equity L.P.

 

  (f) PCM Diversified Strategies L.P.

 

  (g) PCM Long/Short Equity L.P.

 

  (h) PCM Managed Equity Fund I, L.P.

 

  (i) PCM Private Equity Co-Investment I L.P.

 

  (j) PCM Private Equity II, L.P.

 

  (k) PCM Private Equity III, L.P.

 

  (l) PCM Private Equity L.P.

 

  (m) PCM Select Managers Fund, L.P.

 

  (n) PCM Spartan Co-Invest, L.P.

 

  (o) PCM Strategic Small Mid Cap L.P.

 

  (p) PCM Tech Investments, L.P.

 

  (q) A mark, consisting of a cluster of wheat.

 

2. Software Licenses

 

  (a) Off-the-shelf software – Word, Excel, Adobe, PowerPoint, Lotus, etc.

 

  (b) PerTrac

 

  (i) HFR Hedge Fund Databases – Hedge Fund Research



--------------------------------------------------------------------------------

  (ii) PerTrac Analytical Platform

 

  (iii) PerTrac Portfolio Manager

 

  (iv) Morningstar Enhanced

 

  (v) PSN Database

 

  (d) Frontier

 

3. Internal e-mail addresses previously provided to Advisor Buyer



--------------------------------------------------------------------------------

Exhibit W

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

THIS INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT is made, executed and delivered
as of July 30, 2010 (“Assignment”) between George K. Baum Holdings, Inc., a
Delaware corporation (“Assignor”), and UMB Advisors, LLC, a Delaware corporation
(“Assignee”). Capitalized terms used herein but not defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement (as defined
below).

WHEREAS, Assignor, Assignee and certain other parties named therein have entered
into an Asset Purchase Agreement, dated as of June 27, 2010 (the “Purchase
Agreement”), pursuant to which Assignor has agreed to sell, convey, assign, and
transfer, and Assignee has agreed to purchase, among other things, Assignor’s
entire right, title and interest in and to the GKB IP listed on Exhibit A hereto
(collectively, the (“Assigned IP”); and

WHEREAS, Assignor wishes to transfer to Assignee the Assigned IP and Assignee
wishes to acquire such Assigned IP;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and accepted, Assignor hereby sells, conveys,
assigns, transfers and delivers unto Assignee and its successors and assigns,
all of its right, title and interest in and to the Assigned IP, including all
rights of recovery for past and future infringement thereof, together with the
goodwill of the business, if any, connected with the Assigned IP.

THIS ASSIGNMENT is intended to implement the provisions of the Purchase
Agreement and shall not be construed to increase, enhance, extend or limit the
rights, obligations, representations, warranties or remedies of Assignor or
Assignee thereunder.

THIS ASSIGNMENT may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

Assignor agrees to execute any assignments or other documents as may be
reasonably requested by Assignee in the future in order to perfect, preserve and
protect Assignee’s ownership in the Assigned IP.

Assignor will deliver to Assignee all files and documentation that relate to the
Assigned IP.

Assignor will reasonably cooperate with Assignee in connection with the
preparation, filing, prosecution, maintenance and defense of the Assigned IP.

Assignor and Assignee each agree to promptly cooperate to complete the transfer
of any domain names included in the Assigned IP by whatever means reasonably
available including, but not limited to: (i) forwarding to Assignee a registrant
name change agreement, with all information, signature and notarizations
required to be performed by Assignor, in accordance with the current registrar’s
existing policies and procedures regarding the transfer of Internet domain
names; (ii) requesting a transfer to Assignee or its designee of the
administrative and technical contacts listed for the domain names on the records
of the related domain name

 

W-1



--------------------------------------------------------------------------------

registrar; (iii) requesting removal of any registrar lock or other lock on the
domain name for purposes of completing the transfer; and (iv) any other steps
necessary to complete such transfer.

This Assignment will be governed by and construed and enforced in accordance
with the laws of the State of Delaware without giving effect to the choice of
law provisions thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

W-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly executed and delivered on
behalf of the parties as of the date first above written.

 

ASSIGNOR: GEORGE K. BAUM HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

 

ASSIGNEE: UMB ADVISORS, LLC By:  

 

Name:   Clyde F. Wendel

Title:

  President

[Signature page to Intellectual Property Assignment Agreement]

 

W-3



--------------------------------------------------------------------------------

Exhibit A

Software Licenses for Advent/Axys (in the name of Prairie Capital Management,
Inc. and owned by GKB, as successor to Prairie Capital Management, Inc.):

 

  (a) Advent TrustedNetwork Managed Data Service

 

  (b) Advent TrustedNetwork Held Away Data Service

 

  (c) Advent Corporate Actions



--------------------------------------------------------------------------------

Prairie Capital Management, LLC

   Exhibit X

Management Liability Run-Off Proposal

  

June 25, 2010

  

Lockton Companies has arranged the following management liability run-off
coverage terms for the proposed Prairie Capital Management Liability, LLC
transaction

 

Coverage/Insurer    Limit of Liability(1)    Retention/Underlying
Amount    6 Year Run-Off
Premium Illinois Union Insurance Company (Ace)

Directors & Officers & Company Liability Coverage

   $ 5,000,000    $ 150,000    $ 165,000

Mutual Fund and Investment Advisor Professional Liability Coverage

   $ 5,000,000    $ 250,000      Included

Employment Practices Liability

   $ 100,000    $ 150,000      Included

(1) $5,000,000 total policy aggregate limit, including defense costs

Missouri Surplus Lines Tax

   $ 8,250 “Follow Form” Excess Layers of Coverage

CNA

   $ 5,000,000    $ 5,000,000    $ 104,000

Everest

   $ 5,000,000    $ 10,000,000    $ 73,000

Missouri Surplus Lines Tax

   $ 3,650

Chubb

   $ 5,000,000    $ 15,000,000    $ 54,000 Fiduciary Liability

Chubb

   $ 3,000,000    $ 5,000    $ 5,700

Total Cost

   $ 413,600

Run-Off Coverage Terms and Conditions

  •  

All premiums fully earned at inception of the run-off term

  •  

Run-off term – July 31, 2010 to July 31, 2016

  •  

Ace limit of liability is an extension of the current December 31, 2009 to
December 31, 2010 policy limit.

  •  

Chubb Fiduciary Liability limit of liability is an extension of the current
January 1, 2010 to January 1, 2011 policy limit.

  •  

Run-off policies are non-cancelable by the insurer or insured

LOGO [g21314ex10_x.jpg]



--------------------------------------------------------------------------------

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

Named Insured

   Endorsement Number

Policy Symbol

 

Policy Number

   Policy Period       Effective         to   

Issued By (Name of Insurance Company)

Run-Off (Merger)

It is agreed that in consideration of the additional premium of
$                     , and effective only as of the Run-Off Date, the Policy*
is amended as follows:

 

1. Section I, Insuring Clauses, of the Directors, Officers And Company
Securities Liability Coverage Part, subsections A through C, are deleted in
their entirety and the following is inserted:

A. Directors and Officers Liability (Individual)

The Insurer shall pay on behalf of the Insured Persons Loss for which the
Insured Persons are not indemnified by the Company and which the Insured Persons
become legally obligated to pay by reason of any Claim first made against the
Insured Persons during the Run-Off Period for any Wrongful Acts taking place
prior to the Run-Off Date.

B. Directors and Officers Liability (Reimbursement)

The Insurer shall pay on behalf of the Company Loss for which the Company grants
indemnification to the Insured Persons, as permitted or required by law, and
which the Insured Persons have become legally obligated to pay by reason of any
Claim first made against the Insured Persons during the Run-Off Period for any
Wrongful Acts taking place prior to the Run-Off Date.

C. Company Liability

The Insurer shall pay on behalf of the Company Loss which the Company becomes
legally obligated to pay by reason of any Claim first made against the Company
during the Run-Off Period for any Wrongful Acts taking place prior to the
Run-Off Date.

 

2. Section I, Insuring Clause, of the Employment Practices Liability Coverage
Part, is deleted in its entirety and

the following is inserted:

I. INSURING CLAUSE

The Insurer shall pay on behalf of the Insureds Loss which the Insureds become
legally obligated to pay by reason of any Claim first made against the Insureds
during the Run-Off Period for any Wrongful Acts taking place prior to the
Run-Off Date, if such Claim is brought and maintained by or on behalf of any
past, present or prospective full-time, part-time, temporary or leased
employee(s) of the Company: ‘

 

3. Section I, Insuring Clauses, of the Mutual Fund And Investment Adviser And
Service Provider Professional Liability Coverage Part, subsections A through C,
are deleted in their entirety and the following is inserted:

A. Mutual Fund Liability

The Insurer shall pay on behalf of the Insured Mutual Fund Loss which the
Insured Mutual Fund becomes legally obligated to pay by reason of any Claim
first made against the Insured Mutual Fund during the Run-Off Period for any
Wrongful Acts by the Insured Mutual Fund or by a person or entity for whom the

 

MPP (6/10)

  ©ACE USA, 2010   Page 1 of 3

 

* The Policy shall be substantially in the form of the professional liability
policy currently un effect for Advisor Sellor.



--------------------------------------------------------------------------------

Insured Mutual Fund is legally responsible in rendering or failing to render
Professional Services, if such Wrongful Acts take place prior to the Run-Off
Date.

B. Investment Adviser Liability

The Insurer shall pay on behalf of the Insured Adviser Loss which the Insured
Adviser becomes legally obligated to pay by reason of any Claim first made
against the Insured Adviser during the Run-Off Period for any Wrongful Acts by
the Insured Advisor or by a person or entity for whom the Insured Advisor is
legally responsible in rendering or failing to render Professional Services, if
such Wrongful Acts take place prior to the Run-Off Date.

C. Service Provider Liability

The Insurer shall pay on behalf of the Insured Service Provider Loss which the
Insured Service Provider becomes legally obligated to pay by reason of any Claim
first made against the Insured Service Provider during the Run-Off Period for
any Wrongful Acts by the Insured Service Provider or by a person or entity for
whom the Insured Service Provider is legally responsible in rendering or failing
to render Professional Services, if such Wrongful Acts take place prior to the
Run-Off Date.

 

4. Section 2, Definitions, of the General Conditions And Limitations, is amended
to add the following:

 

  •  

Acquisition means an event as defined in Section 10, Transactions Changing
Coverage, subsection b, Acquisition of the Parent Company, of the General
Conditions And Limitations, as set forth in the Asset Purchase Agreement among
Prairie Capital Management; LLC, et al., dated as of April 30, 2010, and any
amendments thereto.

 

  •  

Run-Off Date means                 , 2010. ,

 

  •  

Run-Off Period means the six-year period following the Run-Off Date. Coverage
under this Policy will continue in full force and effect until termination of
the Run -Off Period, but only with respect to Claims for Wrongful Acts taking
place before the Run-Off Date. Coverage under this Policy will cease as of the
Run-Off Date with respect to Claims for Wrongful Acts taking place after the
Run-Off Date.

 

5. Section III, Exclusions, is amended to add the following:

 

  •  

alleging, based upon, arising out of, attributable to, or directly or indirectly
resulting from any Wrongful Act subsequent to the Run-Off Date. .

 

6. Any reference, to “Discovery Period” is deleted throughout the Policy.

 

7. Section 2, Definitions, subsection E, Discovery Period, Section 4, Discovery
Period, and Section 10, Transactions Changing Coverage, subsections a and b, of
the General Conditions And Limitations, and Section III, Coverage For Newly
Created, Acquired Or Sponsored Funds, of the Mutual Fund and Investment Adviser
and Service Provider Professional Liability Coverage Part, are deleted in their
entirety.

 

8. Section 5, Limit Of Liability And Retention, is amended to add the following:

Any applicable Limit of Liability (whether a single aggregate Limit of Liability
for all Coverage Parts or a separate aggregate liability for a Coverage Part)
for the Run-Off Period shall be part of and not in addition to the corresponding
Limit of Liability shown in the Declarations for the immediately preceding
Policy Period. The purchase of the Run-Off Period shall not increase or
reinstate any applicable Limit of Liability, which shall be the maximum
applicable liability of the Insurer for the Policy Period and Run-Off Period,
combined.

 

9. Section 12, Termination Of The Policy, of the General Conditions And
Limitations, is deleted in its entirety and the following is inserted:

 

MPP (6/10)

  ©ACE USA, 2010   Page 2 of 3



--------------------------------------------------------------------------------

12. TERMINATION OF THE POLICY

This Policy may not be terminated, other than by or on behalf of the Insurer, 10
days after receipt by the Parent Company and/or the Successor Company of a
written notice of termination from the Insurer for failure to pay a premium when
due, unless the premium is paid within such 10 day period. The entire premium
for the Run-Off Period shall be deemed fully earned and non-refundable upon
payment.

All other terms and conditions of this Policy remain unchanged.

 

 

Authorized Representative

 

MPP (6/10)

  ©ACE USA, 2010   Page 3 of 3



--------------------------------------------------------------------------------

Exhibit Y

AMENDMENT AND ASSIGNMENT

THIS AMENDMENT AND ASSIGNMENT (this “Amendment and Assignment”) dated as of
July 30, 2010 is by and among                          (the “Adviser”), Prairie
Brokerage Services / George K. Baum & Company (“Baum”), and UMB Financial
Services, Inc. (“UMBFSI”).

WHEREAS, Baum and Adviser are parties to a [Referral/Solicitor Agreement] dated
June 27, 2010 (the “Agreement”), whereby Baum refers potential investors to
Adviser in exchange for certain referral fees; and

WHEREAS, in connection with a certain asset purchase agreement involving Prairie
Capital Management LLC and certain affiliated entities or persons (including an
affiliate of Baum), as Sellers, and UMB Advisors, LLC, and certain affiliated
entities, as Buyers (the “Transaction”), Baum desires to assign its rights and
obligations under the Agreement to UMBFSI, an affiliate of UMB Advisors, LLC;
and

WHEREAS, Baum, UMBFSI and Adviser desire to enter into this Amendment and
Assignment, which will be effective upon consummation of the Transaction (the
“Effective Date”).

NOW, THEREFORE the parties agree as follows:

1. Baum hereby assigns to UMBFSI all of its rights, duties and responsibilities
under the Agreement, and UMBFSI hereby accepts such assignment and agrees to
perform all duties and responsibilities of Baum as described in the Agreement,
as the same is being amended by this Amendment and Assignment.

2. Adviser hereby consents to the assignment of the Agreement from Baum to
UMBFSI as provided herein and agrees that such consent fully satisfies all
conditions required for Adviser’s consent under the terms of and in accordance
with the Agreement. Adviser further agrees that Baum shall be released from all
future obligations arising under the Agreement from and after the Effective
Date, and UMBFSI shall assume responsibility for all future obligations under
the Agreement arising from and after the Effective Date (but not any obligations
arising prior to the Effective Date).

3. The Agreement is hereby amended by adding the following clause (with
appropriate modifications to the terms “Adviser” and “UMBFSI” to be consistent
with the identity of such parties as defined in the Agreement):

“Adviser acknowledges that UMBFSI has a responsibility to its clients to keep
information about its clients and their accounts (“Client Information”)
confidential. Adviser agrees not to disclose or use Client Information other
than to carry out the purposes for which Adviser disclosed such Client
Information to Adviser. Adviser shall not disclose Client Information other than
on a “need to know” basis and then only to (a) affiliates of Adviser,
(b) Adviser’s employees or officers, (c) independent contractors, agents and
consultants designated by Adviser, or (d) pursuant to the exceptions set forth
in 15 USC 6802(e) and accompanying regulations of Adviser’s primary regulator,
which disclosures are made in the ordinary course of business.”

 

Y-1



--------------------------------------------------------------------------------

4. All of the references in the Agreement to Baum are replaced by UMBFSI.

5. The parties agree that, except as otherwise set forth herein, all of the
terms and conditions of the Agreement shall remain in full force and effect.

6. The parties agree that any accrued and unpaid referral or other fees owed by
Adviser under the Agreement up to and including the Effective Date shall be paid
by Adviser directly to Baum (as and when paid by Adviser), and any referral and
other fees owed by Adviser under the Agreement relating to periods after the
Effective Date shall be paid by Adviser to UMBFSI (as and when paid by Adviser).
For purposes hereof, any referral or other fees for any period of time under the
Agreement shall accrue in equal amounts on a daily basis. [Subject to agreement
of Adviser to pay in this manner; absent such agreement, UMBFSI and Baum will
agree to true up based on party that receives payment.]

7. On the Effective Date, UMBFSI agrees to provide the Adviser written notice of
the consummation of the Transaction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Y-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment and Assignment as
of the day and year first above written.

PRAIRIE BROKERAGE SERVICES / GEORGE K. BAUM & COMPANY

 

By:  

 

Name:  

 

Title:

 

 

 

UMB FINANCIAL SERVICES, INC. By:  

 

Name:  

 

Title:

 

 

 

[Adviser] By:  

 

Name:  

 

Title:  

 

[Signature page to Intellectual Property Assignment Agreement]



--------------------------------------------------------------------------------

Exhibit Z

AMENDMENT AND ASSIGNMENT OF CLIENT REFERRAL AND INTRODUCTION AGREEMENT

THIS AMENDMENT AND ASSIGNMENT (this “Amendment and Assignment”) dated as of
July 30, 2010 is by and among George K. Baum & Company (the “Solicitor”),
Prairie Capital Management, LLC (“PCM”), and UMB Advisors, LLC (“Advisors”).

WHEREAS, PCM and Solicitor are parties to a Client Referral and Introduction
Agreement dated December 31, 2007 (the “Agreement”), whereby Solicitor refers
potential investors to PCM in exchange for certain referral fees; and

WHEREAS, in connection with a certain Asset Purchase Agreement involving PCM and
certain affiliated entities or persons, as Sellers, and Advisors and certain
affiliated entities, as Buyers (the “Transaction”), PCM desires to assign its
rights and obligations under the Agreement to Advisors; and

WHEREAS, PCM, Advisors and Solicitor desire to enter into this Amendment and
Assignment, which will be effective upon consummation of the Transaction (the
“Effective Date”).

NOW, THEREFORE the parties agree as follows:

1. PCM hereby assigns to Advisors all of its rights, duties and responsibilities
under the Agreement, and Advisors hereby accepts such assignment and assumes and
agrees to pay and perform all duties and responsibilities of PCM as described in
the Agreement, as the same is being amended by this Amendment and Assignment.

2. Solicitor hereby consents to the assignment of the Agreement from PCM to
Advisors as provided herein and agrees that such consent fully satisfies all
conditions required for Solicitor’s consent under the terms of and in accordance
with the Agreement. Solicitor further agrees that PCM shall be released from all
future obligations arising under the Agreement from and after the Effective Date
and that Advisors shall not have any obligations arising under the Agreement
prior to the Effective Date, including but not limited to any obligation to
indemnify Solicitor and affiliated persons or entities from any liability
arising out of the actions or omissions of PCM prior to the Effective Date, and
PCM acknowledges that it shall be responsible for all such obligations under the
Agreement arising prior to the Effective Date.

3. The Agreement is hereby amended by deleting the words “Holdings No Longer
Member of PCM or” from the heading of Section 8 and by deleting Section 8(a)
from the Agreement.

 

4. All of the references in the Agreement to Prairie Capital Management, LLC or
PCM are replaced by Advisors.

5. The parties agree that, except as otherwise set forth herein, all of the
terms and conditions of the Agreement shall remain in full force and effect.

6. The parties agree that any accrued and unpaid referral or other fees owed to
Solicitor under the Agreement in connection with “Protected Clients” (as defined
in Section 2 of the Agreement) up to and including the Effective Date shall be
paid by PCM directly to Solicitor (as and when paid by PCM), and

 

Z-1



--------------------------------------------------------------------------------

any referral and other fees owed to Solicitor in connection with “Protected
Clients” under the Agreement relating to periods after the Effective Date shall
be paid by Advisors to Solicitor (as and when paid by Advisors). For purposes
hereof, any referral or other fees for any period of time under the Agreement
shall accrue in equal amounts on a daily basis.

7. On the Effective Date, Advisors agrees to provide Solicitor written notice of
the consummation of the Transaction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Z-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment and Assignment as
of the day and year first above written.

 

PRAIRIE CAPITAL MANAGEMENT, LLC By:  

 

Name:  

 

Title:  

 

 

GEORGE K. BAUM & COMPANY By:  

 

Name:  

 

Title:  

 

 

Accepted by: UMB ADVISORS, LLC By:  

 

Name:   Clyde F. Wendel Title:   President

[Signature page to Amendment and Assignment of Client Referral and Introduction
Agreement]